Exhibit 10.2

 

AGREEMENT ACKNOWLEDGING CREDIT AGREEMENT

 

This AGREEMENT ACKNOWLEDGING CREDIT AGREEMENT (this “Agreement”), dated as of
April 15, 2010, is by and between CF Industries Holdings, Inc., a Delaware
corporation (“Holdings”), CF Industries, Inc., a Delaware corporation (the
“Borrower”), Morgan Stanley Senior Funding, Inc. (“MSSF”), and The Bank of
Tokyo-Mitsubishi UFJ, Ltd.  Capitalized terms used herein without definition are
used as defined in that certain Credit Agreement, dated as of April 5, 2010, by
and between Holdings, the Borrower, MSSF, as Administrative Agent and the
Lenders party thereto from time to time (the “Credit Agreement”), which is
attached hereto as Exhibit A.

 

By executing and delivering this Agreement, each of the undersigned, hereby
agrees that:

 

(i) the Credit Agreement attached hereto as Exhibit A shall constitute the final
executed Credit Agreement between the parties thereto and shall be in full force
and effect on the date hereof; and

 

(ii) the increase in the Total Revolving Loan Commitment from $300 million to
$500 million shall take effect on the date hereof after giving effect to the
Merger.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

 

 

By:

/s/ Kevin D. Emerson

 

 

Name:

Kevin D. Emerson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

 

 

 

 

By:

/s/ Laurance J. Bressler

 

 

Name:

Laurance J. Bressler

 

 

Title:

Senior Vice President & Manager

 

--------------------------------------------------------------------------------


 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

 

By:

/s/ Randall W. Selgrad

 

 

Name:

Randall W. Selgrad

 

 

Title:

Vice President and Treasurer

 

 

 

 

CF INDUSTRIES, INC.

 

 

 

 

 

 

By:

/s/ Randall W. Selgrad

 

 

Name:

Randall W. Selgrad

 

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

--------------------------------------------------------------------------------


 

 

 

 

CREDIT AGREEMENT

 

 

among

 

 

CF INDUSTRIES HOLDINGS, INC.,

 

CF INDUSTRIES, INC.,

 

VARIOUS LENDERS,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

--------------------------------------------------------------------------------

 

Dated as of April 5, 2010

 

--------------------------------------------------------------------------------

 

MORGAN STANLEY SENIOR FUNDING, INC. and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as JOINT LEAD ARRANGERS and BOOK RUNNERS

 

MORGAN STANLEY SENIOR FUNDING, INC., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and
BMO CAPITAL MARKETS,
as JOINT REVOLVING LOAN LEAD ARRANGERS

 

BANK OF MONTREAL, WELLS FARGO BANK, N.A. and NATIXIS NEW YORK BRANCH,

as CO-DOCUMENTATION AGENTS

 

MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
as GLOBAL COORDINATOR

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

Definitions and Accounting Terms

1

 

 

 

1.01.

Defined Terms

1

1.02.

Other Definitional Provisions

44

 

 

 

SECTION 2.

Amount and Terms of Credit

45

 

 

 

2.01.

The Commitments

45

2.02.

Minimum Amount of Each Borrowing

48

2.03.

Notice of Borrowing

48

2.04.

Disbursement of Funds

49

2.05.

Notes

50

2.06.

Conversions

51

2.07.

Pro Rata Borrowings

51

2.08.

Interest

52

2.09.

Interest Periods

52

2.10.

Increased Costs, Illegality, etc.

54

2.11.

Compensation

56

2.12.

Change of Lending Office

56

2.13.

Replacement of Lenders

56

2.14.

Reverse Dutch Auction Repurchases

58

2.15.

Open Market Purchases

60

 

 

 

SECTION 3.

Letters of Credit

61

 

 

 

3.01.

Letters of Credit

61

3.02.

Maximum Letter of Credit Outstandings; Final Maturities

62

3.03.

Letter of Credit Requests; Minimum Stated Amount

62

3.04.

Letter of Credit Participations

63

3.05.

Agreement to Repay Letter of Credit Drawings

65

3.06.

Increased Costs

66

 

 

 

SECTION 4.

Commitment Commission; Fees; Reductions and Increases of Commitments

67

 

 

 

4.01.

Fees

67

4.02.

Voluntary Termination of Unutilized Revolving Loan Commitments

68

4.03.

Mandatory Reduction or Conversion of Commitments

69

 

 

 

SECTION 5.

Prepayments; Payments; Taxes

70

 

 

 

5.01.

Voluntary Prepayments

70

5.02.

Mandatory Repayments

72

5.03.

Method and Place of Payment

75

5.04.

Net Payments

75

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 6.

Conditions Precedent to Credit Events on the Initial Borrowing Date

78

 

 

 

6.01.

Effective Date; Notices; Notes

78

6.02.

Representations and Warranties

78

6.03.

Officer’s Certificate

78

6.04.

Opinions of Counsel

79

6.05.

Company Documents; Proceedings; etc.

79

6.06.

Consummation of the Borrower Refinancing

79

6.07.

Exchange Offer Funding Date Material Adverse Change

80

6.08.

Patriot Act

80

6.09.

Blocked Amounts

80

6.10.

Guaranty and Collateral Agreement

81

6.11.

Regulation U

82

6.12.

Solvency Certificate

82

6.13.

Fees, etc.

82

6.14.

Consummation of the Exchange Offer; Etc.

83

6.15.

Merger Agreement

83

6.16.

Bridge Facility/Permitted Notes

83

6.17.

Intercreditor Agreement

83

6.18.

Mortgage; Title Insurance; Survey; Landlord Waivers; etc.

83

 

 

 

SECTION 7.

Conditions Precedent to Credit Events after the Initial Borrowing Date and On or
Prior to the Merger Closing Date

85

7.01.

Initial Borrowing

85

7.02.

Notice of Borrowing; Letter of Credit Request

85

7.03.

Consummation of the Exchange Offer

86

7.04.

Merger Agreement

86

7.05.

Officer’s Certificate

86

7.06.

Margin Regulations

87

7.07.

Blocked Amounts

87

 

 

 

SECTION 8.

Conditions Precedent to Credit Events After the Merger Closing Date

87

 

 

 

8.01.

Consummation of the Merger

88

8.02.

Notice of Borrowing; Letter of Credit Request

88

8.03.

Representations and Warranties

88

8.04.

No Default

88

 

 

 

SECTION 9.

Representations, Warranties and Agreements

89

 

 

 

9.01.

Organization; Powers

89

9.02.

Authorization; Enforceability

89

9.03.

Governmental Approvals; No Conflicts

89

9.04.

Financial Condition; No Material Adverse Change

90

9.05.

Properties

90

9.06.

Litigation and Environmental Matters

91

9.07.

Compliance with Laws and Agreements

91

9.08.

Investment Company Status

91

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

9.09.

Taxes

92

9.10.

ERISA

92

9.11.

Disclosure

92

9.12.

Material Agreements

92

9.13.

Solvency

92

9.14.

Reportable Transaction

93

9.15.

Capitalization and Subsidiaries

93

9.16.

Common Enterprise

93

9.17.

Labor Disputes

93

9.18.

Use of Proceeds and Letters of Credit

93

9.19.

Margin Regulations

94

9.20.

Security Documents

94

9.21.

Intellectual Property, etc.

95

9.22.

Representations and Warranties in Merger Agreement

95

 

 

 

SECTION 10.

Affirmative Covenants

95

 

 

 

10.01.

Financial Statements and Other Information

95

10.02.

Notices of Material Events

98

10.03.

Existence; Conduct of Business

99

10.04.

Payment of Obligations

100

10.05.

Maintenance of Properties and Intellectual Property Rights

100

10.06.

Books and Records; Inspection Rights; Annual Lender Meetings

100

10.07.

Compliance with Laws

101

10.08.

Use of Proceeds and Letters of Credit

101

10.09.

Insurance

101

10.10.

Additional Collateral; Further Assurances; Etc.

101

10.11.

[Intentionally Omitted.]

105

10.12.

Ratings

105

10.13.

Merger; Target Refinancing

105

 

 

 

SECTION 11.

Negative Covenants

106

 

 

 

11.01.

Indebtedness

106

11.02.

Liens

111

11.03.

Fundamental Changes

115

11.04.

Investments, Loans, Advances, Guarantees and Acquisitions

117

11.05.

Interest Rate Protection Agreements or Other Hedging Agreements

121

11.06.

Restricted Payments

121

11.07.

Transactions with Affiliates

124

11.08.

Restrictive Agreements

124

11.09.

Prepayments, Commitment Reductions and Amendments of Specified Indebtedness

125

11.10.

Capital Expenditures

126

11.11.

Interest Coverage Ratio

127

11.12.

Total Leverage Ratio

128

11.13.

Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements

129

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

11.14.

Holdings

129

11.15.

Limitation on Issuance of Equity Interests

129

11.16.

Accounting Changes; Fiscal Year

130

 

 

 

SECTION 12.

Events of Default

130

 

 

 

SECTION 13.

The Administrative Agent; Lead Arrangers; Etc.

133

 

 

 

13.01.

Appointment

133

13.02.

Nature of Duties

133

13.03.

Lack of Reliance on the Administrative Agent

134

13.04.

Certain Rights of the Administrative Agent

134

13.05.

Reliance

135

13.06.

Indemnification

135

13.07.

The Administrative Agent in its Individual Capacity

135

13.08.

Holders

135

13.09.

Resignation by the Administrative Agent

135

13.10.

Collateral Matters

136

13.11.

Delivery of Information

137

 

 

 

SECTION 14.

Miscellaneous

138

 

 

 

14.01.

Payment of Expenses, etc.

138

14.02.

Right of Setoff

139

14.03.

Notices

140

14.04.

Benefit of Agreement; Assignments; Participations

140

14.05.

No Waiver; Remedies Cumulative

143

14.06.

Payments Pro Rata

143

14.07.

Calculations; Computations

144

14.08.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

144

14.09.

Counterparts

145

14.10.

Effectiveness

146

14.11.

Headings Descriptive

146

14.12.

Amendment or Waiver; etc.

146

14.13.

Survival

149

14.14.

Domicile of Loans

149

14.15.

Register

149

14.16.

Confidentiality

150

14.17.

Patriot Act

151

14.18.

OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC.

151

14.19.

Interest Rate Limitation

152

14.20.

Regulation U

152

 

 

 

SECTION 15.

Holdings Guaranty

152

 

 

 

15.01.

Guaranty

152

15.02.

Bankruptcy

153

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

15.03.

Nature of Liability

153

15.04.

Independent Obligation

154

15.05.

Authorization

154

15.06.

Reliance

155

15.07.

Subordination

155

15.08.

Waiver

155

15.09.

Payments

157

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of April 5, 2010 among CF Industries Holdings, Inc.,
a Delaware corporation (“Holdings”), CF Industries, Inc., a Delaware corporation
(the “Borrower”), the Lenders party hereto from time to time and Morgan Stanley
Senior Funding, Inc., as Administrative Agent and Collateral Agent.  All
capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

 

W I T N E S S E T H:

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.    Definitions and Accounting Terms.

 

1.01.        Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

 

“Account” shall have the meaning assigned in Article 9 of the UCC.

 

“Account Debtor” shall mean any Person obligated on an Account.

 

“Acquisition” means a transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any division of a Person,
(b) the acquisition of in excess of 50% of the capital stock, partnership
interests, membership interests or equity of any Person, or otherwise causing
any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that Borrower or a Subsidiary of Borrower is the surviving entity.  For
the avoidance of doubt, it is understood and agreed that the Terra Acquisition
shall constitute an Acquisition.

 

“Acquisition Blocked Amount” shall have the meaning provided in the definition
of Blocked Amount.

 

“Additional Security Documents” shall have the meaning provided in
Section 10.10.

 

“Adjustable Applicable Margins” shall have the meaning assigned that term in the
definition of Applicable Margin.

 

“Adjustable Commitment Commission Rate” shall have the meaning assigned that
term in the definition of Applicable Margin.

 

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest

 

--------------------------------------------------------------------------------


 

expense) and net non-cash losses which were included in arriving at Consolidated
Net Income for such period, less the amount of all net non-cash gains and
non-cash credits which were included in arriving at Consolidated Net Income for
such period.

 

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets (but excluding therefrom all cash and Permitted Investments) less
Consolidated Current Liabilities (but excluding therefrom (x) liabilities with
respect to customer advances that are included in the definition of Consolidated
Current Liabilities and that are received under forward purchasing agreements
entered into with customers in the ordinary course of business and
(y) liabilities representing dividends payable with respect to minority
interests in Subsidiaries) at such time; provided that for all purposes of
determining Adjusted Consolidated Working Capital there shall be excluded the
effects in changes to account values that represent non-cash items (i.e.,
changes to account values that neither utilize nor generate cash).

 

“Administrative Agent” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder and under the other
Credit Documents, and shall include any successor to the Administrative Agent
appointed pursuant to Section 13.09.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Cooperatives” shall mean the cooperatives listed on Schedule 1.01C.

 

“Agent-Related Person” shall mean the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons.

 

“Agreed Non-Guarantor Subsidiaries” shall mean each of Terra Real Estate, Terra
Express, Terra Investment Fund LLC and Terra Investment Fund II LLC, and any
other Subsidiary which is not then a Credit Party and at the request of the
Borrower is agreed by the Administrative Agent in its sole discretion to
constitute an Agreed Non-Guarantor Subsidiary (it being acknowledged and agreed
that, in reaching any such decision, the Administrative Agent shall take into
account the cost of the respective such Subsidiary becoming a Credit Party as
against the benefits expected to be provided thereby, as well as any existing
contractual or legal restrictions which may impede the respective Subsidiary’s
ability to become a Credit Party); provided that the Borrower may at any time
designate any Agreed Non-Guarantor Subsidiary as no longer being an Agreed
Non-Guarantor Subsidiary, in which case the respective such Subsidiary shall be
required to take all actions required under Section 10.10 which would be
required of a Wholly-Owned Domestic Subsidiary which is not an Excluded
Subsidiary, an Inactive Subsidiary or an Agreed Non-Guarantor Subsidiary (in
each case within the time periods specified therein).

 

“Aggregate R/C Exposure” at any time shall mean the aggregate principal amount
of all Revolving Loans and Swingline Loans then outstanding, plus the aggregate
amount of Letter of Credit Outstandings at such time.

 

2

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Applicable Commitment Commission Rate” shall have the meaning assigned that
term in the definition of Applicable Margin.

 

“Applicable Margin” shall mean a percentage per annum equal to (i) in the case
of B-1 Term Loans or B-2 Term Loans (but, in each case, subject to adjustment as
provided below)  maintained as (A) Base Rate Loans, 2.50% and (B) Eurodollar
Loans, 3.50%; (ii) in the case of Revolving Loans (but subject to adjustment as
provided below), maintained as (A) Base Rate Loans, 2.50% and (B) Eurodollar
Loans, 3.50%; and (iii) in the case of Swingline Loans (but subject to
adjustment as provided below), 2.50%; provided that each of the percentages
listed above shall be permanently reduced by 0.50% on the latest to occur of
(x) the Merger Closing Date, (y) the first date upon which all Bridge Loans have
been repaid in full and (z) the Qualified Equity Trigger Date, but only if the
latest date to occur pursuant to preceding clauses (x), (y) and (z) occurs on or
prior to September 30, 2010 (with respect to Revolving Loans and Swingline
Loans, the Applicable Margins from time to time in effect pursuant to this
sentence are herein called the “Revolver Initial Applicable Margins” and with
respect to Term Loans, the Applicable Margins from time to time in effect
pursuant to this sentence are herein called the “Term Loan Initial Applicable
Margins”) and the “Applicable Commitment Commission Rate” shall mean, with
respect to the Applicable Margins from time to time in effect pursuant to this
sentence, a rate per annum equal to ¾ of 1% (but subject to adjustment as
provided below).

 

From and after each day of delivery of any certificate delivered in accordance
with the first sentence of the following paragraph indicating an entitlement to
a different margin for any Tranche of Loans or a different rate for calculating
the Commitment Commission than that described in the immediately preceding
sentence (each, a “Start Date”) to and including the applicable End Date
described below, the Applicable Margins for such Tranche of Loans (hereinafter,
the “Adjustable Applicable Margins”) and the Applicable Commitment Commission
Rate (hereinafter, the “Adjustable Commitment Commission Rate”) shall be those
set forth below opposite the Total Leverage Ratio indicated to have been
achieved in any certificate delivered in accordance with the following sentence:

 

Total Leverage
Ratio

 

Revolving/
Swingline
Loans Maintained as
Base Rate Loans

 

Revolving
Loans Maintained as
Eurodollar Loans

 

Term Loans
Maintained as Base
Rate Loans

 

Term Loans
Maintained as
Eurodollar Loans

 

Adjustable
Commitment
Commission Rate

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater than 2.0 to 1.0

 

Revolver Initial Applicable Margins

 

Revolver Initial Applicable Margins

 

Term Loan Initial Applicable Margins

 

Term Loan Initial Applicable Margins

 

3/4 of 1% per annum

 

 

 

 

 

 

 

 

 

 

 

 

 

Equal to or less than 2.0 to 1.0 but greater than 1.50 to 1.0

 

1.75

%

2.75

%

1.75

%

2.75

%

3/4 of 1% per annum

 

 

3

--------------------------------------------------------------------------------


 

Total Leverage
Ratio

 

Revolving/
Swingline
Loans Maintained as
Base Rate Loans

 

Revolving
Loans Maintained as
Eurodollar Loans

 

Term Loans
Maintained as Base
Rate Loans

 

Term Loans
Maintained as
Eurodollar Loans

 

Adjustable
Commitment
Commission Rate

 

Equal to or less than 1.50 to 1.0 but greater than 1.00 to 1.0

 

1.50

%

2.50

%

1.75

%

2.75

%

1/2 of 1% per annum

 

 

 

 

 

 

 

 

 

 

 

 

 

Equal to or less than 1.00 to 1.0

 

1.25

%

2.25

%

1.75

%

2.75

%

3/8 of 1% per annum

 

 

The Total Leverage Ratio used in a determination of Adjustable Applicable
Margins and the Adjustable Commitment Commission Rate shall be determined based
on the delivery of a certificate of the Borrower (each, a “Quarterly Pricing
Certificate”) by a Financial Officer of the Borrower to the Administrative
Agent, within 45 days (or 90 days in the case of the last Fiscal Quarter in any
Fiscal Year) after the last day of any Fiscal Quarter of Holdings, which
certificate shall set forth the calculation of the Total Leverage Ratio as at
the last day of the Test Period ended immediately prior to the relevant Start
Date and the Adjustable Applicable Margins and Adjustable Commitment Commission
Rate which shall be thereafter applicable (until same are changed or cease to
apply in accordance with the following sentences).  The Adjustable Applicable
Margins and the Adjustable Commitment Commission Rate so determined shall apply,
except as set forth in the succeeding sentence, from the relevant Start Date to
the earlier of (x) the date on which the next Quarterly Pricing Certificate is
delivered to the Administrative Agent or (y) the date which is 45 days (or 90
days in the case of the last Fiscal Quarter in any Fiscal Year) following the
last day of the Test Period in which the previous Start Date occurred (such
earlier date, the “End Date”), at which time, if no Quarterly Pricing
Certificate has been delivered to the Administrative Agent indicating an
entitlement to new Adjustable Applicable Margins (and thus commencing a new
Start Date), (i) the Adjustable Applicable Margins shall be, in the case of
Revolving Loans or Swingline Loans, the Revolver Initial Applicable Margins and,
in the case of Term Loans, the Term Loan Initial Applicable Margins and (ii) the
Adjustable Commitment Commission Rate shall be a rate per annum equal to ¾ of
1%. Notwithstanding anything to the contrary contained above in this definition,
(i) the Adjustable Applicable Margins shall be, in the case of Revolving Loans
or Swingline Loans, the Revolver Initial Applicable Margins and, in the case of
Term Loans, the Term Loan Initial Applicable Margins and (ii)  the Adjustable
Commitment Commission Rate shall be a rate per annum equal to ¾ of 1%, in each
case, (x) at all times during which there shall exist any Default or any Event
of Default and (y) at all times prior to the date of delivery of the financial
statements pursuant to Section 10.01(b) for the fiscal quarter of Holdings ended
June 30, 2010.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Total
Leverage Ratio set forth in any Quarterly Pricing Certificate delivered for any
period is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin or an
Applicable Commitment Commission Rate that is less than that which would have
been applicable had the Total Leverage Ratio been accurately determined, then,
for

 

4

--------------------------------------------------------------------------------


 

all purposes of this Agreement, the “Applicable Margin” and the “Applicable
Commitment Commission Rate” for any day occurring within the period covered by
such Quarterly Pricing Certificate shall retroactively be deemed to be the
relevant percentage as based upon the accurately determined Total Leverage Ratio
for such period, and any shortfall in the interest or fees theretofore paid by
the Borrower for the relevant period pursuant to Sections 2.08(a) and (b),
4.01(a) and 4.01(b) as a result of the miscalculation of the Total Leverage
Ratio shall be deemed to be (and shall be) due and payable under the relevant
provisions of Section 2.08(a) or (b), Section 4.01(a) or Section 4.01(b), as
applicable, at the time the interest or fees for such period were required to be
paid pursuant to said Section on the same basis as if the Total Leverage Ratio
had been accurately set forth in such Quarterly Pricing Certificate (and shall
remain due and payable until paid in full, together with all amounts owing under
Section 2.08(d) and/or Section 4.01(a), as applicable, in accordance with the
terms of this Agreement).

 

“Applicable Threshold Price” has the meaning set forth in Schedule 2.14.

 

“Asset Sale” shall mean any sale, transfer or other disposition by Holdings or
any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to Holdings or a Wholly-Owned Subsidiary of Holdings of any
asset (including, without limitation, any capital stock or other securities of,
or Equity Interests in, another Person), but excluding (x) sales of assets
pursuant to Section 11.03 (other than clauses (i), (ii), (iii)(1) and (2), (iv),
(v), (vii)(A), (viii), (ix), (xi), (xiv) and (xv) thereof) and (y) any other
sale, transfer or disposition (for such purpose, treating any series of related
sales, transfers or dispositions as a single such transaction) that generates
Net Sale Proceeds of less than $10,000,000.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed) or in
such other form as may be satisfactory to the Administrative Agent.

 

“Auction” shall have the meaning set forth in Section 2.14(a).

 

“Auction Amount” has the meaning set forth in Schedule 2.14.

 

“Auction Assignment and Assumption” has the meaning set forth in Schedule 2.14.

 

“Auction Manager” shall have the meaning set forth in Section 2.14(a).

 

“Auction Notice” has the meaning set forth in Schedule 2.14.

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of Holdings
or the Borrower to deliver such notices pursuant to this Agreement and that has
or have appropriate signature cards on file with the Administrative Agent, the
Swingline Lender or the respective Issuing Lender, (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
financial officer, the treasurer, the principal accounting officer or controller
of Holdings or the Borrower, and (iii) any other matter in connection with this
Agreement or any other Credit

 

5

--------------------------------------------------------------------------------


 

Document, any officer (or a person or persons so designated by any two officers)
of Holdings or the Borrower.

 

“B-1 Blocked Amount” shall mean, at any time, the amount (if any) by which the
Term Loan Blocked Amount exceeds the B-2 Blocked Amount, it being understood
that at all times after the B-1 Conversion Date, the B-1 Blocked Amount shall
equal the Term Loan Blocked Amount.

 

“B-1 Conversion” shall mean (x) the conversion of outstanding B-2 Term Loans
into B-1 Term Loans in accordance with Section 2.01(a)(ii)(z) and (y) the
related conversion of B-2 Term Loan Commitments into B-1 Term Loan Commitments
pursuant to Section 4.03(h).

 

“B-1 Conversion Date” shall mean the earlier to occur of (x) the 90th day after
the Effective Date or (y) the first day occurring on or after the 30th day after
the Effective Date upon which either Lead Arranger notifies the Borrower that
the B-1 Conversion shall occur.

 

“B-1 Term Loan” shall have the meaning provided in Section 2.01(a)(i).

 

“B-1 Term Loan Borrowing Date” shall mean the Initial Borrowing Date and each
date thereafter upon which B-1 Term Loans are incurred by the Borrower pursuant
to Section 2.01(a)(i).

 

“B-1 Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01A directly below the column entitled
“B-1 Term Loan Commitment,” as the same may be (x) reduced or terminated from
time to time pursuant to Sections 4.02, 4.03 and/or 12, as applicable,
(y) adjusted from time to time as a result of assignments to or from, and
purchases from, such Lender pursuant to Sections 2.13, 2.14, 2.15 or 14.04(b) or
(z) increased on the B-1 Conversion Date as a result of conversions of B-2 Term
Loan Commitments of such Lender as provided in Section 4.03(h).

 

“B-1 Term Note” shall have the meaning provided in Section 2.05(a).

 

“B-2 Blocked Amount” shall mean, at any time, the lesser of the Total B-2 Term
Loan Commitment and the Term Loan Blocked Amount, each as in effect at such
time.

 

“B-2 Term Loan” shall have the meaning provided in Section 2.01(a)(ii).

 

“B-2 Term Loan Borrowing Date” shall mean each date (on or after the Initial
Borrowing Date) upon which B-2 Term Loans are incurred by the Borrower pursuant
to Section 2.01(a)(ii).

 

“B-2 Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01A directly below the column entitled
“B-2 Term Loan Commitment,” as the same may be (x) reduced or terminated from
time to time pursuant to Sections 4.02, 4.03 and/or 12, as applicable, or
(y) adjusted from time to time as a result of assignments to or from, and
purchases from, such Lender pursuant to Section 2.13, 2.14, 2.15 or 14.04(b).

 

6

--------------------------------------------------------------------------------


 

“B-2 Term Note” shall have the meaning provided in Section 2.05(a).

 

“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto.

 

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time, (iii) the Eurodollar Rate for a Eurodollar Loan denominated in
dollars with a one-month interest period commencing on such day plus 1.00% and
(iv) 2.50%. For purposes of this definition, the Eurodollar Rate shall be
determined using the Eurodollar Rate as otherwise determined by the
Administrative Agent in accordance with the definition of Eurodollar Rate,
except that (x) if a given day is a Business Day, such determination shall be
made on such day (rather than two Business Days prior to the commencement of an
Interest Period) or (y) if a given day is not a Business Day, the Eurodollar
Rate for such day shall be the rate determined by the Administrative Agent
pursuant to preceding clause (x) for the most recent Business Day preceding such
day.  Any change in the Base Rate due to a change in the Prime Lending Rate, the
Federal Funds Rate or such Eurodollar Rate shall be effective as of the opening
of business on the day of such change in the Prime Lending Rate, the Federal
Funds Rate or such Eurodollar Rate, respectively.

 

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

 

“Blocked Amount” shall mean, at any time, the sum of (x) the aggregate cash
consideration (after giving effect to any purchase of Shares pursuant to the
Exchange Offer and/or one or more Top-Off Purchases) required to consummate the
Merger in accordance with the Merger Agreement at such time (the “Acquisition
Blocked Amount”) and (y) the Target Notes Blocked Amount.

 

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Borrower Materials” shall have the meaning provided in Section 10.01.

 

“Borrower Refinancing” shall mean the refinancing transactions described in
Sections 6.06(a) and (b).

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Eurodollar
Loans the same Interest Period, provided that Base Rate Loans incurred pursuant
to Section 2.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.

 

7

--------------------------------------------------------------------------------


 

“Bridge Agent” shall mean Morgan Stanley Senior Funding, Inc. and any successor
agent under the Bridge Loan Agreement or any other Bridge Loan Document.

 

“Bridge Lead Arranger” shall mean Morgan Stanley Senior Funding, Inc., in its
capacity as Lead Arranger pursuant to the Bridge Loan Agreement.

 

“Bridge Loan Agreement” shall mean the Bridge Loan Agreement, dated as of the
date hereof, by and among Holdings, the Borrower, certain of its Subsidiaries
from time to time party thereto, the lenders from time to time party thereto and
the Bridge Agent, as it may be amended, supplemented, modified, replaced or
refinanced from time to time in accordance with the terms hereof and thereof.

 

“Bridge Loan Blocked Amount” at any time shall mean the amount, if any, by which
the Blocked Amount at such time exceeds the Term Loan Blocked Amount at such
time.

 

“Bridge Loan Documents” shall mean the Bridge Loan Agreement and all other
“Bridge Loan Documents” (as defined in the Bridge Loan Agreement) as the same
may be amended, modified and/or supplemented from time to time in accordance
with the terms hereof and thereof.

 

“Bridge Loan Exchange Notes Indenture” shall mean the Exchange Notes Indenture,
as defined in the Bridge Loan Agreement, pursuant to which Bridge Loan Exchange
Notes may from time to time be issued as provided in the Bridge Loan Agreement.

 

“Bridge Loan Exchange Notes” shall mean any Exchange Notes (as defined in the
Bridge Loan Agreement) issued in exchange for Bridge Loans as contemplated by
the Bridge Loan Agreement.

 

“Bridge Loan Exchange Notes Trustee” shall mean the trustee under the Bridge
Loan Exchange Notes Indenture.

 

“Bridge Loans” shall mean the “Loans” as defined in the Bridge Loan Agreement;
provided that, for purposes of this Agreement, Bridge Loans shall include any
Bridge Loan Exchange Notes issued in accordance with the provisions of the
Bridge Loan Agreement, so long as the Bridge Loan Exchange Notes Trustee has
become party to the Intercreditor Agreement by way of joinder thereto.

 

“Bridge Secured Creditors” shall mean the “Secured Creditors” as defined in the
Bridge Loan Agreement.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in
New York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the interbank Eurodollar market.

 

8

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Credit Parties and their
Subsidiaries prepared in accordance with GAAP.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Management Agreement” shall mean any agreement for the provision of Cash
Management Services.

 

“Cash Management Services” shall mean (i) cash management services, including
treasury, depository, overdraft, electronic funds transfer and other cash
management arrangements and (ii) commercial credit card and merchant card
services.

 

“CFL” shall mean Canadian Fertilizers, Ltd., a limited company organized under
the laws of the Province of Alberta, Canada.

 

“Change of Control” means any of (a) any “person” or “group” (as such terms are
used in Sections 13(d)  and 14(d)  of the Securities Exchange Act of 1934 (as
amended)) becomes the “beneficial owner” (as that term is used under Rule 13d-3
under the Exchange Act), directly or indirectly, of Equity Interests
representing more than thirty-five percent (35%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of
Holdings; (b) occupation of a majority of the seats (other than vacant seats) on
the board of directors of Holdings by Persons who were neither (i) nominated by
the board of directors of Holdings nor (ii) appointed by directors so nominated;
(c) the failure of Holdings to own, directly or indirectly, 100% of the
outstanding Equity Interests of the Borrower; or (d) any “change of control” (as
such term or any words of similar import are defined under any Material
Indebtedness) shall occur.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all GCA
Collateral, all Mortgaged Properties at such time and all cash and Permitted
Investments delivered as collateral pursuant to Section 5.02 or 12.

 

“Collateral Agent” shall mean MSSF acting as collateral agent for the Secured
Creditors pursuant to the Security Documents.

 

9

--------------------------------------------------------------------------------


 

“Commitment” shall mean any of the commitments of any Lender, i.e., a B-1 Term
Loan Commitment, a B-2 Term Loan Commitment or a Revolving Loan Commitment.

 

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Consent Decree” shall mean a Consent Decree, being negotiated as at the
Effective Date by Borrower, the United States of America, and the Florida
Department of Environmental Protection, to resolve alleged violations of the
federal Resource Conservation and Recovery Act and the Florida Resource Recovery
and Management Act in connection with operations at Borrower’s Plant City,
Florida Phosphoric Acid Complex.

 

“Consent Decree Phosphogypsum Stack Liability” shall, at any time after the
entry of a Consent Decree, mean the then current dollar value of the estimated
cost of closing phosphogypsum stacks upon formal plans for closure, wastewater
management, long term maintenance and monitoring, as required by the Consent
Decree if the Borrower enters into the Consent Decree.

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Holdings and its Subsidiaries at such time determined in accordance
with GAAP.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Holdings and its Subsidiaries at such time determined in
accordance with GAAP, but excluding the current portion of any Indebtedness
under this Agreement and the current portion of any other long-term Indebtedness
which would otherwise be included therein.

 

“Consolidated EBITDA” shall mean, with reference to any period, Consolidated Net
Income for such period plus, without duplication and to the extent deducted from
revenues in determining such Consolidated Net Income, the sum of (a) the
aggregate amount of Consolidated Interest Expense for such period, (b) the
aggregate amount of expense for taxes paid or accrued for such period (including
payments to Affiliated Cooperatives under the NOL Agreement), (c) all amounts
attributable to depreciation and depletion for such period, (d) all amortization
and other non-cash charges and (e) all customary up-front fees and expenses
incurred in connection with any Acquisition, any Asset Sale, any issuance of
Equity Interests by Holdings or any issuance or incurrence of Indebtedness by
Holdings or its Subsidiaries and the amortization of any deferred financing
charges, in each case for such period, minus the sum of (i) all non-cash gains
included in Consolidated Net Income for such period and (ii) all amounts (except
as expressly contemplated by clause (e) above) which constituted non-cash
charges in prior periods (and which were or would have been deducted in
determining Consolidated Net Income in a prior period) and which were actually
paid in cash during the period for which Consolidated EBITDA is being
determined, all calculated for the Holdings and its Subsidiaries on a
consolidated basis. To the extent the net income of any Subsidiary is excluded
from Consolidated Net Income in accordance with the proviso to the definition of
Consolidated Net Income, then add-backs and deductions in determining
Consolidated EBITDA, to the extent relating to such Subsidiary, shall be limited
to the same extent.  Notwithstanding anything to the

 

10

--------------------------------------------------------------------------------


 

contrary contained above, if any Fiscal Quarter shown on Schedule 1.01D (which
includes the Fiscal Quarter ended March 31, 2009 and each Fiscal Quarter ended
thereafter through the Fiscal Quarter ended September 30, 2011) will be included
in the respective Test Period for which Consolidated EBITDA is being determined,
then there shall be added to Consolidated EBITDA for such period the respective
amount set forth opposite such Fiscal Quarter in Schedule 1.01D (which amounts
represent restructuring charges and anticipated future cost savings and
synergies related to the Terra Acquisition which will not yet have been actually
realized).

 

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of Holdings and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capital
Lease Obligations on the liability side of a consolidated balance sheet of
Holdings and its Subsidiaries in accordance with GAAP and (ii) all Guarantees of
Holdings and its Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in preceding clause (i).

 

“Consolidated Interest Expense” shall mean, with reference to any period,
accrued interest expense of Holdings and its Subsidiaries calculated on a
consolidated basis for such period determined in accordance with GAAP excluding
amortization of financing fees.  To the extent any Test Period includes (i) the
Fiscal Quarter ended March 31, 2009, the Consolidated Interest Expense for such
Fiscal Quarter shall be deemed to be $75.8 million, (ii) the Fiscal Quarter
ended June 30, 2009, the Consolidated Interest Expense for such Fiscal Quarter
shall be deemed to be $75.8 million, (iii) the Fiscal Quarter ended
September 30, 2009, the Consolidated Interest Expense for such Fiscal Quarter
shall be deemed to be $75.8 million, (iv) the Fiscal Quarter ended December 31,
2009, the Consolidated Interest Expense for such Fiscal Quarter shall be deemed
to be $75.8 million, (v) the Fiscal Quarter ended March 31, 2010, the
Consolidated Interest Expense for such Fiscal Quarter shall be deemed to be
$81.7 million and (vi) the period commencing on April 1, 2010 and ended on the
Merger Closing Date, Consolidated Interest Expense for such portion of such
Fiscal Quarter occurring prior to the Merger Closing Date shall be deemed to be
(x) $82.4 million, multiplied by (y) a fraction the numerator of which is the
number of days in such Test Period occurring on or after April 1, 2010 and prior
to the Merger Closing Date and the denominator of which is 90; provided that if
on or prior to September 30, 2010 the Borrower repays outstanding Indebtedness
in aggregate principal amount of at least $500,000,000 with Net Cash Proceeds
(for their purpose, ignoring the proviso to the definition of Net Cash Proceeds)
from one or more issuances of Equity Interests (other than Disqualified Equity
Interests) of Holdings and/or proceeds of Permitted Refinancing Indebtedness,
then for purposes of all calculations to be made on or after September 30, 2010
(or, in the case of calculations required to be made before that date on a Pro
Forma Basis, giving effect to the issuances which have actually been made
through the date of determination), Consolidated Interest Expense for all
portions of any Test Period occurring prior to September 30, 2010 (or, if
earlier, the last date prior to September 30, 2010 upon which Indebtedness has
been repaid with proceeds of issuances of Equity Interests or Permitted
Refinancing Indebtedness as described above) shall be determined by using a
revised annualized Consolidated Interest Expense amount (as determined by the
Borrower with the agreement of the Administrative Agent), which shall give pro
forma effect to all incurrences and repayments of Indebtedness on or prior to
September 30, 2010 (or on or prior to the date of determination in the case of
determinations before such date being made on a Pro Forma Basis) and shall be
based upon the weighted average interest rates applicable to the Indebtedness
which remains

 

11

--------------------------------------------------------------------------------


 

outstanding (including newly incurred Indebtedness), with such annualized amount
multiplied in each case by a fraction the numerator of which is the number of
days in the respective Test Period occurring prior to the Qualified Equity
Trigger Date and the denominator of which is 365.

 

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of Holdings and its Subsidiaries determined on a consolidated basis for such
period (taken as a single accounting period) in accordance with GAAP, provided
that the following items shall be excluded in computing Consolidated Net Income
(without duplication): (i) the net income (or loss) of any Person in which a
Person or Persons other than Holdings and its Wholly-Owned Subsidiaries has an
Equity Interest or Equity Interests to the extent of such Equity Interests held
by Persons other than Holdings and its Wholly-Owned Subsidiaries in such Person,
(ii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or accrued prior to such Person merging into or
consolidating with any Subsidiary or accrued prior to all or substantially all
of the property or assets of such Person being acquired by a Subsidiary and
(iii) the net income of any Subsidiary to the extent that the declaration or
payment of cash dividends or similar cash distributions by such Subsidiary of
such net income is not at the time permitted by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to such Subsidiary.

 

“Consolidated Total Assets” shall mean the total assets of Holdings and its
Subsidiaries determined on a consolidated basis determined in accordance with
GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, provided
that being an officer or director of a Person shall not, in and of itself, be
deemed “Control” of such Person.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Credit Documents” shall mean this Agreement, the Guaranty and Collateral
Agreement, the Foreign Pledge Agreements, the Intercreditor Agreement (at any
time while in effect in accordance with its terms) and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note and each
other Security Document.

 

“Credit Event” shall mean the making of any Loan or the issuance, amendment,
extension or renewal of any Letter of Credit (other than any amendment,
extension or renewal that does not increase the maximum Stated Amount of such
Letter of Credit).

 

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to (x) the
amount of Excess Cash Flow for all Excess Cash Payment Periods ending after the
Initial Borrowing Date which is not (and, in the case of any Excess Cash Payment
Period where the respective required date of prepayment has not yet occurred
pursuant to Section 5.02(e), will not on such date of required prepayment be)
required to be applied in accordance with Section 5.02(e) minus (y) the sum of
(i) the aggregate amount of Section 11.04(viii) Investments made on or prior to
such date

 

12

--------------------------------------------------------------------------------


 

pursuant to sub-clause (x) of Section 11.04(viii)(3) (determined without regard
to any write-downs or write-offs thereof and treating the maximum amount of any
Guarantee as an investment, but reducing the amount of such investments by any
return of capital and principal repayments actually received in respect of
Section 11.04(viii) Investments previously made pursuant to said sub-clause
(x) (and treating any reduction of a Guarantee provided pursuant to said
sub-clause (x) without a corresponding payment having been made thereunder as a
return of principal), (ii) the aggregate amount of all Restricted Payments made
on or prior to such date pursuant to sub-clause (y) of Section 11.06(xiv)(2) and
(iii) the aggregate amount of all Capital Expenditures made on or prior to such
date pursuant to sub-clause (y) of Section 11.10(f)(2).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Deposit Accounts” shall have the meaning provided in the Guaranty and
Collateral Agreement.

 

“Discount Range” has the meaning set forth in Schedule 2.14.

 

“Disqualified Equity Interests” shall mean all Preferred Equity of Holdings or
any of its Subsidiaries, other than Qualified Preferred Stock.

 

“Documentation Agents” shall mean collectively, Bank of Montreal, Wells Fargo
Bank, N.A. and Natixis New York Branch, in their capacities as Co-Documentation
Agents.

 

“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the Merger
Documents, (iii) the Refinancing Documents, and (iv) the Exchange Offer
Documents.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia; provided that any Subsidiary that would otherwise
constitute a Domestic Subsidiary and is a holding company which owns Equity
Interests in one or more Foreign Subsidiaries, but owns no other material assets
and does not engage in any trade or business (other than acting as a holding
company for such Equity Interests in Foreign Subsidiaries) shall not constitute
a Domestic Subsidiary hereunder.

 

“Drawing” shall have the meaning provided in Section 3.05(b).

 

“Effective Date” shall have the meaning provided in Section 14.10.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other

 

13

--------------------------------------------------------------------------------


 

“accredited investor” (as defined in Regulation D of the Securities Act), but in
any event excluding Holdings and its Subsidiaries.

 

“End Date” shall have the meaning assigned that term in the definition of
Applicable Margin.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the treatment (for the purpose of reducing hazardous characteristics) or
disposal of any Hazardous Materials, (c) exposure of any natural person to any
Hazardous Materials (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person (including, for the
avoidance of doubt, but only for the purpose of the definition of Domestic
Subsidiary, any interests treated as equity for United States federal income tax
purposes), and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or

 

14

--------------------------------------------------------------------------------


 

partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar Loan” shall mean each Loan (other than a Swingline Loan) designated
as such by the Borrower at the time of the incurrence thereof or conversion
thereto.

 

“Eurodollar Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Adjustment.

 

“Event of Default” shall have the meaning provided in Section 12.

 

“Excepted Defaults” shall mean, during the period from the Merger Closing Date
until the 50th day thereafter, any default or event of default existing with
respect to the Target Existing Notes or under the Target Existing Notes
Indenture, in each case so long as all actions specified in
Section 10.13(b) with respect to the Target Existing Notes have been taken in
accordance with the requirements thereof.

 

“Excess Cash Flow” shall mean, for any period, the remainder of (a) the sum of,
without duplication, (i) Adjusted Consolidated Net Income for such period and
(ii) the decrease, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, minus (b) the sum of, without
duplication, (i) the aggregate amount of all Capital Expenditures made by
Holdings and its Subsidiaries in accordance with Sections 11.10(a) and (b) (but
not pursuant to Sections 11.10(c), (d), (e) and (f)) hereof during such period
(other than Capital Expenditures to the extent financed with equity proceeds,
Equity Interests, asset sale proceeds, insurance proceeds or Indebtedness (other
than Revolving Loans and Swingline Loans)), (ii) the aggregate amount of
permanent principal payments of Indebtedness for borrowed money of Holdings and
its Subsidiaries and the permanent repayment of the principal component of
Capital Lease Obligations of Holdings and its Subsidiaries during such period
(other than (1) repayments made pursuant to the Refinancing, (2) repayments made
with the proceeds of asset sales, sales or issuances of Equity Interests,
insurance or Indebtedness, (3) payments of Loans and/or other Obligations,
provided that repayments of Loans shall be deducted in determining Excess Cash
Flow to the extent such repayments were (x) required as a result of a Scheduled
Term Loan Repayment pursuant to Section 5.02(b) or (y) made as a voluntary
prepayment pursuant to Section 5.01 with internally generated funds (but in the
case of a voluntary prepayment of Revolving Loans or Swingline Loans, only to
the extent accompanied by a voluntary reduction to the Total Revolving Loan
Commitment in an amount equal to such prepayment) and (4) repayments of
Indebtedness incurred or at any time outstanding pursuant to
Section 11.01(ii) or any Permitted Refinancing Indebtedness incurred in respect
thereof (or in respect of previously incurred Permitted Refinancing Indebtedness
to the extent such Indebtedness (or a previous refinancing) constituted a
refinancing of Indebtedness pursuant to said Section 11.01(ii))) and (iii) the
increase, if any, in Adjusted Consolidated Working Capital from the first day to
the last day of such period.

 

15

--------------------------------------------------------------------------------


 

“Excess Cash Payment Date” shall mean the date occurring 95 days after the last
day of each Fiscal Year of Holdings (commencing with the Fiscal Year of Holdings
ended December 31, 2010).

 

“Excess Cash Payment Period” shall mean (i) with respect to the repayment
required on the first Excess Cash Payment Date, the period from June 30, 2010 to
the last day of Holdings’ Fiscal Quarter ending closest to December 31, 2010
(taken as one accounting period), and (ii) with respect to the repayment
required on each successive Excess Cash Payment Date, the immediately preceding
Fiscal Year of Holdings.

 

“Excess Qualified Equity Proceeds” shall mean the Net Cash Proceeds received by
Holdings from one or more issuances of its Equity Interests (excluding any
issuances of Disqualified Equity Interests, Equity Interests issued as part of
the consideration for the Transaction, any issuances of Equity Interests before
the Initial Borrowing Date and any issuances of Equity Interests which are
included in determining whether the Qualified Equity Trigger Date has occurred),
in each case to the extent such Net Cash Proceeds have not been used (and are
not required to be used) to repay outstanding Indebtedness of (or to permanently
reduce unutilized commitments to lend to) Holdings or any of is Subsidiaries;
provided that repayments of revolving indebtedness without a corresponding
reduction to the related commitments shall not be counted as a repayment of
outstanding Indebtedness for the foregoing purposes.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Exchange Offer” has the meaning set forth in the Transaction Summary.

 

“Exchange Offer Documents” shall mean all agreements and documents relating to
the Exchange Offer, as the same may be amended, modified and/or supplemented
from time to time in accordance with the terms hereof and thereof.

 

“Exchange Offer Funding Date Material Adverse Effect” shall mean any change,
development, event, occurrence, effect or state of facts that, individually or
in the aggregate with all such other changes, developments, events, occurrences,
effects or states of facts is, or is reasonably expected to be, materially
adverse to the business, financial condition or results of operations of the
Target and its subsidiaries, taken as a whole; provided that none of the
following shall be deemed either alone or in combination to constitute, or be
taken into account in determining whether there has been, or is reasonably
likely to be, an Exchange Offer Funding Date Material Adverse Effect: any
change, development, event, occurrence, effect or state of facts arising out of
or resulting from (i) capital market conditions generally or general economic
conditions, including with respect to interest rates or currency exchange rates,
(ii) geopolitical conditions or any outbreak or escalation of hostilities, acts
of war or terrorism occurring after the Merger Agreement Date, (iii) any
hurricane, tornado, flood, earthquake or other natural or man-made disaster
occurring after the Merger Agreement Date, (iv) any change in applicable law,
regulation or GAAP (or authoritative interpretation thereof) which is proposed,
approved or enacted after the Merger Agreement Date, (v) general conditions in
the industries in which the Target and its subsidiaries operate, (vi) the
failure, in and of itself, of the Target to meet any internal or published
projections, forecasts, estimates or predictions in respect of revenues,

 

16

--------------------------------------------------------------------------------


 

earnings or other financial or operating metrics after the Merger Agreement
Date, or changes in the market price, credit rating or trading volume of the
Target’s securities after the Merger Agreement Date (it being understood that
the underlying facts giving rise or contributing to such failure or change may
be deemed either alone or in combination to constitute, or be taken into account
in determining whether there has been, or is reasonably likely to be, an
Exchange Offer Funding Date Material Adverse Effect), (vii) changes in the price
of natural gas, nitrogen, urea, ammonia or any other product used or sold by the
Target or any of its subsidiaries and (viii) the announcement and pendency of
the Merger Agreement and the transactions contemplated thereby, including any
lawsuit in respect thereof, compliance with the covenants contained therein, and
any loss of or change in relationship with any customer, supplier, distributor,
or other business partner, or departure of any employee or officer, of the
Target or any of its subsidiaries, except, in the cases of clauses (i), (ii),
(iii), (iv) and (v), to the extent that the Target and its subsidiaries, taken
as a whole, are materially disproportionately affected thereby as compared with
other participants in the industries in which the Target and its subsidiaries
operate (in which case the incremental disproportionate impact or impacts may be
deemed either alone or in combination to constitute, or be taken into account in
determining whether there has been, or is reasonably likely to be, an Exchange
Offer Funding Date Material Adverse Effect).

 

“Excluded Deposit Accounts” shall have the meaning provided in the Guaranty and
Collateral Agreement.

 

“Excluded Securities Accounts” shall have the meaning provided in the Guaranty
and Collateral Agreement.

 

“Excluded Subsidiary” shall mean each of Terra Nitrogen, CFL, TNCLP and Terra
Nitrogen GP Inc. and each of their respective subsidiaries; provided that the
Borrower may at any time designate any Excluded Subsidiary as no longer being an
Excluded Subsidiary so long as no Default or Event of Default exists after
giving effect to such designation, in which case (x) such Person shall
thereafter constitute a Subsidiary (and not an Excluded Subsidiary) for all
purposes of this Agreement and the other Credit Documents, (y) all Equity
Interests in such Person shall be pledged pursuant to the Guaranty and
Collateral Agreement (to the extent required for Equity Interests of a
Subsidiary which is not an Excluded Subsidiary) and (z) such Person, if a
Wholly-Owned Domestic Subsidiary shall be required to take all actions required
under Section 10.10 which are required of a Wholly-Owned Domestic Subsidiary
which is not an Excluded Subsidiary, an Inactive Subsidiary or an Agreed
Non-Guarantor Subsidiary (in each case within the time periods specified
therein).

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
August 16, 2005, among Holdings, the Borrower, certain Subsidiaries of the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the lenders
party thereto (as amended through and including the Initial Borrowing Date).

 

“Expiration Time” has the meaning set forth in Schedule 2.14.

 

“Facing Fee” shall have the meaning provided in Section 4.01(c).

 

17

--------------------------------------------------------------------------------


 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

 

“Financial Officer” means, in respect of a Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

 

“Fiscal Quarter” shall mean each three fiscal month period ending on March 31,
June 30, September 30 and December 31.

 

“Fiscal Year” shall mean the twelve-month period ending on December 31.

 

“Flood Hazard Property” means any Real Property of a Credit Party subject to a
Mortgage on which improvements are located in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

 

“Foreign Lender” shall have the meaning provided in Section 5.04(b).

 

“Foreign Pledge Agreements” shall have the meaning provided in Section 10.10(h).

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as set forth from time to time.

 

“GCA Collateral” shall mean all “Collateral” as defined in the Guaranty and
Collateral Agreement.

 

“Global Coordinator” shall mean Morgan Stanley MUFG Loan Partners, LLC.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and

 

18

--------------------------------------------------------------------------------


 

including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee obligation of any guarantor shall be deemed to be the lower of (i) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee obligation is made and (ii) the maximum amount
for which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee obligation, unless such primary obligation and the
maximum amount or which such guarantor may be liable are not stated or
determinable, in which case the amount of such Guarantee obligation shall be
such guarantor’s maximum reasonably anticipated liability in respect thereof as
determined by the Borrower in good faith.

 

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agent, the Issuing Lenders and the Lenders, (y) each
Person (other than any Credit Party or any of its Subsidiaries) that is party to
an Interest Rate Protection Agreement or Other Hedging Agreement with Holdings
and/or one or more Guaranteed Parties, in each case so long as each such
Guaranteed Creditor pursuant to this clause (y) is a Lender or an affiliate of a
Lender, or was a Lender or an affiliate of a Lender at the time it entered into
the respective Interest Rate Protection Agreement or Other Hedging Agreement and
(z) each Lender or affiliate thereof which is party to a Cash Management
Agreement (with respect to the Cash Management Agreements to which it is then a
party) with Holdings and/or one or more Guaranteed Parties.

 

“Guaranteed Obligations” shall mean (i) the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the principal
and interest on each Note issued by, and all Loans made to, the Borrower under
this Agreement and all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit, together with all the other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees and interest (including any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for herein, whether or not such interest
is an allowed claim in any such proceeding) thereon) of the Borrower and each
other Credit Party to the Lenders, the Issuing Lenders, the Administrative Agent
and the Collateral Agent now existing or hereafter incurred under, arising out
of or in connection with this Agreement (or referred to in Section 4.01 hereof)
and each other Credit Document to which the Borrower or such Credit Party is a
party and the due performance and compliance by the Borrower with all the terms,
conditions and agreements contained in the Credit Agreement and in each such
other Credit Document, (ii) the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), liabilities and indebtedness (including any
interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate

 

19

--------------------------------------------------------------------------------


 

provided for herein, whether or not such interest is an allowed claim in any
such proceeding) of the Borrower and/or one or more other Guaranteed Parties
owing under any Interest Rate Protection Agreement or Other Hedging Agreement
entered into by the Borrower and/or one or more other Guaranteed Parties with
any Lender or any affiliate thereof (even if such Lender subsequently ceases to
be a Lender under this Agreement for any reason) so long as such Lender or
affiliate participates in such Interest Rate Protection Agreement or Other
Hedging Agreement and their subsequent assigns, if any, whether now in existence
or hereafter arising, and the due performance and compliance with all terms,
conditions and agreements contained therein and (iii) the full and prompt
payment when due of all obligations (including obligations which, but for the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest, fees and/or expenses
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the respective Cash Management
Agreement, whether or not such interest, fees and/or expenses are an allowed
claim in any such proceeding) of the Borrower or any other Guaranteed Party
owing to any Guaranteed Creditor under any Cash Management Agreement, in each
case so long as such obligations, liabilities and indebtedness under such Cash
Management Agreement were incurred in the ordinary course of business (but
specifically excluding any such obligation intentionally created by a Lender or
such affiliate thereof by allowing financing to the Borrower or any other
Guaranteed Party in the form of an overdraft outside the ordinary course of
business).

 

“Guaranteed Party” shall mean the Borrower and each Subsidiary of the Borrower
that is a Credit Party.

 

“Guarantor” shall mean each of Holdings and each Subsidiary Guarantor.

 

“Guaranty” shall mean each of the Holdings Guaranty and the Subsidiaries
Guaranty.

 

“Guaranty and Collateral Agreement” shall have the meaning provided in
Section 6.10.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated as hazardous, toxic, contaminants
or pollutants pursuant to any Environmental Law.

 

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Section 15.

 

“Immaterial Subsidiary” shall mean, as of any date of determination, a
Subsidiary (other than a Credit Party) (a) whose consolidated total assets do
not constitute more than 3% of the consolidated total assets of Holdings (on a
pro forma basis for the most recently ended Fiscal Year of Holdings for which
audited financial statements are available), and (b) whose consolidated gross
sales do not constitute more than 3% of the consolidated gross sales of

 

20

--------------------------------------------------------------------------------


 

Holdings (on a pro forma basis for the most recently ended Fiscal Year of
Holdings for which audited financial statements are available); provided that if
at any time one or more Immaterial Subsidiaries are subject to one or more
events as described in Sections 12(g) and/or (h), if such Immaterial
Subsidiaries would fail to meet either the test described in preceding clause
(a) or (b) if all such Immaterial Subsidiaries were a single Subsidiary (rather
than separate Subsidiaries), for this purpose treated as if each reference in
preceding clause (a) and (b) to “3%” were instead a reference to “5%”, then the
respective such Subsidiaries shall not constitute Immaterial Subsidiaries unless
and until such time as in aggregate they do not fail either of the tests
referenced in this proviso.

 

“Inactive Subsidiary” shall mean, as of any date of determination, a Subsidiary
(other than a Credit Party) (a) whose consolidated total assets do not exceed
$500,000, (b) which does not engage in any trade or business and (c) does not
own Equity Interests in any Person other than one or more other Inactive
Subsidiaries.  As of the date hereof, all Inactive Subsidiaries that are
Domestic Subsidiaries of Holdings are listed on Schedule 1.01E and, to the best
of Holdings’ and the Borrower’s knowledge, all Inactive Subsidiaries that are
Domestic Subsidiaries of Target are listed on Schedule 1.01E.  At any time when
a Subsidiary which was an Inactive Subsidiary ceases to meet the tests contained
above, such Subsidiary shall no longer constitute an Inactive Subsidiary.

 

“Indebtedness” shall mean, of any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (other than deposits or advances in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) the principal portion of all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out, (l) obligations of such Person to
purchase securities or other property arising out of or in connection with the
sale of the same securities or property or any other Off-Balance Sheet Liability
and (m) the aggregate liquidation preference of all Disqualified Equity
Interests of such Person.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  In the avoidance of doubt, “Indebtedness” shall not
include obligations or liabilities under operating leases.

 

“Indemnified Person” shall have the meaning provided in Section 14.01(a).

 

21

--------------------------------------------------------------------------------


 

“Information Memorandum” means the Confidential Information Memorandum dated
March 29, 2010, relating to the Borrower and the Transaction.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Term Loans occurs (it being understood
that Credit Events utilizing the Total Revolving Loan Commitment may also occur
on such date).

 

“Intercreditor Agreement” shall mean an intercreditor agreement in the form of
Exhibit I as entered into on or prior to the Initial Borrowing Date pursuant to
Section 6.17, as same may be amended, modified, restated and/or supplemented
from time to time; provided that, if the Intercreditor Agreement is terminated
in accordance with its terms and is thereafter replaced by an intercreditor
agreement in substantially the form of Exhibit I as contemplated in clause
(v) of Section 14.12(c) (with such changes as are deemed reasonably necessary or
desirable by the Administrative Agent, in each case so long as no such changes
are adverse in any material respect to the Lenders, taken as a whole), then any
such successor intercreditor agreement as then in effect (and as amended,
modified, restated and/or supplemented from time to time in accordance with its
terms) shall be deemed to constitute the Intercreditor Agreement hereunder.

 

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

 

“Interest Period” shall have the meaning provided in Section 2.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“Inventory” shall have the meaning assigned to such term in the Guaranty and
Collateral Agreement.

 

“Issuing Lender” shall mean Morgan Stanley Bank, N.A. (except as otherwise
provided in Section 13.09) and any other Lender reasonably acceptable to the
Administrative Agent and the Borrower which agrees to issue Letters of Credit
hereunder; provided that, unless Morgan Stanley Bank, N.A. specifically consents
thereto in a given instance, neither Morgan Stanley Bank, N.A. nor any of its
Affiliates shall be obligated to issue any trade Letters of Credit (and Morgan
Stanley Bank, N.A. and its Affiliates shall only be obligated to issue standby
Letters of Credit).  Any Issuing Lender may, in its discretion, arrange for one
or more Letters of Credit to be issued by one or more Affiliates of such Issuing
Lender (and such Affiliate shall be deemed to be an “Issuing Lender” for all
purposes of the Credit Documents).

 

“Joinder Agreement” shall have the meaning provided in Section 10.10(a).

 

22

--------------------------------------------------------------------------------


 

“Joint Venture” means a limited-purpose corporation, partnership, limited
liability company, joint venture or other similar legal arrangement (whether
created or conducted through a separate legal entity) (excluding a Subsidiary)
now or hereafter formed or invested in by Holdings or any of its Subsidiaries
with another Person or Persons in order to conduct a common venture or
enterprise with such Person or Persons.

 

“L/C Aggregate Maximum Amount” shall mean $75,000,000; provided that the L/C
Aggregate Maximum Amount shall be increased from to time to time by the
aggregate Stated Amount of any Letters of Credit then outstanding and issued to
support obligations under the Consent Decree to secure the satisfaction of the
Consent Decree Phosphogypsum Stack Liability; provided further that in no event
shall the L/C Aggregate Maximum Amount exceed at any time $125,000,000.

 

“L/C Supportable Obligations” shall mean (1) any obligations of the Borrower or
any of its Subsidiaries permitted to exist pursuant to the terms of this
Agreement (other than obligations in respect of (x) Indebtedness incurred or
which remains outstanding pursuant to Sections 11.01(i), (ii), (iii), (iv),
(v) and (xv)), (y) any other Indebtedness or other obligations that are
subordinated in right of payment to the Obligations and (z) any Equity
Interests) and (2) obligations of Terra Nitrogen, so long as the aggregate
Stated Amount of all Letters of Credit supporting same at any time does not
exceed $15,000,000.

 

“Lead Arrangers” shall mean, collectively, Morgan Stanley Senior Funding, Inc.
and The Bank of Tokyo-Mitsubishi UFJ, Ltd, in their capacities as Joint Lead
Arrangers and Bookrunners, and any successor thereto.

 

“Lease” shall mean any lease, sublease, or other agreement pursuant to which a
Credit Party has a Leasehold.

 

“Leased Real Property” shall mean any Real Property that is the subject of a
Lease.

 

“Leasehold Waiver Properties” shall mean any Leased Real Property which has
Collateral located thereon or therein in excess of $10,000,000 as of the
Effective Date, as designated on Schedule 6.18 as “Leasehold Waiver Properties”.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall mean each financial institution listed on Schedule 1.01A, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.13 or
14.04(b).

 

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal (which
has not been retracted) of such Lender or the wrongful failure of such Lender to
make available its portion of any Borrowing (including any Mandatory Borrowing)
or to fund its portion of any unreimbursed payment with respect to a Letter of
Credit pursuant to Section 3.04(c) or 3.05, (ii) such Lender having been deemed
insolvent or having become the subject of a bankruptcy or insolvency proceeding
or a takeover by a regulatory authority, or (iii) such Lender having

 

23

--------------------------------------------------------------------------------


 

notified the Administrative Agent, the Swingline Lender, any Issuing Lender
and/or any Credit Party in writing (x) that it does not intend to comply with
its obligations under Sections 2.01(a), (b), (c) or (d) or 3 in circumstances
where such non-compliance would constitute a breach of such Lender’s obligations
under the respective Section or (y) of the events described in preceding clause
(ii); provided that, for purposes of (and only for purposes of) Section 2.01(c),
Section 3.03(b), Section 5.02(j) and any documentation entered into pursuant to
the Back-Stop Arrangements (and the term “Defaulting Lender” as used therein),
the term “Lender Default” shall also include, as to any Lender, (i) any
Affiliate of such Lender that has “control” (within the meaning provided in the
definition of “Affiliate”) of such Lender having been deemed insolvent or having
become the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, (ii) any default by such Lender with respect to its
obligations under any other credit facility to which it is a party and which the
Swingline Lender, any Issuing Lender or the Administrative Agent believes in
good faith has occurred and is continuing, and (iii) the failure of such Lender
to make available its portion of any Borrowing (including any Mandatory
Borrowing) or to fund its portion of any unreimbursed payment with respect to a
Letter of Credit pursuant to Section 3.04(c) or 3.05 within three (3) Business
Days of the date (x) the Administrative Agent (in its capacity as a Lender) or
(y) Lenders constituting the Majority Lenders with Revolving Loan Commitments
has or have, as applicable, funded its or their portion thereof.

 

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

 

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 3.03(b).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (without
duplication) (i) the Stated Amount of all outstanding Letters of Credit at such
time and (ii) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit at such time.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the greater at any time of (a) (x) the rate per annum appearing on Page BBAM 1
on the Bloomberg Service (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
Eurodollar Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period
or (y) if the rate referred to in clause (x) is not available at such time for
any reason, then the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
before the beginning of such Interest Period and (b) 1.50% per annum.

 

24

--------------------------------------------------------------------------------


 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan” shall mean each Term Loan, each Revolving Loan and each Swingline Loan.

 

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations of the other Tranche under this Agreement were
repaid in full and all Commitments with respect thereto were terminated.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(d).

 

“Margin Regulations” shall mean Regulation T, Regulation U and Regulation X.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of Holdings and its Subsidiaries taken
as a whole, (b) the Collateral or the Administrative Agent’s Liens (on behalf of
itself and the Lenders) on the Collateral or the priority of such Liens, or
(c) the validity or enforceability of this Agreement or any of the other Credit
Documents or the rights and remedies, taken as a whole, of the Administrative
Agent, the Issuing Lenders or the Lenders hereunder or thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Interest Rate Protection
Agreements or Other Hedging Agreements, of any one or more of the Credit Parties
and their Subsidiaries in an aggregate principal amount exceeding $50,000,000
outstanding at the time of determination.  For purposes of determining Material
Indebtedness, the “obligations” of any Credit Party or any Subsidiary in respect
of any Interest Rate Protection Agreements or Other Hedging Agreements at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Credit Party or such Subsidiary would be required to pay
if such Interest Rate Protection Agreement or Other Hedging Agreement were
terminated at such time.

 

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Term Loan Maturity Date (which shall be the Maturity Date for all Term Loans),
the Revolving Loan Maturity Date or the Swingline Expiry Date, as the case may
be.

 

“Maximum Rate” shall have the meaning provided in Section 14.19.

 

“Maximum Swingline Amount” shall mean $50,000,000.

 

“Merger” shall mean the merger of Target with and into Mergersub, with Target
being the surviving corporation of such merger.

 

25

--------------------------------------------------------------------------------


 

“Merger Agreement” shall mean that certain Agreement and Plan of Merger, dated
as of March 12, 2010, by and between Holdings, Mergersub and Target, as amended,
waived or otherwise modified from time to time but without any modifications,
waivers or amendments thereof or any consents thereunder that are materially
adverse to the Lenders (including, without limitation, any of the foregoing that
results in an increase in the aggregate consideration (except for any increase
to the extent consisting solely of additional shares of common stock of
Holdings) or the allowance of any additional permitted dividends) unless
consented to by the Lead Arrangers.

 

“Merger Agreement Date” shall mean March 12, 2010.

 

“Merger Closing Date” shall mean the date of the consummation of the Merger.

 

“Merger Documents” shall mean the Merger Agreement and all other agreements and
documents relating to the Merger, as the same may be amended, modified and/or
supplemented from time to time in accordance with the terms hereof and thereof.

 

“Mergersub” shall mean Composite Merger Corporation, a Maryland corporation and
a direct Wholly-Owned Subsidiary of the Borrower.

 

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $5,000,000 (or, if
less, the remaining Total Term Loan Commitment), (ii) for Revolving Loans,
$500,000, and (iii) for Swingline Loans, $100,000.

 

“MNPI” shall mean material non-public information with respect to Holdings or
its Subsidiaries, or the respective securities of any of the foregoing.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Collateral Agent, for the benefit of the
Collateral Agent, Administrative Agent and the Lenders, substantially in the
form of Exhibit L (with such changes as the Collateral Agent, based on advice of
counsel, believes are reasonably desirable, including given the local law of the
jurisdiction in which the respective real property is located), on any Mortgaged
Property; provided, however, that any Mortgage encumbering a Mortgaged Property
located in a Mortgage Tax State shall expressly state that the amount secured
thereby shall be limited to either (i) 115% of the reasonably estimated fair
market value of the applicable Mortgaged Property or (ii) the allocated amount
based on the allocation formula customarily in use in the applicable state, in
Collateral Agent’s reasonable discretion.

 

“Mortgage Policy” shall mean an ALTA loan policy of title insurance (Form 2006).

 

“Mortgage Tax State” shall mean each state that imposes a mortgage tax,
intangible tax or other similar tax (other than immaterial amounts) on a
mortgage of real property located in such state.

 

26

--------------------------------------------------------------------------------


 

“Mortgaged Property” shall mean any Owned Real Property of any Credit Party
which is subject to a Mortgage pursuant to the terms hereof.

 

“MS&Co.” shall mean Morgan Stanley & Co. Incorporated.

 

“MSSF” shall mean Morgan Stanley Senior Funding, Inc.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section 3(37)
of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Cash Proceeds” means, if in connection with (a) an Asset Sale, the Net Sale
Proceeds therefrom, (b) a Recovery Event, the cash proceeds received net of
(without duplication) (i) reasonable costs, fees and expenses incurred and
payable by Holdings or its respective Subsidiary in connection therewith (in
each case, paid to non-Affiliates), (ii) the principal amount of any
Indebtedness (other than Indebtedness under the Credit Documents and the Second
Lien Indebtedness) that is secured by a senior Lien on such asset and that is
required to be (and is) repaid in connection with such Recovery Event,
(iii) federal, state, provincial, foreign and local Taxes and other Taxes paid
or reasonably estimated to be payable in connection with such Recovery Event or
(c) an equity issuance or the issuance or incurrence of Indebtedness, cash
proceeds received net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees, costs,
commissions, premiums, fees and expenses incurred in connection therewith (in
each case, paid to non-Affiliates); provided that in the case of any equity
issuance of Holdings, the cash proceeds received shall also be net of any
amounts applied to repay outstanding principal of Bridge Loans or, if the Merger
Closing Date has not already occurred, to reduce commitments (on a dollar for
dollar basis) pursuant to the Bridge Loan Agreement.

 

“Net Sale Proceeds” shall mean for any sale or other disposition of assets
(other than pursuant to a Recovery Event), the gross cash proceeds (including
any cash received by way of deferred payment pursuant to a promissory note,
receivable or otherwise, but only as and when received) received from such sale
or other disposition of assets, net of (i) reasonable transaction costs
(including, without limitation, any underwriting, brokerage or other customary
selling commissions, reasonable legal, advisory and other fees and expenses
(including title and recording expenses), associated therewith and sales, VAT
and transfer taxes arising therefrom), (ii) any reserves in accordance with GAAP
against any liabilities relating to the assets sold or otherwise disposed of,
(iii) the amount of such gross cash proceeds required to be used to permanently
repay any Indebtedness (other than Indebtedness pursuant to the Credit Documents
or Second Lien Indebtedness) which is secured (on a senior basis) by the
respective assets which were sold or otherwise disposed of, and (iv) federal,
state, provincial, foreign and local Taxes and other Taxes paid or reasonably
estimated to be payable in connection with such sale or other disposition;
provided, however, that such gross proceeds shall not include any portion of
such gross cash proceeds which Holdings determines in good faith should be
reserved for post-closing adjustments (to the extent Holdings delivers to the
Administrative Agent a certificate signed by an Authorized Officer as to such
determination), it being understood and agreed that on the day that all such
post-closing adjustments have been determined (which shall not be later than six

 

27

--------------------------------------------------------------------------------


 

months following the date of the respective asset sale), the amount (if any) by
which the reserved amount in respect of such sale or disposition exceeds the
actual post-closing adjustments paid by Holdings or any of its Subsidiaries
shall constitute Net Sale Proceeds on such date received by Holdings and/or any
of its Subsidiaries from such sale or other disposition.

 

“90% Condition” shall have the meaning provided in the Transaction Summary.

 

“Nitrogen Servicing Agreement” shall mean that certain Amended and Restated
General and Administrative Services Agreement Regarding Services, dated as of
October 23, 2007, between Target and Terra Nitrogen GP Inc., as same may be
amended, modified or supplemented from time to time, but without giving effect
to any such amendments, modifications, supplements or waivers which, taken as a
whole, are materially adverse to the Credit Parties.

 

“NOL Agreement” shall mean that certain Net Operating Loss Agreement, dated
August 16, 2005, by and among Holdings, the Borrower and the Members (as defined
therein).

 

“Non-Defaulting Lender”, “Non-Defaulting RL Lender” and “Non-Defaulting TL
Lender” shall mean and include each Lender, RL Lender or TL Lender, as the case
may be, other than a Defaulting Lender.

 

“Note” shall mean each B-1 Term Note, each B-2 Term Note, each Revolving Note
and the Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

 

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

 

“Notice Office” shall mean the office of the Administrative Agent located at 1
Pierrepont Plaza, Brooklyn, NY 11201, Attention: Stephen Giacolone or such other
office or person as the Administrative Agent may hereafter designate in writing
as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document (including
all interest which accrues after the commencement of any case or proceeding in
bankruptcy after the insolvency of, or for the reorganization of Holdings or any
of its Subsidiaries, whether or not allowed in such case or proceeding).

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a Capital Lease Obligation, or (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person.

 

“Open Market Purchase” shall have the meaning provided in Section 2.15.

 

28

--------------------------------------------------------------------------------


 

“Original Mortgaged Property” shall mean each Mortgaged Property designated on
Schedule 6.18 as an “Original Mortgaged Property”, it being understood that each
Owned Real Property of Holdings or any of its Subsidiaries (other than Target
and its Subsidiaries) which is required to become a Credit Party and with a fair
market value reasonably estimated to be in excess of $30,000,000, other than the
Original Mortgage Tax State Properties, shall be set forth as an “Original
Mortgaged Property” on said Schedule 6.18.

 

“Original Mortgage Tax State Properties” shall mean each Owned Real Property
designated on Schedule 6.18 as an “Original Mortgage Tax State Property”, it
being understood and agreed that the Owned Real Property so designated have fair
market values reasonably estimated to exceed $30,000,000 but shall be located in
the States of Florida and Oklahoma, which are Mortgage Tax States on the
Effective Date.  It is further understood and agreed that such properties shall
only be required to become Mortgaged Properties, in accordance with
Section 10.10(c), if the Qualified Equity Trigger Date does not occur on or
prior to September 30, 2010.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

 

“Owned Real Property” shall mean any Real Property that is owned in fee simple
by a Credit Party.

 

“Participant” shall have the meaning provided in Section 3.04(a).

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended.

 

“Payment Office” shall mean the office of the Administrative Agent located at 1
Pierrepont Plaza, Brooklyn, NY 11201, Attention: Stephen Giacolone or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes, assessments or governmental
charges or levies that are not yet due and payable or are being contested in
compliance with Section 10.04;

 

(b)           landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
suppliers’, processors’, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than sixty (60) days or are being contested in compliance with
Section 10.04;

 

29

--------------------------------------------------------------------------------


 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security or similar laws or regulations (other than Liens arising under ERISA);

 

(d)           utility deposits and deposits made to secure the performance of
bids, tenders, contracts, leases, statutory obligations, surety and appeal bonds
(or deposits made to otherwise secure an appeal, stay or discharge in the course
of legal proceeding), performance or completion bonds and other obligations of a
like nature or other cash deposits required to be made, in each case in the
ordinary course of business;

 

(e)           judgment liens and judicial attachment liens in respect of
judgments that do not constitute an Event of Default under clause (k) of
Section 12;

 

(f)            recorded or unrecorded easements, rights-of-way, covenants,
conditions, restrictions, leases, licenses, reservations, subdivisions, and
similar encumbrances of any kind or rights of others for rights-of-way,
utilities and other similar purposes, or zoning, building, subdivision,
environmental regulations, or other restrictions as to the use of owned or
leased real property and minor defects and irregularities in title on real
property that do not secure any monetary obligations and do not materially
affect the ability of the applicable Credit Party or Subsidiary to operate the
affected property in the ordinary conduct of business;

 

(g)           any exceptions to title set forth in any Mortgage Policy delivered
pursuant to Section 6.18(ii), all of which exceptions shall be acceptable to the
Administrative Agent in its reasonable discretion;

 

(h)           any matters disclosed on any survey, aerial survey, ExpressMap or
equivalent photographic depiction delivered pursuant to Section 6.18(iv), all of
which matters shall be acceptable to the Administrative Agent in its reasonable
discretion;

 

(i)            any interest or title, and any encumbrances thereon, of a lessor
or sublessor under any Lease entered into by a Credit Party or Subsidiary as a
lessee or sublessee;

 

(j)            Liens described in Section 11.02(ii); and

 

(k)           Liens in favor of the Administrative Agent granted pursuant to any
Credit Document.

 

“Permitted Investments” means:

 

(A)           INVESTMENTS IN DIRECT OBLIGATIONS OF THE UNITED STATES OF AMERICA
OR CANADA OR OF ANY AGENCY OR INSTRUMENTALITY THEREOF WHOSE OBLIGATIONS
CONSTITUTE FULL FAITH AND CREDIT OBLIGATIONS OF THE UNITED STATES OF AMERICA OR
CANADA, PROVIDED THAT ANY SUCH OBLIGATIONS SHALL MATURE WITHIN ONE YEAR OF THE
DATE OF ISSUANCE THEREOF;

 

(B)           INVESTMENTS IN COMMERCIAL PAPER RATED AT LEAST AA2 BY MOODY’S AND
AT LEAST A BY S&P MATURING WITHIN ONE YEAR OF THE DATE OF ISSUANCE THEREOF;

 

30

--------------------------------------------------------------------------------


 

(C)           INVESTMENTS IN CERTIFICATES OF DEPOSIT, BANKERS’ ACCEPTANCES AND
TIME DEPOSITS ISSUED OR GUARANTEED BY OR PLACED WITH, AND MONEY MARKET DEPOSIT
ACCOUNTS ISSUED OR OFFERED BY, ANY UNITED STATES OR CANADIAN COMMERCIAL BANK OR
ANY LENDER (OR AFFILIATE THEREOF) HAVING CAPITAL AND SURPLUS OF NOT LESS THAN
$100,000,000 WHICH HAVE A MATURITY OF ONE YEAR OR LESS OR, IN THE CASE OF
BANKERS’ ACCEPTANCES ENDORSED BY ANY LENDER (OR AFFILIATE THEREOF) OR OTHER SUCH
COMMERCIAL BANK, MATURING WITHIN SIX MONTHS OF THE DATE OF ACCEPTANCE;

 

(D)           INVESTMENTS IN REPURCHASE OBLIGATIONS, INCLUDING WHOLE MORTGAGE
LOANS, WITH A TERM OF NOT MORE THAN 30 DAYS FOR UNDERLYING SECURITIES OF THE
TYPES DESCRIBED IN SUBSECTION (A) ABOVE ENTERED INTO WITH ANY BANK MEETING THE
QUALIFICATIONS SPECIFIED IN SUBSECTION (C) ABOVE, PROVIDED ALL SUCH AGREEMENTS
REQUIRE PHYSICAL DELIVERY OF THE SECURITIES SECURING SUCH REPURCHASE AGREEMENT,
EXCEPT THOSE DELIVERED THROUGH THE FEDERAL RESERVE BOOK ENTRY SYSTEM;

 

(E)           INVESTMENTS IN DUTCH AUCTION RESET SECURITIES WITH A RESET DATE NO
GREATER THAN 180 DAYS RATED AT LEAST AA BY MOODY’S AND AT LEAST A BY S&P;

 

(F)            MARKETABLE GENERAL OBLIGATIONS OF A STATE OR MUNICIPALITY OF THE
UNITED STATES OR A PROVINCE OR MUNICIPALITY OF CANADA, OR ANY POLITICAL
SUBDIVISION OF ANY OF THE FOREGOING, UNCONDITIONALLY SECURED BY THE FULL FAITH
AND CREDIT OF SUCH STATE, MUNICIPALITY, PROVINCE OR POLITICAL SUBDIVISION AND
MARKETABLE CORPORATE DEBT SECURITIES HAVING AN A CREDIT RATING OR BETTER BY S&P
OR MOODY’S INVESTORS SERVICE OR, IN THE CASE OF SUCH OBLIGATIONS OF A PROVINCE
OR A POLITICAL SUBDIVISION OF CANADA, AN EQUIVALENT RATING FROM DOMINION BOND
RATING SERVICE; AND

 

(G)           INVESTMENTS IN MONEY MARKET FUNDS THAT INVEST 95% OF THEIR ASSETS
IN INVESTMENTS OF THE TYPE DESCRIBED IN THE IMMEDIATELY PRECEDING SUBSECTIONS
(A), (B), (C), (D), (E) AND (F) ABOVE.

 

“Permitted Liens” shall have the meaning provided in Section 11.02.

 

“Permitted Notes” shall mean Permitted Second Lien Notes or Permitted Unsecured
Notes.

 

“Permitted Refinancing Indebtedness” shall mean, with respect to Holdings, the
Borrower or any of their respective Subsidiaries, any refinancing, replacement,
refunding, renewal or extension of any Indebtedness, in whole or in part, of
such Person from time to time; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not, or in the case of any revolving
facility, the commitments thereunder do not, exceed the principal amount (or
accreted value, if applicable) or in the case of any revolving facility, the
commitments thereunder (so long as such commitments could have been fully drawn
with no violation of this Agreement), of the Indebtedness so modified,
refinanced, replaced, refunded, renewed or extended (the “Refinanced Debt”)
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, replacement, refunding, renewal
or extension and by an amount equal to any existing commitments unutilized
thereunder (so long as such

 

31

--------------------------------------------------------------------------------


 

commitments could have been fully drawn with no violation of this Agreement),
(b) the Indebtedness resulting from such refinancing, replacement, refunding,
renewal or extension (the “Refinancing Debt”) has a final maturity date the same
as or later than the final maturity date of, and, other than in the case of a
revolving facility, has a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of, the Refinanced Debt, (c) to the
extent such Refinanced Debt is subordinated in right of payment to the
Obligations, such Refinancing Debt is subordinated in right of payment to the
Obligations on terms, when taken as a whole, in all material respects at least
as favorable to the Lenders as those contained in the documentation governing
the Refinanced Debt, (d) if the Refinanced Debt is secured, the Refinancing Debt
shall be unsecured or secured only by assets (including the same after-acquired
assets) that secured (or are required to secure) such Refinanced Debt; provided
that if the Refinanced Debt consists of Indebtedness described in
Section 11.01(i)(B) or 11.01(ii) or Refinancing Debt previously incurred in
respect thereof (or in respect of any Refinancing Debt which has successively
refinanced Indebtedness originally incurred under Section 11.01(i)(B) or
11.01(ii)), such Refinancing Debt must be subject to the terms of the
Intercreditor Agreement pursuant to arrangements (including a joinder agreement)
reasonably satisfactory to the Administrative Agent and may be secured by (and
only by) any Collateral which also secures the Obligations on the terms provided
in the Intercreditor Agreement for Second-Lien Obligations (as defined therein),
(e) the terms and conditions (including, if applicable, as to collateral,
covenants and events of default but excluding as to interest rate, redemption
premium, and other pricing provisions) of any such Refinancing Debt, taken as a
whole, are not materially less favorable to the Credit Parties or the Lenders
than the terms and conditions of the Refinanced Debt and (f) neither the direct
obligors nor the guarantors of any Permitted Refinancing Indebtedness may be
different (except in each case if less extensive; provided that after-acquired
or created Subsidiaries, and Subsidiaries that cease to qualify for exceptions
contained in such Refinanced Debt that entitled such Subsidiaries to not become
guarantors thereunder, may be required to become guarantors on substantially the
same terms as applied to the respective Refinanced Debt) than those which apply
to the relevant Refinanced Debt.  Notwithstanding anything to the contrary
contained above, in instances where the Refinanced Debt is this Agreement,
(x) if the respective Permitted Refinancing Indebtedness is incurred before the
Merger Closing Date, the respective aggregate principal amount of Permitted
Refinancing Indebtedness shall be permitted to replace Term Loan Commitments
hereunder, in each case in accordance with the relevant requirements hereof and
(y) Permitted Refinancing Indebtedness shall, as contemplated by the proviso to
Section 11.01(i) and subject to compliance with Section 5.02(g), be permitted to
refinance Revolving Loan Commitments as more fully provided therein.

 

“Permitted Sale and Leaseback Transaction” means an arrangement entered into by
the Borrower or any of its Subsidiaries with any Person providing for the
Borrower or such Subsidiary to lease or rent property, plant and equipment that
the Borrower or such Subsidiary has or will sell or otherwise transfer to such
Person, provided that the aggregate value of property, plant and equipment sold
or otherwise transferred pursuant to such arrangements shall not exceed
$20,000,000 during any Fiscal Year.

 

“Permitted Second Lien Notes” shall mean secured Indebtedness incurred by the
Borrower or Holdings and issued under an indenture or similar governing
instrument in a registered public offering or a Rule 144A or other private
placement transaction or other transaction not subject to registration under the
Securities Act in the form of one or more series

 

32

--------------------------------------------------------------------------------


 

of second lien secured notes; provided that (i) such Indebtedness may only be
secured by Collateral on a second lien, subordinated basis to the Secured
Obligations, and shall not be secured by any property or assets of Holdings, the
Borrower or any of their respective Subsidiaries other than the Collateral;
(ii) such Indebtedness does not mature or have scheduled amortization or other
required payments of principal prior to the date that is one year after the
latest Maturity Date (in each case, determined without regard to the provisos to
the component defined terms used in the definition of Maturity Date) hereunder
at the time such Indebtedness is incurred, (iii) the security agreements
relating to such Indebtedness are substantially the same as the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent), (iv) such Indebtedness is not guaranteed by any Person
other than the Credit Parties, (v) such Indebtedness and the indenture or other
governing instrument applicable thereto does not contain covenants, events of
default, or other terms and conditions that, when taken as a whole, are
materially more restrictive to the Credit Parties than the terms of this
Agreement (it being understood that the limitations on indebtedness covenant
contained therein may take into account permanent repayments of Indebtedness
which have occurred after the Effective Date), and (vi) the holders of such
Indebtedness pursuant to the indenture or other instrument governing such
Indebtedness (or a trustee, agent or other representative on their behalf) shall
have become party to the Intercreditor Agreement.

 

“Permitted Unsecured Notes” shall mean senior unsecured or unsecured
subordinated Indebtedness incurred by the Borrower or Holdings and issued under
an indenture or similar governing instrument in a registered public offering or
a Rule 144A or other private placement transaction or other transaction not
subject to registration under the Securities Act in the form of one or more
series of senior unsecured or unsecured subordinated notes; provided that
(i) such Indebtedness does not mature or have scheduled amortization or other
required payments of principal prior to the date that is one year after the
latest Maturity Date (in each case, determined without regard to the provisos to
the component defined terms used in the definition of Maturity Date) hereunder
at the time such Indebtedness is incurred, (ii) such Indebtedness is not
guaranteed by any Person other than the Credit Parties, (iii) such Indebtedness
and the indenture or other governing instrument applicable thereto does not
contain covenants, events of default, or other terms and conditions that, when
taken as a whole, are materially more restrictive to the Credit Parties than the
terms of this Agreement (it being understood that the limitations on
indebtedness covenant contained therein may take into account permanent
repayments of Indebtedness which have occurred after the Effective Date) and
(iv) such Indebtedness is not secured by any Lien on any property or assets of
Holdings, the Borrower or any of their respective Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Phosphogypsum Stack Liability” means the present value of the estimated cost of
closing phosphogypsum stacks based upon formal closure plans for closure,
wastewater management, long-term maintenance and monitoring, as reported in
Holdings’s financial statements in accordance with GAAP.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302

 

33

--------------------------------------------------------------------------------


 

of ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning provided in Section 10.01.

 

“Pooling Agreement” means that certain Spare Parts Pooling Agreement, dated as
of August 15, 1968, by and among Commercial Solvents Corporation, First Nitrogen
Corporation, the Borrower (formerly known as Central Farmers Fertilizer
Company), Miscoa and Triad Chemical, as amended, restated, supplemented or
otherwise modified from time to time, but without giving effect to any
amendments, restatements, supplements or other modifications which, taken as a
whole, are materially adverse to the Credit Parties.

 

“Preferred Equity”, as applied to the Equity Interests of any Person, means
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person.

 

“Prime Lending Rate” shall mean the rate of interest per annum published by The
Wall Street Journal U.S. edition, from time to time, as the prime rate (and if
such a rate is not at any time published, such substitute or successor rate as
may be chosen by the Administrative Agent).  The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Prior Merger Agreement” shall mean the Agreement and Plan of Merger, dated as
of February 12, 2010, by and among Yara International ASA, a Norwegian public
company limited by shares, Yukon Merger Sub, Inc., a Maryland corporation, and
Target.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to any Acquisition (including the Terra
Acquisition) and any Significant Asset Sale consummated after the first day of
the relevant Test Period and on or prior to the last day of the relevant Test
Period, as if same had occurred on the first day of the respective Test Period,
in each case with such pro forma adjustments as would be permitted to be
reflected in pro forma financial information complying with the requirements of
Article 11 of Regulation S-X under the Securities Act (and the interpretations
of the SEC thereunder) (collectively, the “S-X Adjustments”).

 

“Projections” has the meaning assigned to such term in Section 10.01(e).

 

“Public Lender” shall have the meaning provided in Section 10.01.

 

“Qualified Equity Trigger Date” shall mean the first date occurring on or after
the Initial Borrowing Date upon which Holdings shall have issued its Equity
Interests (excluding any issuances of Disqualified Equity Interests, all Equity
Interests issued as part of the consideration for the Transaction and any
issuances of Equity Interests before the Initial Borrowing Date),

 

34

--------------------------------------------------------------------------------


 

whether pursuant to one or more offerings, in return for cash consideration
where the gross cash proceeds received by Holdings therefrom aggregate at least
$750,000,000 and where all Net Cash Proceeds therefrom (for this purpose
ignoring the proviso to the definition of Net Cash Proceeds) have actually been
applied to repay outstanding principal of Bridge Loans or Term Loans (or, if
issued prior to the Merger Closing Date, to reduce on a dollar-for-dollar basis
the Total Term Loan Commitment and/or unutilized commitments under the Bridge
Loan Agreement); provided that if the Qualified Equity Trigger Date does not
occur on or prior to September 30, 2010 then it shall not thereafter occur.

 

“Qualified Preferred Stock” shall mean any Preferred Equity of Holdings so long
as the terms of any such Preferred Equity (v) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision prior to the
first anniversary of the then latest Maturity Date (in each case determined
without regard to the provisos in the component defined terms used in such
definition), (w) do not require the cash payment of dividends or distributions
that would otherwise be prohibited by the terms of this Agreement or any other
agreement or contract of Holdings or any of its Subsidiaries, (x) do not contain
any covenants (other than periodic reporting requirements), (y) do not grant the
holders thereof any voting rights except for (I) voting rights required to be
granted to such holders under applicable law and (II) limited customary voting
rights on fundamental matters such as mergers, consolidations, sales of all or
substantially all of the assets of Holdings, or liquidations involving Holdings,
and (z) are otherwise reasonably satisfactory to the Administrative Agent.

 

“Qualifying Bid” shall have the meaning set forth in Schedule 2.14.

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.

 

“Quarterly Pricing Certificate” shall have the meaning provided in the
definition of “Applicable Margin” herein.

 

“RCRA” shall mean the Resource Conservation and Recovery Act.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean the receipt by Holdings or any of its Subsidiaries
of any cash insurance proceeds or condemnation awards payable (i) by reason of
thief, loss, physical destruction, damage, taking or any similar event with
respect to any property or assets of Holdings or any of its Subsidiaries and/or
(ii) under any policy of casualty insurance; provided that a Recovery Event
shall not include any receipt (for a single event or series of related events)
of less than $10,000,000.

 

“Refinanced Debt” shall have the meaning provided in the definition of Permitted
Refinancing Indebtedness.

 

“Refinancing” shall mean the Borrower Refinancing and the Target Refinancing.

 

35

--------------------------------------------------------------------------------


 

“Refinancing Debt” shall have the meaning provided in the definition of
Permitted Refinancing Indebtedness.

 

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the payoff of existing
indebtedness pursuant to the Refinancing and the termination of the agreements
relating thereto and the Liens securing the same.

 

“Register” shall have the meaning provided in Section 14.15.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

“Reply Amount” has the meaning set forth in Schedule 2.14.

 

“Reply Price” has the meaning set forth in Schedule 2.14.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loan Commitments at such time, outstanding principal of
Term Loans at such time and Revolving Loan Commitments at such time (or, after
the termination thereof, outstanding Revolving Loans and RL Percentages of
(x) outstanding Swingline Loans at such time and (y) Letter of Credit
Outstandings at such time) represents at least a majority of the sum of (i) all
outstanding Term Loans and Term Loan Commitments of Non-Defaulting Lenders and
(ii) the Total Revolving Loan Commitment in effect at such time less the
Revolving Loan Commitments of all Defaulting Lenders at such time (or, after the
termination thereof, the sum of then total outstanding Revolving Loans of
Non-Defaulting Lenders and the aggregate RL Percentages of all Non-Defaulting
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time).

 

36

--------------------------------------------------------------------------------


 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, principal accounting officer, chief financial officer, chief
internal general counsel, treasurer or controller of such Person.

 

“Restricted” shall mean, when referring to cash or Permitted Investments of
Holdings or any of its Subsidiaries, that such cash or Permitted Investments
(i) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of Holdings or of any such Subsidiary (unless such appearance is
related to the Credit Documents or Liens created thereunder), (ii) are subject
to any Lien in favor of any Person other than (x) Liens described in
clauses (xii) and (xix) of Section 11.02 or in clauses (a) or (e) of the
definition of Permitted Encumbrances (in each case so long as no consensual Lien
has been created with respect to such cash or Permitted Investments) and (y) the
Collateral Agent for the benefit of the Secured Creditors and any junior lien
securing Second Lien Indebtedness or (iii) are subject to binding contractual or
legal obligations that result in such cash or Permitted Investments being not
otherwise generally available for use by Holdings or such Subsidiary.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Credit
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Credit Party or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in any Credit Party
or any Subsidiary.

 

“Return Bid” has the meaning set forth in Schedule 2.14.

 

“Revolver Initial Applicable Margins” shall have the meaning assigned that term
in the definition of Applicable Margin.

 

“Revolving Loan” shall have the meaning provided in Section 2.01(b).

 

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01A directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 4.02, 4.03 and/or 12, as applicable or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 14.04(b).

 

“Revolving Loan Lead Arrangers” shall mean collectively, Morgan Stanley Senior
Funding, Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and BMO Capital Markets,
in their capacities as Joint Revolving Loan Lead Arrangers.

 

“Revolving Loan Maturity Date” shall mean April 5, 2015; provided that if the
Merger Closing Date does not occur on or prior to October 15, 2010, the
Revolving Loan Maturity Date shall be October 15, 2010.

 

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

37

--------------------------------------------------------------------------------


 

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

 

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.

 

“S-X Adjustments” shall have the meaning provided in the definition of Pro Forma
Basis.

 

“Scheduled Term Loan Repayment” shall have the meaning provided in
Section 5.02(b).

 

“Scheduled Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b).

 

“SEC” shall have the meaning provided in Section 6.14.

 

“Second Lien Indebtedness” shall mean and include (x) the Bridge Loans, (y) any
Permitted Second Lien Notes issued or incurred pursuant to
Section 11.01(i)(B) and/or Section 11.01(ii) and (z) any Permitted Refinancing
Indebtedness secured by Collateral and incurred in respect of Indebtedness
described in preceding clauses (x) and/or (y), or which refinanced any Permitted
Refinancing Indebtedness originally incurred as described in this clause (z) or
a subsequent refinancing thereof with Permitted Refinancing Indebtedness.

 

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

 

“Section 11.04(viii) Investments” shall have the meaning provided in
Section 11.04(viii).

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

“Secured Obligations” shall mean all Obligations and all other Secured
Obligations under, and as defined in, the Security Documents.  For the avoidance
of doubt, it is understood and agreed that Interest Rate Protection Agreements,
Other Hedging Agreements and Cash Management Agreements, to the extent secured
by the Security Documents, shall not be secured prior to the Merger Closing
Date.

 

“Securities Accounts” shall have the meaning provided in the Guaranty and
Collateral Agreement.

 

38

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Document” shall mean and include each of the Guaranty and Collateral
Agreement, the Foreign Pledge Agreements (if any), each Mortgage and, after the
execution and delivery thereof, each Additional Security Document and any other
documents granting a Lien upon the assets or property of a Credit Party as
security for payment of the Obligations; provided, that any cash collateral or
other agreements entered into pursuant to the Back-Stop Arrangements shall
constitute “Security Documents” solely for purposes of (x) Sections 9.03 and
clause (k) of the definition of Permitted Encumbrances and (y) the term “Credit
Documents” as used in Sections 11.01(i), 11.08 and 14.01.

 

“Shares” has the meaning set forth in the Transaction Summary.

 

“Significant Asset Sale” shall mean each Asset Sale where the gross
consideration received therefor by Holdings and its respective Subsidiaries
(taking the Net Sale Proceeds therefrom plus the fair market value (as
reasonably determined by the Borrower) of any non-cash consideration received)
equals or exceeds $20,000,000.

 

“Specified Indebtedness” shall have the meaning provided in Section 11.09.

 

“Specified Representation” shall have the meaning provided in Section 6.02.

 

“Start Date” shall have the meaning assigned that term in the definition of
Applicable Margin.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder, in each case determined (x) as if any
future automatic increases in the maximum amount available that are provided for
in any such Letter of Credit had in fact occurred at such time and (y) without
regard to whether any conditions to drawing could then be met but after giving
effect to all previous drawings made thereunder.

 

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Federal Reserve Board to which the Administrative Agent is
subject with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board).  Such
reserve percentages will include those imposed pursuant to such Regulation D. 
Eurodollar Loans will be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Adjustment will be adjusted automatically on and as of the effective date of any
change in any applicable reserve percentage.

 

“Stock Certificates” means Collateral consisting of Stock Certificates
representing capital stock of the Target and its subsidiaries or Holdings and
its Subsidiaries required as Collateral pursuant to the Security Documents.

 

39

--------------------------------------------------------------------------------


 

“Subsidiaries Guaranty” shall mean the guaranty of the Subsidiary Guarantors
pursuant to Article II of the Guaranty and Collateral Agreement.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% of the total voting power of the
equity interests therein at the time.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Holdings; provided, however, that each
Excluded Subsidiary shall not be considered a Subsidiary for purposes of this
Agreement, except that each Excluded Subsidiary shall be considered a Subsidiary
for purposes of calculating the Interest Coverage Ratio, the Total Leverage
Ratio and Excess Cash Flow and for purposes of the accounting and financial
terms used in connection with making such calculations.

 

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of
Holdings (other than the Borrower and, for the avoidance of doubt, Excluded
Subsidiaries, Inactive Subsidiaries and Agreed Non-Guarantor Subsidiaries) (in
each case, whether existing on the Initial Borrowing Date or established,
created or acquired after the Initial Borrowing Date) which has executed the
Guaranty and Collateral Agreement or has become a party thereto by executing a
joinder as required pursuant to Section 10.10, unless and until such time as the
respective Subsidiary is released from all of its obligations under the
Subsidiaries Guaranty in accordance with the terms and provisions of the
Guaranty and Collateral Agreement.

 

“Swingline Back-Stop Arrangements” shall have the meaning provided in
Section 2.01(c).

 

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

 

“Swingline Lender” shall mean MSSF, in its capacity as Swingline Lender
hereunder.

 

“Swingline Loan” shall have the meaning provided in Section 2.01(c).

 

“Swingline Note” shall have the meaning provided in Section 2.05(a).

 

“Syndication Date” shall mean the earlier of (x) the date upon which the
Administrative Agent determines in its sole discretion (and notifies the
Borrower) that the primary syndication (and resultant addition of Persons as
Lenders pursuant to Section 14.04(b)) has been completed and (y) 90 days after
the Initial Borrowing Date.

 

“Target” shall mean Terra Industries Inc., a Maryland Corporation.

 

40

--------------------------------------------------------------------------------


 

“Target Existing Notes” shall mean the 7.75% senior notes of Target Sub due
2019.

 

“Target Existing Notes Indenture” shall have the meaning provided in
Section 10.13(b).

 

“Target Mortgaged Property” shall mean each Owned Real Property of Target or any
of its Subsidiaries designated as a “Target Mortgaged Property” on Schedule
6.18.

 

“Target Notes Blocked Amount” shall mean an amount equal to (x) the sum of the
aggregate principal amount of outstanding Target Existing Notes and the premiums
which would be payable thereon at such time based on the assumption that the
aggregate premiums payable for all Target Existing Notes shall equal
$145,000,000 less (y) $250,000,000.

 

“Target Refinancing” shall have the meaning provided in Section 10.13(b).

 

“Target Sub” shall mean Terra Capital Inc., a Delaware corporation and
wholly-owned subsidiary of Target.

 

“Taxes” shall have the meaning provided in Section 5.04(a).

 

“Term Loan” shall mean each B-1 Term Loan and each B-2 Term Loan.

 

“Term Loan Blocked Amount” shall mean, at any time, the lesser of (x) the Total
Term Loan Commitment at such time less $100,000,000 or (y) the Blocked Amount at
such time.

 

“Term Loan Commitment” shall mean, for each Lender at any time, the B-1 Term
Loan Commitment and the B-2 Term Loan Commitment of such Lender at such time.

 

“Term Loan Initial Applicable Margins” shall have the meaning assigned that term
in the definition of Applicable Margin.

 

“Term Loan Maturity Date” shall mean April 5, 2015; provided that if the Merger
Closing Date does not occur on or prior to October 15, 2010, the Term Loan
Maturity Date shall be October 15, 2010.

 

“Terra Acquisition” has the meaning set forth in the Transaction Summary.

 

“Terra Canada” shall mean Terra International (Canada) Inc., a corporation
organized under the laws of Ontario, Canada.

 

“Terra Capital” shall mean Terra Capital, Inc., a Delaware corporation.

 

“Terra Express” shall mean Terra Express, Inc. a Delaware corporation.

 

“Terra Real Estate” shall mean Terra Real Estate Development Corporation an Iowa
corporation.

 

41

--------------------------------------------------------------------------------


 

“Terra Nitrogen” shall mean Terra Nitrogen Limited Partnership, a Delaware
limited partnership.

 

“Test Period” shall mean each period of four consecutive Fiscal Quarters of
Holdings then last ended, in each case taken as one accounting period.

 

“Ticking Fee” shall have the meaning provided in Section 4.01(f).

 

“Title Insurance Company” shall mean First American Title Insurance Company and
its affiliated companies or such other title insurance or abstract company as
shall be selected by the Credit Parties and reasonably approved by the
Collateral Agent.

 

“TL Lender” shall mean each Lender with a Term Loan Commitment or with
outstanding Term Loans.

 

“TL Percentage” of any TL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Term Loan Commitment of such TL
Lender at such time and the denominator of which is the Total Term Loan
Commitment at such time, provided that if the TL Percentage of any TL Lender is
to be determined after the Total Term Loan Commitment has been terminated, then
the TL Percentages of such TL Lender shall be determined immediately prior (and
without giving effect) to such termination.

 

“TNCLP” shall mean Terra Nitrogen Company, L.P., a Delaware limited partnership.

 

“Top-Off Purchases” has the meaning set forth in the Transaction Summary.

 

“Total B-1 Term Loan Commitment” shall mean, at any time, the sum of the B-1
Term Loan Commitments of each of the Lenders at such time.

 

“Total B-2 Term Loan Commitment” shall mean, at any time, the sum of the B-2
Term Loan Commitments of each of the Lenders at such time.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with the definition of “Pro Forma Basis” contained herein.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Total Term Loan Commitment” shall mean, at any time, the sum of the B-1 Term
Loan Commitments and the B-2 Term Loan Commitments of each of the Lenders at
such time.

 

42

--------------------------------------------------------------------------------


 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being four separate Tranches, i.e., B-1 Term Loans,
B-2 Term Loans, Revolving Loans and Swingline Loans; provided that (x) for
purposes of Sections 2.13, 14.04(b), 14.12(a) and (b) and the definition of
“Majority Lenders”, Revolving Loans and Swingline Loans shall be deemed to
constitute part of a single “Tranche” and (y) after the occurrence of the B-1
Conversion Date, the B-2 Term Loan Tranche shall be eliminated (as a result of
the conversion of B-2 Term Loans into B-1 Term Loans) and there shall then be
three separate Tranches hereunder.

 

“Transaction” shall mean, collectively, (i) the consummation of the Exchange
Offer and the other transactions contemplated by the Exchange Offer Documents,
(ii) the consummation of one or more Top-Off Purchases as contemplated by the
Transaction Summary, (iii) the consummation of the Merger, (iv) the consummation
of the Refinancing, (v) the execution, delivery and performance by each Credit
Party of the Credit Documents to which it is a party, and the extensions
thereunder and use of proceeds thereof, (vi) the incurrence of Indebtedness
permitted pursuant to Section 11.01(ii) and the use of the proceeds thereof, and
(vii) the payment of all fees and expenses in connection with the foregoing,
with the foregoing transactions to be consummated substantially in accordance
with the Transaction Summary.

 

“Transaction Summary” shall mean the transaction summary attached hereto as
Schedule 1.01B.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code, as in effect from time to time, of
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“UCC Filing Collateral” means Collateral consisting solely of assets of the
Credit Parties for which a security interest can be perfected by filing a
Uniform Commercial Code financing statement.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

 

43

--------------------------------------------------------------------------------


 

“Unrestricted” shall mean, when referring to cash or Permitted Investments, that
same are not Restricted.

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
or Preferred Equity, as the case may be, at any date, the quotient obtained by
dividing (a) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Preferred
Equity multiplied by the amount of such payment; by (b) the sum of all such
payments.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person which is (i) a corporation 100% of whose capital stock is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
or (ii) a partnership, limited liability company, association, joint venture or
other entity in which such Person and/or one or more Wholly-Owned Subsidiaries
of such Person has a 100% equity interest at such time (other than, in the case
of a Foreign Subsidiary of the Borrower with respect to the preceding clauses
(i) and (ii), director’s qualifying shares and/or other nominal amount of shares
required to be held by Persons other than the Borrower and its Subsidiaries
under applicable law).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Woodward Plant Expansion” shall mean the planned expenditures as of the Initial
Borrowing Date with respect to the expansion and upgrade of UAN capacity at the
Woodward, Oklahoma nitrogen manufacturing facility owned by a Subsidiary of
Target.

 

1.02.        Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Credit Documents or any certificate or other document
made or delivered pursuant hereto or thereto.

 


(B)           AS USED HEREIN AND IN THE OTHER CREDIT DOCUMENTS, AND ANY
CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO,
(I) ACCOUNTING TERMS NOT DEFINED IN SECTION 1.01 SHALL HAVE THE RESPECTIVE
MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”, “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”,
(III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE, ISSUE, ASSUME
OR BECOME LIABLE IN RESPECT OF (AND THE WORDS “INCURRED” AND “INCURRENCE” SHALL
HAVE CORRELATIVE MEANINGS), (IV) UNLESS THE CONTEXT OTHERWISE REQUIRES, THE
WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND
EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND
PROPERTIES, INCLUDING CASH, EQUITY INTERESTS, SECURITIES, REVENUES, ACCOUNTS,
LEASEHOLD

 

44

--------------------------------------------------------------------------------


 


INTERESTS AND CONTRACT RIGHTS, (V) THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL”, AND (VI) UNLESS THE CONTEXT
OTHERWISE REQUIRES, ANY REFERENCE HEREIN (A) TO ANY PERSON SHALL BE CONSTRUED TO
INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS AND (B) TO HOLDINGS, THE BORROWER
OR ANY OTHER CREDIT PARTY SHALL BE CONSTRUED TO INCLUDE HOLDINGS, THE BORROWER
OR SUCH CREDIT PARTY AS DEBTOR AND DEBTOR-IN-POSSESSION AND ANY RECEIVER OR
TRUSTEE FOR HOLDINGS, THE BORROWER OR ANY OTHER CREDIT PARTY, AS THE CASE MAY
BE, IN ANY INSOLVENCY OR LIQUIDATION PROCEEDING.


 


(C)           ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR
OTHER DOCUMENT HEREIN SHALL BE CONSTRUED AS REFERRING TO SUCH AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT AS FROM TIME TO TIME AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS
OR MODIFICATIONS SET FORTH HEREIN).


 


(D)           THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT, WHEN USED IN THIS AGREEMENT, SHALL REFER TO THIS AGREEMENT AS A WHOLE
AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 

SECTION 2.           Amount and Terms of Credit.

 

2.01.        The Commitments.  (a)  (i)   Subject to and upon the terms and
conditions set forth herein, each Lender with a B-1 Term Loan Commitment
severally agrees to make, at par and any time and from time to time on or after
the Initial Borrowing Date and on or prior to the Merger Closing Date, a term
loan or term loans (each, together with any term loan resulting from the B-1
Conversion, a “B-1 Term Loan” and, collectively, the “B-1 Term Loans”) to the
Borrower, which B-1 Term Loans (x) shall be denominated in Dollars, (y) except
as hereinafter provided, shall, at the option of the Borrower, be incurred and
maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that (A) except as otherwise specifically provided in Section 2.10(b),
all B-1 Term Loans comprising the same Borrowing shall at all times be of the
same Type and (B) all B-1 Term Loans made on the Initial Borrowing Date shall be
incurred as Base Rate Loans, and (z) shall not be incurred on any date occurring
prior to the Merger Closing Date if, after giving effect to the making of the
respective B-1 Term Loans and the related reductions to the Total B-1 Term Loan
Commitment pursuant to Section 4.03(b)(x), the B-1 Blocked Amount would exceed
the then remaining Total B-1 Term Loan Commitment.  On the Initial Borrowing
Date, the Borrower shall be required to borrow $100,000,000 of B-1 Term Loans,
but may borrow such larger principal amount as is permitted hereunder.  Once
repaid, B-1 Term Loans incurred hereunder may not be reborrowed.

 

(ii)           Subject to and upon the terms and conditions set forth herein,
each Lender with a B-2 Term Loan Commitment severally agrees to make, at par and
any time and from time to time on or after the Initial Borrowing Date and on or
prior to the earlier of (A) the B-1 Conversion Date and (B) the Merger Closing
Date, a term loan or term loans (each, a “B-2 Term Loan” and, collectively, the
“B-2 Term Loans”) to the Borrower, which B-2 Term Loans (v) shall be denominated
in Dollars, (w) may not be made until such time as (or if concurrently
therewith) B-1 Term Loans are incurred in such amounts so that the Total B-1
Term Loan Commitment is reduced to $0, (x) except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar

 

45

--------------------------------------------------------------------------------


 

Loans, provided that (A) except as otherwise specifically provided in
Section 2.10(b), all B-2 Term Loans comprising the same Borrowing shall at all
times be of the same Type and (B) all B-2 Term Loans made on the Initial
Borrowing Date shall be incurred as Base Rate Loans, (y) shall not be incurred
on any date occurring prior to the Merger Closing Date if, after giving effect
to the making of the respective B-2 Term Loans and the related reductions to the
Total B-2 Term Loan Commitment pursuant to Section 4.03(b)(y), the B-2 Blocked
Amount would exceed the then remaining Total Term Loan Commitment and (z) shall
be automatically converted on the B-1 Conversion Date into B-1 Term Loans of
such Lender hereunder in an aggregate principal amount equal to the outstanding
B-2 Term Loans of such Lender on such date.  Once repaid, B-2 Term Loans
incurred hereunder may not be reborrowed.

 

(iii)          On the B-1 Conversion Date, (w) all accrued but unpaid interest
on all B-2 Term Loans shall be paid in full (regardless of whether same would
otherwise then be due and payable on such date), (x) the B-2 Term Loans being
converted into B-1 Term Loans pursuant to the B-1 Conversion shall be deemed
repaid on the date of such B-1 Conversion for purposes of Section 2.11 (and the
Borrower agrees to pay any amounts owing pursuant to said Section 2.11 as a
result thereof), (y) the aggregate principal amount of B-1 Term Loans resulting
from the B-1 Conversion shall be added (on a proportionate basis) to each of the
then outstanding Borrowings of B-1 Term Loans, in each case so that, after
giving effect to the B-1 Conversion, each Lender of B-1 Term Loans (including as
a result of the B-1 Conversion) participates ratably (based on its total
outstandings of B-1 Term Loans) in each then outstanding Borrowing of B-1 Term
Loans and (z) at the request of any Lender which converted B-2 Term Loans into
any Borrowing of B-1 Term Loans maintained as Eurodollar Loans on a day other
than the first day of the respective Interest Period applicable thereto, the
Borrower shall compensate such Lender for such amounts as are reasonably
determined by it to constitute costs (losses) incurred by it as a result of the
requirement to fund such Loan during an existing Interest Period as opposed to
funding same on the first day of an Interest Period.

 


(B)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH LENDER WITH A REVOLVING LOAN COMMITMENT SEVERALLY AGREES TO MAKE, AT ANY
TIME AND FROM TIME TO TIME ON OR AFTER THE INITIAL BORROWING DATE AND PRIOR TO
THE REVOLVING LOAN MATURITY DATE, A REVOLVING LOAN OR REVOLVING LOANS (EACH, A
“REVOLVING LOAN” AND, COLLECTIVELY, THE “REVOLVING LOANS”) TO THE BORROWER,
WHICH REVOLVING LOANS (I) SHALL BE DENOMINATED IN DOLLARS, (II) SHALL, AT THE
OPTION OF THE BORROWER, BE INCURRED AND MAINTAINED AS, AND/OR CONVERTED INTO,
BASE RATE LOANS OR EURODOLLAR LOANS, PROVIDED THAT (A) EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED IN SECTION 2.10(B), ALL REVOLVING LOANS COMPRISING THE
SAME BORROWING SHALL AT ALL TIMES BE OF THE SAME TYPE, AND (B) ALL REVOLVING
LOANS MADE ON THE INITIAL BORROWING DATE SHALL BE INCURRED AS BASE RATE LOANS,
(III) MAY BE REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF, AND
(IV) SHALL NOT EXCEED FOR ANY SUCH LENDER AT ANY TIME OUTSTANDING THAT AGGREGATE
PRINCIPAL AMOUNT WHICH, WHEN ADDED TO THE PRODUCT OF (X) SUCH LENDER’S RL
PERCENTAGE AND (Y) THE SUM OF (I) THE AGGREGATE AMOUNT OF ALL LETTER OF CREDIT
OUTSTANDINGS (EXCLUSIVE OF UNPAID DRAWINGS WHICH ARE REPAID WITH THE PROCEEDS
OF, AND SIMULTANEOUSLY WITH THE INCURRENCE OF, THE RESPECTIVE INCURRENCE OF
REVOLVING LOANS) AT SUCH TIME AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF ALL
SWINGLINE LOANS (EXCLUSIVE OF SWINGLINE LOANS WHICH ARE REPAID WITH THE PROCEEDS
OF, AND SIMULTANEOUSLY WITH THE INCURRENCE OF, THE RESPECTIVE INCURRENCE OF
REVOLVING LOANS) THEN OUTSTANDING, EQUALS THE REVOLVING LOAN COMMITMENT OF SUCH
LENDER AT SUCH TIME.

 

46

--------------------------------------------------------------------------------



 


(C)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN, THE
SWINGLINE LENDER AGREES TO MAKE, AT ANY TIME AND FROM TIME TO TIME ON OR AFTER
THE INITIAL BORROWING DATE AND PRIOR TO THE SWINGLINE EXPIRY DATE, A REVOLVING
LOAN OR REVOLVING LOANS (EACH, A “SWINGLINE LOAN” AND, COLLECTIVELY, THE
“SWINGLINE LOANS”) TO THE BORROWER, WHICH SWINGLINE LOANS (I) SHALL BE INCURRED
AND MAINTAINED AS BASE RATE LOANS, (II) SHALL BE DENOMINATED IN DOLLARS,
(III) MAY BE REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF,
(IV) SHALL NOT EXCEED IN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING,
WHEN COMBINED WITH THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING LOANS THEN
OUTSTANDING AND THE AGGREGATE AMOUNT OF ALL LETTER OF CREDIT OUTSTANDINGS AT
SUCH TIME (EXCLUSIVE OF UNPAID DRAWINGS WHICH ARE REPAID WITH THE PROCEEDS OF,
AND SIMULTANEOUSLY WITH THE INCURRENCE OF, SWINGLINE LOANS), AN AMOUNT EQUAL TO
THE TOTAL REVOLVING LOAN COMMITMENT AT SUCH TIME, AND (V) SHALL NOT EXCEED IN
AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THE MAXIMUM SWINGLINE
AMOUNT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 2.01(C), (I) THE SWINGLINE LENDER SHALL NOT BE OBLIGATED TO MAKE ANY
SWINGLINE LOANS AT A TIME WHEN A LENDER DEFAULT EXISTS WITH RESPECT TO AN RL
LENDER UNLESS THE SWINGLINE LENDER HAS ENTERED INTO ARRANGEMENTS SATISFACTORY TO
IT AND THE BORROWER TO ELIMINATE THE SWINGLINE LENDER’S RISK WITH RESPECT TO
EACH DEFAULTING LENDER’S PARTICIPATION IN SUCH SWINGLINE LOANS (WHICH
ARRANGEMENTS ARE HEREBY CONSENTED TO BY THE LENDERS), INCLUDING BY CASH
COLLATERALIZING SUCH DEFAULTING LENDER’S RL PERCENTAGE OF THE OUTSTANDING
SWINGLINE LOANS (SUCH ARRANGEMENTS, THE “SWINGLINE BACK-STOP ARRANGEMENTS”), AND
(II) THE SWINGLINE LENDER SHALL NOT MAKE ANY SWINGLINE LOAN AFTER IT HAS
RECEIVED WRITTEN NOTICE FROM THE BORROWER, ANY OTHER CREDIT PARTY OR THE
REQUIRED LENDERS STATING THAT A DEFAULT OR AN EVENT OF DEFAULT EXISTS UNTIL SUCH
TIME AS THE SWINGLINE LENDER SHALL HAVE RECEIVED WRITTEN NOTICE (A) OF
RESCISSION OF ALL SUCH NOTICES FROM THE PARTY OR PARTIES ORIGINALLY DELIVERING
SUCH NOTICE OR NOTICES OR (B) OF THE WAIVER OF SUCH DEFAULT OR EVENT OF DEFAULT
BY THE REQUIRED LENDERS.


 


(D)           ON ANY BUSINESS DAY, THE SWINGLINE LENDER MAY, IN ITS SOLE
DISCRETION, GIVE NOTICE TO THE BORROWER (UNLESS A DEFAULT OR EVENT OF DEFAULT
THEN EXISTS UNDER SECTION 12(H) OR 12(I)) AND THE RL LENDERS THAT THE SWINGLINE
LENDER’S OUTSTANDING SWINGLINE LOANS SHALL BE FUNDED WITH ONE OR MORE BORROWINGS
OF REVOLVING LOANS (PROVIDED THAT SUCH NOTICE SHALL BE DEEMED TO HAVE BEEN
AUTOMATICALLY GIVEN UPON THE OCCURRENCE OF A DEFAULT OR AN EVENT OF DEFAULT
UNDER SECTION 12(H) OR 12(I) OR UPON THE EXERCISE OF ANY OF THE REMEDIES
PROVIDED IN THE LAST PARAGRAPH OF SECTION 12), IN WHICH CASE ONE OR MORE
BORROWINGS OF REVOLVING LOANS CONSTITUTING BASE RATE LOANS (EACH SUCH BORROWING,
A “MANDATORY BORROWING”) SHALL BE MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS
DAY BY ALL RL LENDERS PRO RATA BASED ON EACH SUCH RL LENDER’S RL PERCENTAGE
(DETERMINED BEFORE GIVING EFFECT TO ANY TERMINATION OF THE REVOLVING LOAN
COMMITMENTS PURSUANT TO THE LAST PARAGRAPH OF SECTION 12, IF APPLICABLE) AND THE
PROCEEDS THEREOF SHALL BE APPLIED DIRECTLY BY THE SWINGLINE LENDER TO REPAY THE
SWINGLINE LENDER FOR SUCH OUTSTANDING SWINGLINE LOANS.  EACH RL LENDER HEREBY
IRREVOCABLY AGREES TO MAKE REVOLVING LOANS UPON ONE BUSINESS DAY’S NOTICE
PURSUANT TO EACH MANDATORY BORROWING IN THE AMOUNT AND IN THE MANNER SPECIFIED
IN THE PRECEDING SENTENCE AND ON THE DATE SPECIFIED IN WRITING BY THE SWINGLINE
LENDER NOTWITHSTANDING (I) THE AMOUNT OF THE MANDATORY BORROWING MAY NOT COMPLY
WITH THE MINIMUM BORROWING AMOUNT OTHERWISE REQUIRED HEREUNDER, (II) WHETHER ANY
CONDITIONS SPECIFIED IN SECTIONS 6, 7 AND 8 ARE THEN SATISFIED, (III) WHETHER A
DEFAULT OR AN EVENT OF DEFAULT THEN EXISTS, (IV) THE DATE OF SUCH MANDATORY
BORROWING, AND (V) THE AMOUNT OF THE TOTAL REVOLVING LOAN COMMITMENT AT SUCH
TIME.  IN THE EVENT THAT ANY MANDATORY BORROWING CANNOT FOR ANY REASON BE MADE
ON THE DATE OTHERWISE REQUIRED ABOVE (INCLUDING, WITHOUT LIMITATION, AS A

 

47

--------------------------------------------------------------------------------



 


RESULT OF THE COMMENCEMENT OF A PROCEEDING UNDER THE BANKRUPTCY CODE WITH
RESPECT TO THE BORROWER), THEN EACH RL LENDER HEREBY AGREES THAT IT SHALL
FORTHWITH PURCHASE (AS OF THE DATE THE MANDATORY BORROWING WOULD OTHERWISE HAVE
OCCURRED, BUT ADJUSTED FOR ANY PAYMENTS RECEIVED FROM THE BORROWER ON OR AFTER
SUCH DATE AND PRIOR TO SUCH PURCHASE) FROM THE SWINGLINE LENDER SUCH
PARTICIPATIONS IN THE OUTSTANDING SWINGLINE LOANS AS SHALL BE NECESSARY TO CAUSE
THE RL LENDERS TO SHARE IN SUCH SWINGLINE LOANS RATABLY BASED UPON THEIR
RESPECTIVE RL PERCENTAGES (DETERMINED BEFORE GIVING EFFECT TO ANY TERMINATION OF
THE REVOLVING LOAN COMMITMENTS PURSUANT TO THE LAST PARAGRAPH OF SECTION 12),
PROVIDED THAT (X) ALL INTEREST PAYABLE ON THE SWINGLINE LOANS SHALL BE FOR THE
ACCOUNT OF THE SWINGLINE LENDER UNTIL THE DATE AS OF WHICH THE RESPECTIVE
PARTICIPATION IS REQUIRED TO BE PURCHASED AND, TO THE EXTENT ATTRIBUTABLE TO THE
PURCHASED PARTICIPATION, SHALL BE PAYABLE TO THE PARTICIPANT FROM AND AFTER SUCH
DATE AND (Y) AT THE TIME ANY PURCHASE OF PARTICIPATIONS PURSUANT TO THIS
SENTENCE IS ACTUALLY MADE, THE PURCHASING RL LENDER SHALL BE REQUIRED TO PAY THE
SWINGLINE LENDER INTEREST ON THE PRINCIPAL AMOUNT OF PARTICIPATION PURCHASED FOR
EACH DAY FROM AND INCLUDING THE DAY UPON WHICH THE MANDATORY BORROWING WOULD
OTHERWISE HAVE OCCURRED TO BUT EXCLUDING THE DATE OF PAYMENT FOR SUCH
PARTICIPATION, AT THE OVERNIGHT FEDERAL FUNDS RATE FOR THE FIRST THREE DAYS AND
AT THE INTEREST RATE OTHERWISE APPLICABLE TO REVOLVING LOANS MAINTAINED AS BASE
RATE LOANS HEREUNDER FOR EACH DAY THEREAFTER.


 

2.02.        Minimum Amount of Each Borrowing.  The aggregate principal amount
of each Borrowing of Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount applicable to such Tranche.  More than one Borrowing
may occur on the same date, but at no time shall there be outstanding more than
10 Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans.

 

2.03.        Notice of Borrowing.  (a)  Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, the Borrower shall give the Administrative Agent
at the Notice Office at least three Business Days’ prior notice of each
Eurodollar Loan to be incurred hereunder and (y) Base Rate Loans hereunder
(excluding Swingline Loans and Revolving Loans made pursuant to a Mandatory
Borrowing), the Borrower shall give the Administrative Agent at the Notice
Office at least one Business Day’s (or, in the case of the Initial Borrowing
Date, same Business Day’s) prior notice of each Base Rate Loan to be incurred
hereunder, provided that (in each case) any such notice shall be deemed to have
been given on a certain day only if given before 11:00 A.M. (New York City time)
on such day.  Each such notice (each, a “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit A-1 or another form acceptable to the Administrative Agent,
appropriately completed to specify:  (i) the aggregate principal amount of the
Loans to be incurred pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day), (iii) whether the Loans being incurred pursuant
to such Borrowing shall constitute B-1 Term Loans, B-2 Term Loans or Revolving
Loans, it being understood that the incurrence of B-2 Term Loans shall be
subject to the restrictions contained in sub-clause (w) of Section 2.01(a)(ii),
(iv) whether the Loans being incurred pursuant to such Borrowing are to be
initially maintained as Base Rate Loans or, to the extent permitted hereunder,
Eurodollar Loans and, if Eurodollar Loans, the initial Interest Period to be
applicable thereto, and (v) in the case of a Borrowing of Term Loans prior to
the Merger Closing Date, detailed calculations of the Blocked Amount (with a
breakdown to show the B-1 Blocked Amount, the B-2 Blocked Amount and the Bridge
Loan Blocked Amount).  The

 

48

--------------------------------------------------------------------------------


 

Administrative Agent shall promptly give each Lender which is required to make
Loans of any Tranche specified in the respective Notice of Borrowing, notice of
such proposed Borrowing, of such Lender’s proportionate share thereof and of the
other matters required by the immediately preceding sentence to be specified in
the Notice of Borrowing.

 


(B)           (I)  WHENEVER THE BORROWER DESIRES TO INCUR SWINGLINE LOANS
HEREUNDER, THE BORROWER SHALL GIVE THE SWINGLINE LENDER NO LATER THAN 1:00 P.M.
(NEW YORK CITY TIME) ON THE DATE THAT A SWINGLINE LOAN IS TO BE INCURRED,
WRITTEN NOTICE OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING OF EACH
SWINGLINE LOAN TO BE INCURRED HEREUNDER.  EACH SUCH NOTICE SHALL BE IRREVOCABLE
AND SPECIFY IN EACH CASE (A) THE DATE OF BORROWING (WHICH SHALL BE A BUSINESS
DAY) AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOANS TO BE
INCURRED PURSUANT TO SUCH BORROWING.


 

(II)           MANDATORY BORROWINGS SHALL BE MADE UPON THE NOTICE SPECIFIED IN
SECTION 2.01(D), WITH THE BORROWER IRREVOCABLY AGREEING, BY ITS INCURRENCE OF
ANY SWINGLINE LOAN, TO THE MAKING OF THE MANDATORY BORROWINGS AS SET FORTH IN
SECTION 2.01(D); PROVIDED, HOWEVER, THAT THE MAKING OF SUCH MANDATORY BORROWINGS
SHALL NOT CONSTITUTE A REPRESENTATION OR WARRANTY BY HOLDINGS OR THE BORROWER
THAT ANY OF THE CONDITIONS SPECIFIED IN SECTIONS 6, 7 OR 8 ARE SATISFIED AS OF
THE TIME SUCH MANDATORY BORROWINGS ARE MADE.

 


(C)           WITHOUT IN ANY WAY LIMITING THE OBLIGATION OF THE BORROWER TO
CONFIRM IN WRITING ANY TELEPHONIC NOTICE OF ANY BORROWING OR PREPAYMENT OF
LOANS, THE ADMINISTRATIVE AGENT OR THE SWINGLINE LENDER, AS THE CASE MAY BE, MAY
ACT WITHOUT LIABILITY UPON THE BASIS OF TELEPHONIC NOTICE OF SUCH BORROWING OR
PREPAYMENT, AS THE CASE MAY BE, BELIEVED BY THE ADMINISTRATIVE AGENT OR THE
SWINGLINE LENDER, AS THE CASE MAY BE, IN GOOD FAITH TO BE FROM AN AUTHORIZED
OFFICER OF THE BORROWER, PRIOR TO RECEIPT OF WRITTEN CONFIRMATION.  IN EACH SUCH
CASE, THE BORROWER HEREBY WAIVES THE RIGHT TO DISPUTE THE ADMINISTRATIVE AGENT’S
OR THE SWINGLINE LENDER’S RECORD OF THE TERMS OF SUCH TELEPHONIC NOTICE OF SUCH
BORROWING OR PREPAYMENT OF LOANS, AS THE CASE MAY BE, ABSENT MANIFEST ERROR.


 

2.04.        Disbursement of Funds.  No later than 12:00 P.M. (New York City
time) on the date specified in each Notice of Borrowing (or (x) in the case of
Swingline Loans or any Loans made on same day’s notice on the Initial Borrowing
Date as permitted pursuant to Section 2.03, no later than 4:00 P.M. (New York
City time) on the date specified pursuant to Section 2.03(b)(i) or (y) in the
case of Mandatory Borrowings, no later than 1:00 P.M. (New York City time) on
the date specified in Section 2.01(d)), each Lender with a Commitment of the
respective Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date (or in the case of Swingline Loans, the Swingline Lender will make
available the full amount thereof).  All such amounts will be made available in
Dollars and in immediately available funds at the Payment Office, and the
Administrative Agent will, except in the case of Revolving Loans made pursuant
to a Mandatory Borrowing, make available to the Borrower at the Payment Office,
or to such other account as the Borrower may specify in writing prior to the
date of such Borrowing, the aggregate of the amounts so made available by the
Lenders; provided that, if, on the date of a Borrowing of Revolving Loans (other
than a Mandatory Borrowing), there are Unpaid Drawings or Swingline Loans then
outstanding, then the proceeds of such Borrowing shall be applied, first, to the
payment in full of any such Unpaid Drawings with respect to Letters of Credit,
second, to the

 

49

--------------------------------------------------------------------------------


 

payment in full of any such Swingline Loans, and third, to the Borrower as
otherwise provided above.  Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender.  If such Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall pay on demand such
corresponding amount to the Administrative Agent.  The Administrative Agent also
shall be entitled to recover on demand from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate for the first three days and at
the interest rate otherwise applicable to such Loans for each day thereafter and
(ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08.  Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

 

2.05.        Notes.  (a)  The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 14.15 and shall, if
requested by such Lender, also be evidenced (i) in the case of B-1 Term Loans,
by a promissory note duly executed and delivered by the Borrower substantially
in the form of Exhibit B-1, with blanks appropriately completed in conformity
herewith (each, a “B-1 Term Note” and, collectively, the “B-1 Term Notes”),
(ii) in the case of B-2 Term Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (each, a “B-2 Term Note” and,
collectively, the “B-2 Term Notes”), (iii) in the case of Revolving Loans, by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit B-3, with blanks appropriately completed in conformity herewith
(each, a “Revolving Note” and, collectively, the “Revolving Notes”), and (iv) in
the case of Swingline Loans, by a promissory note duly executed and delivered by
the Borrower substantially in the form of Exhibit B-4, with blanks appropriately
completed in conformity herewith (the “Swingline Note”).  On and after the B-1
Conversion Date, each Lender which has had an increase in outstanding B-1 Term
Loans as a result of the B-1 Conversion shall be entitled to receive a new B-1
Term Note evidencing all its then outstanding B-1 Term Loans; provided that if a
B-1 Term Note or B-2 Term Note has previously been issued to such Lender, such
Lender shall surrender such Note or Notes to the Borrower or provide it with a
customary lost note indemnity.

 


(B)           EACH LENDER WILL NOTE ON ITS INTERNAL RECORDS THE AMOUNT OF EACH
LOAN MADE BY IT AND EACH PAYMENT IN RESPECT THEREOF AND PRIOR TO ANY TRANSFER OF
ANY OF ITS NOTES WILL

 

50

--------------------------------------------------------------------------------



 


ENDORSE ON THE REVERSE SIDE THEREOF THE OUTSTANDING PRINCIPAL AMOUNT OF LOANS
EVIDENCED THEREBY.  FAILURE TO MAKE ANY SUCH NOTATION OR ANY ERROR IN SUCH
NOTATION SHALL NOT AFFECT THE BORROWER’S OBLIGATIONS IN RESPECT OF SUCH LOANS.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE IN THIS
SECTION 2.05 OR ELSEWHERE IN THIS AGREEMENT, NOTES SHALL ONLY BE DELIVERED TO
LENDERS WHICH AT ANY TIME SPECIFICALLY REQUEST THE DELIVERY OF SUCH NOTES.  NO
FAILURE OF ANY LENDER TO REQUEST OR OBTAIN A NOTE EVIDENCING ITS LOANS TO THE
BORROWER SHALL AFFECT OR IN ANY MANNER IMPAIR THE OBLIGATIONS OF THE BORROWER TO
PAY THE LOANS (AND ALL RELATED OBLIGATIONS) INCURRED BY THE BORROWER WHICH WOULD
OTHERWISE BE EVIDENCED THEREBY IN ACCORDANCE WITH THE REQUIREMENTS OF THIS
AGREEMENT, AND SHALL NOT IN ANY WAY AFFECT THE SECURITY OR GUARANTIES THEREFOR
PROVIDED PURSUANT TO THE VARIOUS CREDIT DOCUMENTS.  ANY LENDER WHICH DOES NOT
HAVE A NOTE EVIDENCING ITS OUTSTANDING LOANS SHALL IN NO EVENT BE REQUIRED TO
MAKE THE NOTATIONS OTHERWISE DESCRIBED IN PRECEDING CLAUSE (B).  AT ANY TIME
WHEN ANY LENDER REQUESTS THE DELIVERY OF A NOTE TO EVIDENCE ANY OF ITS LOANS,
THE BORROWER SHALL PROMPTLY EXECUTE AND DELIVER TO THE RESPECTIVE LENDER THE
REQUESTED NOTE IN THE APPROPRIATE AMOUNT OR AMOUNTS TO EVIDENCE SUCH LOANS.

 

2.06.        Conversions.  The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans (other than Swingline Loans, which may
not be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that,
(i) except as otherwise provided in Section 2.10(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) unless the Required Lenders otherwise
agree, Base Rate Loans may only be converted into Eurodollar Loans if no Default
or Event of Default is in existence on the date of the conversion, and (iii) no
conversion pursuant to this Section 2.06 shall result in a greater number of
Borrowings of Eurodollar Loans than is permitted under Section 2.02.  Each such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 11:00 A.M. (New York City time) at least (x) in
the case of conversions of Base Rate Loans into Eurodollar Loans, three Business
Days’ prior notice and (y) in the case of conversions of Eurodollar Loans into
Base Rate Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2 or another
form acceptable to the Administrative Agent, appropriately completed to specify
the Loans to be so converted, the Borrowing or Borrowings pursuant to which such
Loans were incurred and, if to be converted into Eurodollar Loans, the Interest
Period to be initially applicable thereto.  The Administrative Agent shall give
each Lender prompt notice of any such proposed conversion affecting any of its
Loans.

 

2.07.        Pro Rata Borrowings.  All Borrowings of B-1 Term Loans, B-2 Term
Loans and Revolving Loans under this Agreement shall be incurred from the
Lenders pro rata on the basis of their B-1 Term Loan Commitments, B-2 Term Loan
Commitments or Revolving Loan Commitments, as the case may be, provided that
(x) all Mandatory Borrowings shall be incurred from the RL Lenders pro rata on
the basis of their RL Percentages and (y) the B-1

 

51

--------------------------------------------------------------------------------


 

Conversion shall occur in accordance with the relevant provisions of this
Agreement.  It is understood that no Lender shall be responsible for any default
by any other Lender of its obligation to make Loans hereunder and that each
Lender shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

 

2.08.        Interest.  (a)  The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum which
shall be equal to the sum of the relevant Applicable Margin plus the Base Rate,
each as in effect from time to time.

 


(B)           THE BORROWER AGREES TO PAY INTEREST IN RESPECT OF THE UNPAID
PRINCIPAL AMOUNT OF EACH EURODOLLAR LOAN FROM THE DATE OF BORROWING THEREOF
UNTIL THE EARLIER OF (I) THE MATURITY THEREOF (WHETHER BY ACCELERATION OR
OTHERWISE) AND (II) THE CONVERSION OF SUCH EURODOLLAR LOAN TO A BASE RATE LOAN
PURSUANT TO SECTION 2.06, 2.09 OR 2.10, AS APPLICABLE, AT A RATE PER ANNUM WHICH
SHALL, DURING EACH INTEREST PERIOD APPLICABLE THERETO, BE EQUAL TO THE SUM OF
THE RELEVANT APPLICABLE MARGIN AS IN EFFECT FROM TIME TO TIME DURING SUCH
INTEREST PERIOD PLUS THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD.


 


(C)           OVERDUE PRINCIPAL AND, TO THE EXTENT PERMITTED BY LAW, OVERDUE
INTEREST IN RESPECT OF EACH LOAN SHALL, IN EACH CASE, BEAR INTEREST AT A RATE
PER ANNUM EQUAL TO THE RATE WHICH IS 2% IN EXCESS OF THE RATE OTHERWISE THEN
APPLICABLE TO SUCH LOAN AND ALL OTHER OVERDUE AMOUNTS PAYABLE HEREUNDER AND
UNDER ANY OTHER CREDIT DOCUMENT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO
THE RATE WHICH IS 2% IN EXCESS OF THE RATE APPLICABLE TO REVOLVING LOANS THAT
ARE MAINTAINED AS BASE RATE LOANS FROM TIME TO TIME.  INTEREST THAT ACCRUES
UNDER THIS SECTION 2.08(C) SHALL BE PAYABLE ON DEMAND.


 


(D)           ACCRUED (AND THERETOFORE UNPAID) INTEREST SHALL BE PAYABLE (I) IN
RESPECT OF EACH BASE RATE LOAN, (X) QUARTERLY IN ARREARS ON EACH QUARTERLY
PAYMENT DATE, (Y) ON THE DATE OF ANY REPAYMENT OR PREPAYMENT IN FULL OF ALL
OUTSTANDING BASE RATE LOANS OF ANY TRANCHE, AND (Z) AT MATURITY (WHETHER BY
ACCELERATION OR OTHERWISE) AND, AFTER SUCH MATURITY, ON DEMAND, AND (II) IN
RESPECT OF EACH EURODOLLAR LOAN, (X) ON THE LAST DAY OF EACH INTEREST PERIOD
APPLICABLE THERETO AND, IN THE CASE OF AN INTEREST PERIOD IN EXCESS OF THREE
MONTHS, ON EACH DATE OCCURRING AT THREE MONTH INTERVALS AFTER THE FIRST DAY OF
SUCH INTEREST PERIOD, AND (Y) ON THE DATE OF ANY REPAYMENT OR PREPAYMENT (ON THE
AMOUNT REPAID OR PREPAID), AT MATURITY (WHETHER BY ACCELERATION OR OTHERWISE)
AND, AFTER SUCH MATURITY, ON DEMAND.  IN ADDITION, ACCRUED AND UNPAID INTEREST
WITH RESPECT TO B-2 TERM LOANS SHALL BE DUE AND PAYABLE UPON THE OCCURRENCE OF
THE B-1 CONVERSION.


 


(E)           UPON EACH INTEREST DETERMINATION DATE, THE ADMINISTRATIVE AGENT
SHALL DETERMINE THE EURODOLLAR RATE FOR EACH INTEREST PERIOD APPLICABLE TO THE
RESPECTIVE EURODOLLAR LOANS AND SHALL PROMPTLY NOTIFY THE BORROWER AND THE
LENDERS THEREOF.  EACH SUCH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL
AND CONCLUSIVE AND BINDING ON ALL PARTIES HERETO.


 

2.09.        Interest Periods.  At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any

 

52

--------------------------------------------------------------------------------


 

Eurodollar Loan (in the case of the initial Interest Period applicable thereto)
or prior to 11:00 A.M. (New York City time) on the third Business Day prior to
the expiration of an Interest Period applicable to such Eurodollar Loan (in the
case of any subsequent Interest Period), the Borrower shall have the right to
elect the interest period (each, an “Interest Period”) applicable to such
Eurodollar Loan, which Interest Period shall, at the option of the Borrower, be
a one, two, three, six or, to the extent approved by each Lender with Loans
and/or Commitments under the relevant Tranche, nine or twelve month period,
provided that (in each case):

 

(I)            ALL EURODOLLAR LOANS COMPRISING A BORROWING SHALL AT ALL TIMES
HAVE THE SAME INTEREST PERIOD;

 

(II)           THE INITIAL INTEREST PERIOD FOR ANY EURODOLLAR LOAN SHALL
COMMENCE ON THE DATE OF BORROWING OF SUCH EURODOLLAR LOAN (INCLUDING THE DATE OF
ANY CONVERSION THERETO FROM A BASE RATE LOAN) AND EACH INTEREST PERIOD OCCURRING
THEREAFTER IN RESPECT OF SUCH EURODOLLAR LOAN SHALL COMMENCE ON THE DAY ON WHICH
THE NEXT PRECEDING INTEREST PERIOD APPLICABLE THERETO EXPIRES;

 

(III)          IF ANY INTEREST PERIOD FOR A EURODOLLAR LOAN BEGINS ON A DAY FOR
WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END
OF SUCH INTEREST PERIOD, SUCH INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY
OF SUCH CALENDAR MONTH;

 

(IV)          IF ANY INTEREST PERIOD FOR A EURODOLLAR LOAN WOULD OTHERWISE
EXPIRE ON A DAY WHICH IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE
ON THE NEXT SUCCEEDING BUSINESS DAY; PROVIDED, HOWEVER, THAT IF ANY INTEREST
PERIOD FOR A EURODOLLAR LOAN WOULD OTHERWISE EXPIRE ON A DAY WHICH IS NOT A
BUSINESS DAY BUT IS A DAY OF THE MONTH AFTER WHICH NO FURTHER BUSINESS DAY
OCCURS IN SUCH MONTH, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT PRECEDING
BUSINESS DAY;

 

(V)           UNLESS THE REQUIRED LENDERS OTHERWISE AGREE, NO INTEREST PERIOD
MAY BE SELECTED AT ANY TIME WHEN A DEFAULT OR AN EVENT OF DEFAULT IS THEN IN
EXISTENCE;

 

(VI)          NO INTEREST PERIOD IN RESPECT OF ANY BORROWING OF ANY TRANCHE OF
LOANS SHALL BE SELECTED WHICH EXTENDS BEYOND THE MATURITY DATE (DETERMINED
WITHOUT REGARD TO THE PROVISOS TO THE COMPONENT DEFINED TERMS USED IN THE
DEFINITION OF MATURITY DATE) FOR SUCH TRANCHE OF LOANS;

 

(VII)         NO INTEREST PERIOD IN RESPECT OF ANY BORROWING OF B-1 TERM LOANS
SHALL BE SELECTED WHICH EXTENDS BEYOND ANY SCHEDULED TERM LOAN REPAYMENT DATE IF
THE AGGREGATE PRINCIPAL AMOUNT OF SUCH B-1 TERM LOANS WHICH HAVE INTEREST
PERIODS WHICH WILL EXPIRE AFTER SUCH DATE WILL BE IN EXCESS OF THE AGGREGATE
PRINCIPAL AMOUNT OF SUCH B-1 TERM LOANS THEN OUTSTANDING LESS THE AGGREGATE
AMOUNT OF SUCH REQUIRED REPAYMENT; AND

 

(VIII)        THE ONLY INTEREST PERIODS THAT MAY BE SELECTED PRIOR TO THE
OCCURRENCE OF THE SYNDICATION DATE SHALL BE ONE-MONTH PERIODS.

 

53

--------------------------------------------------------------------------------


 

If by 11:00 A.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

 

2.10.        Increased Costs, Illegality, etc.  (a)  In the event that any
Lender shall have determined in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i)(A) below, may be made only by the Administrative
Agent, and with respect to clause (i)(B) below may be made only by the
Administrative Agent, acting at its own discretion or at the direction of the
Required Lenders):

 

(I)            ON ANY INTEREST DETERMINATION DATE THAT, BY REASON OF ANY CHANGES
ARISING AFTER THE DATE OF THIS AGREEMENT AFFECTING THE INTERBANK EURODOLLAR
MARKET, (A) ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE
INTEREST RATE ON THE BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE OR
(B) THE EURODOLLAR RATE WITH RESPECT TO ANY EURODOLLAR LOAN DOES NOT ADEQUATELY
AND FAIRLY REFLECT THE COST OF LENDERS OF FUNDING SUCH EURODOLLAR LOAN; OR

 

(II)           AT ANY TIME, THAT SUCH LENDER SHALL INCUR INCREASED COSTS OR
REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER WITH RESPECT TO ANY
EURODOLLAR LOAN BECAUSE OF ANY CHANGE SINCE THE EFFECTIVE DATE IN ANY APPLICABLE
LAW OR GOVERNMENTAL RULE, REGULATION, ORDER, GUIDELINE OR REQUEST (WHETHER OR
NOT HAVING THE FORCE OF LAW) OR IN THE INTERPRETATION OR ADMINISTRATION THEREOF
AND INCLUDING THE INTRODUCTION OF ANY NEW LAW OR GOVERNMENTAL RULE, REGULATION,
ORDER, GUIDELINE OR REQUEST, SUCH AS, BUT NOT LIMITED TO:  (A) A CHANGE IN THE
BASIS OF TAXATION OF PAYMENT TO ANY LENDER OF THE PRINCIPAL OF OR INTEREST ON
THE LOANS OR THE NOTES OR ANY OTHER AMOUNTS PAYABLE HEREUNDER (EXCEPT FOR
CHANGES IN THE RATE OF TAX ON, OR DETERMINED BY REFERENCE TO, THE NET INCOME OR
NET PROFITS OF SUCH LENDER PURSUANT TO THE LAWS OF THE JURISDICTION IN WHICH IT
IS ORGANIZED OR IN WHICH ITS PRINCIPAL OFFICE OR APPLICABLE LENDING OFFICE IS
LOCATED OR ANY SUBDIVISION THEREOF OR THEREIN) OR (B) A CHANGE IN OFFICIAL
RESERVE REQUIREMENTS, BUT, IN ALL EVENTS, EXCLUDING RESERVES REQUIRED UNDER
REGULATION D TO THE EXTENT INCLUDED IN THE COMPUTATION OF THE EURODOLLAR RATE;
OR

 

(III)          AT ANY TIME, THAT THE MAKING OR CONTINUANCE OF ANY EURODOLLAR
LOAN HAS BEEN MADE (X) UNLAWFUL BY ANY LAW OR GOVERNMENTAL RULE, REGULATION OR
ORDER, OR (Y) IMPOSSIBLE BY COMPLIANCE BY ANY LENDER IN GOOD FAITH WITH ANY
GOVERNMENTAL REQUEST (WHETHER OR NOT HAVING FORCE OF LAW);

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders). 
Thereafter (x) in the case of clause (i)(A) above, Eurodollar Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any

 

54

--------------------------------------------------------------------------------


 

Notice of Borrowing or Notice of Conversion/Continuation given by the Borrower
with respect to Eurodollar Loans which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by the Borrower, (y) in the case of
clause (i)(B) or (ii) above, the Borrower agrees to pay to each affected Lender,
upon such affected Lender’s written request therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender shall determine in good faith) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto)
and (z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.


 


(B)           AT ANY TIME THAT ANY EURODOLLAR LOAN IS AFFECTED BY THE
CIRCUMSTANCES DESCRIBED IN SECTION 2.10(A)(II), THE BORROWER MAY, AND IN THE
CASE OF A EURODOLLAR LOAN AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN
SECTION 2.10(A)(III), THE BORROWER SHALL, EITHER (X) IF THE AFFECTED EURODOLLAR
LOAN IS THEN BEING MADE INITIALLY OR PURSUANT TO A CONVERSION, CANCEL SUCH
BORROWING BY GIVING THE ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED IN
WRITING) ON THE SAME DATE THAT THE BORROWER WAS NOTIFIED BY THE AFFECTED LENDER
OR THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 2.10(A)(II) OR (III) OR (Y) IF
THE AFFECTED EURODOLLAR LOAN IS THEN OUTSTANDING, UPON AT LEAST THREE BUSINESS
DAYS’ WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO
CONVERT SUCH EURODOLLAR LOAN INTO A BASE RATE LOAN, PROVIDED THAT, IF MORE THAN
ONE LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED
THE SAME PURSUANT TO THIS SECTION 2.10(B).


 


(C)           IF ANY LENDER DETERMINES THAT AFTER THE EFFECTIVE DATE THE
INTRODUCTION OF OR ANY CHANGE IN ANY APPLICABLE LAW OR GOVERNMENTAL RULE,
REGULATION, ORDER, GUIDELINE, DIRECTIVE OR REQUEST (WHETHER OR NOT HAVING THE
FORCE OF LAW) CONCERNING CAPITAL ADEQUACY, OR ANY CHANGE IN INTERPRETATION OR
ADMINISTRATION THEREOF BY THE NAIC OR ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK
OR COMPARABLE AGENCY, WILL HAVE THE EFFECT OF INCREASING THE AMOUNT OF CAPITAL
REQUIRED OR EXPECTED TO BE MAINTAINED BY SUCH LENDER OR ANY CORPORATION
CONTROLLING SUCH LENDER BASED ON THE EXISTENCE OF SUCH LENDER’S COMMITMENTS
HEREUNDER OR ITS OBLIGATIONS HEREUNDER, THEN THE BORROWER AGREES TO PAY TO SUCH
LENDER, UPON ITS WRITTEN DEMAND THEREFOR, SUCH ADDITIONAL AMOUNTS AS SHALL BE
REQUIRED TO COMPENSATE SUCH LENDER OR SUCH OTHER CORPORATION FOR THE INCREASED
COST TO SUCH LENDER OR SUCH OTHER CORPORATION OR THE REDUCTION IN THE RATE OF
RETURN TO SUCH LENDER OR SUCH OTHER CORPORATION AS A RESULT OF SUCH INCREASE OF
CAPITAL.  IN DETERMINING SUCH ADDITIONAL AMOUNTS, EACH LENDER WILL ACT
REASONABLY AND IN GOOD FAITH AND WILL USE AVERAGING AND ATTRIBUTION METHODS
WHICH ARE REASONABLE, PROVIDED THAT SUCH LENDER’S DETERMINATION OF COMPENSATION
OWING UNDER THIS SECTION 2.10(C) SHALL, ABSENT MANIFEST ERROR, BE FINAL AND
CONCLUSIVE AND BINDING ON ALL THE PARTIES HERETO.  EACH LENDER, UPON DETERMINING
THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS SECTION 2.10(C),
WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE BORROWER, WHICH NOTICE SHALL SHOW
IN REASONABLE DETAIL THE BASIS FOR CALCULATION OF SUCH ADDITIONAL AMOUNTS.


 


(D)           FAILURE OR DELAY ON THE PART OF ANY LENDER TO DEMAND COMPENSATION
PURSUANT TO THIS SECTION 2.10 SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S
RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE BORROWER SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER PURSUANT

 

55

--------------------------------------------------------------------------------



 


TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE THAN
180-DAYS PRIOR TO THE DATE THAT SUCH LENDER NOTIFIES THE BORROWER OF THE
CIRCUMSTANCES GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH
LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED FURTHER THAT IF THE
CIRCUMSTANCES GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS ARE RETROACTIVE,
THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE
PERIOD OF RETROACTIVE EFFECT THEREOF.


 

2.11.        Compensation.  The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 12) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any election made pursuant to
Section 2.10(b).

 

2.12.        Change of Lending Office.  Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 2.10(a)(ii) or
(iii), Section 2.10(c), Section 3.06 or Section 5.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section.  Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in
Sections 2.10, 3.06 and 5.04.

 

2.13.        Replacement of Lenders.  (x)  If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs or other compensation in excess of those being generally charged
by the other Lenders or (z) in the case of a refusal by a Lender to consent to a
proposed change, waiver, discharge or termination with respect to this Agreement
which has been approved by the Required Lenders as (and to the extent) provided
in Section 14.12(b), the Borrower shall have the right, in accordance with
Section 14.04(b), if no Default or Event of Default then exists or would exist
after giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of which shall be reasonably acceptable to
the Administrative Agent or (i) in the case of a replacement as provided in
Section 14.12(b) where the consent of the respective Lender is required with
respect to less than all Tranches of its Loans or Commitments, to replace

 

56

--------------------------------------------------------------------------------


 

the Commitments and/or outstanding Loans (it being understood that if there are
both outstanding Commitments and Loans of a given Tranche, all such Commitments
and Loans must be replaced) of such Lender in respect of each Tranche where the
consent of such Lender would otherwise be individually required, with identical
Commitments and/or Loans of the respective Tranche provided by the Replacement
Lender or (ii) in case of replacements as described in clauses (x) and/or
(y) above, at the option of the Borrower, to replace the respective Lender with
respect to a given Tranche of its Loans and related Commitments (if any), rather
than to replace the respective Lender with respect to all Tranches; provided
that:

 

(A)           AT THE TIME OF ANY REPLACEMENT PURSUANT TO THIS SECTION 2.13, THE
REPLACEMENT LENDER SHALL ENTER INTO ONE OR MORE ASSIGNMENT AND ASSUMPTION
AGREEMENTS PURSUANT TO SECTION 14.04(B) (AND WITH ALL FEES PAYABLE PURSUANT TO
SAID SECTION 14.04(B) TO BE PAID BY THE REPLACEMENT LENDER AND/OR THE BORROWER
(AS MAY BE AGREED TO AT SUCH TIME BY AND AMONG THE BORROWER AND THE REPLACEMENT
LENDER)) PURSUANT TO WHICH THE REPLACEMENT LENDER SHALL ACQUIRE ALL OF THE
COMMITMENTS AND OUTSTANDING LOANS (OR, IN THE CASE OF THE REPLACEMENT OF ONLY
(A) THE REVOLVING LOAN COMMITMENT, THE REVOLVING LOAN COMMITMENT AND OUTSTANDING
REVOLVING LOANS AND PARTICIPATIONS IN LETTER OF CREDIT OUTSTANDINGS AND/OR
(B) THE OUTSTANDING TERM LOANS AND/OR TERM LOAN COMMITMENTS OF A GIVEN TRANCHE,
THE OUTSTANDING TERM LOANS AND TERM LOAN COMMITMENTS OF SUCH TRANCHE OF THE
LENDER BEING REPLACED) OF, AND IN EACH CASE (EXCEPT FOR THE REPLACEMENT OF ONLY
OUTSTANDING TERM LOANS AND/OR TERM LOAN COMMITMENTS OF THE RESPECTIVE LENDER)
ALL PARTICIPATIONS IN LETTERS OF CREDIT BY, THE REPLACED LENDER AND, IN
CONNECTION THEREWITH, SHALL PAY TO (X) THE REPLACED LENDER IN RESPECT THEREOF AN
AMOUNT EQUAL TO THE SUM OF (A) AN AMOUNT EQUAL TO THE PRINCIPAL OF, AND ALL
ACCRUED INTEREST ON, ALL OUTSTANDING LOANS OF THE RESPECTIVE REPLACED LENDER
UNDER EACH TRANCHE WITH RESPECT TO WHICH SUCH REPLACED LENDER IS BEING REPLACED,
(B) AN AMOUNT EQUAL TO ALL UNPAID DRAWINGS (UNLESS THERE ARE NO UNPAID DRAWINGS
WITH RESPECT TO THE TRANCHE BEING REPLACED) THAT HAVE BEEN FUNDED BY (AND NOT
REIMBURSED TO) SUCH REPLACED LENDER, TOGETHER WITH ALL THEN UNPAID INTEREST WITH
RESPECT THERETO AT SUCH TIME AND (C) AN AMOUNT EQUAL TO ALL ACCRUED, BUT
THERETOFORE UNPAID, FEES OWING TO THE REPLACED LENDER (BUT ONLY WITH RESPECT TO
THE RELEVANT TRANCHE OR TRANCHES, IN THE CASE OF THE REPLACEMENT OF LESS THAN
ALL TRANCHES OF LOANS THEN HELD BY THE RESPECTIVE REPLACED LENDER) PURSUANT TO
SECTION 4.01, (Y) EXCEPT IN THE CASE OF THE REPLACEMENT OF ONLY OUTSTANDING TERM
LOANS AND/OR TERM LOAN COMMITMENTS OF A REPLACED LENDER, EACH ISSUING LENDER AN
AMOUNT EQUAL TO SUCH REPLACED LENDER’S RL PERCENTAGE OF ANY UNPAID DRAWING
RELATING TO LETTERS OF CREDIT ISSUED BY SUCH ISSUING LENDER (WHICH AT SUCH TIME
REMAINS AN UNPAID DRAWING) TO THE EXTENT SUCH AMOUNT WAS NOT THERETOFORE FUNDED
BY SUCH REPLACED LENDER AND (Z) IN THE CASE OF ANY REPLACEMENT OF REVOLVING LOAN
COMMITMENTS, THE SWINGLINE LENDER AN AMOUNT EQUAL TO SUCH REPLACED LENDER’S RL
PERCENTAGE OF ANY MANDATORY BORROWING TO THE EXTENT SUCH AMOUNT WAS NOT
THERETOFORE FUNDED BY SUCH REPLACED LENDER TO THE SWINGLINE LENDER; AND

 

(B)           ALL OBLIGATIONS OF THE BORROWER THEN OWING TO THE REPLACED LENDER
(OTHER THAN THOSE (A) SPECIFICALLY DESCRIBED IN CLAUSE (A) ABOVE IN RESPECT OF
WHICH THE ASSIGNMENT PURCHASE PRICE HAS BEEN, OR IS CONCURRENTLY BEING, PAID,
BUT INCLUDING ALL AMOUNTS, IF ANY, OWING UNDER SECTION 2.11 OR (B) RELATING TO
ANY TRANCHE OF LOANS AND/OR COMMITMENTS OF THE RESPECTIVE REPLACED LENDER WHICH
WILL REMAIN OUTSTANDING AFTER

 

57

--------------------------------------------------------------------------------


 

GIVING EFFECT TO THE RESPECTIVE REPLACEMENT) SHALL BE PAID IN FULL TO SUCH
REPLACED LENDER CONCURRENTLY WITH SUCH REPLACEMENT.

 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent, the Replacement Lender and
the Borrower shall be effective for purposes of this Section 2.13 and
Section 14.04.  Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (a) and (b) above,
recordation of the assignment on the Register by the Administrative Agent
pursuant to Section 14.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, (x) the Replacement Lender shall become a Lender hereunder and,
unless the respective Replaced Lender continues to have outstanding Term Loans,
a Term Loan Commitment and/or a Revolving Loan Commitment hereunder, the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 3.06, 5.04, 13.06, 14.01 and 14.06), which
shall survive as to such Replaced Lender and (y) except in the case of the
replacement of only outstanding Term Loans and/or Term Loan Commitments pursuant
to this Section 2.13, the RL Percentages of the Lenders shall be automatically
adjusted at such time to give effect to such replacement.

 

2.14.        Reverse Dutch Auction Repurchases.  (a) Notwithstanding anything to
the contrary contained in this Credit Agreement or any other Credit Document,
the Borrower may, at any time and from time to time after the latest to occur of
the Merger Closing Date, the B-1 Conversion Date and the Syndication Date (for
this purpose, determined without regard to clause (y) thereof), conduct reverse
Dutch auctions in order to purchase Term Loans (each, an “Auction”) (each such
Auction to be managed exclusively by MS&Co. or another investment bank of
recognized standing selected by the Borrower following consultation with the
Administrative Agent (in such capacity, the “Auction Manager”)), so long as the
following conditions are satisfied:

 

(I)            EACH AUCTION SHALL BE CONDUCTED IN ACCORDANCE WITH THE
PROCEDURES, TERMS AND CONDITIONS SET FORTH IN THIS SECTION 2.14 AND SCHEDULE
2.14;

 

(II)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE OF THE DELIVERY OF EACH AUCTION NOTICE AND AT THE TIME OF
PURCHASE OF ANY TERM LOANS IN CONNECTION WITH ANY AUCTION;

 

(III)          THE MAXIMUM PRINCIPAL AMOUNT (CALCULATED ON THE FACE AMOUNT
THEREOF) OF ALL TERM LOANS THAT THE BORROWER OFFERS TO PURCHASE IN ANY SUCH
AUCTION SHALL BE NO LESS THAN $25,000,000 (UNLESS ANOTHER AMOUNT IS AGREED TO BY
THE ADMINISTRATIVE AGENT);

 

(IV)          AFTER GIVING EFFECT TO ANY PURCHASE OF TERM LOANS PURSUANT TO THIS
SECTION 2.14, THE SUM OF (X) THE TOTAL UNUTILIZED REVOLVING LOAN COMMITMENT AND
(Y) THE AGGREGATE AMOUNT OF ALL UNRESTRICTED CASH AND UNRESTRICTED PERMITTED
INVESTMENTS

 

58

--------------------------------------------------------------------------------


 

OF THE BORROWER AND THE OTHER CREDIT PARTIES, SHALL NOT BE LESS THAN
$200,000,000;

 

(V)           THE AGGREGATE PRINCIPAL AMOUNT (CALCULATED ON THE FACE AMOUNT
THEREOF) OF ALL TERM LOANS SO PURCHASED BY THE BORROWER SHALL AUTOMATICALLY BE
CANCELLED AND RETIRED BY THE BORROWER ON THE SETTLEMENT DATE OF THE RELEVANT
PURCHASE (AND MAY NOT BE RESOLD);

 

(VI)          AT THE TIME OF EACH PURCHASE OF TERM LOANS THROUGH AN AUCTION,
(A) HOLDINGS’ CORPORATE RATING BY S&P SHALL NOT BE LESS THAN BB- (WITH A STABLE
OUTLOOK) AND (B) HOLDINGS’ CORPORATE FAMILY RATING BY MOODY’S SHALL NOT BE LESS
THAN BA3 (WITH A STABLE OUTLOOK);

 

(VII)         PRIOR TO COMMENCING AN AUCTION, THE BORROWER SHALL HAVE DISCUSSED
SAME WITH EACH OF S&P AND MOODY’S AND, BASED UPON SUCH DISCUSSIONS, SHALL
REASONABLY BELIEVE THAT THE PROPOSED PURCHASE OF TERM LOANS THROUGH SUCH AUCTION
SHALL NOT BE DEEMED TO BE A “DISTRESSED EXCHANGE”;

 

(VIII)        AT THE TIME OF EACH PURCHASE OF TERM LOANS PURSUANT TO AN AUCTION,
NEITHER S&P NOR MOODY’S SHALL HAVE ANNOUNCED OR COMMUNICATED TO THE BORROWER
THAT THE PROPOSED PURCHASE OF TERM LOANS THROUGH SUCH AUCTION SHALL BE DEEMED TO
BE A “DISTRESSED EXCHANGE”;

 

(IX)           NO MORE THAN ONE AUCTION MAY BE ONGOING AT ANY ONE TIME;

 

(X)            THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS PURCHASED
PURSUANT TO SECTIONS 2.14 AND 2.15 SHALL NOT EXCEED $200,000,000;

 

(XI)           THE BORROWER REPRESENTS AND WARRANTS THAT NO CREDIT PARTY SHALL
HAVE ANY MNPI THAT BOTH (A) HAS NOT BEEN PREVIOUSLY DISCLOSED IN WRITING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS (OTHER THAN BECAUSE SUCH LENDER DOES NOT
WISH TO RECEIVE SUCH MNPI) PRIOR TO SUCH TIME AND (B) COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL EFFECT UPON, OR OTHERWISE BE MATERIAL TO, A LENDER’S
DECISION TO PARTICIPATE IN THE AUCTION; AND

 

(XII)          AT THE TIME OF EACH PURCHASE OF TERM LOANS THROUGH AN AUCTION,
THE BORROWER SHALL HAVE DELIVERED TO THE AUCTION MANAGER AN OFFICER’S
CERTIFICATE OF AN AUTHORIZED OFFICER CERTIFYING AS TO COMPLIANCE WITH PRECEDING
CLAUSES (VI) THROUGH (VIII).

 


(B)           THE BORROWER MUST TERMINATE AN AUCTION IF IT FAILS TO SATISFY ONE
OR MORE OF THE CONDITIONS SET FORTH ABOVE WHICH ARE REQUIRED TO BE MET AT THE
TIME WHICH OTHERWISE WOULD HAVE BEEN THE TIME OF PURCHASE OF TERM LOANS PURSUANT
TO THE RESPECTIVE AUCTION.  IF THE BORROWER COMMENCES ANY AUCTION (AND ALL
RELEVANT REQUIREMENTS SET FORTH ABOVE WHICH ARE REQUIRED TO BE SATISFIED AT THE
TIME OF THE COMMENCEMENT OF THE RESPECTIVE AUCTION HAVE IN FACT BEEN SATISFIED),
AND IF AT SUCH TIME OF COMMENCEMENT THE BORROWER REASONABLY BELIEVES THAT ALL
REQUIRED CONDITIONS SET FORTH ABOVE WHICH ARE REQUIRED TO BE SATISFIED AT THE
TIME OF THE PURCHASE OF TERM LOANS PURSUANT TO SUCH AUCTION SHALL BE SATISFIED,
THEN THE BORROWER SHALL HAVE NO LIABILITY TO ANY LENDER FOR ANY TERMINATION OF
THE RESPECTIVE AUCTION AS A RESULT OF ITS FAILURE TO

 

59

--------------------------------------------------------------------------------


 


SATISFY ONE OR MORE OF THE CONDITIONS SET FORTH ABOVE WHICH ARE REQUIRED TO BE
MET AT THE TIME WHICH OTHERWISE WOULD HAVE BEEN THE TIME OF PURCHASE OF TERM
LOANS PURSUANT TO THE RESPECTIVE AUCTION, AND ANY SUCH FAILURE SHALL NOT RESULT
IN ANY DEFAULT OR EVENT OF DEFAULT HEREUNDER.  WITH RESPECT TO ALL PURCHASES OF
TERM LOANS MADE BY THE BORROWER PURSUANT TO THIS SECTION 2.14, (X) THE BORROWER
SHALL PAY ON THE SETTLEMENT DATE OF EACH SUCH PURCHASE ALL ACCRUED AND UNPAID
INTEREST (EXCEPT TO THE EXTENT OTHERWISE SET FORTH IN THE RELEVANT OFFERING
DOCUMENTS), IF ANY, ON THE PURCHASED TERM LOANS UP TO THE SETTLEMENT DATE OF
SUCH PURCHASE AND (Y) SUCH PURCHASES (AND THE PAYMENTS MADE BY THE BORROWER AND
THE CANCELLATION OF THE PURCHASED TERM LOANS, IN EACH CASE IN CONNECTION
THEREWITH) SHALL NOT CONSTITUTE VOLUNTARY OR MANDATORY PAYMENTS OR PREPAYMENTS
FOR PURPOSES OF SECTIONS 5.01, 5.02 OR 14.06.


 


(C)           THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY CONSENT TO THE
AUCTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED BY THIS SECTION 2.14 (PROVIDED
THAT NO LENDER SHALL HAVE AN OBLIGATION TO PARTICIPATE IN ANY SUCH AUCTIONS) AND
HEREBY WAIVE THE REQUIREMENTS OF ANY PROVISION OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, SECTIONS 5.01, 5.02 AND 14.06 (IT BEING UNDERSTOOD AND
ACKNOWLEDGED THAT PURCHASES OF THE TERM LOANS BY THE BORROWER CONTEMPLATED BY
THIS SECTION 2.14 SHALL NOT CONSTITUTE INVESTMENTS BY THE BORROWER)) OR ANY
OTHER CREDIT DOCUMENT THAT MAY OTHERWISE PROHIBIT ANY AUCTION OR ANY OTHER
TRANSACTION CONTEMPLATED BY THIS SECTION 2.14.  THE AUCTION MANAGER ACTING IN
ITS CAPACITY AS SUCH HEREUNDER SHALL BE ENTITLED TO THE BENEFITS OF THE
PROVISIONS OF SECTION 13 AND SECTION 14.01 MUTATIS MUTANDIS AS IF EACH REFERENCE
THEREIN TO THE “ADMINISTRATIVE AGENT” WERE A REFERENCE TO THE AUCTION MANAGER,
AND THE ADMINISTRATIVE AGENT SHALL COOPERATE WITH THE AUCTION MANAGER AS
REASONABLY REQUESTED BY THE AUCTION MANAGER IN ORDER TO ENABLE IT TO PERFORM ITS
RESPONSIBILITIES AND DUTIES IN CONNECTION WITH EACH AUCTION.


 

2.15.        Open Market Purchases.  (a) Notwithstanding anything to the
contrary contained in this Credit Agreement or any other Credit Document, the
Borrower may, at any time and from time to time after the latest to occur of the
Merger Closing Date, the B-1 Conversion Date and the Syndication Date (for this
purpose, determined without regard to clause (y) thereof), make open market
purchases of Term Loans (each, an “Open Market Purchase”), so long as the
following conditions are satisfied:

 

(I)            NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE OF SUCH OPEN MARKET PURCHASE;

 

(II)           AFTER GIVING EFFECT TO ANY PURCHASE OF TERM LOANS PURSUANT TO
THIS SECTION 2.15, THE SUM OF (X) THE TOTAL UNUTILIZED REVOLVING LOAN COMMITMENT
AND (Y) THE AGGREGATE AMOUNT OF ALL UNRESTRICTED CASH AND UNRESTRICTED PERMITTED
INVESTMENTS OF THE BORROWER AND THE OTHER CREDIT PARTIES, SHALL NOT BE LESS THAN
$200,000,000;

 

(III)          THE AGGREGATE PRINCIPAL AMOUNT (CALCULATED ON THE FACE AMOUNT
THEREOF) OF ALL TERM LOANS SO PURCHASED BY THE BORROWER SHALL AUTOMATICALLY BE
CANCELLED AND RETIRED BY THE BORROWER ON THE SETTLEMENT DATE OF THE RELEVANT
PURCHASE (AND MAY NOT BE RESOLD);

 

(IV)          AT THE TIME OF EACH PURCHASE OF TERM LOANS PURSUANT TO THIS
SECTION 2.15, (A) HOLDINGS’ CORPORATE RATING BY S&P SHALL NOT BE LESS THAN BB-
(WITH A STABLE

 

60

--------------------------------------------------------------------------------


 

OUTLOOK) AND (B) HOLDINGS’ CORPORATE FAMILY RATING BY MOODY’S SHALL NOT BE LESS
THAN BA3 (WITH A STABLE OUTLOOK); AND

 

(V)           THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS PURCHASED
PURSUANT TO SECTIONS 2.14 AND 2.15 SHALL NOT EXCEED $200,000,000.

 


 


(B)           WITH RESPECT TO ALL PURCHASES OF TERM LOANS MADE BY THE BORROWER
PURSUANT TO THIS SECTION 2.15, (X) THE BORROWER SHALL PAY ON THE SETTLEMENT DATE
OF EACH SUCH PURCHASE ALL ACCRUED AND UNPAID INTEREST, IF ANY, ON THE PURCHASED
TERM LOANS UP TO THE SETTLEMENT DATE OF SUCH PURCHASE (EXCEPT TO THE EXTENT
OTHERWISE SET FORTH IN THE RELEVANT PURCHASE DOCUMENTS AS AGREED BY THE
RESPECTIVE SELLING LENDER) AND (Y) SUCH PURCHASES (AND THE PAYMENTS MADE BY THE
BORROWER AND THE CANCELLATION OF THE PURCHASED TERM LOANS, IN EACH CASE IN
CONNECTION THEREWITH) SHALL NOT CONSTITUTE VOLUNTARY OR MANDATORY PAYMENTS OR
PREPAYMENTS FOR PURPOSES OF SECTIONS 5.01, 5.02 OR 14.06.


 

(c)           The Administrative Agent and the Lenders hereby consent to the
Open Market Purchases contemplated by this Section 2.15 and hereby waive the
requirements of any provision of this Agreement (including, without limitation,
Sections 5.01, 5.02 and 14.06 (it being understood and acknowledged that
purchases of the Term Loans by the Borrower contemplated by this Section 2.15
shall not constitute Investments by the Borrower)) or any other Credit Document
that may otherwise prohibit any Open Market Purchase by this Section 2.15.

 

SECTION 3.           Letters of Credit.

 

3.01.        Letters of Credit.  (a)  Subject to and upon the terms and
conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Initial Borrowing Date
and prior to the 60th day prior to the Revolving Loan Maturity Date (for this
purpose, determined without regard to the proviso to the definition thereof),
for the account of the Borrower and for the benefit of any holder (or any
trustee, agent or other similar representative for any such holders) of L/C
Supportable Obligations, an irrevocable standby or trade letter of credit, in a
form customarily used by such Issuing Lender or in such other form as is
reasonably acceptable to such Issuing Lender (each such letter of credit, a
“Letter of Credit” and, collectively, the “Letters of Credit”).  All Letters of
Credit shall be denominated in Dollars, issued on a sight basis only and
governed by laws of the State of New York (unless the laws of another
jurisdiction is agreed to by the respective Issuing Lender) and governed under
The International Standby Practices (ISP98).

 


(B)           SUBJECT TO AND UPON THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH ISSUING LENDER AGREES THAT IT WILL, AT ANY TIME AND FROM TIME TO TIME ON
AND AFTER THE INITIAL BORROWING DATE AND PRIOR TO THE 60TH DAY PRIOR TO THE
REVOLVING LOAN MATURITY DATE (FOR THIS PURPOSE, DETERMINED WITHOUT REGARD TO THE
PROVISO TO THE DEFINITION THEREOF), FOLLOWING ITS RECEIPT OF THE RESPECTIVE
LETTER OF CREDIT REQUEST, ISSUE FOR ACCOUNT OF THE BORROWER, ONE OR MORE LETTERS
OF CREDIT AS ARE PERMITTED TO REMAIN OUTSTANDING HEREUNDER WITHOUT GIVING RISE
TO A DEFAULT OR AN EVENT OF DEFAULT, PROVIDED THAT NO ISSUING LENDER SHALL BE
UNDER ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT OF THE TYPES DESCRIBED ABOVE
IF AT THE TIME OF SUCH ISSUANCE:

 

61

--------------------------------------------------------------------------------


 

(I)            ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY SHALL
PURPORT BY ITS TERMS TO ENJOIN OR RESTRAIN SUCH ISSUING LENDER FROM ISSUING SUCH
LETTER OF CREDIT OR ANY REQUIREMENT OF LAW APPLICABLE TO SUCH ISSUING LENDER OR
ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER SUCH ISSUING LENDER SHALL
PROHIBIT, OR REQUEST THAT SUCH ISSUING LENDER REFRAIN FROM, THE ISSUANCE OF
LETTERS OF CREDIT GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL
IMPOSE UPON SUCH ISSUING LENDER WITH RESPECT TO SUCH LETTER OF CREDIT ANY
RESTRICTION OR RESERVE OR CAPITAL REQUIREMENT (FOR WHICH SUCH ISSUING LENDER IS
NOT OTHERWISE COMPENSATED HEREUNDER) NOT IN EFFECT WITH RESPECT TO SUCH ISSUING
LENDER ON THE DATE HEREOF, OR ANY UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS
NOT APPLICABLE OR IN EFFECT WITH RESPECT TO SUCH ISSUING LENDER AS OF THE DATE
HEREOF AND WHICH SUCH ISSUING LENDER REASONABLY AND IN GOOD FAITH DEEMS MATERIAL
TO IT; OR

 

(II)           SUCH ISSUING LENDER SHALL HAVE RECEIVED FROM THE BORROWER, ANY
OTHER CREDIT PARTY OR THE REQUIRED LENDERS PRIOR TO THE ISSUANCE OF SUCH LETTER
OF CREDIT NOTICE OF THE TYPE DESCRIBED IN THE SECOND SENTENCE OF
SECTION 3.03(B).

 

3.02.        Maximum Letter of Credit Outstandings; Final Maturities. 
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed either (x) the L/C Aggregate Maximum Amount (determined
after giving effect to any proposed issuance of a Letter of Credit pursuant to
the Consent Decree to secure the satisfaction of the Consent Decree
Phosphogypsum Stack Liability) or (y) when added to the sum of (I) the aggregate
principal amount of all Revolving Loans then outstanding and (II) the aggregate
principal amount of all Swingline Loans then outstanding, an amount equal to the
Total Revolving Loan Commitment at such time, and (ii) each Letter of Credit
shall by its terms terminate (x) in the case of standby Letters of Credit, on or
before the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof and (B) five Business Days prior to the Revolving Loan Maturity
Date (for this purpose, determined without regard to the proviso to the
definition thereof), and (y) in the case of trade Letters of Credit, on or
before the earlier of (A) the date which occurs 180 days after the date of
issuance thereof and (B) 30 days prior to the Revolving Loan Maturity Date (for
this purpose, determined without regard to the proviso to the definition
thereof).

 

3.03.        Letter of Credit Requests; Minimum Stated Amount.  (a)  Whenever
the Borrower desires that a Letter of Credit be issued for its account, the
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least five Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile).  Each
notice shall be in the form of Exhibit C or another form acceptable to the
Administrative Agent and the respective Issuing Lender, in each case
appropriately completed (each, a “Letter of Credit Request”). The Borrower may
request to amend or modify an issued Letter of Credit so long as (x) the
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least five Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile) and
(y) the issued Letter of Credit as amended or modified is permitted under the
terms and conditions herein.

 

62

--------------------------------------------------------------------------------



 


(B)           THE MAKING OF EACH LETTER OF CREDIT REQUEST SHALL BE DEEMED TO BE
A REPRESENTATION AND WARRANTY BY THE BORROWER TO THE LENDERS THAT SUCH LETTER OF
CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE REQUIREMENTS
OF, SECTION 3.02.  UNLESS THE RESPECTIVE ISSUING LENDER HAS RECEIVED NOTICE FROM
THE BORROWER, ANY OTHER CREDIT PARTY OR THE REQUIRED LENDERS BEFORE IT ISSUES A
LETTER OF CREDIT THAT ONE OR MORE OF THE APPLICABLE CONDITIONS SPECIFIED IN
SECTION 6, 7 OR 8, AS APPLICABLE, ARE NOT THEN SATISFIED, OR THAT THE ISSUANCE
OF SUCH LETTER OF CREDIT WOULD VIOLATE SECTION 3.02, THEN SUCH ISSUING LENDER
SHALL, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, ISSUE THE
REQUESTED LETTER OF CREDIT FOR THE ACCOUNT OF THE BORROWER IN ACCORDANCE WITH
SUCH ISSUING LENDER’S USUAL AND CUSTOMARY PRACTICES.  UPON THE ISSUANCE OF OR
MODIFICATION OR AMENDMENT TO ANY STANDBY LETTER OF CREDIT, EACH ISSUING LENDER
SHALL PROMPTLY NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT, IN WRITING OF
SUCH ISSUANCE, MODIFICATION OR AMENDMENT AND SUCH NOTICE SHALL BE ACCOMPANIED BY
A COPY OF SUCH LETTER OF CREDIT OR THE RESPECTIVE MODIFICATION OR AMENDMENT
THERETO, AS THE CASE MAY BE.  PROMPTLY AFTER RECEIPT OF SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE PARTICIPANTS, IN WRITING, OF SUCH
ISSUANCE, MODIFICATION OR AMENDMENT.  ON THE FIRST BUSINESS DAY OF EACH WEEK,
EACH ISSUING LENDER SHALL FURNISH THE ADMINISTRATIVE AGENT WITH A WRITTEN
(INCLUDING VIA FACSIMILE) REPORT OF THE DAILY AGGREGATE OUTSTANDINGS OF TRADE
LETTERS OF CREDIT ISSUED BY SUCH ISSUING LENDER FOR THE IMMEDIATELY PRECEDING
WEEK.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, IN
THE EVENT THAT A LENDER DEFAULT EXISTS WITH RESPECT TO ANY RL LENDER, NO ISSUING
LENDER SHALL BE REQUIRED TO ISSUE, RENEW, EXTEND OR AMEND ANY LETTER OF CREDIT,
UNLESS SUCH ISSUING LENDER HAS ENTERED INTO ARRANGEMENTS SATISFACTORY TO IT AND
THE BORROWER TO ELIMINATE SUCH ISSUING LENDER’S RISK WITH RESPECT TO EACH
DEFAULTING LENDER’S PARTICIPATION IN LETTERS OF CREDIT ISSUED BY SUCH ISSUING
LENDER (WHICH ARRANGEMENTS ARE HEREBY CONSENTED TO BY THE LENDERS), INCLUDING BY
CASH COLLATERALIZING EACH DEFAULTING LENDER’S RL PERCENTAGE OF THE LETTER OF
CREDIT OUTSTANDINGS WITH RESPECT TO SUCH LETTERS OF CREDIT (SUCH ARRANGEMENTS,
THE “LETTER OF CREDIT BACK-STOP ARRANGEMENTS”).


 


(C)           THE INITIAL STATED AMOUNT OF EACH LETTER OF CREDIT SHALL NOT BE
LESS THAN $100,000 OR SUCH LESSER AMOUNT AS IS ACCEPTABLE TO THE RESPECTIVE
ISSUING LENDER.


 

3.04.        Letter of Credit Participations.  (a)  Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and transferred to each RL Lender, and each such RL
Lender (in its capacity under this Section 3.04, a “Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Participant’s RL Percentage, in such Letter
of Credit, each drawing or payment made thereunder and the obligations of the
Borrower under this Agreement with respect thereto, and any security therefor or
guaranty pertaining thereto.  Upon any change in the Revolving Loan Commitments
or RL Percentages of the Lenders pursuant to Section 2.13 or 14.04(b), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.

 


(B)           IN DETERMINING WHETHER TO PAY UNDER ANY LETTER OF CREDIT, NO
ISSUING LENDER SHALL HAVE ANY OBLIGATION RELATIVE TO THE OTHER LENDERS OTHER
THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE DELIVERED UNDER SUCH LETTER OF
CREDIT APPEAR TO HAVE BEEN DELIVERED

 

63

--------------------------------------------------------------------------------


 


AND THAT THEY APPEAR TO SUBSTANTIALLY COMPLY ON THEIR FACE WITH THE REQUIREMENTS
OF SUCH LETTER OF CREDIT.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY AN ISSUING
LENDER UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT ISSUED BY IT SHALL NOT
CREATE FOR SUCH ISSUING LENDER ANY RESULTING LIABILITY TO THE BORROWER, ANY
OTHER CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON UNLESS SUCH ACTION IS TAKEN
OR OMITTED TO BE TAKEN WITH GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT ON
THE PART OF SUCH ISSUING LENDER (AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).


 


(C)           IN THE EVENT THAT AN ISSUING LENDER MAKES ANY PAYMENT UNDER ANY
LETTER OF CREDIT ISSUED BY IT AND THE BORROWER SHALL NOT HAVE REIMBURSED SUCH
AMOUNT IN FULL TO SUCH ISSUING LENDER PURSUANT TO SECTION 3.05(A), SUCH ISSUING
LENDER SHALL PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT, WHICH SHALL PROMPTLY
NOTIFY EACH PARTICIPANT OF SUCH FAILURE, AND EACH PARTICIPANT SHALL PROMPTLY AND
UNCONDITIONALLY PAY TO SUCH ISSUING LENDER THE AMOUNT OF SUCH PARTICIPANT’S RL
PERCENTAGE OF SUCH UNREIMBURSED PAYMENT IN DOLLARS AND IN SAME DAY FUNDS.  IF
THE ADMINISTRATIVE AGENT SO NOTIFIES, PRIOR TO 12:00 NOON (NEW YORK CITY TIME)
ON ANY BUSINESS DAY, ANY PARTICIPANT REQUIRED TO FUND A PAYMENT UNDER A LETTER
OF CREDIT, SUCH PARTICIPANT SHALL MAKE AVAILABLE TO THE RESPECTIVE ISSUING
LENDER IN DOLLARS SUCH PARTICIPANT’S RL PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT
ON SUCH BUSINESS DAY IN SAME DAY FUNDS.  IF AND TO THE EXTENT SUCH PARTICIPANT
SHALL NOT HAVE SO MADE ITS RL PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT AVAILABLE
TO RESPECTIVE ISSUING LENDER, SUCH PARTICIPANT AGREES TO PAY TO SUCH ISSUING
LENDER, FORTHWITH ON DEMAND SUCH AMOUNT, TOGETHER WITH INTEREST THEREON, FOR
EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH AMOUNT IS PAID TO SUCH ISSUING
LENDER AT THE OVERNIGHT FEDERAL FUNDS RATE FOR THE FIRST THREE DAYS AND AT THE
INTEREST RATE APPLICABLE TO REVOLVING LOANS THAT ARE MAINTAINED AS BASE RATE
LOANS FOR EACH DAY THEREAFTER.  THE FAILURE OF ANY PARTICIPANT TO MAKE AVAILABLE
TO AN ISSUING LENDER ITS RL PERCENTAGE OF ANY PAYMENT UNDER ANY LETTER OF CREDIT
ISSUED BY SUCH ISSUING LENDER SHALL NOT RELIEVE ANY OTHER PARTICIPANT OF ITS
OBLIGATION HEREUNDER TO MAKE AVAILABLE TO SUCH ISSUING LENDER ITS RL PERCENTAGE
OF ANY PAYMENT UNDER ANY LETTER OF CREDIT ON THE DATE REQUIRED, AS SPECIFIED
ABOVE, BUT NO PARTICIPANT SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER
PARTICIPANT TO MAKE AVAILABLE TO SUCH ISSUING LENDER SUCH OTHER PARTICIPANT’S RL
PERCENTAGE OF ANY SUCH PAYMENT.


 


(D)           WHENEVER AN ISSUING LENDER RECEIVES A PAYMENT OF A REIMBURSEMENT
OBLIGATION AS TO WHICH IT HAS RECEIVED ANY PAYMENTS FROM THE PARTICIPANTS
PURSUANT TO CLAUSE (C) ABOVE, SUCH ISSUING LENDER SHALL PAY TO EACH SUCH
PARTICIPANT WHICH HAS PAID ITS RL PERCENTAGE THEREOF, IN DOLLARS AND IN SAME DAY
FUNDS, AN AMOUNT EQUAL TO SUCH PARTICIPANT’S SHARE (BASED UPON THE PROPORTIONATE
AGGREGATE AMOUNT ORIGINALLY FUNDED BY SUCH PARTICIPANT TO THE AGGREGATE AMOUNT
FUNDED BY ALL PARTICIPANTS) OF THE PRINCIPAL AMOUNT OF SUCH REIMBURSEMENT
OBLIGATION AND INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE RESPECTIVE
PARTICIPATIONS.


 


(E)           UPON THE REQUEST OF ANY PARTICIPANT, EACH ISSUING LENDER SHALL
FURNISH TO SUCH PARTICIPANT COPIES OF ANY STANDBY LETTER OF CREDIT ISSUED BY IT
AND SUCH OTHER DOCUMENTATION AS MAY REASONABLY BE REQUESTED BY SUCH PARTICIPANT.


 


(F)            THE OBLIGATIONS OF THE PARTICIPANTS TO MAKE PAYMENTS TO EACH
ISSUING LENDER WITH RESPECT TO LETTERS OF CREDIT SHALL BE IRREVOCABLE AND NOT
SUBJECT TO ANY QUALIFICATION OR EXCEPTION WHATSOEVER AND SHALL BE MADE IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS

 

64

--------------------------------------------------------------------------------



 


AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING, WITHOUT LIMITATION, ANY OF THE
FOLLOWING CIRCUMSTANCES:


 

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
OF THE OTHER CREDIT DOCUMENTS;

 

(II)           THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT WHICH
HOLDINGS OR ANY OF ITS SUBSIDIARIES MAY HAVE AT ANY TIME AGAINST A BENEFICIARY
NAMED IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY
PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE AGENT,
ANY PARTICIPANT, OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT,
ANY LETTER OF CREDIT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED
TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN HOLDINGS OR ANY
SUBSIDIARY OF HOLDINGS AND THE BENEFICIARY NAMED IN ANY SUCH LETTER OF CREDIT);

 

(III)          ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT PRESENTED UNDER ANY
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

 

(IV)          THE SURRENDER OR IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR
OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT DOCUMENTS; OR

 

(V)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT.

 

3.05.        Agreement to Repay Letter of Credit Drawings.  (a)  The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than two Business Days following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 12(h) or
12(i) shall have occurred and be continuing, in which case the Unpaid Drawing
shall be due and payable immediately without presentment, demand, protest or
notice of any kind (all of which are hereby waived by the Borrower)), with
interest on the amount so paid or disbursed by such Issuing Lender, to the
extent not reimbursed prior to 12:00 Noon (New York City time) on the date of
such payment or disbursement, from and including the date paid or disbursed to
but excluding the date such Issuing Lender was reimbursed by the Borrower
therefor at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin as in effect from time to time for Revolving
Loans that are maintained as Base Rate Loans; provided, however, to the extent
such amounts are not reimbursed prior to 12:00 Noon (New York City time) on the
third Business Day following the receipt by the Borrower of notice of such
payment or disbursement or following the occurrence of a Default or an Event of
Default under Section 12(h) or 12(i), interest shall thereafter accrue on the
amounts so paid or disbursed by such Issuing Lender (and until reimbursed by the
Borrower) at a rate per annum equal to the Base Rate as in effect from time to
time plus the Applicable Margin for Revolving Loans that are maintained as Base
Rate Loans as in effect from time to time plus 2%, with such interest to be
payable on demand.  Each Issuing Lender shall give the Borrower prompt written
notice of each Drawing under any Letter

 

65

--------------------------------------------------------------------------------


 

of Credit issued by it, provided that the failure to give any such notice shall
in no way affect, impair or diminish the Borrower’s obligation to repay such
drawing and interest thereon as provided herein.

 


(B)           THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 3.05 TO
REIMBURSE EACH ISSUING LENDER WITH RESPECT TO DRAFTS, DEMANDS AND OTHER
PRESENTATIONS FOR PAYMENT UNDER LETTERS OF CREDIT ISSUED BY IT (EACH, A
“DRAWING”) (INCLUDING, IN EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SETOFF,
COUNTERCLAIM OR DEFENSE TO PAYMENT WHICH HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS
MAY HAVE OR HAVE HAD AGAINST ANY LENDER (INCLUDING IN ITS CAPACITY AS AN ISSUING
LENDER OR AS A PARTICIPANT), INCLUDING, WITHOUT LIMITATION, ANY DEFENSE BASED
UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT TO CONFORM TO THE TERMS
OF THE LETTER OF CREDIT OR ANY NONAPPLICATION OR MISAPPLICATION BY THE
BENEFICIARY OF THE PROCEEDS OF SUCH DRAWING; PROVIDED, HOWEVER, THAT THE
BORROWER MAY SEEK DAMAGES (BUT NOT PUNITIVE OR CONSEQUENTIAL DAMAGES) FROM ANY
ISSUING LENDER TO THE EXTENT RESULTING FROM ANY WRONGFUL PAYMENT MADE BY SUCH
ISSUING LENDER UNDER A LETTER OF CREDIT ISSUED BY IT AS A RESULT OF ACTS OR
OMISSIONS CONSTITUTING GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT ON THE
PART OF SUCH ISSUING LENDER (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION
IN A FINAL AND NON-APPEALABLE DECISION).


 

3.06.        Increased Costs.  If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive issued after the Effective Date by the NAIC or any such
Governmental Authority (whether or not having the force of law), shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by any Issuing Lender or
participated in by any Participant, or (ii) impose on any Issuing Lender or any
Participant any other conditions relating, directly or indirectly, to this
Agreement or any Letter of Credit; and the result of any of the foregoing is to
increase the cost to any Issuing Lender or any Participant of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by any Issuing Lender or any Participant
hereunder or reduce the rate of return on its capital with respect to Letters of
Credit (except for changes in the rate of tax on, or determined by reference to,
the net income or net profits of such Issuing Lender or such Participant
pursuant to the laws of the jurisdiction in which it is organized or in which
its principal office or applicable lending office is located or any subdivision
thereof or therein), then, upon the delivery of the certificate referred to
below to the Borrower by any Issuing Lender or any Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), the Borrower agrees to pay to such Issuing Lender or such
Participant such additional amount or amounts as will compensate such Issuing
Lender or such Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital.  Any Issuing
Lender or any Participant, upon determining that any additional amounts will be
payable to it pursuant to this Section 3.06, will give prompt written notice
thereof to the Borrower, which notice shall include a certificate submitted to
the Borrower by such Issuing Lender or such Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), setting forth in reasonable detail the basis for the
calculation of such additional amount or amounts necessary to compensate such
Issuing Lender or such Participant.  The certificate

 

66

--------------------------------------------------------------------------------


 

required to be delivered pursuant to this Section 3.06 shall, absent manifest
error, be final and conclusive and binding on the Borrower.  Failure or delay on
the part of any Lender to demand compensation pursuant to this Section 3.06
shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180-days prior to the date that such Lender notifies the Borrower of
the circumstances giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefore; provided further that if the
circumstances giving rise to such increased costs or reductions are retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

SECTION 4.           Commitment Commission; Fees; Reductions and Increases of
Commitments.

 

4.01.        Fees.  (a)  The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at the
Applicable Commitment Commission Rate of the Unutilized Revolving Loan
Commitment of such Non-Defaulting RL Lender as in effect from time to time.
Accrued Commitment Commission shall be due and payable quarterly in arrears on
each Quarterly Payment Date and on the Revolving Loan Maturity Date (or such
earlier date on which the Total Revolving Loan Commitment is terminated).

 


(B)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH RL LENDER (BASED ON EACH SUCH RL LENDER’S RESPECTIVE RL
PERCENTAGE) A FEE IN RESPECT OF EACH LETTER OF CREDIT (THE “LETTER OF CREDIT
FEE”) FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF
CREDIT TO AND INCLUDING THE DATE OF TERMINATION OR EXPIRATION OF SUCH LETTER OF
CREDIT, COMPUTED AT A RATE PER ANNUM EQUAL TO THE APPLICABLE MARGIN AS IN EFFECT
FROM TIME TO TIME DURING SUCH PERIOD WITH RESPECT TO REVOLVING LOANS THAT ARE
MAINTAINED AS EURODOLLAR LOANS ON THE DAILY STATED AMOUNT OF EACH SUCH LETTER OF
CREDIT.  ACCRUED LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON EACH QUARTERLY PAYMENT DATE, ON THE DATE OF TERMINATION OF THE TOTAL
REVOLVING LOAN COMMITMENT AND ON THE FIRST DAY ON OR AFTER THE TERMINATION OF
THE TOTAL REVOLVING LOAN COMMITMENT UPON WHICH NO LETTERS OF CREDIT REMAIN
OUTSTANDING.


 


(C)           THE BORROWER AGREES TO PAY TO EACH ISSUING LENDER, FOR ITS OWN
ACCOUNT, A FACING FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY IT (THE
“FACING FEE”) FOR THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH
LETTER OF CREDIT TO AND INCLUDING THE DATE OF TERMINATION OR EXPIRATION OF SUCH
LETTER OF CREDIT, COMPUTED AT A RATE PER ANNUM EQUAL TO 1/8 OF 1% ON THE DAILY
STATED AMOUNT OF SUCH LETTER OF CREDIT (OR SUCH OTHER AMOUNT AS AGREED TO BY THE
BORROWER AND SUCH ISSUING LENDER).  ACCRUED FACING FEES SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON EACH QUARTERLY PAYMENT DATE, ON THE DATE OF TERMINATION
OF THE TOTAL REVOLVING LOAN COMMITMENT AND UPON THE FIRST DAY ON OR AFTER THE
TERMINATION OF THE TOTAL REVOLVING LOAN COMMITMENT UPON WHICH NO LETTERS OF
CREDIT REMAIN OUTSTANDING.


 


(D)           THE BORROWER AGREES TO PAY TO EACH ISSUING LENDER, FOR ITS OWN
ACCOUNT, UPON EACH PAYMENT UNDER, ISSUANCE OF, OR AMENDMENT TO, ANY LETTER OF
CREDIT ISSUED BY IT, SUCH AMOUNT AS SHALL AT THE TIME OF SUCH EVENT BE THE
ADMINISTRATIVE CHARGE AND THE REASONABLE

 

67

--------------------------------------------------------------------------------


 


EXPENSES WHICH SUCH ISSUING LENDER IS GENERALLY IMPOSING IN CONNECTION WITH SUCH
OCCURRENCE WITH RESPECT TO LETTERS OF CREDIT.


 


(E)           THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT AND EACH
LEAD ARRANGER SUCH FEES AS MAY BE AGREED TO IN WRITING FROM TIME TO TIME BY
HOLDINGS OR ANY OF ITS SUBSIDIARIES AND THE ADMINISTRATIVE AGENT AND EACH LEAD
ARRANGER, AS THE CASE MAY BE.


 


(F)            THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH NON-DEFAULTING TL LENDER A TICKING FEE (THE “TICKING FEE”)
FOR THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO AND INCLUDING THE MERGER
CLOSING DATE (OR SUCH EARLIER DATE ON WHICH THE TOTAL TERM LOAN COMMITMENT HAS
BEEN TERMINATED) COMPUTED AT A RATE PER ANNUM EQUAL TO 3/4 OF 1% OF THE TERM
LOAN COMMITMENT OF SUCH NON-DEFAULTING TL LENDER AS IN EFFECT FROM TIME TO TIME.
ACCRUED TICKING FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON EACH
QUARTERLY PAYMENT DATE AND ON THE DATE UPON WHICH THE TOTAL TERM LOAN COMMITMENT
IS TERMINATED.


 

4.02.        Voluntary Termination of Unutilized Revolving Loan Commitments. 
(a)  Upon at least three Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Borrower shall have the
right, at any time or from time to time after the Merger Closing Date, without
premium or penalty to terminate the Total Unutilized Revolving Loan Commitment
in whole, or reduce it in part, pursuant to this Section 4.02(a), in an integral
multiple of $1,000,000 in the case of partial reductions to the Total Unutilized
Revolving Loan Commitment, provided that each such reduction shall apply
proportionately to permanently reduce the Revolving Loan Commitment of each RL
Lender.  Each notice given pursuant to this Section 4.02(a) shall be
irrevocable; provided that a notice of a termination of the Total Revolving Loan
Commitment pursuant to this Section 4.02(a), given in conjunction with a notice
of the prepayment in full of all Loans pursuant to Section 5.01(a), may state
that the respective notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

 


(B)           IN THE EVENT OF CERTAIN REFUSALS BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS (AND TO THE
EXTENT) PROVIDED IN SECTION 14.12(B), THE BORROWER SHALL HAVE THE RIGHT, SUBJECT
TO OBTAINING THE CONSENTS REQUIRED BY SECTION 14.12(B), UPON FIVE BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AT THE NOTICE OFFICE (WHICH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS),
TO TERMINATE THE ENTIRE REVOLVING LOAN COMMITMENT OF SUCH LENDER, SO LONG AS ALL
LOANS, TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND ALL OTHER AMOUNTS,
OWING TO SUCH LENDER (INCLUDING ALL AMOUNTS, IF ANY, OWING PURSUANT TO
SECTION 2.11 BUT EXCLUDING THE PAYMENT OF AMOUNTS OWING IN RESPECT OF LOANS OF
ANY TRANCHE MAINTAINED BY SUCH LENDER, IF SUCH LOANS ARE NOT BEING REPAID
PURSUANT TO SECTION 14.12(B)) ARE REPAID CONCURRENTLY WITH THE EFFECTIVENESS OF
SUCH TERMINATION PURSUANT TO SECTION 5.01(B) (AT WHICH TIME SCHEDULE 1.01A SHALL
BE DEEMED MODIFIED TO REFLECT SUCH CHANGED AMOUNTS) AND SUCH LENDER’S RL
PERCENTAGE OF ALL OUTSTANDING LETTERS OF CREDIT IS CASH COLLATERALIZED IN A
MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE RESPECTIVE ISSUING
LENDERS, AND AT SUCH TIME, UNLESS THE RESPECTIVE LENDER CONTINUES TO HAVE

 

68

--------------------------------------------------------------------------------


 


OUTSTANDING TERM LOANS HEREUNDER, SUCH LENDER SHALL NO LONGER CONSTITUTE A
“LENDER” FOR PURPOSES OF THIS AGREEMENT, EXCEPT WITH RESPECT TO INDEMNIFICATION
PROVISIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS 2.10,
2.11, 3.06, 5.04, 13.06, 14.01 AND 14.06), WHICH SHALL SURVIVE AS TO SUCH REPAID
LENDER.


 

4.03.        Mandatory Reduction or Conversion of Commitments.  (a)  The Total
Commitment (and the Commitments of each Lender) shall terminate in its entirety
on July 31, 2010, unless the Initial Borrowing Date has occurred on or prior to
such date.

 


(B)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 4.03, (X) THE TOTAL B-1 TERM LOAN COMMITMENT SHALL BE REDUCED ON
EACH B-1 TERM LOAN BORROWING DATE (IMMEDIATELY AFTER GIVING EFFECT TO THE
BORROWING OF B-1 TERM LOANS ON SUCH DATE) BY THE AGGREGATE PRINCIPAL AMOUNT OF
B-1 TERM LOANS BORROWED ON SUCH DATE, (Y) THE TOTAL B-2 TERM LOAN COMMITMENT
SHALL BE REDUCED ON EACH B-2 TERM LOAN BORROWING DATE (IMMEDIATELY AFTER GIVING
EFFECT TO THE BORROWING OF B-2 TERM LOANS ON SUCH DATE) BY THE AGGREGATE
PRINCIPAL AMOUNT OF B-2 TERM LOANS BORROWED ON SUCH DATE, AND (Z) THE TOTAL TERM
LOAN COMMITMENT (AND THE TERM LOAN COMMITMENTS OF EACH LENDER) SHALL TERMINATE
IN ITS ENTIRETY ON THE MERGER CLOSING DATE (AFTER GIVING EFFECT TO THE
INCURRENCE OF TERM LOANS ON SUCH DATE).


 


(C)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 4.03, THE TOTAL TERM LOAN COMMITMENT SHALL BE PERMANENTLY
REDUCED ON THE MERGER CLOSING DATE (BEFORE ANY BORROWINGS ON SUCH DATE) IN AN
AGGREGATE AMOUNT EQUAL TO (X) $5,283,000,000 MINUS (Y) THE SUM OF (I) THE
AGGREGATE CASH CONSIDERATION USED (OR TO BE USED) TO EFFECT THE EXCHANGE OFFER,
THE TERMINATION OF THE PRIOR MERGER AGREEMENT, ANY TOP-OFF PURCHASES (IF
APPLICABLE), THE MERGER, THE BORROWER REFINANCING AND THE TARGET REFINANCING OR
TO PAY FEES AND EXPENSES IN CONNECTION THEREWITH AND (II) THE AMOUNT OF ANY
COMMITMENT REDUCTIONS ON SUCH DATE PURSUANT TO FOLLOWING CLAUSE (E).  ALL
REDUCTIONS TO THE TOTAL TERM LOAN COMMITMENT PURSUANT TO THIS
SECTION 4.03(C) SHALL BE APPLIED (I) FIRST, TO REDUCE THE TOTAL B-2 TERM LOAN
COMMITMENT AS THEN IN EFFECT AND (II) SECOND, TO THE EXTENT IN EXCESS THEREOF,
TO REDUCE THE TOTAL B-1 TERM LOAN COMMITMENT AS THEN IN EFFECT.


 


(D)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 4.03, THE TOTAL REVOLVING LOAN COMMITMENT (AND THE REVOLVING
LOAN COMMITMENT OF EACH LENDER) SHALL TERMINATE IN ITS ENTIRETY UPON THE EARLIER
OF (I) THE REVOLVING LOAN MATURITY DATE AND (II) THE DATE ON WHICH THE REVOLVING
LOAN COMMITMENTS ARE TERMINATED PURSUANT TO SECTION 12.


 


(E)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 4.03, THE TOTAL TERM LOAN COMMITMENT SHALL BE PERMANENTLY
REDUCED ON THE MERGER CLOSING DATE (BEFORE ANY BORROWINGS ON SUCH DATE) IN AN
AGGREGATE AMOUNT EQUAL TO THE GREATER OF (I) $0 AND (II) (X) $145,000,000 MINUS
(Y) THE AGGREGATE PREMIUMS PAID (OR TO BE PAID) IN CONNECTION WITH THE PURCHASE
OR RETIREMENT OF TARGET EXISTING NOTES.  ALL REDUCTIONS TO THE TOTAL TERM LOAN
COMMITMENT PURSUANT TO THIS SECTION 4.03(E) SHALL BE APPLIED (I) FIRST, TO
REDUCE THE TOTAL B-2 TERM LOAN COMMITMENT AS THEN IN EFFECT AND (II) SECOND, TO
THE EXTENT IN EXCESS THEREOF, TO REDUCE THE TOTAL B-1 TERM LOAN COMMITMENT AS
THEN IN EFFECT.

 

69

--------------------------------------------------------------------------------


 


(F)            IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 4.03, IF ON ANY DATE ON OR AFTER THE EFFECTIVE DATE AND ON OR
PRIOR TO THE MERGER CLOSING DATE, HOLDINGS RECEIVES ANY CASH PROCEEDS FROM THE
SALE OR ISSUANCE OF ITS EQUITY INTERESTS, AN AGGREGATE AMOUNT EQUAL TO 100% OF
THE NET CASH PROCEEDS OF SUCH SALE OR ISSUANCE OF EQUITY INTERESTS SHALL APPLY
TO PERMANENTLY REDUCE THE TOTAL TERM LOAN COMMITMENT AS THEN IN EFFECT (AND
BEFORE GIVING EFFECT TO ANY BORROWINGS ON SUCH DATE).  ALL REDUCTIONS TO THE
TOTAL TERM LOAN COMMITMENT PURSUANT TO THIS SECTION 4.03(F) SHALL BE APPLIED
(I) FIRST, TO REDUCE THE TOTAL B-2 TERM LOAN COMMITMENT AS THEN IN EFFECT AND
(II) SECOND, TO THE EXTENT IN EXCESS THEREOF, TO REDUCE THE TOTAL B-1 TERM LOAN
COMMITMENT AS THEN IN EFFECT.


 


(G)           EACH REDUCTION TO, OR TERMINATION OF, THE TOTAL B-1 TERM LOAN
COMMITMENT PURSUANT TO THIS SECTION 4.03 SHALL BE APPLIED TO PROPORTIONATELY
REDUCE OR TERMINATE, AS THE CASE MAY BE, THE B-1 TERM LOAN COMMITMENT OF EACH
LENDER WITH A B-1 TERM LOAN COMMITMENT.  EACH REDUCTION TO, OR TERMINATION OF,
THE TOTAL B-2 TERM LOAN COMMITMENT PURSUANT TO THIS SECTION 4.03 SHALL BE
APPLIED TO PROPORTIONATELY REDUCE OR TERMINATE, AS THE CASE MAY BE, THE B-2 TERM
LOAN COMMITMENT OF EACH LENDER WITH A B-2 TERM LOAN COMMITMENT.


 


(H)           IN ADDITION TO ANY OTHER MANDATORY COMMITMENT REDUCTIONS PURSUANT
TO THIS SECTION 4.03, THE B-2 TERM LOAN COMMITMENT OF EACH LENDER SHALL BE
AUTOMATICALLY CONVERTED ON THE B-1 CONVERSION DATE INTO A B-1 TERM LOAN
COMMITMENT OF SUCH LENDER HEREUNDER IN AN AMOUNT EQUAL TO THE THEN REMAINING B-2
TERM LOAN COMMITMENT OF SUCH LENDER ON SUCH DATE AND THE B-2 TERM LOAN
COMMITMENT OF EACH LENDER SHALL TERMINATE.


 

SECTION 5.           Prepayments; Payments; Taxes.

 

5.01.        Voluntary Prepayments. (a)  The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions:  (i) the Borrower
shall give the Administrative Agent prior to 12:00 Noon (New York City time) at
the Notice Office (x) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Base
Rate Loans (or same day notice in the case of a prepayment of Swingline Loans)
and (y) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Eurodollar Loans, which
notice (in each case) shall specify whether B-1 Term Loans, B-2 Term Loans,
Revolving Loans or Swingline Loans shall be prepaid, the amount of such
prepayment and the Types of Loans to be prepaid and, in the case of Eurodollar
Loans, the specific Borrowing or Borrowings pursuant to which such Eurodollar
Loans were made, and which notice the Administrative Agent shall, except in the
case of a prepayment of Swingline Loans, promptly transmit to each of the
Lenders; (ii) (x) each partial prepayment of Term Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $1,000,000
(or such lesser amount as is acceptable to the Administrative Agent in any given
case), (y) each partial prepayment of Revolving Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $500,000
(or such lesser amount as is acceptable to the Administrative Agent) and
(z) each partial prepayment of Swingline Loans pursuant to this
Section 5.01(a) shall be in an aggregate principal amount of at least $100,000
(or such lesser amount as is acceptable to the Administrative Agent in any given
case), provided that if any partial prepayment of Eurodollar Loans made pursuant
to any Borrowing shall reduce the outstanding principal amount of Eurodollar
Loans made pursuant to such Borrowing to an

 

70

--------------------------------------------------------------------------------


 

amount less than the Minimum Borrowing Amount applicable thereto, then such
Borrowing may not be continued as a Borrowing of Eurodollar Loans (and same
shall automatically be converted into a Borrowing of Base Rate Loans at the end
of the Interest Period then applicable thereto unless otherwise repaid at or
prior to the end of the Interest Period then in effect) and any election of an
Interest Period with respect thereto given by the Borrower shall have no force
or effect; (iii) each prepayment pursuant to this Section 5.01(a) in respect of
any Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans, provided that at the Borrower’s election in connection with any
prepayment of Revolving Loans pursuant to this Section 5.01(a), such prepayment
shall not, so long as no Default or Event of Default then exists, be applied to
any Revolving Loan of a Defaulting Lender; (iv) each prepayment of Term Loans
pursuant to this Section 5.01(a) shall be applied to the then outstanding Term
Loans on a pro rata basis; provided that if any voluntary repayment of Term
Loans is made before the B-1 Conversion Date with the Net Cash Proceeds of one
or more issuances of Equity Interests by Holdings, then such voluntary
prepayment shall be applied (A) first, to then outstanding B-2 Term Loans until
same are repaid in full and (B) second, to the extent in excess thereof, to then
outstanding B-1 Term Loans; and (v) each prepayment of Term Loans pursuant to
this Section 5.01(a) shall be applied to reduce any Scheduled Term Loan
Repayment (or any combination of Scheduled Term Loan Repayments), in each case
in aggregate amount equal to the principal amount of the respective prepayment
of Term Loans, at the direction of the Borrower in its sole discretion; provided
that any amount applied to the prepayment of B-2 Term Loans pursuant to the
proviso to preceding clause (iv) shall be applied to reduce the then remaining
Scheduled Term Loan Repayments on a pro rata basis (based upon the then
remaining principal amount of each such Scheduled Term Loan Repayment after
giving effect to all prior reductions thereto).  Notwithstanding anything to the
contrary contained herein, voluntary prepayments of Term Loans may not be made
on or prior to the Merger Closing Date without the prior written consent of the
Lead Arrangers and the Bridge Lead Arranger.  Each notice given pursuant to this
Section 5.01(a) shall be irrevocable; provided that a notice of the prepayment
in full of all Loans pursuant to Section 5.01(a), given in conjunction with a
notice of the termination of the Total Revolving Loan Commitment pursuant to
Section 4.02(a), or a notice of prepayment of Term Loans, may state that the
respective notice is conditioned upon the effectiveness of an issuance of Equity
Interests by Holdings or one or more issues of Indebtedness, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.


 


(B)           IN THE EVENT OF CERTAIN REFUSALS BY A LENDER TO CONSENT TO CERTAIN
PROPOSED CHANGES, WAIVERS, DISCHARGES OR TERMINATIONS WITH RESPECT TO THIS
AGREEMENT WHICH HAVE BEEN APPROVED BY THE REQUIRED LENDERS AS (AND TO THE
EXTENT) PROVIDED IN SECTION 14.12(B), THE BORROWER MAY, UPON FIVE BUSINESS DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AT THE NOTICE OFFICE (WHICH
NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE LENDERS),
REPAY ALL LOANS OF SUCH LENDER (INCLUDING ALL AMOUNTS, IF ANY, OWING PURSUANT TO
SECTION 2.11), TOGETHER WITH ACCRUED AND UNPAID INTEREST, FEES AND ALL OTHER
AMOUNTS THEN OWING TO SUCH LENDER (OR OWING TO SUCH LENDER WITH RESPECT TO EACH
TRANCHE WHICH GAVE RISE TO THE NEED TO OBTAIN SUCH LENDER’S INDIVIDUAL CONSENT)
IN ACCORDANCE WITH, AND SUBJECT TO THE REQUIREMENTS OF, SAID SECTION 14.12(B),
SO LONG AS (A) IN THE CASE OF THE REPAYMENT OF REVOLVING LOANS OF ANY LENDER
PURSUANT TO THIS CLAUSE (B), (X) THE REVOLVING LOAN COMMITMENT OF SUCH LENDER IS
TERMINATED CONCURRENTLY WITH SUCH REPAYMENT PURSUANT TO SECTION 4.02(B) (AT
WHICH TIME SCHEDULE 1.01A SHALL BE DEEMED MODIFIED TO REFLECT THE CHANGED
REVOLVING LOAN

 

71

--------------------------------------------------------------------------------


 


COMMITMENTS) AND (Y) SUCH LENDER’S RL PERCENTAGE OF ALL OUTSTANDING LETTERS OF
CREDIT IS CASH COLLATERALIZED IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE RESPECTIVE ISSUING LENDERS AND (B) THE CONSENTS, IF ANY, REQUIRED
BY SECTION 14.12(B) IN CONNECTION WITH THE REPAYMENT PURSUANT TO THIS CLAUSE
(B) SHALL HAVE BEEN OBTAINED.  EACH PREPAYMENT OF TERM LOANS PURSUANT TO THIS
SECTION 5.01(B) SHALL REDUCE THE THEN REMAINING SCHEDULED TERM LOAN REPAYMENTS
OF THE TERM LOANS ON A PRO RATA BASIS (BASED UPON THE THEN REMAINING PRINCIPAL
AMOUNT OF EACH SUCH SCHEDULED TERM LOAN REPAYMENT OF THE RESPECTIVE TRANCHE
AFTER GIVING EFFECT TO ALL PRIOR REDUCTIONS THERETO).


 

5.02.        Mandatory Repayments.  (a) On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings, exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall prepay on such day the principal of Swingline
Loans and, after all Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, Revolving Loans, in an amount equal to such excess.  If,
after giving effect to the prepayment of all outstanding Swingline Loans and
Revolving Loans, the aggregate amount of the Letter of Credit Outstandings
exceeds the Total Revolving Loan Commitment at such time, the Borrower shall pay
to the Administrative Agent at the Payment Office on such day an amount of cash
and/or Permitted Investments equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash
and/or Permitted Investments to be held as security for all Obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent.

 

(b)           In addition to any other mandatory repayments pursuant to this
Section 5.02, (x) on each Quarterly Payment Date, beginning with the Quarterly
Payment Date occurring in September, 2010, the Borrower shall be required to
repay that principal amount of Term Loans, to the extent then outstanding, as is
equal to ¼ of 1% of the aggregate initial principal amounts of all Term Loans
theretofore borrowed by the Borrower pursuant to Section 2.01 of this Agreement
(without double counting any B-2 Term Loans converted into B-1 Term Loans), and
(y) on the Term Loan Maturity Date (with the Term Loan Maturity Date and each
Quarterly Payment Date described in preceding clause (x), each a “Scheduled Term
Loan Repayment Date”), the Borrower shall be required to repay in full the
entire principal amount of Term Loans then outstanding (with each such repayment
pursuant to this Section 5.02(b), as the same may be reduced as provided in
Section 5.01(a), 5.01(b) or 5.02(h), a “Scheduled Term Loan Repayment”).  All
repayments pursuant to this clause (b) shall be applied to repay outstanding B-1
Term Loans, as all theretofore outstanding B-2 Term Loans shall have been
required to be converted into B-1 Term Loans in accordance with Section 2.01
hereof prior to the initial Scheduled Term Loan Repayment Date.

 


(C)           IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 5.02, ON EACH DATE ON OR AFTER THE INITIAL BORROWING DATE UPON WHICH
HOLDINGS OR ANY OF ITS SUBSIDIARIES RECEIVES ANY CASH PROCEEDS FROM ANY ISSUANCE
OR INCURRENCE BY HOLDINGS OR ANY OF ITS SUBSIDIARIES OF INDEBTEDNESS (OTHER THAN
INDEBTEDNESS PERMITTED TO BE INCURRED PURSUANT TO SECTION 11.01, EXCEPT THAT
INDEBTEDNESS INCURRED PURSUANT TO CLAUSE (B) OF SECTION 11.01(I) SHALL

 

72

--------------------------------------------------------------------------------


 


NOT BE EXCLUDED PURSUANT TO THIS PARENTHETICAL), AN AMOUNT EQUAL TO 100% OF THE
NET CASH PROCEEDS OF THE RESPECTIVE INCURRENCE OF INDEBTEDNESS SHALL BE APPLIED
ON SUCH DATE IN ACCORDANCE WITH THE REQUIREMENTS OF SECTIONS 5.02(G) AND (H).


 


(D)           IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 5.02, ON EACH DATE ON OR AFTER THE EFFECTIVE DATE UPON WHICH HOLDINGS OR
ANY OF ITS SUBSIDIARIES RECEIVES ANY CASH PROCEEDS FROM ANY ASSET SALE OR
RECOVERY EVENT, AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS THEREFROM SHALL
BE APPLIED ON SUCH DATE IN ACCORDANCE WITH THE REQUIREMENTS OF SECTIONS
5.02(G) AND (H); PROVIDED, HOWEVER, THAT SUCH NET CASH PROCEEDS SHALL NOT BE
REQUIRED TO BE SO APPLIED ON SUCH DATE SO LONG AS NO EVENT OF DEFAULT THEN
EXISTS AND SUCH NET CASH PROCEEDS SHALL BE USED TO PURCHASE ASSETS USED OR TO BE
USED IN THE BUSINESSES PERMITTED PURSUANT TO SECTION 11.03(B) WITHIN 540 DAYS
FOLLOWING THE DATE OF SUCH ASSET SALE OR RECOVERY EVENT, AND PROVIDED FURTHER,
THAT IF ALL OR ANY PORTION OF SUCH NET CASH PROCEEDS NOT REQUIRED TO BE SO
APPLIED AS PROVIDED ABOVE IN THIS SECTION 5.02(D) ARE NOT SO REINVESTED WITHIN
SUCH 540-DAY PERIOD (OR SUCH EARLIER DATE, IF ANY, AS HOLDINGS OR THE RELEVANT
SUBSIDIARY DETERMINES NOT TO REINVEST THE NET CASH PROCEEDS FROM SUCH ASSET SALE
OR RECOVERY EVENT AS SET FORTH ABOVE), SUCH REMAINING PORTION SHALL BE APPLIED
ON THE LAST DAY OF SUCH PERIOD (OR SUCH EARLIER DATE, AS THE CASE MAY BE) AS
PROVIDED ABOVE IN THIS SECTION 5.02(D) WITHOUT REGARD TO THE PRECEDING PROVISO.


 


(E)           IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 5.02, ON EACH EXCESS CASH PAYMENT DATE, AN AMOUNT EQUAL TO 50% OF THE
EXCESS CASH FLOW FOR THE RELATED EXCESS CASH PAYMENT PERIOD SHALL BE APPLIED AS
A MANDATORY REPAYMENT IN ACCORDANCE WITH THE REQUIREMENTS OF SECTIONS
5.02(G) AND (H); PROVIDED, HOWEVER, SO LONG AS NO EVENT OF DEFAULT THEN EXISTS
AND IF THE TOTAL LEVERAGE RATIO AS OF THE LAST DAY OF THE RESPECTIVE EXCESS CASH
PAYMENT PERIOD IS LESS THAN OR EQUAL TO 1.25:1.00 (BUT GREATER THAN 0.75:1.00),
THE FOREGOING PERCENTAGE SHALL BE REDUCED TO 25% FOR THE RESPECTIVE EXCESS CASH
PAYMENT PERIOD; PROVIDED FURTHER THAT SO LONG AS NO EVENT OF DEFAULT THEN EXISTS
AND IS CONTINUING AND IF THE TOTAL LEVERAGE RATIO AS OF THE LAST DAY OF THE
RESPECTIVE EXCESS CASH PAYMENT PERIOD IS LESS THAN OR EQUAL TO 0.75:1.00, THE
FOREGOING PERCENTAGE SHALL BE REDUCED TO 0% FOR THE RESPECTIVE EXCESS CASH
PAYMENT PERIOD.


 


(F)            IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 5.02, ON EACH DATE ON OR AFTER THE EFFECTIVE DATE AND ON OR PRIOR TO THE
MERGER CLOSING DATE UPON WHICH HOLDINGS RECEIVES ANY CASH PROCEEDS FROM THE SALE
OR ISSUANCE OF ITS EQUITY INTERESTS, AN AMOUNT EQUAL TO 100% OF THE NET CASH
PROCEEDS OF SUCH SALE OR ISSUANCE OF EQUITY INTERESTS SHALL BE APPLIED ON SUCH
DATE AS A MANDATORY REPAYMENT AND/OR COMMITMENT REDUCTION IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTIONS 5.02(G) AND (H).


 


(G)           EACH AMOUNT REQUIRED TO BE APPLIED PURSUANT TO SECTIONS 5.02(C),
(D), (E) AND (F) IN ACCORDANCE WITH THIS SECTION 5.02(G) SHALL BE APPLIED
(I) FIRST, IF ON OR PRIOR TO THE MERGER CLOSING DATE, TO REDUCE (ON A DOLLAR FOR
DOLLAR BASIS) THE TOTAL B-2 TERM LOAN COMMITMENT, (II) SECOND, IF ON OR PRIOR TO
THE MERGER CLOSING DATE, AND IF THE TOTAL B-2 TERM LOAN COMMITMENT HAS BEEN
TERMINATED, TO REDUCE (ON A DOLLAR FOR DOLLAR BASIS) THE TOTAL B-1 TERM LOAN
COMMITMENT, (III) THIRD, TO THE EXTENT IN EXCESS OF THE AMOUNTS REQUIRED TO BE
APPLIED PURSUANT TO THE PRECEDING CLAUSES (I) AND (II), TO REPAY THE OUTSTANDING
PRINCIPAL AMOUNT OF TERM LOANS AND (IV) FOURTH, TO THE EXTENT IN EXCESS OF THE
AMOUNTS REQUIRED TO BE APPLIED PURSUANT TO PRECEDING CLAUSES (I) THROUGH (III),
INCLUSIVE, TO REPAY THE OUTSTANDING PRINCIPAL AMOUNT OF

 

73

--------------------------------------------------------------------------------


 


REVOLVING LOANS AND/OR SWINGLINE LOANS (TO THE EXTENT THEN OUTSTANDING).  THE
AMOUNT OF EACH PRINCIPAL REPAYMENT OF OUTSTANDING PRINCIPAL OF TERM LOANS MADE
AS REQUIRED BY SECTIONS 5.02(C), (D), (E) AND (F) SHALL BE APPLIED (I) PRO RATA
TO THE THEN OUTSTANDING TERM LOANS OF THE LENDERS; PROVIDED THAT ANY PAYMENTS
REQUIRED PURSUANT TO SECTION 5.02(C) AND (F) PRIOR TO THE B-1 CONVERSION DATE
SHALL BE REQUIRED TO BE APPLIED (X) FIRST, TO THEN OUTSTANDING PRINCIPAL OF B-2
TERM LOANS UNTIL THEY ARE PAID IN FULL AND (Y) SECOND, TO THE EXTENT IN EXCESS
THEREOF, TO REPAY THEN OUTSTANDING PRINCIPAL OF B-1 TERM LOANS, AND (II) TO
REDUCE THE THEN REMAINING SCHEDULED TERM LOAN REPAYMENTS ON A PRO RATA BASIS
(BASED UPON THE THEN REMAINING PRINCIPAL AMOUNTS OF THE SCHEDULED TERM LOAN
REPAYMENTS AFTER GIVING EFFECT TO ALL PRIOR REDUCTIONS THERETO). 
NOTWITHSTANDING THE FOREGOING PRIORITIES, WITH RESPECT TO NOT MORE THAN
$200,000,000 AGGREGATE PRINCIPAL AMOUNT OF PERMITTED REFINANCING INDEBTEDNESS
INCURRED PURSUANT TO SECTION 11.01(I)(B), THE LEAD ARRANGERS MAY (IN THEIR SOLE
DISCRETION) AT THE REQUEST OF THE BORROWER ALLOW THE UTILIZATION OF SAME AS
CONTEMPLATED BY CLAUSE (Y) OF THE PROVISO TO SECTION 11.01(I) BEFORE REQUIRING
THAT SUCH AMOUNTS BE APPLIED AS OTHERWISE REQUIRED PURSUANT TO THE TWO PRECEDING
SENTENCES OF THIS SECTION 5.02(G).


 


(H)           ALL REPAYMENTS OF THE LOANS OF A GIVEN TRANCHE REQUIRED BY THIS
SECTION 5.02 SHALL BE MADE ON A PRO RATA BASIS TO THE LENDERS OF SUCH TRANCHE OF
LOANS (BASED UPON THEIR RESPECTIVE RELATIVE OUTSTANDING PRINCIPAL AMOUNTS OF
SUCH LOANS).  WITH RESPECT TO EACH REPAYMENT OF LOANS REQUIRED BY THIS
SECTION 5.02, THE BORROWER MAY DESIGNATE THE TYPES OF LOANS OF THE RESPECTIVE
TRANCHE WHICH ARE TO BE REPAID AND, IN THE CASE OF EURODOLLAR LOANS, THE
SPECIFIC BORROWING OR BORROWINGS OF THE RESPECTIVE TRANCHE PURSUANT TO WHICH
SUCH EURODOLLAR LOANS WERE MADE, PROVIDED THAT:  (I) REPAYMENTS OF EURODOLLAR
LOANS PURSUANT TO THIS SECTION 5.02 MAY ONLY BE MADE ON THE LAST DAY OF AN
INTEREST PERIOD APPLICABLE THERETO UNLESS ALL EURODOLLAR LOANS OF THE RESPECTIVE
TRANCHE WITH INTEREST PERIODS ENDING ON SUCH DATE OF REQUIRED REPAYMENT AND ALL
BASE RATE LOANS OF THE RESPECTIVE TRANCHE HAVE BEEN PAID IN FULL; (II) IF ANY
REPAYMENT OF EURODOLLAR LOANS MADE PURSUANT TO A SINGLE BORROWING SHALL REDUCE
THE OUTSTANDING EURODOLLAR LOANS MADE PURSUANT TO SUCH BORROWING TO AN AMOUNT
LESS THAN THE MINIMUM BORROWING AMOUNT APPLICABLE THERETO, SUCH BORROWING SHALL
BE AUTOMATICALLY CONVERTED INTO A BORROWING OF BASE RATE LOANS ON THE LAST DAY
OF THE INTEREST PERIOD THEN APPLICABLE THERETO UNLESS OTHERWISE REPAID AT OR
PRIOR TO THE END OF THE INTEREST PERIOD THEN IN EFFECT; AND (III) EACH REPAYMENT
OF ANY LOANS MADE PURSUANT TO A BORROWING SHALL BE APPLIED PRO RATA AMONG SUCH
LOANS.  IN THE ABSENCE OF A DESIGNATION BY THE BORROWER AS DESCRIBED IN THE
PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE
SUCH DESIGNATION IN ITS SOLE DISCRETION.


 


(I)            IN ADDITION TO ANY OTHER MANDATORY REPAYMENTS PURSUANT TO THIS
SECTION 5.02, (I) ALL THEN OUTSTANDING LOANS OF A RESPECTIVE TRANCHE (OTHER THAN
SWINGLINE LOANS) SHALL BE REPAID IN FULL ON THE RESPECTIVE MATURITY DATE FOR
SUCH TRANCHE OF LOANS, (II) OUTSTANDING SWINGLINE LOANS SHALL BE REPAID IN FULL
ON THE EARLIER OF (X) THE TENTH BUSINESS DAY FOLLOWING THE DATE OF THE
INCURRENCE OF SUCH SWINGLINE LOANS (UNLESS OTHERWISE AGREED BY THE SWINGLINE
LENDER) AND (Y) THE SWINGLINE EXPIRY DATE AND (III) ALL THEN OUTSTANDING LOANS
SHALL BE REPAID IN FULL ON THE DATE ON WHICH THE REPAYMENT OF THE LOANS IS
ACCELERATED PURSUANT TO SECTION 12.


 

(j)            If any RL Lender becomes a Defaulting Lender at any time that any
Letter of Credit issued by any Issuing Lender is outstanding, the Borrower shall
enter into the

 

74

--------------------------------------------------------------------------------


 

applicable Letter of Credit Back-Stop Arrangements with such Issuing Lender no
later than 10 Business Days after the date such RL Lender becomes a Defaulting
Lender.

 

5.03.        Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York City time) on the date when
due and shall be made in Dollars in immediately available funds at the Payment
Office.  Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

 

5.04.        Net Payments.  (a)  All payments made by the Credit Parties
hereunder and under any Credit Document will be made without setoff,
counterclaim or other defense.  Except as provided in Section 5.04(b), all such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing authority thereof or therein with respect
to such payments (but excluding (i) any tax imposed on or measured by the net
income or net profits of the Administrative Agent or any Lender, as the case may
be, pursuant to the laws of the jurisdiction in which the Administrative Agent
or such Lender, as the case may be, is organized or resident or the jurisdiction
in which the principal office or, in the case of a Lender, applicable lending
office of the Administrative Agent or such Lender, as the case may be, is
located or any subdivision thereof or therein, (ii) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.12), any withholding tax that is imposed on amounts payable to such
Foreign Lender pursuant to applicable law in effect on the date such Foreign
Lender becomes a party hereto or the date such Foreign Lender designates a new
lending office, except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower or Holdings with
respect to such withholding tax pursuant to Section 5.04(a), (iii) any U.S.
backup withholding taxes, (iv) any taxes imposed as a result of the
Administrative Agent’s or the Lender’s failure to comply with
Section 5.04(b) and (v) any United States federal withholding tax that would not
have been imposed but for a failure by such recipient (or any financial
institution through which any payment is made to such recipient) to comply with
the applicable requirements of Sections 1471 through 1474 of the Code or any
Treasury Regulation promulgated thereunder or published administrative guidance
implementing such Sections, and all interest, penalties or similar liabilities
with respect to such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges (all such non-excluded taxes, levies, imposts,
duties, fees, assessments or other charges being referred to collectively as
“Taxes”).  If any Taxes are so levied or imposed, the Borrower agrees to pay or
to cause a relevant Credit Party to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note.  The Borrower will furnish to the Administrative Agent within 45 days
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by such Borrower or
Credit Party.  The Borrower agrees to indemnify and hold harmless each Lender,
and reimburse such Lender upon its written request, for the

 

75

--------------------------------------------------------------------------------


 

amount of any Taxes so levied or imposed and paid by such Lender.  If the
Administrative Agent or Lender determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 5.04(a), it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 5.04(a) with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to Borrower (plus
interest attributable to the period during which the Borrower held such funds
and any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender, as the case may be, is required to
repay such refund to such Governmental Authority.  This Section 5.04(a) shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 


(B)           EACH LENDER THAT IS NOT A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES
(A “FOREIGN LENDER”) AGREES TO DELIVER TO THE BORROWER AND THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE EFFECTIVE DATE, (I) TWO ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI, FORM W-8IMY OR
FORM W-8BEN (WITH RESPECT TO A COMPLETE EXEMPTION UNDER AN INCOME TAX TREATY)
(OR SUCCESSOR FORMS) CERTIFYING TO SUCH LENDER’S ENTITLEMENT AS OF SUCH DATE TO
A COMPLETE EXEMPTION FROM UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS
TO BE MADE UNDER THIS AGREEMENT AND UNDER ANY NOTE, OR (II) IF THE LENDER IS NOT
A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE AND CANNOT
DELIVER EITHER INTERNAL REVENUE SERVICE FORM W-8ECI, FORM W-8IMY OR FORM W-8BEN
(WITH RESPECT TO A COMPLETE EXEMPTION UNDER AN INCOME TAX TREATY) (OR ANY
SUCCESSOR FORMS) PURSUANT TO CLAUSE (I) ABOVE, (X) A CERTIFICATE SUBSTANTIALLY
IN THE FORM OF EXHIBIT D (ANY SUCH CERTIFICATE, A
“SECTION 5.04(B)(II) CERTIFICATE”) AND (Y) TWO ACCURATE AND COMPLETE ORIGINAL
SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN (WITH RESPECT TO THE
PORTFOLIO INTEREST EXEMPTION) (OR SUCCESSOR FORM) CERTIFYING TO SUCH LENDER’S
ENTITLEMENT AS OF SUCH DATE TO A COMPLETE EXEMPTION FROM UNITED STATES
WITHHOLDING TAX WITH RESPECT TO PAYMENTS OF INTEREST TO BE MADE UNDER THIS
AGREEMENT AND UNDER ANY NOTE.  A LENDER THAT IS AN ASSIGNEE OR TRANSFEREE OF AN
INTEREST UNDER THIS AGREEMENT PURSUANT TO SECTION 2.13 OR 14.04(B) (UNLESS THE
RESPECTIVE LENDER WAS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT OR TRANSFER) AGREES TO DELIVER TO THE BORROWER AND THE ADMINISTRATIVE
AGENT ON THE DATE OF SUCH ASSIGNMENT OR TRANSFER TWO ACCURATE AND COMPLETE
ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI, FORM W-8IMY,
FORM W-8BEN (WITH RESPECT TO THE BENEFITS OF ANY INCOME TAX TREATY), OR
FORM W-8BEN (WITH RESPECT TO THE PORTFOLIO INTEREST EXEMPTION) AND A
SECTION 5.04(B)(II) CERTIFICATE, AS THE CASE MAY BE, AND SUCH OTHER FORMS AS MAY
BE REQUIRED IN ORDER TO ESTABLISH THE ENTITLEMENT OF SUCH LENDER TO AN EXEMPTION
FROM OR REDUCTION IN UNITED STATES WITHHOLDING TAX WITH RESPECT TO PAYMENTS
UNDER THIS AGREEMENT AND ANY NOTE, OR SUCH LENDER SHALL IMMEDIATELY NOTIFY THE
BORROWER AND THE ADMINISTRATIVE AGENT OF ITS INABILITY TO DELIVER ANY SUCH
FORM OR CERTIFICATE, IN WHICH CASE SUCH LENDER SHALL NOT BE REQUIRED TO DELIVER
ANY SUCH FORM OR CERTIFICATE PURSUANT TO THIS SECTION 5.04(B).  IN ADDITION,
EACH LENDER AGREES THAT FROM TIME TO TIME AFTER THE EFFECTIVE DATE, WHEN A LAPSE
IN TIME OR CHANGE IN CIRCUMSTANCES RENDERS THE PREVIOUS CERTIFICATION OBSOLETE
OR INACCURATE IN ANY MATERIAL

 

76

--------------------------------------------------------------------------------


 


RESPECT, SUCH LENDER WILL DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT
TWO NEW ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE
FORM W-8ECI, FORM W-8IMY OR FORM W-8BEN (WITH RESPECT TO THE BENEFITS OF ANY
INCOME TAX TREATY), OR FORM W-8BEN (WITH RESPECT TO THE PORTFOLIO INTEREST
EXEMPTION) AND A SECTION 5.04(B)(II) CERTIFICATE, AS THE CASE MAY BE, AND SUCH
OTHER FORMS, CERTIFICATIONS AND OTHER INFORMATION AS MAY BE REQUIRED IN ORDER TO
CONFIRM OR ESTABLISH THE ENTITLEMENT OF THE ADMINISTRATIVE AGENT OR SUCH LENDER
TO A CONTINUED EXEMPTION FROM OR REDUCTION IN UNITED STATES WITHHOLDING TAX WITH
RESPECT TO PAYMENTS UNDER THIS AGREEMENT AND ANY NOTE, AND THE ADMINISTRATIVE
AGENT OR SUCH LENDER, AS THE CASE MAY BE, SHALL IMMEDIATELY NOTIFY THE BORROWER
AND THE ADMINISTRATIVE AGENT (AS APPLICABLE) OF ITS INABILITY TO DELIVER ANY
SUCH FORM OR CERTIFICATE, IN WHICH CASE THE ADMINISTRATIVE AGENT OR SUCH LENDER,
AS THE CASE MAY BE, SHALL NOT BE REQUIRED TO DELIVER ANY SUCH FORM OR
CERTIFICATE PURSUANT TO THIS SECTION 5.04(B) IF IT IS NOT LEGALLY PERMITTED TO
DELIVER SUCH FORMS AS A RESULT OF A CHANGE IN LAW AFTER THE EFFECTIVE DATE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 5.04(A), BUT
SUBJECT TO SECTION 14.04(B) AND THE IMMEDIATELY SUCCEEDING SENTENCE, (X) THE
BORROWER SHALL BE ENTITLED, TO THE EXTENT IT IS REQUIRED TO DO SO BY LAW, TO
DEDUCT OR WITHHOLD INCOME OR SIMILAR TAXES IMPOSED BY THE UNITED STATES (OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN) FROM INTEREST,
FEES OR OTHER AMOUNTS PAYABLE HEREUNDER FOR THE ACCOUNT OF ANY LENDER TO THE
EXTENT THAT SUCH LENDER HAS NOT PROVIDED TO THE BORROWER AND ADMINISTRATIVE
AGENT U.S. INTERNAL REVENUE SERVICE FORMS, CERTIFICATES AND INFORMATION THAT
ESTABLISH A COMPLETE EXEMPTION FROM SUCH DEDUCTION OR WITHHOLDING AND (Y) THE
BORROWER SHALL NOT BE OBLIGATED PURSUANT TO SECTION 5.04(A) TO GROSS-UP PAYMENTS
TO BE MADE TO A LENDER IN RESPECT OF INCOME OR SIMILAR TAXES (INCLUDING
WITHHOLDING TAXES)  IMPOSED BY THE UNITED STATES IF (I) SUCH LENDER HAS NOT
PROVIDED TO THE BORROWER THE INTERNAL REVENUE SERVICE FORMS, CERTIFICATES OR
OTHER INFORMATION REQUIRED TO BE PROVIDED TO THE BORROWER PURSUANT TO THIS
SECTION 5.04(B) OR (II) IN THE CASE OF A PAYMENT, OTHER THAN INTEREST, TO A
LENDER DESCRIBED IN CLAUSE (II) ABOVE, TO THE EXTENT THAT SUCH FORMS DO NOT
ESTABLISH A COMPLETE EXEMPTION FROM WITHHOLDING OF SUCH TAXES.  EACH
ADMINISTRATIVE AGENT AND LENDER THAT IS A UNITED STATES PERSON (AS SUCH TERM IS
DEFINED IN SECTION 7701(A)(30) OF THE CODE) FOR U.S. FEDERAL INCOME TAX PURPOSES
AGREES TO DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO
THE EFFECTIVE DATE OR, IN THE CASE OF A LENDER THAT IS AN ASSIGNEE OR TRANSFEREE
OF AN INTEREST UNDER THIS AGREEMENT PURSUANT TO SECTION 2.13 OR 14.04(B) (UNLESS
THE RESPECTIVE LENDER AS ALREADY A LENDER HEREUNDER IMMEDIATELY PRIOR TO SUCH
ASSIGNMENT OR TRANSFER), ON THE DATE OF SUCH ASSIGNMENT OR TRANSFER TO SUCH
LENDER (AND FROM TIME TO TIME THEREAFTER AS PRESCRIBED BY APPLICABLE LAW OR UPON
THE REQUEST OF THE BORROWER OR THE ADMINISTRATIVE AGENT), TWO ACCURATE AND
COMPLETE ORIGINAL SIGNED COPIES OF INTERNAL REVENUE SERVICE FORM W-9 CERTIFYING
THAT IT IS NOT SUBJECT TO BACKUP WITHHOLDING.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 5.04 AND EXCEPT AS SET FORTH IN
SECTION 14.04(B), THE BORROWER AGREES TO PAY ANY ADDITIONAL AMOUNTS AND TO
INDEMNIFY EACH LENDER IN THE MANNER SET FORTH IN SECTION 5.04(A) (WITHOUT REGARD
TO THE IDENTITY OF THE JURISDICTION REQUIRING THE DEDUCTION OR WITHHOLDING) IN
RESPECT OF ANY AMOUNTS DEDUCTED OR WITHHELD BY IT AS DESCRIBED IN THE SECOND
PRECEDING SENTENCE AS A RESULT OF ANY CHANGES THAT ARE EFFECTIVE AFTER THE
EFFECTIVE DATE IN ANY APPLICABLE LAW, TREATY, GOVERNMENTAL RULE, REGULATION,
GUIDELINE OR ORDER, OR IN THE INTERPRETATION THEREOF, RELATING TO THE DEDUCTING
OR WITHHOLDING OF SUCH TAXES.


 


(C)           IN THE EVENT THAT THE BORROWER OR THE ADMINISTRATIVE AGENT IS
REQUIRED BY APPLICABLE LAW TO DEDUCT OR WITHHOLD ANY TAXES (INCLUDING ANY TAXES
IMPOSED UNDER SECTION 1471 OR 1472 OF THE CODE) FROM ANY AMOUNTS PAYABLE TO ANY
LENDER ON OR IN RESPECT OF ANY CREDIT

 

77

--------------------------------------------------------------------------------


 


DOCUMENT, THE BORROWER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL
(A) DEDUCT AND WITHHOLD SUCH TAX, (B) PAY SUCH TAX TO THE APPLICABLE
GOVERNMENTAL AUTHORITY, AND (C) SHALL PROMPTLY FURNISH TO THE RELEVANT LENDER
SATISFACTORY OFFICIAL TAX RECEIPTS IN RESPECT OF ANY PAYMENT OF TAXES.


 

SECTION 6.           Conditions Precedent to Credit Events on the Initial
Borrowing Date.  The obligation of each Lender to make Loans, and the obligation
of each Issuing Lender to issue Letters of Credit, on the Initial Borrowing
Date, is subject at the time of the making of such Loans or the issuance of such
Letters of Credit to the satisfaction of the following conditions:

 

6.01.        Effective Date; Notices; Notes.  On or prior to the Initial
Borrowing Date, (i) the Effective Date shall have occurred as provided in
Section 14.10, (ii) the Borrower shall have requested the making of one or more
Term Loans (in amounts determined by it and consistent with the provisions of
this Agreement) on the Initial Borrowing Date (together with any Revolving
Loans, Swingline Loans and/or Letters of Credit requested by it on such date),
and the Administrative Agent shall have received the appropriate Notices of
Borrowing, Swingline Loan notices and/or Letter of Credit Requests, meeting the
relevant requirements of Section 2.03(a), 2.03(b)(i) and/or 3.03(a), as
appropriate, and (iii) the appropriate Notes executed by the Borrower shall have
been delivered to the Administrative Agent for the account of each Lender or
Swingline Lender that has requested a Note, in each case in the amount, maturity
and as otherwise provided herein.

 

6.02.        Representations and Warranties.  At the time of each such Credit
Event on the Initial Borrowing Date and also after giving effect thereto, all
representations and warranties made under Sections 9.01, 9.02, 9.04(a) and (c),
9.08, 9.13, 9.19(b), 9.20 and 9.22 (collectively, the “Specified
Representations”) shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
date of such Credit Event (it being understood and agreed that (x) any such
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any such representation or warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date).

 

6.03.        Officer’s Certificate.  On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate, substantially in the
form of Exhibit F-1, dated the Initial Borrowing Date and signed on behalf of
the Borrower by an Authorized Officer of the Borrower, certifying on behalf of
the Borrower that (A) all the proceeds of the Term Loans received on the Initial
Borrowing Date will be used (i) to make cash payments owing to pay for Shares
purchased pursuant to the Exchange Offer and to pay any fees and expenses in
connection with the Transaction which are then due and payable, less the amount
of cash and Permitted Investments (for this purpose, excluding (x) any auction
rate securities which would otherwise be included in Permitted Investments and
(y) up to $136 million of cash for the purpose of paying RCRA obligations of the
Borrower and its Subsidiaries) of the Borrower and its Subsidiaries (other than
the Target and its subsidiaries) then on hand which are available for such
purpose (less a reserve of $200 million) and to (ii) consummate the Borrower
Refinancing in accordance with Section 6.06 and (B) either (i) no Permitted
Notes have been issued between March 10,

 

78

--------------------------------------------------------------------------------


 

2010 and the Initial Borrowing Date, and no equity of Holdings (excluding equity
issued directly as consideration pursuant to the Exchange Offer) has been issued
between March 10, 2010 and the Initial Borrowing Date or (ii) all net proceeds
of any Permitted Notes issued between March 10, 2010 and the Initial Borrowing
Date and any equity of Holdings (excluding equity issued directly as
consideration pursuant to the Exchange Offer) issued between March 10, 2010 and
the Initial Borrowing Date have been or are being used for the purposes
described in clause (A) above on or prior to the Initial Borrowing Date and, if
preceding clause (ii) is applicable, such certificate shall specify the
aggregate amounts of such net proceeds and any related commitment reductions
pursuant to this Agreement or the Bridge Loan Agreement.

 

6.04.        Opinions of Counsel.  On the Initial Borrowing Date, the
Administrative Agent shall have received (i) from Skadden, Arps, Slate,
Meagher & Flom LLP, special counsel to the Credit Parties, an opinion addressed
to the Administrative Agent, the Collateral Agent and each of the Lenders and
dated the Initial Borrowing Date in the form of Exhibit E, (ii) from local
counsel in each state (other than New York and Delaware) in which a Credit Party
is organized, an opinion in form and substance reasonably satisfactory to the
Administrative Agent and addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders, dated the Initial Borrowing Date and covering
such matters incident to the transactions contemplated herein as the
Administrative Agent may reasonably request, and (iii) from local counsel in
each state in which an Original Mortgaged Property is located and with respect
to which a Mortgage has then been executed (subject to Section 6.10(b)), an
opinion in form and substance reasonably satisfactory to the Collateral Agent
addressed to the Collateral Agent in its capacity as such, and each of the
Lenders, dated the Initial Borrowing Date and covering such matters incident to
the transactions contemplated herein as the Collateral Agent may reasonably
request including but not limited to the enforceability of each Mortgage in such
state.

 

6.05.        Company Documents; Proceedings; etc.  (a)  On the Initial Borrowing
Date, the Administrative Agent shall have received a certificate or certificates
from the Credit Parties, dated the Initial Borrowing Date, signed by the
Secretary or any Assistant Secretary of each Credit Party, and attested to by an
Authorized Officer of each Credit Party, in the form of Exhibit F-2 with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.

 


(B)           ON THE INITIAL BORROWING DATE, THE CREDIT DOCUMENTS SHALL BE
REASONABLY SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, AND
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ALL GOOD STANDING
CERTIFICATES AND BRING-DOWN TELEGRAMS OR FACSIMILES, IF ANY, FOR THE
JURISDICTION OF ORGANIZATION OF EACH CREDIT PARTY, WHICH THE ADMINISTRATIVE
AGENT REASONABLY MAY HAVE REQUESTED IN CONNECTION THEREWITH, SUCH DOCUMENTS
WHERE APPROPRIATE TO BE CERTIFIED BY PROPER COMPANY PERSONNEL OR GOVERNMENTAL
AUTHORITIES.


 

6.06.        Consummation of the Borrower Refinancing.  (a)  On or prior to the
Initial Borrowing Date and concurrently with the incurrence of Loans and the use
of such Loans to finance the Borrower Refinancing on such date, all Indebtedness
of Holdings and its Subsidiaries under the Existing Credit Agreement shall have

 

79

--------------------------------------------------------------------------------


 

been repaid in full, together with all fees and other amounts owing thereon, all
commitments under the Existing Credit Agreement shall have been terminated and
all letters of credit issued pursuant to the Existing Credit Agreement shall
have been terminated or, in the case of Existing Letters of Credit, shall be
deemed to have been issued hereunder.

 


(B)           ON THE INITIAL BORROWING DATE AND CONCURRENTLY WITH THE INCURRENCE
OF LOANS ON SUCH DATE, ALL SECURITY INTERESTS IN RESPECT OF, AND LIENS SECURING,
THE INDEBTEDNESS UNDER THE EXISTING CREDIT AGREEMENT CREATED PURSUANT TO THE
SECURITY DOCUMENTATION RELATING TO THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN
TERMINATED AND RELEASED, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL
SUCH RELEASES AS MAY HAVE BEEN REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT,
WHICH RELEASES SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE FOREGOING, THERE SHALL HAVE BEEN
DELIVERED TO THE ADMINISTRATIVE AGENT (X) PROPER TERMINATION STATEMENTS
(FORM UCC-3 OR THE APPROPRIATE EQUIVALENT) FOR FILING UNDER THE UCC OR
EQUIVALENT STATUTE OR REGULATION OF EACH JURISDICTION WHERE A FINANCING
STATEMENT OR APPLICATION FOR REGISTRATION (FORM UCC-1 OR THE APPROPRIATE
EQUIVALENT) WAS FILED WITH RESPECT TO HOLDINGS OR ANY OF ITS SUBSIDIARIES IN
CONNECTION WITH THE SECURITY INTERESTS CREATED WITH RESPECT TO THE EXISTING
CREDIT AGREEMENT, (Y) TERMINATIONS OF ANY SECURITY INTEREST IN ANY PATENTS,
TRADEMARKS, COPYRIGHTS, OR SIMILAR INTERESTS OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES ON WHICH FILINGS HAVE BEEN MADE (OR ASSURANCES RELATING THERETO
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) AND (Z) TERMINATIONS OF ALL
MORTGAGES, LEASEHOLD MORTGAGES, HYPOTHECS AND DEEDS OF TRUST CREATED WITH
RESPECT TO PROPERTY OF HOLDINGS OR ANY OF ITS SUBSIDIARIES (OR ASSURANCES
RELATING THERETO REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT), IN EACH
CASE, TO SECURE THE OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT, ALL OF
WHICH SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE IN FORM,
SCOPE AND SUBSTANCE REASONABLY SATISFACTORY TO IT THAT THE MATTERS SET FORTH IN
SECTION 6.06(A) HAVE BEEN SATISFIED ON THE INITIAL BORROWING DATE.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE IN
SECTION 6.06(B) OR (C), THE BORROWER SHALL BE REQUIRED TO DELIVER THE
DOCUMENTATION DESCRIBED THEREIN ONLY TO THE EXTENT IT IS ABLE TO DO SO AFTER ITS
USE OF COMMERCIALLY REASONABLE EFFORTS.


 

6.07.        Exchange Offer Funding Date Material Adverse Change.  No Exchange
Offer Funding Date Material Adverse Effect shall have occurred.

 

6.08.        Patriot Act.  The Administrative Agent and the Lenders shall have
received all documentation and other information requested by the Administrative
Agent or the respective Lenders that is required by bank regulatory authorities
under the applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

6.09.        Blocked Amounts.  The Borrower shall have furnished the
Administrative Agent reasonably detailed calculations of the Blocked Amount on
the Initial Borrowing Date (after giving effect to the consummation of the
Exchange Offer and the payments to be made in connection therewith), showing the
allocation thereof to the Bridge Loan Blocked Amount, the B-1 Blocked Amount and
the B-2 Blocked Amount, and shall certify that each of the Total B-1 Term Loan
Commitment (after the reductions thereto on the Initial Borrowing Date), the
Total B-2 Term Loan Commitment (after the reductions thereto on the Initial
Borrowing Date) and the

 

80

--------------------------------------------------------------------------------


 

unutilized commitments under the Bridge Loan Agreement (after giving effect to
any reductions thereto on the Initial Borrowing Date) shall equal or exceed the
B-1 Blocked Amount, the B-2 Blocked Amount and the Bridge Loan Blocked Amount,
as the case may be.

 

6.10.        Guaranty and Collateral Agreement.  (a) On the Initial Borrowing
Date, Holdings, the Borrower and each Wholly-Owned Domestic Subsidiary of
Holdings (other than the Borrower, the Inactive Subsidiaries, the Agreed
Non-Guarantor Subsidiaries and any Excluded Subsidiaries) shall have duly
authorized, executed and delivered (a) a Guaranty and Collateral Agreement in
the form of Exhibit G (as amended, modified, restated and/or supplemented from
time to time, the “Guaranty and Collateral Agreement”) covering all of such
Credit Party’s GCA Collateral, together with (subject to clause (b) below):

 

(I)            THE DELIVERY OF PROPER FINANCING STATEMENTS (FORM UCC-1 OR THE
EQUIVALENT) FULLY COMPLETED FOR FILING UNDER THE UCC OR OTHER APPROPRIATE FILING
OFFICES OF EACH JURISDICTION AS MAY BE NECESSARY OR, IN THE REASONABLE OPINION
OF THE COLLATERAL AGENT, DESIRABLE, TO PERFECT THE SECURITY INTERESTS PURPORTED
TO BE CREATED BY THE GUARANTY AND COLLATERAL AGREEMENT IN SUCH GCA COLLATERAL A
SECURITY INTEREST IN WHICH MAY BE PERFECTED BY SUCH A FILING;

 

(II)           TO THE EXTENT REQUIRED BY THE GUARANTY AND COLLATERAL AGREEMENT,
(X) ANY CERTIFICATES REPRESENTING PLEDGED STOCK (AS DEFINED IN THE GUARANTY AND
COLLATERAL AGREEMENT), TOGETHER WITH EXECUTED AND UNDATED ENDORSEMENTS OF
TRANSFER AND (Y) ANY PROMISSORY NOTES, TOGETHER WITH EXECUTED AND UNDATED
ALLONGES; AND

 

(III)          CERTIFIED COPIES OF REQUESTS FOR INFORMATION OR COPIES
(FORM UCC-11), OR EQUIVALENT REPORTS AS OF A RECENT DATE, LISTING ALL EFFECTIVE
FINANCING STATEMENTS THAT NAME ANY CREDIT PARTY AS DEBTOR AND THAT ARE FILED IN
THE JURISDICTIONS WHERE THE APPLICABLE FINANCING STATEMENTS REFERRED TO IN
CLAUSE (I) ABOVE WILL BE FILED, TOGETHER WITH COPIES OF SUCH OTHER FINANCING
STATEMENTS THAT NAME ANY CREDIT PARTY AS DEBTOR IN ANY SUCH JURISDICTION (NONE
OF WHICH SHALL COVER ANY OF THE COLLATERAL EXCEPT (X) TO THE EXTENT EVIDENCING
PERMITTED LIENS OR (Y) THOSE IN RESPECT OF WHICH THE COLLATERAL AGENT SHALL HAVE
RECEIVED TERMINATION STATEMENTS (FORM UCC-3) (OR THE AUTHORITY TO FILE THE SAME)
OR SUCH OTHER TERMINATION STATEMENTS AS SHALL BE REQUIRED BY LOCAL LAW FULLY
EXECUTED FOR FILING).

 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE IN THIS
SECTION 6.10 OR IN SECTION 6.04 OR IN FOLLOWING SECTION 6.18, TO THE EXTENT ANY
COLLATERAL IS NOT PROVIDED (OR ANY RELATED REQUIRED ACTIONS UNDER SECTION 6.04,
6.10 OR 6.18 ARE NOT TAKEN) ON THE INITIAL BORROWING DATE AFTER THE CREDIT
PARTIES’ USE OF COMMERCIALLY REASONABLE EFFORTS TO DO SO OR WITHOUT UNDUE BURDEN
OR EXPENSE, THE DELIVERY OF SUCH COLLATERAL (AND THE TAKING OF THE RELATED
REQUIRED ACTIONS) SHALL NOT CONSTITUTE A CONDITION PRECEDENT TO THE EXTENSIONS
OF CREDIT UNDER THIS AGREEMENT ON THE INITIAL BORROWING DATE BUT SHALL INSTEAD
BE REQUIRED TO BE DELIVERED (OR TAKEN) AFTER THE INITIAL BORROWING DATE IN
ACCORDANCE WITH THE REQUIREMENTS OF SECTION 10.10, EXCEPT THAT (A) SUCH CREDIT
PARTY SHALL BE REQUIRED TO COMPLY WITH THE REQUIREMENTS OF SECTION 6.11,
(B) WITH RESPECT TO THE PERFECTION OF SECURITY INTERESTS IN UCC FILING
COLLATERAL, SUCH CREDIT PARTY SHALL BE OBLIGATED TO DELIVER OR CAUSE TO BE
DELIVERED, NECESSARY UCC FINANCING STATEMENTS TO THE ADMINISTRATIVE AGENT OR TO
IRREVOCABLY AUTHORIZE AND TO CAUSE THE APPLICABLE CREDIT PARTIES TO

 

81

--------------------------------------------------------------------------------


 


IRREVOCABLY AUTHORIZE, THE ADMINISTRATIVE AGENT TO FILE NECESSARY UCC FINANCING
STATEMENTS AND (C) WITH RESPECT TO PERFECTION OF SECURITY INTERESTS IN STOCK
CERTIFICATES, SUCH CREDIT PARTY SHALL BE OBLIGATED TO USE COMMERCIALLY
REASONABLE EFFORTS TO DELIVER TO THE ADMINISTRATIVE AGENT STOCK CERTIFICATES
TOGETHER WITH UNDATED STOCK POWERS IN BLANK, IT BEING UNDERSTOOD AND AGREED THAT
PERFECTED SECURITY INTERESTS IN ALL SHARES PURCHASED BY THE BORROWER PURSUANT TO
THE EXCHANGE OFFER SHALL BE REQUIRED TO BE PROVIDED ON THE INITIAL BORROWING
DATE.


 

For the avoidance of doubt, it is understood and agreed that Target and its
Wholly-Owned Domestic Subsidiaries shall not be required to become Subsidiary
Guarantors on the Initial Borrowing Date, but shall only be required to do so
after the Merger Closing Date in accordance with the requirements of
Section 10.10.

 

6.11.        Regulation U.  On the Initial Borrowing Date, the Borrower shall
have delivered to each Lender a duly completed and executed (by the Borrower)
Form FR U-1 or FR G-3, as applicable, referred to in Regulation U.  On the
Initial Borrowing Date, each Lender shall be able in good faith to complete said
Form FR U-1 or FR G-3, as applicable, showing that Loans may be extended by the
Lenders in an amount equal to the sum of the Total Term Loan Commitment and the
Total Revolving Loan Commitment (each as in effect before any extensions of
credit on such date) and that Bridge Loans may be extended under the Bridge Loan
Agreement in an amount equal to the total commitments thereunder, and that said
Loans (and Bridge Loans, together with any Permitted Second Lien Notes actually
issued) shall comply with the collateral valuation requirements of Regulation U;
provided that if for any reason on the Initial Borrowing Date one or more
Lenders cannot so complete said Form FR U-1 or FR G-3, as applicable, then
(x) each Lender shall be able in good faith to complete said Form FR U-1 or FR
G-3, as applicable, showing that Loans may be extended by the Lenders in an
amount equal to the sum of the aggregate principal amount of Term Loans then
being incurred and the Aggregate R/C Exposure after giving effect to all
extensions of credit on such date, and that said Loans and extensions of credit
shall (when added to the aggregate principal amount of Bridge Loans and any then
outstanding Permitted Second Lien Notes then outstanding) comply with the
collateral valuation of Regulation U and (y) if this proviso is applicable,
supplements to such Forms FR U-1 and FR G-3, as applicable, shall be required to
be completed on the date of each subsequent extension of credit hereunder
occurring on or prior to the Merger Closing Date.  Without limiting the
foregoing, on the Initial Borrowing Date, the Administrative Agent (on behalf of
the Secured Creditors) shall have perfected security interests in all Shares
then owned by Holdings and its Subsidiaries (excluding Shares owned by Target
and its Subsidiaries), including all such Shares acquired pursuant to the
Exchange Offer.

 

6.12.        Solvency Certificate.  On the Initial Borrowing Date, the
Administrative Agent shall have received a solvency certificate from the chief
financial officer of Holdings in the form of Exhibit H hereto.

 

6.13.        Fees, etc.  On the Initial Borrowing Date, the Borrower shall have
paid to the extent then due all accrued costs, fees and expenses documented and
received by the Borrower prior to the Initial Borrowing Date (including legal
fees and expenses and the fees and expenses of any other advisors) and other
compensation payable to the Administrative Agent, the Lead Arrangers and the
Lenders.

 

82

--------------------------------------------------------------------------------


 

6.14.        Consummation of the Exchange Offer; Etc.  On the Initial Borrowing
Date and concurrently with the incurrence of Loans on such date, the Exchange
Offer shall have been consummated in accordance with applicable law and in
accordance with the Exchange Offer as defined herein.  Immediately following the
consummation of the Exchange Offer, neither Holdings nor any of its subsidiaries
shall have any indebtedness or preferred equity other than as described in the
audited consolidated financial statements of Holdings, the Target and their
respective subsidiaries filed with the Securities and Exchange Commission (the
“SEC”) on Form 10-K for the fiscal year ended December 31, 2009 (without
subsequent amendment, supplement, restatement or modification) which has not yet
been repaid in connection with the Refinancing or as otherwise permitted
pursuant to the terms of this Agreement (as in effect on the Initial Borrowing
Date).

 

6.15.        Merger Agreement.  Prior to the Initial Borrowing Date, Holdings,
Mergersub and Target shall have entered into the Merger Agreement, which shall
remain in full force and effect.  There shall have been no modifications,
waivers or amendments to the Merger Agreement, as originally executed on
March 12, 2010, or any consents thereunder which are inconsistent with the
definition of Merger Agreement contained herein.  On or prior to the Initial
Borrowing Date, the Administrative Agent shall have received a true and correct
copy of the Merger Agreement, certified as such by an Authorized Officer of
Holdings.  In addition, the Administrative Agent shall have received copies of
all modifications, waivers or amendments with respect to the Merger Agreement
(if any) entered into after the original execution and delivery of a Merger
Agreement, in each case in a form which enables the Administrative Agent to
specifically review the respective amendments, modifications and waivers, in
each case certified as such by an Authorized Officer of the Borrower (or such
officer shall have certified there have been no amendments, modifications or
waivers), and certifying that same meets the requirements of the definition of
Merger Agreement contained herein.

 

6.16.        Bridge Facility/Permitted Notes.  Unless $1,750,000,000 of gross
cash proceeds shall have been received pursuant to the issuance of Permitted
Notes on or prior to the Initial Borrowing Date, the Bridge Loan Documents shall
have been executed and delivered, and the Borrower shall have the benefit of
commitments to lend gross cash proceeds thereunder of not less than
$1,750,000,000 less the principal amount of any Permitted Notes theretofore
issued (or such lesser amount determined by the Borrower to be sufficient to
consummate the Transaction).

 

6.17.        Intercreditor Agreement.  On the Initial Borrowing Date, each
Credit Party, the Collateral Agent (for and on behalf of the Secured Creditors)
and the Bridge Agent (for and on behalf of the Bridge Secured Creditors) (and
the trustee for any issue of Permitted Second Lien Notes then outstanding) shall
have duly authorized, executed and delivered the Intercreditor Agreement, and
the Intercreditor Agreement shall be in full force and effect.

 

6.18.        Mortgage; Title Insurance; Survey; Landlord Waivers; etc.  On the
Initial Borrowing Date, but subject to Section 6.10(b), the Collateral Agent
shall have received:

 

(I)            ORIGINAL COUNTERPARTS OF MORTGAGES FULLY EXECUTED BY THE
APPLICABLE CREDIT PARTY AND CORRESPONDING UCC FIXTURE FILINGS, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT, WHICH MORTGAGES AND
UCC FIXTURE FILINGS SHALL

 

83

--------------------------------------------------------------------------------


 

COVER EACH ORIGINAL MORTGAGED PROPERTY, TOGETHER WITH EVIDENCE THAT SUCH
COUNTERPARTS OF SUCH MORTGAGES AND UCC FIXTURE FILINGS HAVE BEEN DELIVERED TO
THE TITLE INSURANCE COMPANY INSURING THE LIEN OF SUCH MORTGAGE FOR RECORDING;

 

(II)           WITH RESPECT TO EACH ORIGINAL MORTGAGED PROPERTY, A MORTGAGE
POLICY, OR UNCONDITIONAL COMMITMENT THEREFOR, ISSUED BY THE TITLE INSURANCE
COMPANY, IN AN INSURED AMOUNT EQUAL TO EITHER 100% OF THE REASONABLY ESTIMATED
FAIR MARKET VALUE OF SUCH ORIGINAL MORTGAGED PROPERTY OR AN ALLOCATED LOAN
AMOUNT, IN COLLATERAL AGENT’S REASONABLE DISCRETION, AND INSURING THE COLLATERAL
AGENT THAT THE MORTGAGE ON EACH SUCH MORTGAGED PROPERTY IS A VALID AND
ENFORCEABLE MORTGAGE LIEN ON SUCH MORTGAGED PROPERTY, FREE AND CLEAR OF ALL
DEFECTS AND ENCUMBRANCES EXCEPT PERMITTED ENCUMBRANCES, WITH EACH SUCH MORTGAGE
POLICY (1) TO BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL
AGENT, (2) TO INCLUDE, TO THE EXTENT AVAILABLE IN THE APPLICABLE JURISDICTION,
SUPPLEMENTAL ENDORSEMENTS (INCLUDING, WITHOUT LIMITATION, ENDORSEMENTS RELATING
TO FUTURE ADVANCES UNDER THIS AGREEMENT AND THE LOANS, USURY, FIRST LOSS, TAX
PARCEL, SUBDIVISION, ZONING, CONTIGUITY, VARIABLE RATE, DOING BUSINESS, PUBLIC
ROAD ACCESS, SURVEY, ENVIRONMENTAL LIEN, MORTGAGE TAX AND SO-CALLED
COMPREHENSIVE COVERAGE OVER COVENANTS AND RESTRICTIONS AND FOR ANY OTHER MATTERS
THAT THE COLLATERAL AGENT IN ITS DISCRETION MAY REASONABLY REQUEST), (3) TO
EXCLUDE THE “STANDARD” TITLE EXCEPTIONS, AND (4) TO PROVIDE FOR AFFIRMATIVE
INSURANCE AND SUCH REINSURANCE OR COINSURANCE AS THE COLLATERAL AGENT IN ITS
DISCRETION MAY REASONABLY REQUEST;

 

(III)          TO INDUCE THE TITLE INSURANCE COMPANY TO ISSUE THE MORTGAGE
POLICIES REFERRED TO IN SUBSECTION (II) ABOVE, SUCH AFFIDAVITS, CERTIFICATES,
INFORMATION AND INSTRUMENTS OF INDEMNIFICATION (INCLUDING, WITHOUT LIMITATION, A
SO-CALLED “GAP” INDEMNIFICATION) AS SHALL BE REASONABLY REQUESTED BY THE TITLE
INSURANCE COMPANY, TOGETHER WITH REASONABLE EVIDENCE OF PAYMENT, OR DEPOSIT WITH
THE TITLE INSURANCE COMPANY, BY THE BORROWER OF ALL MORTGAGE POLICY PREMIUMS,
SEARCH AND EXAMINATION CHARGES, MORTGAGE RECORDING TAXES, FEES, CHARGES, COSTS
AND EXPENSES REQUIRED FOR THE RECORDING OF SUCH MORTGAGES AND ISSUANCE OF SUCH
MORTGAGE POLICIES;

 

(IV)          A SURVEY THAT COMPLIES WITH THE MINIMUM DETAIL REQUIREMENTS OF THE
AMERICAN LAND TITLE ASSOCIATION AS SUCH REQUIREMENTS ARE IN EFFECT ON THE DATE
OF SUCH SURVEY, AN AERIAL SURVEY, EXPRESSMAP OR EQUIVALENT PHOTOGRAPHIC
DEPICTION OF EACH ORIGINAL MORTGAGED PROPERTY (AND ALL IMPROVEMENTS THEREON) OR
SUCH OTHER MAP OR SURVEY, IN EACH CASE WHICH IS REASONABLY SUFFICIENT FOR THE
TITLE INSURANCE COMPANY TO REMOVE ALL STANDARD SURVEY EXCEPTIONS FROM THE
MORTGAGE POLICY RELATING TO SUCH ORIGINAL MORTGAGED PROPERTY AND ISSUE THE
ENDORSEMENTS REQUIRED PURSUANT TO THE PROVISIONS OF SECTION 6.18(II) ABOVE;

 

(V)           TO THE EXTENT OBTAINABLE BY BORROWER, AFTER USING COMMERCIALLY
REASONABLE EFFORTS, ON OR PRIOR TO THE INITIAL BORROWING DATE, FULLY EXECUTED
LANDLORD WAIVERS AND/OR BAILEE AGREEMENTS IN RESPECT OF THOSE LEASEHOLD WAIVER
PROPERTIES, EACH OF WHICH LANDLORD WAIVERS AND/OR BAILEE AGREEMENTS SHALL BE IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT;

 

84

--------------------------------------------------------------------------------


 

(VI)          TO THE EXTENT REASONABLY REQUESTED BY THE COLLATERAL AGENT, COPIES
OF ALL LEASES ON ANY ORIGINAL MORTGAGED PROPERTY IN EFFECT AS OF THE INITIAL
BORROWING DATE IN WHICH ANY CREDIT PARTY HOLDS THE LESSOR’S INTEREST OR OTHER
AGREEMENTS RELATING TO POSSESSORY INTERESTS, IF ANY; PROVIDED THAT, TO THE
EXTENT ANY OF THE FOREGOING AFFECT THE BUILDINGS OR IMPROVEMENTS LOCATED AT SUCH
ORIGINAL MORTGAGED PROPERTY AND TO THE EXTENT REQUESTED BY THE COLLATERAL AGENT,
SUCH AGREEMENTS SHALL BE SUBORDINATED TO THE LIEN OF THE MORTGAGE TO BE RECORDED
AGAINST SUCH ORIGINAL MORTGAGED PROPERTY, EITHER EXPRESSLY BY ITS TERMS OR
PURSUANT TO A SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT WHICH THE
APPLICABLE CREDIT PARTY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SECURE ON
BEHALF OF THE COLLATERAL AGENT (WITH ANY SUCH AGREEMENT BEING REASONABLY
ACCEPTABLE TO THE COLLATERAL AGENT); AND

 

(VII)         FLOOD CERTIFICATES COVERING EACH ORIGINAL MORTGAGED PROPERTY IN
FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT, CERTIFIED TO
THE COLLATERAL AGENT IN ITS CAPACITY AS SUCH AND IDENTIFYING WHETHER OR NOT SUCH
ORIGINAL MORTGAGED PROPERTY ARE LOCATED IN A FLOOD HAZARD AREA, AS DETERMINED BY
REFERENCE TO THE MOST CURRENT FLOOD INSURANCE RATE MAP PUBLISHED BY FEMA.

 

Notwithstanding anything to the contrary contained above or elsewhere in this
Agreement or any other Credit Documents, (i) the provisions of this Section 6
shall be subject to the last three paragraphs of Section 8 hereof, (ii) from
time to time, if it comes to the knowledge of the Borrower that any of the Owned
Real Property or Leased Real Property of Target or any of its Subsidiaries
listed on Schedule 6.18 was owned by an Excluded Subsidiary as of the Initial
Borrowing Date, the Borrower shall notify the Administrative Agent of same and
such Owned Real Property and/or Leased Real Property shall automatically be
deemed removed from Schedule 6.18 effective as of the date hereof and (iii) if
it comes to the knowledge of the Borrower within five Business Days of the
Initial Borrowing Date that any of the Leased Real Property listed on Schedule
6.18 is leased by CFL then such Leased Real Property shall automatically be
deemed removed from Schedule 6.18.

 

SECTION 7.           Conditions Precedent to Credit Events after the Initial
Borrowing Date and On or Prior to the Merger Closing Date.  The obligation of
each Lender to make Loans (other than pursuant to any B-1 Conversion or
Mandatory Borrowings), and the obligation of each Issuing Lender to issue
Letters of Credit, on any date occurring after the Initial Borrowing Date and on
or prior to the Merger Closing Date, is subject, at the time of each such Credit
Event (except as hereinafter indicated), to the satisfaction of the following
conditions:

 

7.01.        Initial Borrowing.  The initial Borrowing of Term Loans shall have
occurred on the Initial Borrowing Date pursuant to the terms of this Agreement.

 

7.02.        Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Loan (other than a Swingline Loan or a Revolving Loan made
pursuant to a Mandatory Borrowing), the Administrative Agent shall have received
a Notice of Borrowing meeting the requirements of Section 2.03(a).  Prior to the
making of each Swingline Loan, the Swingline Lender shall have received the
Swingline Loan notice referred to in Section 2.03(b)(i).

 

85

--------------------------------------------------------------------------------


 


(B)           PRIOR TO THE ISSUANCE OF EACH LETTER OF CREDIT, THE ADMINISTRATIVE
AGENT AND THE RESPECTIVE ISSUING LENDER SHALL HAVE RECEIVED A LETTER OF CREDIT
REQUEST MEETING THE REQUIREMENTS OF SECTION 3.03(A).


 

7.03.        Consummation of the Exchange Offer.  The Exchange Offer shall have
been consummated as set forth in Section 6.14.

 

7.04.        Merger Agreement.  (a)  The Merger Agreement shall have been
entered into and shall continue to be in full force and effect.  There shall
have been no modifications, waivers or amendments to the Merger Agreement, as
originally executed on March 12, 2010, nor shall there have been any consents
thereunder which are inconsistent with the definition of Merger Agreement
contained herein.

 


(B)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ALL
MODIFICATIONS, WAIVERS OR AMENDMENTS WITH RESPECT TO THE MERGER AGREEMENT (IF
ANY) ENTERED AFTER THE ORIGINAL EXECUTION AND DELIVERY OF THE MERGER AGREEMENT,
IN EACH CASE IN A FORM WHICH ENABLES THE ADMINISTRATIVE AGENT TO SPECIFICALLY
REVIEW THE RESPECTIVE AMENDMENTS, MODIFICATIONS AND WAIVERS, IN EACH CASE
CERTIFIED AS SUCH BY AN AUTHORIZED OFFICER OF THE BORROWER (OR SUCH OFFICER
SHALL CERTIFY THAT THERE HAVE BEEN NO AMENDMENTS, MODIFICATIONS OR WAIVERS WITH
RESPECT TO THE MERGER AGREEMENT), AND CERTIFYING THAT SAME MEET THE REQUIREMENTS
OF THE DEFINITION OF MERGER AGREEMENT CONTAINED HEREIN.


 


(C)           ONLY IN THE CASE OF CREDIT EVENTS TO OCCUR ON THE MERGER CLOSING
DATE, ON SUCH DATE THE MERGER SHALL HAVE BEEN CONSUMMATED IN ACCORDANCE WITH
APPLICABLE LAW AND IN ACCORDANCE IN ALL MATERIAL RESPECTS WITH THE MERGER
AGREEMENT.


 

7.05.        Officer’s Certificate.  In the case of any such Credit Event
relating to the Borrowing of a Term Loan occurring prior to the Merger Closing
Date, at the time of such Credit Event, the Administrative Agent shall have
received a certificate signed on behalf of the Borrower by an Authorized Officer
of the Borrower, certifying on behalf of the Borrower that (A) all the proceeds
of the Term Loans received on the date of such Credit Event will be used solely
(x) to make Top-Off Purchases (with the consideration per share not to exceed
that payable pursuant to the Exchange Offer) or (y) to make loans to Target to
enable it or Target Sub to purchase Target Existing Notes as required in
accordance with the provisions of clause (vi) of the Transaction Summary, in
each case after using any cash and Permitted Investments (for this purpose,
excluding any (x) auction rate securities which would otherwise be included in
cash equivalents and (y) up to $136 million of cash for the purpose of paying
RCRA obligations of the Borrower and its Subsidiaries) available for such
purpose of (A) the Borrower and its Subsidiaries other than Target and its
subsidiaries (less a reserve of $200 million) and (B) Target and its
subsidiaries (other than Terra Nitrogen) with respect to clause (y) only above
(less a reserve of $50 million) and (B) either (i) no Permitted Notes have been
issued between March 10, 2010 and the date of such Credit Event, and no equity
of Holdings (excluding equity issued directly as consideration pursuant to the
Exchange Offer) has been issued between March 10, 2010 and the date of such
Credit Event or (ii) all net proceeds of any Permitted Notes issued between
March 10, 2010 and the date of such Credit Event and any equity of Holdings
(excluding equity issued directly as consideration pursuant to the Exchange
Offer) issued between March 10, 2010 and the date of such Credit Event have been
used for the purposes

 

86

--------------------------------------------------------------------------------


 

described in clause (A) above prior to such Credit Event and, if preceding
clause (ii) is applicable, such certificate shall specify the aggregate amounts
of such net proceeds and any related commitment reductions pursuant to this
Agreement or the Bridge Loan Agreement.  In the event any proceeds are to be
used for the purposes described in preceding clause (A)(y), the requirements
contained in the proviso to the first sentence of clause (vi) of the Transaction
Summary shall be required to be met to the reasonable satisfaction of the Lead
Arrangers.

 

7.06.        Margin Regulations.  (a)  The representations and warranties
(i) contained in Section 9.19(b) and (ii) contained in Section 9.19(a) only in
the case of Credit Events occurring on the Merger Closing Date, shall be true
and correct on the date of such Credit Event, after giving effect to the Credit
Events to occur on such date.

 


(B)           IN THE EVENT THAT, ON THE INITIAL BORROWING DATE, THE PROVISO TO
SECTION 6.11 WAS APPLICABLE, THEN ON THE DATE OF SUCH CREDIT EVENT SUPPLEMENTS
TO THE FORMS FR U-1 AND FR G-3, AS APPLICABLE, ORIGINALLY EXECUTED BY THE
LENDERS SHALL BE REQUIRED TO BE COMPLETED SHOWING THAT EXTENSIONS OF CREDIT BY
THE LENDERS IN AN AMOUNT EQUAL TO THE SUM OF (X) THE AGGREGATE PRINCIPAL AMOUNT
OF TERM LOANS WHICH WILL BE OUTSTANDING AFTER GIVING EFFECT TO ALL CREDIT EVENTS
ON SUCH DATE, (Y) THE AGGREGATE R/C EXPOSURE AFTER GIVING EFFECT TO ALL CREDIT
EVENTS ON SUCH DATE AND (Z) THE AGGREGATE PRINCIPAL AMOUNT OF ALL BRIDGE LOANS
(AND ANY PERMITTED SECOND LIEN NOTES) WHICH WILL BE OUTSTANDING AFTER GIVING
EFFECT TO ANY ADDITIONAL BORROWINGS THEREOF ON SUCH DATE, SHALL COMPLY WITH THE
COLLATERAL VALUATION REQUIREMENTS OF REGULATION U.


 


(C)           THE ADMINISTRATIVE AGENT (ON BEHALF OF THE SECURED CREDITORS)
SHALL HAVE PERFECTED SECURITY INTERESTS IN ALL SHARES THEN OWNED BY HOLDINGS AND
ITS SUBSIDIARIES (EXCLUDING SHARES OWNED BY TARGET AND ITS SUBSIDIARIES),
INCLUDING ALL SUCH SHARES ACQUIRED PURSUANT TO THE EXCHANGE OFFER.


 

7.07.        Blocked Amounts.  If the respective Credit Event is to occur before
the Merger Closing Date, the Borrower shall have furnished the Administrative
Agent reasonably detailed calculations of the Blocked Amount on such date (after
giving effect to any Credit Events and the payments to be made with the proceeds
thereof on such date), showing the allocation thereof to the Bridge Loan Blocked
Amount, the B-1 Blocked Amount and the B-2 Blocked Amount, and shall certify
that none of the Total B-1 Term Loan Commitment (after any reductions thereto on
such date), the Total B-2 Term Loan Commitment (after any reductions thereto on
such date), or the unutilized commitments under the Bridge Loan Agreement after
giving effect to any reductions thereto on such date shall equal or exceed the
B-1 Blocked Amount, the B-2 Blocked Amount or the Bridge Loan Blocked Amount, as
the case may be.

 

Notwithstanding anything to the contrary contained above or elsewhere in this
Agreement or any other Credit Documents, the provisions of this Section 7 shall
be subject to the last three paragraphs of Section 8 hereof.

 

SECTION 8.           Conditions Precedent to Credit Events After the Merger
Closing Date.  The obligation of each Lender to make Loans (other than pursuant
to any B-1 Conversion or Mandatory Borrowings) after the Merger Closing Date,
and the obligation of each Issuing

 

87

--------------------------------------------------------------------------------


 

Lender to issue Letters of Credit after the Merger Closing Date, is subject, at
the time of each such Credit Event, to the satisfaction of the following
conditions:

 

8.01.        Consummation of the Merger.  The Merger shall have been consummated
in accordance with applicable law and the requirements described in Section 7.04
above.

 

8.02.        Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Loan (other than a Swingline Loan or a Revolving Loan made
pursuant to a Mandatory Borrowing), the Administrative Agent shall have received
a Notice of Borrowing meeting the requirements of Section 2.03(a).  Prior to the
making of each Swingline Loan, the Swingline Lender shall have received the
Swingline Loan notice referred to in Section 2.03(b)(i).

 


(B)           PRIOR TO THE ISSUANCE OF EACH LETTER OF CREDIT, THE ADMINISTRATIVE
AGENT AND THE RESPECTIVE ISSUING LENDER SHALL HAVE RECEIVED A LETTER OF CREDIT
REQUEST MEETING THE REQUIREMENTS OF SECTION 3.03(A).


 

8.03.        Representations and Warranties.  At the time of each such Credit
Event and also after giving effect thereto all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date).

 

8.04.        No Default.  At the time of each such Credit Event and also after
giving effect thereto there shall exist no Default or Event of Default.

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 6
(with respect to Credit Events on the Initial Borrowing Date), Section 7 (with
respect to Credit Events after the Initial Borrowing Date and on or prior to the
Merger Closing Date), and in this Section 8 (with respect to Credit Events after
the Merger Closing Date) and applicable to such Credit Event are (to the extent
required to be satisfied at such time) satisfied as of that time.  All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 6, Section 7, and in this Section 8, unless otherwise specified,
shall be delivered to the Administrative Agent at the Notice Office.

 

Upon the Administrative Agent’s good faith determination that the conditions
specified in Section 6, Section 7, or in this Section 8, as the case may be,
have been met or duly waived, then the Credit Events requested at that time
shall occur, regardless of any subsequent determination that one or more of the
conditions thereto had not been met (although the occurrence of the respective
Credit Event shall not release Holdings or the Borrower from any liability for
failure to satisfy one or more of the applicable conditions contained in
Section 6, 7 or 8, as the case may be).

 

88

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in Section 6, Section 7, or
in this Section 8 or elsewhere in this Agreement or any other Credit Documents,
the Borrower shall not request, or incur, any borrowing of Term Loans (except
for a borrowing of B-1 Term Loans in the amount of $100,000,000 on the Initial
Borrowing Date) at a time when there are (and would otherwise remain after any
concurrent borrowing of Bridge Loans) undrawn commitments pursuant to the Bridge
Loan Agreement (without giving effect to any required termination of undrawn
commitments on the Merger Closing Date), with the Borrower hereby agreeing that
such amounts instead be borrowed as Bridge Loans pursuant to the Bridge Loan
Agreement.

 

SECTION 9.           Representations, Warranties and Agreements.  In order to
induce the Administrative Agent, the Lenders and the Issuing Lender to enter
into this Agreement and to make Loans, and issue (or participate in) the Letters
of Credit as provided herein, each of Holdings and the Borrower makes the
following representations, warranties and agreements, in each case after giving
effect to the Transaction (only to the extent that the Transaction is actually
consummated on or prior to the date upon which the following representations,
warranties and agreements are being made), all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of each
Credit Event on or after the Initial Borrowing Date being deemed to constitute a
representation and warranty that the matters specified in this Section 9 are
true and correct in all material respects on and as of the Initial Borrowing
Date and on the date of each such other Credit Event (it being understood and
agreed that any such representation, warranty or agreement which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

 

9.01.        Organization; Powers.  Each of the Credit Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required, except where failure to be so qualified and in good
standing, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

9.02.        Authorization; Enforceability.  The Transaction is within each
Credit Party’s Company powers and has been duly authorized by all necessary
Company action and, if required, stockholder action.  This Agreement has been,
and each other Credit Document when delivered hereunder will be, duly executed
and delivered by each Credit Party thereto. This Agreement constitutes, and each
other Credit Document when delivered hereunder will constitute, a legal, valid
and binding obligation of each Credit Party thereto, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

9.03.        Governmental Approvals; No Conflicts.  The Transaction (a) does not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or waived, actions and filings necessary to
create or perfect Liens in the Collateral, the filing of a certificate of merger
on the Merger Closing Date (which action shall have occurred if

 

89

--------------------------------------------------------------------------------


 

this representation is being made after the Merger Closing Date) and those the
failure of which to make or obtain could not reasonably be expected to have a
Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Credit Party or
any of its Subsidiaries or any order of any Governmental Authority, except as
could not reasonably be expected to have a Material Adverse Effect, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Credit Party or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
any Credit Party or any of its Subsidiaries, except as could not reasonably be
expected to have a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of any Credit Party (other than
any Lien created or permitted to be created under the Credit Documents or the
Bridge Loan Documents) or any of its Subsidiaries.

 

9.04.        Financial Condition; No Material Adverse Change.  (a)  The Borrower
has heretofore furnished to the Lenders copies of (i) Holdings’ consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the Fiscal Years ended December 31, 2009 and December 31, 2008, reported
on by KPMG LLP, independent public accountants, (ii) Target’s consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal years ended December 31, 2009 and December 31, 2008 reported
on by Deloitte & Touche LLP, independent public accountants and (iii) pro forma
consolidated financial statements of the Borrower and its Subsidiaries
(including the Target and its Subsidiaries) meeting the requirements of
Regulation S-X under the Securities Act for registration statements (as if such
a registration statement for a debt issuance of the Borrower became effective on
the Initial Borrowing Date) on Form S-1 and a pro forma consolidated statement
of income of the Borrower for the twelve-month period ending on the last day of
the most recently completed four Fiscal Quarter period ended at least 45 days
before the Merger Agreement Date, prepared after giving effect to the
Transaction as if the Transaction had occurred at the beginning of such period,
in each case, certified by its chief financial officer.  Such financial
statements in clauses (i) and (ii) present fairly, in all material respects, the
consolidated financial position and consolidated results of operations and cash
flows of the Borrower and its consolidated Subsidiaries and/or Target and its
consolidated Subsidiaries, as the case may be, as of such dates and for such
periods in accordance with GAAP.

 


(B)           IN THE CASE OF REPRESENTATIONS AND WARRANTIES MADE AFTER THE
MERGER CLOSING DATE ONLY, SINCE DECEMBER 31, 2009, BUT FOR THIS PURPOSE TREATING
THE TRANSACTION AS IF SAME HAD BEEN CONSUMMATED PRIOR THERETO, THERE HAS BEEN NO
CHANGE IN THE BUSINESS, ASSETS, OPERATIONS OR FINANCIAL CONDITION OF HOLDINGS
AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, WHICH COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(C)           ON THE INITIAL BORROWING DATE, THERE HAS BEEN NO EXCHANGE OFFER
FUNDING DATE MATERIAL ADVERSE EFFECT.


 


9.05.        PROPERTIES.  AS OF THE INITIAL BORROWING DATE, SCHEDULE
9.05(A) SETS FORTH A CORRECT AND COMPLETE LIST OF ALL OWNED REAL PROPERTY AND
LEASED REAL PROPERTY OF EACH CREDIT PARTY (OTHER THAN TARGET AND ITS
SUBSIDIARIES) AND SCHEDULE 9.05(B) SETS FORTH A CORRECT AND COMPLETE LIST OF ALL
OWNED REAL PROPERTY AND LEASED REAL PROPERTY OF TARGET AND ITS SUBSIDIARIES
WHICH ARE EXPECTED TO BECOME CREDIT PARTIES ON OR AFTER THE MERGER CLOSING
DATE.  EXCEPT AS

 

90

--------------------------------------------------------------------------------


 


COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, AS OF THE
INITIAL BORROWING DATE (A) (I) EACH OF SUCH LEASES LISTED ON SCHEDULE
9.05(A) AND (II) EACH OF SUCH LEASES AND SUBLEASES LISTED ON SCHEDULE 9.05(B),
IN EACH CASE, IS VALID AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND IS IN
FULL FORCE AND EFFECT, AND (B) TO THE KNOWLEDGE OF THE BORROWER AND THE OTHER
CREDIT PARTIES, NO DEFAULT BY ANY PARTY TO ANY SUCH LEASE, LEASE OR SUBLEASE
EXISTS.  EXCEPT AS SET FORTH ON SCHEDULE 9.05(A) OR (B), EACH OF THE CREDIT
PARTIES HAS GOOD TITLE TO ALL OF ITS OWNED REAL PROPERTY AND PERSONAL PROPERTY
AND VALID LEASEHOLD INTERESTS IN (OR OTHERWISE HAS THE RIGHT TO USE), ALL OF ITS
LEASED REAL PROPERTY, IN EACH CASE AS IS NECESSARY TO THE CONDUCT OF ITS
BUSINESS IN THE ORDINARY COURSE, FREE OF ALL LIENS OTHER THAN PERMITTED LIENS. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE OR ELSEWHERE IN THIS
AGREEMENT, FROM TIME TO TIME, IF IT COMES TO THE KNOWLEDGE OF THE BORROWER THAT
ANY OF THE OWNED REAL PROPERTY OR LEASED REAL PROPERTY LISTED ON SCHEDULE
9.05(B) WAS OWNED BY AN EXCLUDED SUBSIDIARY AS OF THE INITIAL BORROWING DATE,
THE BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF SAME AND SUCH OWNED REAL
PROPERTY AND/OR LEASED REAL PROPERTY SHALL AUTOMATICALLY BE DEEMED REMOVED FROM
SCHEDULE 9.05(B) EFFECTIVE AS OF THE DATE HEREOF AND (III) IF IT COMES TO THE
KNOWLEDGE OF THE BORROWER WITHIN FIVE BUSINESS DAYS OF THE INITIAL BORROWING
DATE THAT ANY OF THE LEASED REAL PROPERTY LISTED ON SCHEDULE 9.05(A) IS LEASED
BY CFL THEN SUCH LEASED REAL PROPERTY SHALL AUTOMATICALLY BE DEEMED REMOVED FROM
SCHEDULE 9.05(A).


 

9.06.        Litigation and Environmental Matters.  (a)  There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Credit Party, threatened against the
Credit Parties or any of their Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(ii) that in any material respect draws into question the validity or
enforceability of this Agreement or the Transactions.

 

(b)           Except for any matters that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (i) no
Credit Party nor any of its Subsidiaries has received written notice of any
claim with respect to any Environmental Liability or knows of any basis for any
such Environmental Liability, and (ii) no Credit Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) to the knowledge of a Responsible Officer of such
Person, has become subject to any Environmental Liability.

 

9.07.        Compliance with Laws and Agreements.  Each of the Credit Parties
and its Subsidiaries is in compliance in all material respects with all
statutes, laws, regulations and orders of any Governmental Authority applicable
to it or its property, and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  No Default or Event of Default has occurred and is continuing.

 


9.08.        INVESTMENT COMPANY STATUS.  NEITHER HOLDINGS NOR ANY OF ITS
SUBSIDIARIES IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY” AS DEFINED IN THE INVESTMENT COMPANY ACT OF 1940.

 

91

--------------------------------------------------------------------------------


 

9.09.        Taxes.  Each Credit Party and its Subsidiaries has timely filed or
caused to be filed all federal income and other material tax returns required to
have been filed and has paid or caused to be paid all material taxes required to
have been paid by it, except taxes that are being contested in good faith by
appropriate proceedings and for which a Credit Party or its Subsidiary, as
applicable, has set aside on its books adequate reserves.  No tax liens have
been filed, except for liens for taxes not yet due and payable or that are being
contested in accordance with Section 5.04, and no claims are being asserted with
respect to any material amount of such taxes, except claims being contested in
accordance with Section 10.04.

 

9.10.        ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
either (a) have a Material Adverse Effect or (b) result in the occurrence of a
lien or other granting of security interest (in each case other than as
permitted by this Agreement) against the property or assets of the Borrower or
such ERISA Affiliate.

 


9.11.        DISCLOSURE.  TO HOLDINGS’ AND THE BORROWER’S KNOWLEDGE AFTER DUE
INQUIRY, NEITHER THE INFORMATION MEMORANDUM NOR ANY OF THE OTHER REPORTS,
FINANCIAL STATEMENTS, CERTIFICATES OR OTHER INFORMATION FURNISHED IN WRITING BY
OR ON BEHALF OF THE BORROWER TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN
CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER (AS
MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED) CONTAINED, AS OF THE
DATE FURNISHED, ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, TAKEN AS A WHOLE, NOT
MATERIALLY MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE; PROVIDED THAT, WITH RESPECT TO THE PROJECTIONS AND OTHER PROJECTED AND
FORWARD-LOOKING INFORMATION, THE BORROWER REPRESENTS ONLY THAT SUCH INFORMATION
WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED TO BE REASONABLE AT
THE TIME MADE (IT BEING UNDERSTOOD THAT NO ASSURANCE HAS BEEN GIVEN OR WILL BE
GIVEN THAT THE PROJECTIONS AND OTHER PROJECTIONS AND FORWARD-LOOKING INFORMATION
HAVE BEEN OR WILL BE ACHIEVED).


 

9.12.        Material Agreements.  All material agreements to which any Credit
Party is a party or is bound as of the date of this Agreement are listed on
Schedule 9.12.  Except as could not reasonably be expected to have a Material
Adverse Effect, no Credit Party is in default or in event of default under the
terms of any material agreement to which it is a party.

 


9.13.        SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE DATE OF EACH CREDIT EVENT AND IMMEDIATELY FOLLOWING EACH CREDIT
EVENT, AND AFTER GIVING EFFECT TO ANY APPLICATION OF THE PROCEEDS OF SUCH CREDIT
EVENT, HOLDINGS AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS:  (A) OWN ASSETS
THE FAIR SALEABLE VALUE OF WHICH ARE (I) GREATER THAN THE TOTAL AMOUNT OF THEIR
LIABILITIES (INCLUDING CONTINGENT LIABILITIES) AS THEY BECOME ABSOLUTE AND
MATURE AND (II) GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THEIR
EXISTING DEBTS AS THEY BECOME ABSOLUTE AND MATURED CONSIDERING ALL FINANCING
ALTERNATIVES AND POTENTIAL ASSET SALES REASONABLY AVAILABLE TO THEM, (B) HAVE
CAPITAL THAT IS NOT UNREASONABLY SMALL IN RELATION TO THEIR BUSINESS AS
PRESENTLY CONDUCTED AND (C) DO NOT INTEND TO INCUR AND DO NOT BELIEVE THEY WILL
INCUR DEBTS BEYOND THEIR ABILITY TO PAY SUCH DEBTS AS THEY BECOME DUE.

 

92

--------------------------------------------------------------------------------


 

9.14.        Reportable Transaction.  The Borrower does not intend to treat the
Borrowings or issuances of Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event the Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.

 

9.15.        Capitalization and Subsidiaries.  Schedule 9.15 sets forth as of
the Initial Borrowing Date (a) a correct and complete list of the name and
relationship to each Credit Party of each and all of such Credit Party’s
Subsidiaries, (b) a true and complete listing of each class of each Credit
Party’s authorized Equity Interests, of which all of such issued shares are (to
the extent such concepts are relevant with respect to such ownership interest)
validly issued, outstanding, fully paid and non-assessable, and (except in the
case of Holdings) owned beneficially and of record by the Persons identified on
Schedule 9.15, and (c) the type of entity of each Credit Party and each of its
Subsidiaries.  All of the issued and outstanding Equity Interests owned by any
Credit Party has been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and is fully paid and
non-assessable.

 

9.16.        Common Enterprise.  The Credit Parties are part of an affiliated
group.  Each Credit Party expects to derive benefit, directly and indirectly,
from (i) successful operations of each of the other Credit Parties and (ii) the
credit extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies.

 

9.17.        Labor Disputes.  Except as set forth on Schedule 9.17, as of the
date of this Agreement (a) there is no collective bargaining agreement or other
labor contract covering employees of any Credit Party or any of its
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, and (c) no
Responsible Officer of any Credit Party has knowledge that any union or other
labor organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of such Credit Party or any of its Subsidiaries or
for any similar purpose.  Except as could not reasonably be expected to have a
Material Adverse Effect, there is no pending or (to the best of the Borrower’s
knowledge) threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting any Credit Party or
its Subsidiaries or their employees.

 


9.18.        USE OF PROCEEDS AND LETTERS OF CREDIT.  (A)  ALL PROCEEDS OF THE
TERM LOANS WILL BE USED BY THE BORROWER TO FINANCE THE MERGER, THE TERMINATION
OF THE PRIOR MERGER AGREEMENT, THE EXCHANGE OFFER, THE BORROWER REFINANCING, THE
TARGET REFINANCING, THE TOP-OFF PURCHASES (IF ANY) AND TO PAY FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE TRANSACTION.


 


(B)           ALL PROCEEDS OF THE REVOLVING LOANS AND THE SWINGLINE LOANS WILL
BE USED FOR THE WORKING CAPITAL AND GENERAL CORPORATE PURPOSES OF THE BORROWER
AND ITS SUBSIDIARIES; PROVIDED THAT (X) PROCEEDS OF REVOLVING LOANS AND
SWINGLINE LOANS MAY NOT BE USED, IN AN AGGREGATE AMOUNT IN EXCESS OF
$100,000,000, FOR THE PURPOSES DESCRIBED IN SECTION 9.18(A) AND (Y) THE PROCEEDS
OF SWINGLINE LOANS SHALL NOT BE USED TO REFINANCE THEN OUTSTANDING SWINGLINE
LOANS.

 

93

--------------------------------------------------------------------------------



 


(C)           LETTERS OF CREDIT WILL BE ISSUED ONLY TO SUPPORT THE WORKING
CAPITAL NEEDS AND OTHER GENERAL CORPORATE PURPOSES OF THE CREDIT PARTIES, THEIR
RESPECTIVE SUBSIDIARIES AND, SUBJECT TO THE LIMITS SPECIFIED IN THE DEFINITION
OF L/C SUPPORTABLE OBLIGATIONS, TERRA NITROGEN NOT IN CONTRAVENTION OF THE
CREDIT AGREEMENT.


 

9.19.        Margin Regulations.  (a)  On the Merger Closing Date, the Borrower
shall cause all Shares (and any other Equity Interests) of the Target owned by
Holdings and its Subsidiaries to cease to constitute Margin Stock.  Except for
the Shares of Target owned while same constitute Margin Stock in accordance with
the preceding sentence, the Credit Parties shall at no time own Margin Stock
with an aggregate fair market value in excess of $5,000,000.

 


(B)           NEITHER THE MAKING OF ANY LOAN NOR THE USE OF THE PROCEEDS THEREOF
NOR THE OCCURRENCE OF ANY OTHER CREDIT EVENT WILL VIOLATE OR BE INCONSISTENT
WITH THE PROVISIONS OF REGULATION T, U OR X OF THE BOARD OF GOVERNORS OF THE
FEDERAL RESERVE SYSTEM.


 

9.20.        Security Documents.  (a)  The provisions of the Guaranty and
Collateral Agreement are effective to create in favor of the Collateral Agent
for the benefit of the Secured Creditors a legal, valid and enforceable security
interest in all right, title and interest of the Credit Parties in the GCA
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors, has, or will within 5 Business Days of the Initial Borrowing
Date have, a fully perfected security interest in all right, title and interest
in all of the GCA Collateral described therein to the extent that the perfection
of such security interests can be obtained through the filing of UCC financing
statements or other actions required in accordance with the terms of the
Guaranty and Collateral Agreement (except to the extent such actions are not
then required to have been taken in accordance with the express provisions of
the Guaranty and Collateral Agreement), subject to no other Liens other than
Permitted Liens.  The recordation of (x) the Grant of Security Interest in U.S.
Patents and (y) the Grant of Security Interest in U.S. Trademarks in the
respective form attached to the Guaranty and Collateral Agreement, in each case
in the United States Patent and Trademark Office, together with filings on
Form UCC-1 made pursuant to the Guaranty and Collateral Agreement, will create,
as may be perfected by such filings and recordation, a perfected security
interest in the United States trademarks and patents covered by the Guaranty and
Collateral Agreement, and the recordation of the Grant of Security Interest in
U.S. Copyrights in the form attached to the Guaranty and Collateral Agreement
with the United States Copyright Office, together with filings on Form UCC-1
made pursuant to the Guaranty and Collateral Agreement, will create, as may be
perfected by such filings and recordation, a perfected security interest in the
United States copyrights covered by the Guaranty and Collateral Agreement.

 


(B)           EACH MORTGAGE CREATES, AS SECURITY FOR THE OBLIGATIONS PURPORTED
TO BE SECURED THEREBY, A VALID AND ENFORCEABLE PERFECTED SECURITY INTEREST IN
AND MORTGAGE LIEN ON THE RESPECTIVE MORTGAGED PROPERTY IN FAVOR OF THE
COLLATERAL AGENT (OR SUCH OTHER TRUSTEE AS MAY BE REQUIRED OR DESIRED UNDER
LOCAL LAW) FOR THE BENEFIT OF THE SECURED CREDITORS, SUPERIOR AND PRIOR TO THE
RIGHTS OF ALL THIRD PERSONS (EXCEPT THAT THE SECURITY INTEREST AND MORTGAGE LIEN
CREATED ON SUCH MORTGAGED PROPERTY MAY BE SUBJECT TO THE PERMITTED ENCUMBRANCES
RELATED THERETO) AND SUBJECT TO NO OTHER LIENS (OTHER THAN PERMITTED
ENCUMBRANCES RELATED THERETO).

 

94

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained above in this Section 9.20,
to the extent that actions with respect to the Collateral are not required to be
taken on the Initial Borrowing Date pursuant to the express provisions of
Section 6.10(b) hereof, then the foregoing representations in this Section 9.20
shall be deemed modified to the extent reasonably required so that same are not
untrue as a result of actions not required to be taken pursuant to said
Section 6.10(b); provided that with respect to any such action which was not
required to be taken pursuant to Section 6.10(b), the exception provided herein
shall cease to apply at such time as the respective action is required to be
taken in accordance with the requirements of Section 10.10 hereof.

 

9.21.        Intellectual Property, etc.  Each of Holdings and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, licenses, inventions, trade
secrets, proprietary information and know-how (including, but not limited to,
rights in computer programs and databases) and formulas, or rights with respect
to the foregoing necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own or have
which, as the case may be, could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

 

9.22.        Representations and Warranties in Merger Agreement.  On the Initial
Borrowing Date, all representations and warranties made by the Target in the
Merger Agreement that are material to the interests of the Lenders are true and
correct, but only to the extent that Holdings (or Mergersub) has the right
(without regard to any notice requirement) to terminate its obligations under
the Merger Agreement (or would be permitted to decline to consummate the Merger)
as a result of a breach of such representation and warranties in the Merger
Agreement.

 

SECTION 10. Affirmative Covenants.  Each of Holdings and the Borrower hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case together with interest thereon), Fees and all
other Obligations (other than indemnities that are not then due and payable)
incurred hereunder and thereunder, are paid in full:

 

10.01.      Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent (for delivery to each Lender):

 

(A)           AS SOON AS REQUIRED UNDER THE EXCHANGE ACT BUT IN ANY EVENT WITHIN
NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS, ITS AUDITED
CONSOLIDATED BALANCE SHEET AND RELATED CONSOLIDATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
FISCAL YEAR, ALL REPORTED ON BY INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED
NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION
AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO THE
EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS
AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH
GAAP, ACCOMPANIED BY ANY MANAGEMENT LETTER PREPARED BY SAID ACCOUNTANTS, AND ITS
UNAUDITED CONSOLIDATING BALANCE SHEET AND RELATED UNAUDITED CONSOLIDATING
STATEMENT OF OPERATIONS

 

95

--------------------------------------------------------------------------------


 

FOR SUCH FISCAL YEAR; PROVIDED THAT IF HOLDINGS HAS FILED WITH THE SEC ITS
ANNUAL FINANCIAL STATEMENTS FOR THE RESPECTIVE FISCAL YEAR AND SAME CONTAIN A
FOOTNOTE COMPLYING WITH THE REQUIREMENTS OF SUBSECTION (C)(4) OF RULE 3-10 OF
REGULATION S-X UNDER THE SECURITIES ACT, SUCH ANNUAL FINANCIAL STATEMENTS SHALL
BE DEEMED TO MEET THE REQUIREMENT THAT THE BORROWER PROVIDE CONSOLIDATING
FINANCIAL STATEMENTS AS OTHERWISE REQUIRED ABOVE FOR THE RESPECTIVE FISCAL YEAR;

 

(B)                                 AS SOON AS REQUIRED UNDER THE EXCHANGE ACT
BUT IN ANY EVENT WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST
THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF HOLDINGS, ITS CONSOLIDATED BALANCE
SHEET AND RELATED CONSOLIDATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY
AND CASH FLOWS AS OF THE END OF AND FOR SUCH FISCAL QUARTER AND THE THEN-ELAPSED
PORTION OF THE FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE
BALANCE SHEET, AS OF THE END OF) THE PREVIOUS FISCAL YEAR, AND ITS CONSOLIDATING
BALANCE SHEET AND RELATED CONSOLIDATING STATEMENT OF OPERATIONS FOR SUCH PERIOD;
PROVIDED THAT IF HOLDINGS HAS FILED WITH THE SEC ITS QUARTERLY FINANCIAL
STATEMENTS FOR THE RESPECTIVE FISCAL QUARTER AND SAME CONTAIN A FOOTNOTE
COMPLYING WITH THE REQUIREMENTS OF SUBSECTION (C)(4) OF RULE 3-10 OF REGULATION
S-X UNDER THE SECURITIES ACT, SUCH QUARTERLY FINANCIAL STATEMENTS SHALL BE
DEEMED TO MEET THE REQUIREMENT THAT THE BORROWER PROVIDE CONSOLIDATING FINANCIAL
STATEMENTS AS OTHERWISE REQUIRED ABOVE FOR THE RESPECTIVE FISCAL QUARTER;

 

(C)                                  CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) OR (B) ABOVE, A COMPLIANCE CERTIFICATE OF A
FINANCIAL OFFICER OF THE BORROWER IN SUBSTANTIALLY THE FORM OF EXHIBIT J
(I) CERTIFYING, ON BEHALF OF THE BORROWER, IN THE CASE OF THE FINANCIAL
STATEMENTS DELIVERED UNDER CLAUSE (A) OR (B), AS PRESENTING FAIRLY IN ALL
MATERIAL RESPECTS AS OF THE DATE OF EACH SUCH STATEMENT THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED AND CONSOLIDATING BASIS IN ACCORDANCE WITH GAAP, SUBJECT, IN THE
CASE OF FINANCIAL STATEMENTS DELIVERED PURSUANT TO CLAUSE (B), TO NORMAL
YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES, (II) CERTIFYING AS TO
WHETHER A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND, TO THE
KNOWLEDGE OF SUCH FINANCIAL OFFICER AFTER DUE INQUIRY, WHETHER ANY DEFAULT OR
EVEN OF DEFAULT HAS OCCURRED DURING THE RESPECTIVE FISCAL QUARTER OR FISCAL YEAR
AND, IF A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED DURING THE RESPECTIVE FISCAL
QUARTER OR FISCAL YEAR OR IS THEN CONTINUING, IN EACH CASE SPECIFYING THE
DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO, AND (III) CERTIFYING AS TO WHETHER ANY MATERIAL CHANGE IN GAAP OR IN
THE APPLICATION THEREOF (TO THE EXTENT SUCH CHANGE IS APPLICABLE TO HOLDINGS AND
ITS CONSOLIDATED SUBSIDIARIES) HAS OCCURRED SINCE THE DATE OF THE AUDITED
FINANCIAL STATEMENTS REFERRED TO IN SECTION 9.04 AND, IF ANY SUCH CHANGE HAS
OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE FINANCIAL STATEMENTS
ACCOMPANYING SUCH CERTIFICATE WHICH CERTIFICATE SHALL (I) SET FORTH IN
REASONABLE DETAIL THE CALCULATIONS REQUIRED TO ESTABLISH WHETHER HOLDINGS AND
ITS SUBSIDIARIES WERE IN COMPLIANCE WITH THE PROVISIONS OF SECTIONS
11.03(III)(4), 11.04(VIII), 11.06(XIV), 11.10, 11.11 AND 11.12 AT THE END OF
SUCH FISCAL QUARTER OR FISCAL YEAR, AS THE CASE MAY BE, (II) IF DELIVERED WITH
THE FINANCIAL STATEMENTS REQUIRED BY SECTION 10.01(A), SET FORTH IN REASONABLE
DETAIL THE AMOUNT OF (AND THE CALCULATIONS REQUIRED TO ESTABLISH THE AMOUNT OF)
EXCESS CASH FLOW FOR THE RESPECTIVE EXCESS CASH PAYMENT PERIOD AND THE AMOUNT OF
ANY REQUIRED PAYMENT

 

96

--------------------------------------------------------------------------------


 

UNDER SECTION 5.02(E) IN RESPECT OF SUCH EXCESS CASH PAYMENT PERIOD AND A
CALCULATION IN REASONABLE DETAIL OF THE CUMULATIVE RETAINED EXCESS CASH FLOW
AMOUNT (SHOWING IN REASONABLE DETAIL THE SOURCES AND USES THEREOF) AND
(III) CERTIFY THAT THERE HAVE BEEN NO CHANGES TO THE INFORMATION IN SCHEDULES
3.03 (PLEDGED SECURITIES), 4.02(B) (GRANTOR LEGAL NAME), 4.02(C) (MERGER AND
ACQUISITIONS), 4.02(D) (GRANTOR ORGANIZATIONAL INFORMATION), 4.02(E) (COLLATERAL
ADDRESS), 4.02(J) (INTELLECTUAL PROPERTY), 4.06(A) (DEPOSIT ACCOUNTS) OR
4.06(B) (SECURITIES ACCOUNTS) OF THE GUARANTY AND COLLATERAL AGREEMENT SINCE THE
INITIAL BORROWING DATE OR, IF LATER, SINCE THE DATE OF THE MOST RECENT
CERTIFICATE DELIVERED PURSUANT TO THIS SECTION 10.01(C), OR IF THERE HAVE BEEN
ANY SUCH CHANGES, A LIST IN REASONABLE DETAIL OF SUCH CHANGES (BUT, IN EACH CASE
WITH RESPECT TO THIS CLAUSE (III), ONLY TO THE EXTENT THAT SUCH CHANGES IN
INFORMATION ARE REQUIRED TO BE REPORTED TO THE COLLATERAL AGENT PURSUANT TO THE
TERMS OF SUCH SECURITY DOCUMENTS) AND WHETHER HOLDINGS AND THE OTHER CREDIT
PARTIES HAVE OTHERWISE TAKEN ALL ACTIONS REQUIRED TO BE TAKEN BY THEM PURSUANT
TO SUCH SECURITY DOCUMENTS IN CONNECTIONS WITH ANY SUCH CHANGES;

 

(D)                                 CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL
STATEMENTS UNDER CLAUSE (A) ABOVE, A CERTIFICATE OR OTHER WRITTEN STATEMENT OF
THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL STATEMENTS STATING WHETHER
THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR EXAMINATION OF SUCH FINANCIAL
STATEMENTS OF ANY DEFAULT OR EVENT OF DEFAULT (WHICH CERTIFICATE MAY BE LIMITED
TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR GUIDELINES);

 

(E)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
MORE THAN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS, A COPY
OF THE PLAN AND FORECAST (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET,
INCOME STATEMENT AND CASH FLOW STATEMENT) OF HOLDINGS AND ITS SUBSIDIARIES FOR
EACH MONTH OF SUCH FISCAL YEAR (THE “PROJECTIONS”), TOGETHER WITH A SUMMARY OF
ASSUMPTIONS UNDERLYING SUCH FORECAST, IN FORM REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

 

(F)                                    PROMPTLY AFTER THE SAME BECOME PUBLICLY
AVAILABLE, COPIES OF ALL PERIODIC AND OTHER REPORTS, PROXY STATEMENTS AND OTHER
MATERIALS FILED BY THE BORROWER OR ANY SUBSIDIARY WITH THE SECURITIES AND
EXCHANGE COMMISSION, OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF
THE FUNCTIONS OF SAID COMMISSION, OR WITH ANY NATIONAL SECURITIES EXCHANGE, OR
DISTRIBUTED BY HOLDINGS TO ITS PUBLIC SECURITIES HOLDERS GENERALLY, AS THE CASE
MAY BE;

 

(G)                                 PROMPTLY FOLLOWING ANY REQUEST THEREFOR,
SUCH OTHER INFORMATION REGARDING THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL
CONDITION OF ANY CREDIT PARTY OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT, AS THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST; AND

 

(H)                                 PROMPTLY FOLLOWING THE REASONABLE REQUEST
FROM THE ADMINISTRATIVE AGENT, ANY DOCUMENTATION AND OTHER INFORMATION REQUIRED
TO BE DELIVERED PURSUANT TO THE REQUIREMENTS OF SECTION 6.08.

 

Documents required to be delivered pursuant to Section 10.01 and Section 10.02
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on

 

97

--------------------------------------------------------------------------------


 

IntraLinks/IntraAgency or another website identified in the notice provided
pursuant to the next succeeding paragraph of this Section 10.01, if any, to
which each Lender and the Administrative Agent have been granted access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (x) upon written request by the Administrative Agent or
any Lender, the Borrower shall deliver paper copies of such information to the
Administrative Agent or such Lender (as applicable) and (y) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents.  Each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Administrative Agent and maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of Holdings and/or the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Holdings or any of
its Subsidiaries or their securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that the Borrower will use commercially reasonable efforts to (w) clearly
and conspicuously mark all such Borrower Materials “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that the Borrower Materials shall
be subject to Section 14.16, to the extent applicable; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor”; and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  At the request of the Administrative
Agent or either Lead Arranger, the Borrower shall promptly review any Borrower
Materials as may be requested in order to determine whether same may be marked
“PUBLIC” and made available to Public Lenders as provided above.

 

10.02.                  Notices of Material Events.  The Borrower will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

 

(A)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT;

 

(B)                                 THE WRITTEN ASSERTION OF WHICH A RESPONSIBLE
OFFICER OF THE BORROWER HAS KNOWLEDGE BY THE HOLDER OF ANY INDEBTEDNESS OF ANY
CREDIT PARTY IN EXCESS OF $25,000,000 PRINCIPAL AMOUNT THEN OUTSTANDING THAT ANY
EVENT OF DEFAULT EXISTS WITH RESPECT THERETO OR THAT ANY CREDIT PARTY IS NOT IN
COMPLIANCE THEREWITH;

 

98

--------------------------------------------------------------------------------


 

(C)                                  RECEIPT OF ANY WRITTEN NOTICE OF WHICH A
RESPONSIBLE OFFICER OF THE BORROWER HAS KNOWLEDGE OF ANY GOVERNMENTAL
INVESTIGATION OR ANY LITIGATION COMMENCED OR THREATENED AGAINST ANY CREDIT PARTY
THAT (I) SEEKS DAMAGES WHICH COULD REASONABLY BE EXPECTED TO EXCEED $25,000,000;
(II) SEEKS INJUNCTIVE RELIEF THAT, IF GRANTED, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT, (III) IS ASSERTED OR INSTITUTED AGAINST ANY
PLAN, ITS FIDUCIARIES OR ITS ASSETS, WHICH ASSERTION COULD REASONABLY BE
EXPECTED TO RESULT IN DAMAGES, COSTS OR LIABILITIES OF ANY CREDIT PARTY OR
SUBSIDIARY IN EXCESS OF $25,000,000; (IV) ALLEGES CRIMINAL MISCONDUCT BY ANY
CREDIT PARTY OR SUBSIDIARY THAT, IF RESULTING IN A CONVICTION, COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (V) ALLEGES THE VIOLATION OF ANY
LAW REGARDING, OR SEEKS REMEDIES IN CONNECTION WITH, ANY ENVIRONMENTAL LAWS,
WHICH RESOLUTION OR REMEDY ASSERTS OR COULD REASONABLY BE EXPECTED TO RESULT IN
DAMAGES, COSTS OR LIABILITIES OF ANY CREDIT PARTY OR SUBSIDIARY IN EXCESS OF
$25,000,000; OR (VI) INVOLVES ANY PRODUCT RECALL TO THE EXTENT SUCH PRODUCT
RECALL COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(D)                                 COMMENCEMENT OF ANY PROCEEDINGS CONTESTING
ANY TAX, FEE, ASSESSMENT, OR OTHER GOVERNMENTAL CHARGE IN EXCESS OF $25,000,000;

 

(E)                                  ANY LOSS, DAMAGE, OR DESTRUCTION TO THE
COLLATERAL IN THE AMOUNT OF $25,000,000 OR MORE, WHETHER OR NOT COVERED BY
INSURANCE;

 

(F)                                    AFTER ANY RESPONSIBLE OFFICER OF THE
BORROWER BECOMING AWARE OF ANY PENDING OR THREATENED STRIKE, WORK STOPPAGE,
UNFAIR LABOR PRACTICE CLAIM, OR OTHER LABOR DISPUTE AFFECTING THE BORROWER OR
ANY OF ITS SUBSIDIARIES IN A MANNER WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;

 

(G)                                 THE OCCURRENCE OF ANY ERISA EVENT THAT,
ALONE OR TOGETHER WITH ANY OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD
REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE BORROWER AND ITS
SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING $25,000,000; AND

 

(H)                                 ANY OTHER DEVELOPMENT THAT RESULTS IN, OR
COULD REASONABLY BE EXPECTED TO RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section 10.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

10.03.                  Existence; Conduct of Business.  Each Credit Party will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, in each
case except where the failure to do so could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation, dissolution or other
transaction permitted under Section 11.03; provided, further, that nothing in
this Section 10.03 shall prevent any Credit Party from discontinuing the
corporate existence of

 

99

--------------------------------------------------------------------------------


 

any Subsidiary if discontinuance is desirable in the conduct of such Credit
Party’s business or the business of such Subsidiary and such discontinuance is
not disadvantageous in any material respect to the Lenders.

 

10.04.                  Payment of Obligations.  Each Credit Party will, and
will cause each of its Subsidiaries to, pay or discharge when due all material
Indebtedness and all other material liabilities and obligations, including
Taxes, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Credit Party or such Subsidiary
has set aside on its books adequate reserves with respect thereto to the extent
required in accordance with GAAP and (c) the failure to make payment pending
such contest could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

10.05.                  Maintenance of Properties and Intellectual Property
Rights.  Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect, each Credit Party will, and will cause each of
its Subsidiaries to, (a) keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain in effect at all times all material intellectual
property rights and licenses, which are necessary for it to own its property or
conduct its business.

 


10.06.                  BOOKS AND RECORDS; INSPECTION RIGHTS; ANNUAL LENDER
MEETINGS  (A)  EACH CREDIT PARTY WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES
TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT IN WHICH ENTRIES WHICH ARE FULL,
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ARE MADE OF ALL MATERIAL DEALINGS AND
TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES.  EACH CREDIT PARTY
WILL, AND WILL CAUSE EACH OF ITS SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES
DESIGNATED BY THE ADMINISTRATIVE AGENT (INCLUDING EMPLOYEES OF THE
ADMINISTRATIVE AGENT, OR ANY CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS
RETAINED BY THE ADMINISTRATIVE AGENT), UPON REASONABLE PRIOR NOTICE, TO VISIT
AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS AND
RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS OFFICERS
AND INDEPENDENT ACCOUNTANTS (PROVIDED A REPRESENTATIVE FROM THE BORROWER SHALL
HAVE THE RIGHT TO BE PRESENT), ALL AT SUCH REASONABLE TIMES DURING NORMAL
BUSINESS HOURS AND AS OFTEN AS REASONABLY REQUESTED; PROVIDED, THAT FOLLOWING
THE EFFECTIVE DATE AND SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWER SHALL ONLY BE REQUIRED TO REIMBURSE THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH SECTION 14.01 FOR THE COST OF TWO SUCH INSPECTIONS IN
ANY FISCAL YEAR.  THE CREDIT PARTIES ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT,
AFTER EXERCISING ITS RIGHTS OF INSPECTION, MAY PREPARE AND DISTRIBUTE TO THE
LENDERS REPORTS REGARDING SAME FOR INTERNAL USE BY THE ADMINISTRATIVE AGENT AND
THE LENDERS.


 


(B)                                 AT THE REQUEST OF THE ADMINISTRATIVE AGENT,
THE BORROWER WILL WITHIN 30 DAYS AFTER THE DATE OF THE DELIVERY (OR, IF LATER,
REQUIRED DELIVERY) OF THE ANNUAL FINANCIAL INFORMATION PURSUANT TO SECTIONS
10.01(A) (OR SUCH LATER DATE AGREED TO BY THE ADMINISTRATIVE AGENT), HOLD A
MEETING (WITH TELEPHONIC CONFERENCES BEING ACCEPTABLE IF AGREED TO BY THE
ADMINISTRATIVE AGENT), AT A TIME AND LOCATION (AS APPLICABLE) SELECTED BY THE
BORROWER AND REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH ALL OF THE
LENDERS THAT CHOOSE TO ATTEND, TO REVIEW THE FINANCIAL RESULTS OF THE PREVIOUS
FISCAL YEAR AND THE FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES AND THE
BUDGETS PRESENTED FOR THE CURRENT FISCAL YEAR OF HOLDINGS AND ITS SUBSIDIARIES.

 

100

--------------------------------------------------------------------------------


 

10.07.                  Compliance with Laws.  Each Credit Party will, and will
cause each of its Subsidiaries to, comply with all statutes, laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 


10.08.                  USE OF PROCEEDS AND LETTERS OF CREDIT  (A)  ALL PROCEEDS
OF THE TERM LOANS WILL BE USED BY THE BORROWER TO FINANCE THE MERGER, THE
TERMINATION OF THE PRIOR MERGER AGREEMENT, THE EXCHANGE OFFER, THE REFINANCING
AND THE TOP-OFF PURCHASES (IF ANY) AND TO PAY FEES AND EXPENSES INCURRED IN
CONNECTION WITH THE TRANSACTION.


 


(B)                                 ALL PROCEEDS OF THE REVOLVING LOANS AND THE
SWINGLINE LOANS WILL BE USED FOR THE WORKING CAPITAL AND GENERAL CORPORATE
PURPOSES OF THE BORROWER AND ITS SUBSIDIARIES; PROVIDED THAT (X) PROCEEDS OF
REVOLVING LOANS AND SWINGLINE LOANS MAY NOT BE USED, IN AN AGGREGATE AMOUNT IN
EXCESS OF $100,000,000 (EXCEPT TO THE EXTENT A HIGHER AMOUNT IS AGREED BY THE
LEAD ARRANGERS), FOR THE PURPOSES DESCRIBED IN SECTION 10.08(A) AND (Y) THE
PROCEEDS OF SWINGLINE LOANS SHALL NOT BE USED TO REFINANCE THEN OUTSTANDING
SWINGLINE LOANS.


 

(c)                                  Letters of Credit will be issued only to
support the working capital needs and other general corporate purposes of the
Credit Parties and their Subsidiaries not in contravention of the Credit
Agreement.

 

10.09.                  Insurance.  Each Credit Party will, and will cause each
of its Subsidiaries to maintain with financially sound and reputable carriers
having a financial strength rating of at least A- by A.M. Best Company (or the
equivalent rating with respect to markets not rated by A.M. Best Company) or
otherwise reasonably satisfactory to the Administrative Agent, insurance
against: (i) loss or damage by fire and loss in transit; (ii) theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; (iii) business
interruption; (iv) general liability and (v) and such other hazards, as is
customary in the business of such Person; provided that the Credit Parties and
the Subsidiaries may self-insure in accordance with good business practice. 
Without limiting the generality of the foregoing, the Borrower shall maintain,
with respect to each Flood Hazard Property, flood hazard insurance, as required
by law and as reasonably acceptable to the Administrative Agent.  All such
insurance shall be in amounts, cover such assets and be under such policies as
are customary in the business of such Person.  No Credit Party will use or
permit any property to be used in any manner which might render inapplicable any
insurance coverage, except as could not reasonably be expected to have a
Material Adverse Effect.  Each Credit Party shall, as promptly as practicable
(and in any event by April 30, 2010 or such later date as may be agreed by the
Administrative Agent), deliver to the Collateral Agent certificates of insurance
with respect to the insurance maintained by the Credit Parties as required above
and naming the Collateral Agent as additional insured and/or as loss payee, and
stating that such insurance shall not be cancelled or materially revised without
at least 30 day’s prior written notice (or 10 days’ prior written notice in the
case of nonpayment of premiums) by the insured to the Collateral Agent.

 

10.10.                  Additional Collateral; Further Assurances; Etc.  (a) 
Subject to applicable law, each Credit Party shall, unless the Required Lenders
otherwise consent, cause each of its Wholly-Owned Domestic Subsidiaries
(excluding any Excluded Subsidiary, any Inactive Subsidiary and any Agreed
Non-Guarantor Subsidiary) formed or acquired (or which first

 

101

--------------------------------------------------------------------------------


 

becomes such a Wholly-Owned Domestic Subsidiary or ceases to be an Excluded
Subsidiary, an Inactive Subsidiary or an Agreed Non-Guarantor Subsidiary) after
the date of this Agreement to become a Credit Party (and a party to the Guaranty
and Collateral Agreement and, if same has not been terminated in accordance with
its terms, the Intercreditor Agreement) by executing a Joinder Agreement in
substantially the form set forth as Exhibit M hereto, in each case with such
changes as may be reasonably requested by or satisfactory to the Administrative
Agent (each, a “Joinder Agreement”) within thirty (30) days (or such longer time
period if agreed to by the Administrative Agent in its sole discretion) after
the formation or acquisition thereof or after the first date upon which the
respective Subsidiary of such Person becomes a Wholly-Owned Domestic Subsidiary
or ceases to be an Excluded Subsidiary, an Inactive Subsidiary or an Agreed
Non-Guarantor Subsidiary.  Upon execution and delivery thereof, each such Person
(i) shall become a Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Credit
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders, in any property of such Credit
Party which constitutes Collateral as set forth in, and in accordance with, the
Security Documents.  Without limiting the foregoing, it is understood and agreed
that all actions specified above shall be required to be taken with respect to
Target and each of its Wholly-Owned Domestic Subsidiaries (excluding any
Excluded Subsidiary, any Inactive Subsidiary and any Agreed Non-Guarantor
Subsidiary) as soon as practicable following the Merger Closing Date, and in any
event within thirty (30) days thereafter or such later date if agreed to by the
Administrative Agent in its sole discretion; provided that actions with respect
to Target Mortgaged Properties shall be taken as required by the following
clause (c).

 


(B)                                 SUBJECT TO THE TIME PERIOD IN WHICH TO
DELIVER A JOINDER AGREEMENT PURSUANT TO SECTION 10.10(A) ABOVE, EACH CREDIT
PARTY WILL CAUSE (I) 100% OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH
OF ITS DOMESTIC SUBSIDIARIES (EXCLUDING ANY EXCLUDED SUBSIDIARY) AND (II) 66% OF
THE ISSUED AND OUTSTANDING VOTING EQUITY INTERESTS IN EACH FOREIGN SUBSIDIARY
(EXCLUDING ANY EXCLUDED SUBSIDIARY), AND 100% OF THE ISSUED AND OUTSTANDING
NON-VOTING EQUITY INTERESTS IN EACH SUCH FOREIGN SUBSIDIARY, DIRECTLY OWNED BY
THE BORROWER OR ANY GUARANTOR TO BE SUBJECT AT ALL TIMES TO A FIRST PRIORITY
PERFECTED LIEN IN FAVOR OF THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS AND
CONDITIONS OF THE CREDIT DOCUMENTS OR OTHER SECURITY DOCUMENTS AS THE
ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST.


 


(C)                                  WITHIN 60 DAYS FOLLOWING THE MERGER CLOSING
DATE (OR SUCH LATER DATE AS MAY REASONABLY BE AGREED TO BY THE ADMINISTRATIVE
AGENT, PROVIDED ONE EXTENSION OF 30 DAYS SHALL AUTOMATICALLY BE GRANTED IF THE
APPLICABLE CREDIT PARTIES ARE USING GOOD FAITH EFFORTS TO SATISFY THIS
COVENANT), TARGET AND ITS SUBSIDIARIES WHICH ARE CREDIT PARTIES (AS REQUIRED BY
PRECEDING CLAUSE (A)) SHALL BE REQUIRED TO GRANT MORTGAGES WITH RESPECT TO EACH
TARGET MORTGAGED PROPERTY AND, IN CONNECTION THEREWITH, SHALL TAKE ALL THE
ACTIONS SPECIFIED IN SECTION 6.18 AS WOULD HAVE BEEN REQUIRED IF THE REQUESTED
TARGET MORTGAGED PROPERTY WERE AN ORIGINAL MORTGAGED PROPERTY.  IF (AND ONLY IF)
THE QUALIFIED EQUITY TRIGGER DATE DOES NOT OCCUR ON OR PRIOR TO SEPTEMBER 30,
2010, THEN BY NOVEMBER 30, 2010 (OR SUCH LATER DATE AS MAY REASONABLY BE AGREED
TO BY THE ADMINISTRATIVE AGENT, PROVIDED ONE EXTENSION OF 30 DAYS SHALL
AUTOMATICALLY BE GRANTED IF THE APPLICABLE CREDIT PARTIES ARE USING GOOD FAITH
EFFORTS TO SATISFY THIS COVENANT), THE BORROWER AND ITS SUBSIDIARIES WHICH ARE
CREDIT PARTIES (AS REQUIRED BY PRECEDING CLAUSE (A)) SHALL BE REQUIRED TO GRANT
MORTGAGES WITH RESPECT TO EACH ORIGINAL MORTGAGE TAX STATE PROPERTY AND, IN
CONNECTION THEREWITH, SHALL TAKE ALL THE ACTIONS SPECIFIED IN SECTION 6.18 AS
WOULD HAVE

 

102

--------------------------------------------------------------------------------


 

been required if the respective Original Mortgage Tax State Property were an
Original Mortgaged Property.


 


(D)                                 HOLDINGS WILL, AND WILL CAUSE EACH OTHER
CREDIT PARTY TO, GRANT TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
CREDITORS SECURITY INTERESTS AND MORTGAGES IN SUCH OWNED REAL PROPERTY
(EXCLUDING THE ORIGINAL MORTGAGE TAX STATE PROPERTIES, WHICH ARE SUBJECT TO
PRECEDING CLAUSE (C)) OF HOLDINGS AND SUCH OTHER CREDIT PARTY AS ARE NOT COVERED
BY THE ORIGINAL SECURITY DOCUMENTS (OR OTHERWISE COVERED BY THE ACTIONS TAKEN AS
REQUIRED IN PRECEDING CLAUSES (A) THROUGH (C)) AND AS MAY BE REASONABLY
REQUESTED FROM TIME TO TIME BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
(COLLECTIVELY, THE “ADDITIONAL SECURITY DOCUMENTS”).  ALL SUCH SECURITY
INTERESTS AND MORTGAGES SHALL BE GRANTED PURSUANT TO DOCUMENTATION REASONABLY
SATISFACTORY IN FORM AND SUBSTANCE TO THE COLLATERAL AGENT AND SHALL CONSTITUTE
VALID AND ENFORCEABLE PERFECTED SECURITY INTERESTS, HYPOTHECATIONS AND MORTGAGES
SUPERIOR TO AND PRIOR TO THE RIGHTS OF ALL THIRD PERSONS AND ENFORCEABLE AGAINST
THIRD PARTIES AND SUBJECT TO NO OTHER LIENS EXCEPT FOR PERMITTED LIENS OR, IN
THE CASE OF OWNED REAL PROPERTY, THE PERMITTED ENCUMBRANCES RELATED THERETO. 
THE ADDITIONAL SECURITY DOCUMENTS OR INSTRUMENTS RELATED THERETO SHALL HAVE BEEN
DULY RECORDED OR FILED IN SUCH MANNER AND IN SUCH PLACES AS ARE REQUIRED BY LAW
TO ESTABLISH AND PERFECT THE LIENS IN FAVOR OF THE COLLATERAL AGENT REQUIRED TO
BE GRANTED PURSUANT TO THE ADDITIONAL SECURITY DOCUMENTS AND ALL TAXES, FEES AND
OTHER CHARGES PAYABLE IN CONNECTION THEREWITH SHALL HAVE BEEN PAID IN FULL. 
NOTWITHSTANDING THE FOREGOING, THIS SECTION 10.10(D) SHALL NOT APPLY TO (AND
HOLDINGS AND ITS SUBSIDIARIES SHALL NOT BE REQUIRED TO GRANT A MORTGAGE IN) ANY
OWNED REAL PROPERTY THE FAIR MARKET VALUE (AS REASONABLY ESTIMATED BY THE
BORROWER) OR BOOK VALUE (WHICHEVER IS HIGHER) OF WHICH IS LESS THAN $30,000,000,
EXCEPT THAT IF THE AGGREGATE FAIR MARKET VALUE OR BOOK VALUE (WHICHEVER IS
HIGHER) OF ALL OWNED REAL PROPERTY OF THE CREDIT PARTIES WHICH ARE NOT SUBJECT
TO MORTGAGES (EXCLUSIVE OF THE ORIGINAL MORTGAGE TAX STATE PROPERTIES) IS
GREATER THAN $500,000,000, THEN THE CREDIT PARTIES SHALL BE REQUIRED TO GRANT
MORTGAGES IN SUCH OWNED REAL PROPERTIES AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS SO THAT THE AGGREGATE VALUE OF THE
NON-MORTGAGED OWNED REAL PROPERTIES DESCRIBED ABOVE DOES NOT EXCEED
$500,000,000.  FURTHERMORE, WITH RESPECT TO ANY OWNED REAL PROPERTY IN A
MORTGAGE TAX STATE WHICH IS ACQUIRED BY HOLDINGS OR A SUBSIDIARY THEREOF WHICH
IS A CREDIT PARTY AFTER THE INITIAL BORROWING DATE AND WITH RESPECT TO WHICH A
MORTGAGE WOULD OTHERWISE BE REQUIRED TO BE GRANTED ABOVE, THE ADMINISTRATIVE
AGENT MAY, IN ITS SOLE DISCRETION, AGREE THAT A MORTGAGE ON SUCH OWNED REAL
PROPERTY SHALL NOT BE REQUIRED IF THE ADMINISTRATIVE AGENT DETERMINES THAT THE
COST OF OBTAINING THE RESPECTIVE MORTGAGE EXCEEDS THE BENEFITS OF THE SECURITY
INTERESTS IN THE RESPECTIVE OWNED REAL PROPERTY (GIVEN THE OTHER COLLATERAL AT
SUCH TIME FOR THE OBLIGATIONS).


 


(E)                                  HOLDINGS WILL, AND WILL CAUSE EACH OF THE
OTHER CREDIT PARTIES TO, AT THE EXPENSE OF HOLDINGS AND THE BORROWER, MAKE,
EXECUTE, ENDORSE, ACKNOWLEDGE, FILE AND/OR DELIVER TO THE COLLATERAL AGENT FROM
TIME TO TIME SUCH VOUCHERS, INVOICES, SCHEDULES, CONFIRMATORY ASSIGNMENTS,
FINANCING STATEMENTS, TRANSFER ENDORSEMENTS, POWERS OF ATTORNEY, CERTIFICATES,
REAL PROPERTY SURVEYS, REPORTS, LANDLORD WAIVERS, BAILEE AGREEMENTS, CONTROL
AGREEMENTS AND OTHER ASSURANCES OR INSTRUMENTS AND TAKE SUCH FURTHER STEPS
RELATING TO THE COLLATERAL COVERED BY ANY OF THE SECURITY DOCUMENTS AS THE
COLLATERAL AGENT MAY REASONABLY REQUIRE; PROVIDED THAT THE FOREGOING SHALL NOT
REQUIRE ACTIONS WHICH ARE EXPRESSLY NOT REQUIRED TO BE TAKEN IN ACCORDANCE WITH
THE TERMS OF ANY RELEVANT SECURITY DOCUMENT OR THIS AGREEMENT.  FURTHERMORE,
HOLDINGS WILL, AND WILL CAUSE THE OTHER CREDIT PARTIES THAT ARE SUBSIDIARIES OF
HOLDINGS TO, DELIVER TO THE

 

103

--------------------------------------------------------------------------------


 

Collateral Agent such opinions of counsel, title insurance and other related
documents as may be reasonably requested by the Administrative Agent to assure
itself that this Section 10.10 has been complied with or this Agreement.


 


(F)                                    IF THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS REASONABLY DETERMINE THAT THEY ARE REQUIRED BY LAW OR
REGULATION TO HAVE APPRAISALS PREPARED IN RESPECT OF ANY REAL PROPERTY OF
HOLDINGS AND THE OTHER CREDIT PARTIES CONSTITUTING COLLATERAL, HOLDINGS AND THE
BORROWER WILL, AT THEIR OWN EXPENSE, PROVIDE TO THE ADMINISTRATIVE AGENT
APPRAISALS WHICH SATISFY THE APPLICABLE REQUIREMENTS OF THE REAL ESTATE
APPRAISAL REFORM AMENDMENTS OF THE FINANCIAL INSTITUTION REFORM, RECOVERY AND
ENFORCEMENT ACT OF 1989, AS AMENDED, AND WHICH SHALL OTHERWISE BE IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


 


(G)                                 HOLDINGS AND THE BORROWER AGREE THAT EACH
ACTION REQUIRED BY CLAUSES (D) THROUGH (F) OF THIS SECTION 10.10 SHALL BE
COMPLETED AS SOON AS POSSIBLE, BUT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THE RELEVANT SECURITY DOCUMENT OR THIS AGREEMENT, IN NO EVENT LATER THAN 45 DAYS
AFTER SUCH ACTION IS REQUESTED TO BE TAKEN BY THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS (OR SUCH LONGER PERIOD AS MAY BE SATISFACTORY TO THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, AS THE CASE MAY BE); PROVIDED THAT
IN NO EVENT WILL HOLDINGS OR ANY OF ITS SUBSIDIARIES BE REQUIRED TO TAKE ANY
ACTION, OTHER THAN USING ITS COMMERCIALLY REASONABLE EFFORTS, TO OBTAIN CONSENTS
FROM THIRD PARTIES (WHO ARE NOT SUBSIDIARIES OF HOLDINGS) WITH RESPECT TO ITS
COMPLIANCE WITH THIS SECTION 10.10.


 


(H)                                 WITHIN 60 DAYS AFTER ANY REQUEST BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR SUCH LATER DATE AS MAY BE
AGREED BY THE ADMINISTRATIVE AGENT), WITH RESPECT TO ANY EQUITY INTERESTS IN ONE
OR MORE PERSONS ORGANIZED UNDER THE LAWS OF A NON-U.S. JURISDICTION WHICH HAVE
BEEN PLEDGED PURSUANT TO THE GUARANTY AND COLLATERAL AGREEMENT, IF THE
ADMINISTRATIVE AGENT OR REQUIRED LENDERS REASONABLY DETERMINE (BASED ON ADVICE
OF LOCAL COUNSEL AND TO THE EXTENT LEGALLY PERMITTED BY THE RELEVANT APPLICABLE
FOREIGN LAW) THAT IT WOULD BE IN THE INTERESTS OF THE SECURED CREDITORS THAT THE
RESPECTIVE CREDIT PARTY OR CREDIT PARTIES WHICH OWN SUCH EQUITY INTERESTS
AUTHORIZE, EXECUTE AND DELIVER ONE OR MORE ADDITIONAL PLEDGE AGREEMENTS GOVERNED
BY THE LAWS OF THE JURISDICTION OR JURISDICTIONS IN WHICH THE PERSON OR PERSONS
WHOSE EQUITY INTERESTS ARE BEING PLEDGED IS (OR ARE) ORGANIZED, THEN THE
RESPECTIVE CREDIT PARTY OR CREDIT PARTIES SHALL, SUBJECT TO LOCAL LAW
LIMITATIONS, (I) SO AUTHORIZE, EXECUTE AND DELIVER ONE OR MORE SUCH ADDITIONAL
PLEDGE AGREEMENTS (EACH, AS AMENDED, MODIFIED, RESTATED AND/OR SUPPLEMENTED FROM
TIME TO TIME, A “FOREIGN PLEDGE AGREEMENT” AND, COLLECTIVELY, THE “FOREIGN
PLEDGE AGREEMENTS”) AND (II) TAKE SUCH REASONABLE ACTIONS AS MAY BE NECESSARY OR
DESIRABLE UNDER LOCAL LAW (AS ADVISED BY LOCAL COUNSEL) TO CREATE, MAINTAIN,
EFFECT, PERFECT, PRESERVE, MAINTAIN AND PROTECT THE SECURITY INTERESTS GRANTED
(OR PURPORTED TO BE GRANTED) BY EACH SUCH FOREIGN PLEDGE AGREEMENT.  EACH
FOREIGN PLEDGE AGREEMENT SHALL (I) BE PREPARED BY LOCAL COUNSEL REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (II) BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, IT BEING UNDERSTOOD AND
AGREED, HOWEVER, IN THE CASE OF ANY FOREIGN PLEDGE AGREEMENT ENTERED INTO BY
HOLDINGS OR ANY OF ITS SUBSIDIARIES, THE RESPECTIVE CREDIT PARTY SHALL NOT BE
REQUIRED TO PLEDGE MORE THAN 66% OF THE TOTAL COMBINED VOTING POWER OF ALL
CLASSES OF EQUITY INTERESTS ENTITLED TO VOTE OF ANY FOREIGN SUBSIDIARY THAT IS A
CORPORATION (OR TREATED AS SUCH FOR U.S. FEDERAL TAX PURPOSES) IN SUPPORT OF ITS
OBLIGATIONS (X) AS A BORROWER UNDER THE CREDIT AGREEMENT (IN THE CASE OF THE
BORROWER) OR (Y) UNDER ITS GUARANTY IN RESPECT OF THE OBLIGATIONS OF THE
BORROWER (IN THE CASE OF THE OTHER CREDIT PARTIES) (ALTHOUGH

 

104

--------------------------------------------------------------------------------


 

100% of the non-voting Equity Interests, if any, of each such Foreign Subsidiary
shall be required to be pledged in support of such obligations). 
Notwithstanding anything to the contrary contained in this Section 10.10, no
Foreign Subsidiary shall guarantee any Obligation of the Borrower and no
security or similar interest shall be granted in the assets of any Foreign
Subsidiary, which security or similar interest guarantees any Obligation of the
Borrower.  In determining whether to require one or more Foreign Pledge
Agreements as permitted above, the Administrative Agent or Required Lenders, as
the case may be, shall (in their sole discretion) consider the costs of the
actions required in connection with the execution and delivery of the respective
Foreign Pledge Agreements as against the relative value of the security
interests and additional protection provided thereby.


 


(I)                                     TO THE EXTENT ANY ACTION WHICH WOULD
OTHERWISE HAVE BEEN REQUIRED TO BE TAKEN PURSUANT TO SECTIONS 6.10 AND 6.18
HEREOF HAVE NOT BEEN TAKEN ON OR PRIOR TO THE INITIAL BORROWING DATE AS
PERMITTED BY SECTION 6.10(B), THEN THE BORROWER SHALL CAUSE ALL SUCH ACTIONS TO
BE TAKEN AS PROMPTLY AS PRACTICABLE AFTER THE INITIAL BORROWING DATE, PROVIDED
THAT IN ANY EVENT SUCH ACTIONS SHALL BE REQUIRED TO BE COMPLETED WITHIN (X) 30
DAYS AFTER THE INITIAL BORROWING DATE IN THE CASE OF ACTIONS OTHERWISE REQUIRED
UNDER SECTIONS 6.10(A) AND (Y) 60 DAYS AFTER THE INITIAL BORROWING DATE IN THE
CASE OF ACTIONS REQUIRED TO BE TAKEN PURSUANT TO SECTION 6.18, IN EACH CASE AS
SUCH DATES MAY BE EXTENDED (WITH RESPECT TO A GIVEN ACTION OR ACTIONS) AT THE
SOLE DISCRETION OF THE ADMINISTRATIVE AGENT.  IN DETERMINING WHETHER TO REQUIRE
ONE OR MORE FOREIGN PLEDGE AGREEMENTS AS PERMITTED ABOVE, THE ADMINISTRATIVE
AGENT OR REQUIRED LENDERS, AS THE CASE MAY BE, SHALL (IN THEIR SOLE DISCRETION)
CONSIDER THE COSTS OF THE ACTIONS REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THE RESPECTIVE FOREIGN PLEDGE AGREEMENTS AS AGAINST THE RELATIVE
VALUE OF THE SECURITY INTERESTS AND ADDITIONAL PROTECTION PROVIDED THEREBY.


 

10.11.                  [Intentionally Omitted.]

 

10.12.                  Ratings.  Holdings and the Borrower shall use
commercially reasonable efforts to obtain and maintain (i) a public corporate
family rating of Holdings and a rating of the Loans, in each case from Moody’s,
and (ii) a public corporate credit rating of Holdings and a rating of the Loans,
in each case from S&P (it being understood and agreed that “commercially
reasonable efforts” shall in any event include the payment by Holdings or the
Borrower of customary rating agency fees and cooperation with information and
data requests by Moody’s and S&P in connection with their ratings process).

 

10.13.                  Merger; Target Refinancing.  Holdings and the Borrower
hereby agree and covenant to:

 


(A)                                  CONSUMMATE THE MERGER IN ACCORDANCE IN ALL
MATERIAL RESPECTS WITH THE TERMS AND CONDITIONS OF THE MERGER AGREEMENT AND ALL
APPLICABLE LAW AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT ON OR PRIOR TO THE
EARLIER TO OCCUR OF (X) THE 35TH DAY AFTER THE 90% CONDITION HAS BEEN SATISFIED
AND (Y) OCTOBER 15, 2010;


 


(B)                                 WITHIN 50 DAYS AFTER THE MERGER CLOSING
DATE, CAUSE THE REDEMPTION IN FULL OF ALL THEN OUTSTANDING TARGET EXISTING NOTES
(THE “TARGET REFINANCING”), WHICH TARGET EXISTING NOTES SHALL AT SUCH TIME BE
PERMANENTLY RETIRED; PROVIDED THAT IF ANY TARGET EXISTING NOTES ARE OUTSTANDING
ON THE MERGER CLOSING DATE, BORROWER SHALL CAUSE TARGET

 

105

--------------------------------------------------------------------------------



 


OR TARGET SUB TO ISSUE (ON THE MERGER CLOSING DATE) AN IRREVOCABLE NOTICE OF
REDEMPTION OF ALL THEN OUTSTANDING TARGET EXISTING NOTES IN ACCORDANCE WITH THE
REQUIREMENTS OF THE INDENTURE GOVERNING THE TARGET EXISTING NOTES (THE “TARGET
EXISTING NOTES INDENTURE”) AND SHALL ON THE MERGER CLOSING DATE DEPOSIT WITH THE
TRUSTEE UNDER THE TARGET EXISTING NOTES INDENTURE CASH IN THE AGGREGATE AMOUNT
NEEDED TO EFFECT SUCH REDEMPTIONS (INCLUDING AMOUNTS NEEDS FOR ACCRUED INTEREST
AND ANY APPLICABLE MAKE WHOLE PREMIUMS); AND


 


(C)           EFFECT THE TRANSACTION IN ALL MATERIAL RESPECTS IN ACCORDANCE WITH
THE TRANSACTION SUMMARY.


 

SECTION 11.         Negative Covenants.  Each of Holdings and the Borrower
hereby covenants and agrees that on and after the Effective Date and until the
Total Commitment and all Letters of Credit have terminated and the Loans, Notes
and Unpaid Drawings (in each case, together with interest thereon), Fees and all
other Obligations (other than indemnities that are not then due and payable)
incurred hereunder and thereunder, are paid in full:

 

11.01.      Indebtedness.  Holdings will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(I)            INDEBTEDNESS (A) INCURRED PURSUANT TO THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS AND (B) PERMITTED REFINANCING INDEBTEDNESS INCURRED WITH
RESPECT TO INDEBTEDNESS THERETOFORE OUTSTANDING PURSUANT TO THIS CLAUSE (I);
PROVIDED THAT (X) PERMITTED REFINANCING INDEBTEDNESS INCURRED PURSUANT TO THIS
CLAUSE (I)(B) MAY ONLY BE PURSUANT TO ONE OR MORE ISSUES OF PERMITTED SECOND
LIEN NOTES OR PERMITTED UNSECURED NOTES AND (Y) IF ANY SUCH PERMITTED
REFINANCING INDEBTEDNESS IS INCURRED IN RESPECT OF REVOLVING LOAN COMMITMENTS OR
OUTSTANDINGS PURSUANT THERETO (WHICH SHALL ONLY BE PERMITTED IN ACCORDANCE WITH
THE REPAYMENT PRIORITIES PURSUANT TO SECTION 5.02(G)), THERE SHALL BE REQUIRED
TO BE A PERMANENT REDUCTION TO THE TOTAL REVOLVING LOAN COMMITMENT IN AN AMOUNT
EQUAL TO THE RESPECTIVE PERMITTED REFINANCING INDEBTEDNESS (IN WHICH CASE
REVOLVING LOANS OR SWINGLINE LOANS THEN OUTSTANDING PURSUANT TO THE REVOLVING
LOAN COMMITMENTS SHALL BE REQUIRED TO BE REPAID WITH SUCH AMOUNTS ONLY TO THE
EXTENT THEN OUTSTANDING);

 

(II)           INDEBTEDNESS OF THE BORROWER OR HOLDINGS (WHICH MAY BE GUARANTEED
BY ONE OR MORE CREDIT PARTIES, FOR SO LONG AS EACH SUCH PERSON REMAINS A CREDIT
PARTY HEREUNDER) INCURRED ON OR PRIOR TO THE MERGER CLOSING DATE PURSUANT TO THE
BRIDGE LOAN AGREEMENT AND/OR ONE OR MORE ISSUANCES OF PERMITTED NOTES; PROVIDED
THAT (X) ALL NET CASH PROCEEDS OF EACH INCURRENCE OF INDEBTEDNESS PERMITTED
PURSUANT TO THIS CLAUSE (II) SHALL BE USED SOLELY TO FINANCE THE MERGER, THE
TERMINATION OF THE PRIOR MERGER AGREEMENT, THE EXCHANGE OFFER, THE BORROWER
REFINANCING, THE TARGET REFINANCING AND/OR TOP-OFF PURCHASES (IF ANY) AND TO PAY
FEES AND EXPENSES INCURRED WITH THE TRANSACTION AND (Y) THE AGGREGATE PRINCIPAL
AMOUNT OF ALL INDEBTEDNESS INCURRED PURSUANT TO THIS CLAUSE (II) SHALL NOT
EXCEED $1,750,000,000;

 

(III)          UNTIL THE OCCURRENCE OF THE MERGER CLOSING DATE, INDEBTEDNESS OF
TARGET AND ITS SUBSIDIARIES THAT REMAINS OUTSTANDING CONSISTENT WITH THE
REQUIREMENTS OF THE

 

106

--------------------------------------------------------------------------------


 

SECOND SENTENCE OF SECTION 6.14 HEREOF;

 

(IV)          UNTIL AND INCLUDING THE 50TH DAY AFTER THE MERGER CLOSING DATE,
INDEBTEDNESS PURSUANT TO THE TARGET EXISTING NOTES BUT ONLY IF THE ACTIONS
REQUIRED BY THE PROVISO TO SECTION 10.13(B) HEREOF HAVE BEEN TAKEN ON THE MERGER
CLOSING DATE;

 

(V)           INDEBTEDNESS EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE
11.01;

 

(VI)          INDEBTEDNESS OF (W) ANY CREDIT PARTY TO ANY OTHER CREDIT PARTY,
(X) HOLDINGS OR MERGERSUB TO TARGET REPRESENTING AMOUNTS OWED TO TARGET FOR
TOP-OFF PURCHASES OF TARGET COMMON STOCK PURCHASED FROM TARGET, (Y) ANY CREDIT
PARTY TO ANY FOREIGN SUBSIDIARY OR EXCLUDED SUBSIDIARY SO LONG AS (1) SUCH
INDEBTEDNESS ARISES PURSUANT TO SECTION 11.03(A)(XVI) OR IS OTHERWISE IN A
PRINCIPAL AMOUNT NOT IN EXCESS OF THE AMOUNT OF CASH LOANED TO SUCH CREDIT PARTY
FROM THE RESPECTIVE FOREIGN SUBSIDIARY OR EXCLUDED SUBSIDIARY, (2) SUCH
INDEBTEDNESS IS UNSECURED AND SUBORDINATED TO ITS OBLIGATIONS PURSUANT TO THE
RESPECTIVE CREDIT DOCUMENTS TO WHICH IT IS A PARTY (AND ANY OTHER SECURED
OBLIGATIONS) ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
(3) SUCH INDEBTEDNESS IS NOT GUARANTEED BY ANY CREDIT PARTY, AND (Z) TARGET TO
THE BORROWER AS A RESULT OF LOANS MADE TO IT PURSUANT TO SECTION 11.04(XXIII);

 

(VII)         INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR
TO ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR;

 

(VIII)        INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR
TO ANY CREDIT PARTY TO THE EXTENT THAT THE CREDIT EXTENSION CREATING SUCH
INDEBTEDNESS IS PERMITTED UNDER SECTION 11.04(VIII);

 

(IX)           INDEBTEDNESS OF FOREIGN SUBSIDIARIES IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $150,000,000 AT ANY TIME OUTSTANDING;

 

(X)            GUARANTEES BY A CREDIT PARTY OF INDEBTEDNESS OF ANY OTHER CREDIT
PARTY (OTHER THAN HOLDINGS) IF THE PRIMARY OBLIGATION IS EXPRESSLY PERMITTED
ELSEWHERE IN THIS SECTION 11.01 (OTHER THAN (X) AS EXPRESSLY OTHERWISE PROVIDED
IN THE DEFINITION OF PERMITTED REFINANCING INDEBTEDNESS IN THE CASE OF SUCH
PERMITTED REFINANCING INDEBTEDNESS AND (Y) INDEBTEDNESS INCURRED OR ACQUIRED
PURSUANT TO CLAUSE (VI)(Y) ABOVE OR (XVI) BELOW, WHICH MAY NOT BE GUARANTEED BY
A CREDIT PARTY UNLESS (IN THE CASE OF CLAUSE (XVI) BELOW) SUCH GUARANTEE EXISTED
AT THE TIME SUCH CREDIT PARTY BECAME A SUBSIDIARY HEREUNDER);

 

(XI)           GUARANTEES BY ANY SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR
OF INDEBTEDNESS OF OTHER SUBSIDIARIES THAT ARE NOT SUBSIDIARY GUARANTORS IF THE
PRIMARY OBLIGATION IS OTHERWISE EXPRESSLY PERMITTED ELSEWHERE IN THIS
SECTION 11.01;

 

(XII)          GUARANTEES BY A CREDIT PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY
THAT IS NOT A SUBSIDIARY GUARANTOR IF THE PRIMARY OBLIGATION IS EXPRESSLY
PERMITTED ELSEWHERE IN THIS SECTION 11.01 AND IF THE CREDIT EXTENSION CREATING
SUCH GUARANTEE (FOR THIS

 

107

--------------------------------------------------------------------------------


 

PURPOSE, DETERMINED AS IF THE MAXIMUM AMOUNT SO GUARANTEED CONSTITUTES AN
INVESTMENT PURSUANT TO SAID SECTION 11.04(VIII)) IS PERMITTED UNDER
SECTION 11.04(VIII);

 

(XIII)         (A) INDEBTEDNESS OF ANY CREDIT PARTY OR ANY OF ITS SUBSIDIARIES
INCURRED TO FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY
PROPERTY, PLANT AND EQUIPMENT, INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY
INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR
SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF;  PROVIDED
THAT SUCH INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 180 DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, AND
(B) PERMITTED REFINANCING INDEBTEDNESS INCURRED WITH RESPECT TO INDEBTEDNESS
THERETOFORE OUTSTANDING PURSUANT TO THIS CLAUSE (XIII); PROVIDED THAT THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (XIII) AND
CLAUSE (XIV) OF THIS SECTION SHALL NOT EXCEED AT ANY TIME OUTSTANDING AN AMOUNT
EQUAL TO 5% OF CONSOLIDATED TOTAL ASSETS AS AT THE LAST DAY OF THE MOST RECENTLY
ENDED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN (OR WERE REQUIRED
TO BE) FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.01(A) OR
(B) (OR PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON THE DECEMBER 31, 2009
CONSOLIDATED BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT TO SECTION 9.04(A)),
AS THE CASE MAY BE; PROVIDED THAT NO VIOLATION OF THIS CLAUSE (XIII) SHALL OCCUR
SOLELY AS A RESULT OF ANY REDUCTION IN CONSOLIDATED TOTAL ASSETS IF AT THE TIME
THE RESPECTIVE INDEBTEDNESS WAS INCURRED SUCH INCURRENCE WAS PERMITTED WITHIN
THE LIMITATIONS ESTABLISHED BY THIS CLAUSE (XIII);

 

(XIV)        (A) PURCHASE MONEY INDEBTEDNESS INCURRED IN CONNECTION WITH THE
PURCHASE OF ANY PROPERTY, PLANT AND EQUIPMENT; PROVIDED THAT, THE AMOUNT OF SUCH
PURCHASE MONEY INDEBTEDNESS SHALL BE LIMITED TO AN AMOUNT NOT IN EXCESS OF THE
PURCHASE PRICE OF SUCH PROPERTY, PLANT AND EQUIPMENT AND (B) PERMITTED
REFINANCING INDEBTEDNESS IN RESPECT OF INDEBTEDNESS THERETOFORE OUTSTANDING
PURSUANT TO THIS CLAUSE (XIV); PROVIDED THAT, THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (XIV) AND CLAUSE (XIII) OF THIS
SECTION SHALL NOT EXCEED AT ANY TIME OUTSTANDING AN AMOUNT EQUAL TO 5% OF
CONSOLIDATED TOTAL ASSETS AS AT THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL
QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN (OR WERE REQUIRED TO BE)
FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.01(A) OR (B) (OR
PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON THE DECEMBER 31, 2009 CONSOLIDATED
BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT TO SECTION 9.04(A)), AS THE CASE
MAY BE; PROVIDED THAT NO VIOLATION OF THIS CLAUSE (XIV) SHALL OCCUR SOLELY AS A
RESULT OF ANY REDUCTION IN CONSOLIDATED TOTAL ASSETS IF AT THE TIME THE
RESPECTIVE INDEBTEDNESS WAS INCURRED SUCH INCURRENCE WAS PERMITTED WITHIN THE
LIMITATIONS ESTABLISHED BY THIS CLAUSE (XIV);

 

(XV)         PERMITTED REFINANCING INDEBTEDNESS INCURRED IN RESPECT OF (AND TO
REFINANCE) INDEBTEDNESS THERETOFORE OUTSTANDING (AND PERMITTED TO BE
OUTSTANDING) PURSUANT TO CLAUSES (II), (V) AND (XV) HEREOF;

 

(XVI)        AFTER THE MERGER CLOSING DATE, (A) INDEBTEDNESS OF ANY PERSON THAT
BECOMES A SUBSIDIARY AFTER THE MERGER CLOSING DATE; PROVIDED THAT SUCH
INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT
CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A
SUBSIDIARY AND (B) PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF INDEBTEDNESS
THERETOFORE OUTSTANDING

 

108

--------------------------------------------------------------------------------


 

PURSUANT TO THIS CLAUSE (XVI); PROVIDED THAT, THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (XVI) SHALL NOT EXCEED AT ANY TIME
OUTSTANDING AN AMOUNT EQUAL TO 5% OF CONSOLIDATED TOTAL ASSETS AS AT THE LAST
DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS
HAVE BEEN (OR WERE REQUIRED TO BE) FURNISHED TO THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 10.01(A) OR (B) (OR PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON
THE DECEMBER 31, 2009 CONSOLIDATED BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT
TO SECTION 9.04(A)), AS THE CASE MAY BE; PROVIDED THAT NO VIOLATION OF THIS
CLAUSE (XVI) SHALL OCCUR SOLELY AS A RESULT OF ANY REDUCTION IN CONSOLIDATED
TOTAL ASSETS IF AT THE TIME THE RESPECTIVE INDEBTEDNESS WAS INCURRED SUCH
INCURRENCE WAS PERMITTED WITHIN THE LIMITATIONS ESTABLISHED BY THIS CLAUSE
(XVI);

 

(XVII)       INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES UNDER INTEREST
RATE PROTECTION AGREEMENTS AND OTHER HEDGING AGREEMENTS PERMITTED UNDER
SECTION 11.05;

 

(XVIII)      INDEBTEDNESS IN RESPECT OF DEPOSITS HELD UNDER FORWARD PURCHASING
ARRANGEMENTS ENTERED INTO WITH CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS;

 

(XIX)         INDEBTEDNESS OF ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IN RESPECT OF PERFORMANCE, BID, SURETY, APPEAL OR SIMILAR BONDS OR
COMPLETION OR PERFORMANCE GUARANTEES PROVIDED IN THE ORDINARY COURSE OF
BUSINESS;

 

(XX)          INDEBTEDNESS OF ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES IN RESPECT OF WORKERS’ COMPENSATION CLAIMS OR SELF-INSURANCE
OBLIGATIONS OTHERWISE PERMITTED HEREUNDER, IN EACH CASE INCURRED IN THE ORDINARY
COURSE OF BUSINESS;

 

(XXI)         CUSTOMARY INDEMNIFICATION, REIMBURSEMENT OR SIMILAR OBLIGATIONS
AND WARRANTIES UNDER LEASES AND OTHER CONTRACTS IN THE ORDINARY COURSE OF
BUSINESS;

 

(XXII)        PAYMENT OBLIGATIONS OF HOLDINGS UNDER THE NOL AGREEMENT;

 

(XXIII)       GUARANTEES CONSTITUTING INVESTMENTS EXPRESSLY PERMITTED BY
SECTION 11.04 (EXCLUDING CLAUSE (IV) THEREOF);

 

(XXIV)       ANY INDEBTEDNESS (INCLUDING THE FUNDING OF A TRUST FUND, A LETTER
OF CREDIT OR SOME OTHER FORM OF THIRD PARTY INSTRUMENT OR THE PROVISION OF A
GUARANTEE) OF THE BORROWER OR HOLDINGS REQUIRED IN CONNECTION WITH THE PROVISION
OF FINANCIAL ASSURANCE PURSUANT TO THE CONSENT DECREE;

 

(XXV)        INDEBTEDNESS OF TARGET AND TERRA CAPITAL OR THEIR SUBSIDIARIES TO
(I) TERRA NITROGEN ARISING IN CONNECTION WITH UNPAID OBLIGATIONS TO TERRA
NITROGEN UNDER THE NITROGEN SERVICING AGREEMENT AND WITH RESPECT TO RECEIVABLES
OF TERRA NITROGEN COLLECTED BY TARGET OR TERRA CAPITAL OR THEIR SUBSIDIARIES,
THE PROCEEDS OF WHICH HAVE NOT THEN BEEN REMITTED TO TERRA NITROGEN AND
(II) TERRA CANADA WITH RESPECT TO THE UNPAID PURCHASE PRICE OF INVENTORY SOLD BY
TERRA CANADA TO TARGET OR ITS SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS OR
RECEIVABLES OF TERRA CANADA COLLECTED BY TARGET OR TERRA CAPITAL OR THEIR
SUBSIDIARIES, THE PROCEEDS OF WHICH HAVE NOT THEN BEEN REMITTED TO TERRA CANADA,
PROVIDED IN EACH CASE THAT AMOUNTS ARE INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND SETTLED ON A REGULAR BASIS IN ACCORDANCE WITH PAST

 

109

--------------------------------------------------------------------------------


 

PRACTICES;

 

(XXVI)       INDEBTEDNESS ARISING FROM THE HONORING BY A BANK OR OTHER FINANCIAL
INSTITUTION OF A CHECK, DRAFT OR SIMILAR INSTRUMENT DRAWN AGAINST INSUFFICIENT
FUNDS IN THE ORDINARY COURSE OF BUSINESS, SO LONG AS SUCH INDEBTEDNESS IS
EXTINGUISHED WITHIN FOUR BUSINESS DAYS OF ITS INCURRENCE;

 

(XXVII)      AFTER THE MERGER CLOSING DATE AND THE REPAYMENT IN FULL OF ALL
BRIDGE LOANS (FOR THIS PURPOSE, DETERMINED WITHOUT REGARD TO THE PROVISO TO THE
DEFINITION THEREOF), UNSECURED INDEBTEDNESS INCURRED BY HOLDINGS OR THE BORROWER
(AND WHICH MAY BE GUARANTEED BY ONE OR MORE OTHER CREDIT PARTIES) SO LONG AS
(X) ALL NET CASH PROCEEDS THEREFROM ARE USED SUBSTANTIALLY CONTEMPORANEOUSLY
WITH THE ISSUANCE THEREOF TO FINANCE ONE OR MORE ACQUISITIONS BY THE BORROWER OR
ONE OR MORE WHOLLY-OWNED SUBSIDIARIES THEREOF WHICH ARE CREDIT PARTIES (FOR THIS
PURPOSE DETERMINED AS IF THE PHRASE “IN EXCESS OF 50% OF THE CAPITAL STOCK,
PARTNERSHIP INTERESTS, MEMBERSHIP INTERESTS OR EQUITY OF ANY PERSON” APPEARING
IN THE DEFINITION OF ACQUISITION INSTEAD READ “100% OF THE CAPITAL STOCK,
PARTNERSHIP INTERESTS, MEMBERSHIP INTERESTS OR EQUITY OF ANY PERSON (OTHER THAN,
IN THE CASE OF A FOREIGN SUBSIDIARY OF THE BORROWER, DIRECTOR’S QUALIFYING
SHARES AND/OR OTHER NOMINAL AMOUNT OF SHARES REQUIRED TO BE HELD BY PERSONS
OTHER THAN THE BORROWER AND ITS SUBSIDIARIES UNDER APPLICABLE LAW)”),
(Y) IMMEDIATELY AFTER GIVING EFFECT THERETO (AND THE RESPECTIVE ACQUISITION),
FOR THE TEST PERIOD MOST RECENTLY ENDED FOR WHICH FINANCIAL STATEMENTS HAVE BEEN
(OR WERE REQUIRED TO BE) FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 10.01(A) OR (B), HOLDINGS WOULD BE IN COMPLIANCE ON A PRO FORMA BASIS
WITH THE COVENANTS CONTAINED IN SECTIONS 11.11 AND 11.12 (FOR THIS PURPOSE,
USING THE LEVELS PROVIDED FOR SEPTEMBER 30, 2010 FOR ALL PERIODS PRIOR TO THE
TIME WHEN FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010 HAVE
BEEN (OR WERE REQUIRED TO BE) FURNISHED TO THE ADMINISTRATIVE AGENT), AND (Z) NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST AFTER GIVING EFFECT TO THE RESPECTIVE
ISSUANCE OF INDEBTEDNESS OR THE RESPECTIVE ACQUISITION OR ACQUISITIONS TO BE
EFFECTED WITH THE PROCEEDS THEREOF;

 

(XXVIII)     SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
RESULT THEREFROM, INDEBTEDNESS OF HOLDINGS AND THE BORROWER (WHICH MAY BE
GUARANTEED BY ONE OR MORE OTHER CREDIT PARTIES) IN AN AGGREGATE PRINCIPAL AMOUNT
NOT EXCEEDING THE GREATER OF $750,000,000 OR AN AMOUNT EQUAL TO 10% OF
CONSOLIDATED TOTAL ASSETS AS AT THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL
QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN (OR WERE REQUIRED TO BE)
FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.01(A) OR (B) (OR
PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON THE DECEMBER 31, 2009 CONSOLIDATED
BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT TO SECTION 9.04(A)), AS THE CASE
MAY BE; PROVIDED THAT (W) AT THE TIME OF ANY INCURRENCE OF INDEBTEDNESS PURSUANT
TO THIS CLAUSE (XXVIII), IF THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS SO
OUTSTANDING WOULD EXCEED $100,000,000, THEN THE BORROWER SHALL ALSO BE REQUIRED
TO ESTABLISH COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN
SECTIONS 11.11 AND 11.12 (FOR THIS PURPOSE, USING THE LEVELS PROVIDED FOR
SEPTEMBER 30, 2010 FOR ALL PERIODS PRIOR THE TIME WHEN FINANCIAL STATEMENTS FOR
THE FISCAL YEAR ENDED DECEMBER 31, 2010 HAVE BEEN (OR WERE REQUIRED TO BE)
FURNISHED TO THE ADMINISTRATIVE AGENT, (X) INDEBTEDNESS INCURRED PURSUANT TO
THIS CLAUSE (XXVIII) MAY NOT BE SECURED

 

110

--------------------------------------------------------------------------------


 

UNLESS, AT THE TIME OF ANY INCURRENCE OF SECURED INDEBTEDNESS PURSUANT TO THIS
CLAUSE (XXVIII), THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING SECURED
INDEBTEDNESS PURSUANT TO THIS CLAUSE (XXVIII) SHALL NOT EXCEED AN AMOUNT EQUAL
TO 3% OF CONSOLIDATED TOTAL ASSETS ON THE LAST DAY OF THE MOST RECENTLY ENDED
FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN (OR WERE REQUIRED TO BE)
FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 10.01(A) OR (B) (OR
PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON THE DECEMBER 31, 2009 CONSOLIDATED
BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT TO SECTION 9.04(A)), AS THE CASE
MAY BE, (Y) NO VIOLATION OF THIS CLAUSE (XXVIII) SHALL OCCUR SOLELY AS A RESULT
OF ANY REDUCTION IN CONSOLIDATED TOTAL ASSETS IF AT THE TIME THE RESPECTIVE
INDEBTEDNESS WAS INCURRED SUCH INCURRENCE WAS PERMITTED WITHIN THE LIMITATIONS
ESTABLISHED BY THIS CLAUSE (XXVIII), AND (Z) NOT MORE THAN $50,000,000 OF
INDEBTEDNESS MAY BE OUTSTANDING PURSUANT TO THIS CLAUSE (XXVIII) AT ANY TIME
PRIOR TO THE LATER TO OCCUR OF THE MERGER CLOSING DATE AND THE REPAYMENT IN FULL
OF ALL BRIDGE LOANS (FOR THIS PURPOSE, DETERMINED WITHOUT REGARD TO THE PROVISO
TO THE DEFINITION THEREOF); AND

 

(XXIX)       SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OF
INCURRENCE THEREOF OR WOULD RESULT THEREFROM, INDEBTEDNESS OF SUBSIDIARIES OF
THE BORROWER IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING $50,000,000 AT ANY
TIME OUTSTANDING.

 

Notwithstanding anything to the contrary contained above, (A) except for
Indebtedness outstanding pursuant to Section 11.01(i)(A) and obligations
pursuant to Interest Rate Protection Agreements and Other Hedging Agreements
which are secured pursuant to the Security Documents, no Additional First-Lien
Obligations (as defined in the Intercreditor Agreement) shall be permitted to be
incurred at any time and (B) the only Second-Lien Obligations under, and as
defined in, the Intercreditor Agreement shall be those incurred from time to
time under, and as permitted by Sections 11.01(i)(B) and (ii), and Permitted
Refinancing Indebtedness incurred in respect thereof (or in respect of Permitted
Refinancing Indebtedness originally incurred in respect thereof or a previous
refinancing thereof) pursuant to Section 11.01(xv).

 

11.02.      Liens.  Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
Holdings or any of its Subsidiaries, whether now owned or hereafter acquired, or
sell any such property or assets subject to an understanding or agreement,
contingent or otherwise, to repurchase such property or assets (including sales
of accounts receivable with recourse to Holdings or any of its Subsidiaries), or
assign any right to receive income or authorize the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute; provided that the provisions of this Section 11.02
shall not prevent the creation, incurrence, assumption or existence of the
following (Liens described below are herein referred to as “Permitted Liens”):

 

(I)            PERMITTED ENCUMBRANCES;

 

(II)           LIENS ON COLLATERAL SECURING PERMITTED SECOND LIEN NOTES
PERMITTED TO BE OUTSTANDING PURSUANT SECTION 11.01(I)(B), INDEBTEDNESS PERMITTED
TO BE OUTSTANDING

 

111

--------------------------------------------------------------------------------


 

PURSUANT TO SECTION 11.01(II) (EXCLUDING ANY ISSUANCES OF PERMITTED UNSECURED
NOTES), OR SECURING ANY PERMITTED REFINANCING INDEBTEDNESS (INCLUDING SUCCESSIVE
ISSUES OF SUCH PERMITTED REFINANCING INDEBTEDNESS) IN RESPECT OF THE FOREGOING
(TO THE EXTENT PERMITTED TO BE SO SECURED IN ACCORDANCE WITH THE DEFINITION OF
PERMITTED REFINANCING INDEBTEDNESS), IN EACH CASE SO LONG AS (I) SUCH
INDEBTEDNESS IS SECURED BY THE COLLATERAL ON A JUNIOR PRIORITY BASIS TO THE
LIENS CREATED BY THE SECURITY DOCUMENTS, AND (II) THE LENDERS OF THE RESPECTIVE
INDEBTEDNESS (OR THE RESPECTIVE AGENT OR TRUSTEE ON THEIR BEHALF) HAS ENTERED
INTO THE INTERCREDITOR AGREEMENT (INCLUDING BY WAY OF JOINDER THERETO) AND IS
SUBJECT TO THE TERMS AND PROVISIONS THEREOF;

 

(III)          UNTIL THE MERGER CLOSING DATE, INDEBTEDNESS OUTSTANDING PURSUANT
TO SECTION 11.01(III) MAY BE SECURED BY THE ASSETS OF TARGET AND ITS
SUBSIDIARIES (INCLUDING AFTER-ACQUIRED PROPERTY AS REQUIRED BY THE TERMS OF SUCH
INDEBTEDNESS) WHICH SECURED SAME PRIOR TO THE EXCHANGE CLOSING DATE;

 

(IV)          UNTIL THE 50TH DAY AFTER THE MERGER CLOSING DATE, INDEBTEDNESS
PERMITTED TO REMAIN OUTSTANDING PURSUANT TO SECTION 11.01(IV) MAY BE SECURED BY
AMOUNTS DEPOSITED WITH THE TRUSTEE FOR THE TARGET EXISTING NOTES IN ORDER TO
REPAY SAME ON OR PRIOR TO THE 50TH DAY AFTER THE MERGER CLOSING DATE;

 

(V)           ANY LIEN ON ANY PROPERTY OR ASSET OF ANY CREDIT PARTY OR ANY OF
ITS SUBSIDIARIES EXISTING ON THE DATE HEREOF AND SET FORTH IN SCHEDULE 11.02(V);
PROVIDED THAT (I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF
SUCH CREDIT PARTY OR SUBSIDIARY (OTHER THAN PROCEEDS OF THE SALE OR OTHER
DISPOSITION THEREOF) AND (II) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS
WHICH IT SECURES ON THE DATE HEREOF AND EXTENSIONS, RENEWALS, REPLACEMENTS AND
REFINANCINGS OF SUCH OBLIGATIONS THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF (EXCEPT TO THE EXTENT OF ANY REASONABLE FEES, EXPENSES AND
PREMIUM INCURRED IN CONNECTION THEREWITH);

 

(VI)          LIENS SECURING PURCHASE MONEY INDEBTEDNESS OF A CREDIT PARTY OR
ANY OF ITS SUBSIDIARIES PERMITTED PURSUANT TO CLAUSE (XIV) OF SECTION 11.01;
PROVIDED THAT, SUCH LIENS ATTACH ONLY TO THE PROPERTY WHICH WAS PURCHASED WITH
THE PROCEEDS OF SUCH PURCHASE MONEY INDEBTEDNESS;

 

(VII)         LIENS ON PROPERTY, PLANT AND EQUIPMENT ACQUIRED, CONSTRUCTED OR
IMPROVED BY A CREDIT PARTY OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT (I) SUCH
SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY CLAUSE (XIII) OF
SECTION 11.01, (II) SUCH SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY
ARE INCURRED PRIOR TO OR WITHIN 180 DAYS AFTER SUCH ACQUISITION OR THE
COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED 100% OF THE COST OF ACQUIRING, CONSTRUCTING OR IMPROVING
SUCH PROPERTY, PLANT AND EQUIPMENT AND (IV) SUCH SECURITY INTERESTS SHALL NOT
APPLY TO ANY OTHER PROPERTY OR ASSETS OF SUCH CREDIT PARTY OR SUBSIDIARY;

 

(VIII)        ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY A PERSON OR EXISTING ON ANY PROPERTY OR ASSET OF ANY
PERSON THAT BECOMES A SUBSIDIARY AFTER THE DATE HEREOF PRIOR TO THE TIME SUCH
PERSON BECOMES A SUBSIDIARY;

 

112

--------------------------------------------------------------------------------


 

PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION
WITH SUCH ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE,
(II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE SUBSIDIARY
AND (III) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON THE
DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS THE
CASE MAY BE AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF (EXCEPT TO THE EXTENT OF ANY
REASONABLE FEES, EXPENSES AND PREMIUM INCURRED IN CONNECTION THEREWITH);

 

(IX)           LIENS ON ASSETS OF ANY FOREIGN SUBSIDIARY SECURING INDEBTEDNESS
OF SUCH FOREIGN SUBSIDIARIES PERMITTED UNDER CLAUSE (IX) OF SECTION 11.01;

 

(X)            LIENS SECURING PERMITTED REFINANCING INDEBTEDNESS TO THE EXTENT
THE RESPECTIVE SUCH LIENS ARE PERMITTED IN ACCORDANCE WITH THE REQUIREMENTS OF
THE DEFINITION OF PERMITTED REFINANCING INDEBTEDNESS;

 

(XI)           LIENS ON CASH DEPOSITS, PERMITTED INVESTMENTS AND EXCLUDED
DEPOSIT ACCOUNTS AND/OR EXCLUDED SECURITIES ACCOUNTS TO WHICH THEY ARE CREDITED
(SO LONG AS THOSE ARE THE ONLY AMOUNTS CREDITED TO THE RESPECTIVE EXCLUDED
DEPOSITS ACCOUNTS AND/OR EXCLUDED SECURITIES ACCOUNTS) MADE BY THE BORROWER OR
HOLDINGS TO SECURE THE PHOSPHOGYPSUM STACK LIABILITY AND/OR THE CONSENT DECREE
PHOSPHOGYPSUM STACK LIABILITY, INCLUDING, IF REQUIRED BY THE CONSENT DECREE OR
DETERMINED BY BORROWER TO BE IN ITS BEST INTEREST WITH RESPECT TO ITS COMPLIANCE
WITH THE CONSENT DECREE, THE FULL FUNDING OF THE CONSENT DECREE PHOSPHOGYPSUM
STACK LIABILITY;

 

(XII)          LIENS ARISING SOLELY BY VIRTUE OF ANY STATUTORY OR COMMON LAW
PROVISION RELATING TO BANKER’S LIENS, RIGHTS OF SET-OFF OR SIMILAR RIGHTS AND
REMEDIES AS TO DEPOSIT, SECURITIES AND COMMODITIES ACCOUNTS OR OTHER FUNDS
MAINTAINED WITH A CREDITOR DEPOSITORY INSTITUTION OR A SECURITIES OR COMMODITIES
INTERMEDIARY IN THE ORDINARY COURSE OF BUSINESS AND NOT WITH THE INTENT OF
GRANTING SECURITY;

 

(XIII)         LIENS IN FAVOR OF ANY CREDIT PARTY SECURING OBLIGATIONS OF ANY
CREDIT PARTY OR ANY SUBSIDIARY AND LIENS IN FAVOR OF ANY SUBSIDIARY THAT IS NOT
A SUBSIDIARY GUARANTOR SECURING OBLIGATIONS OF ANY SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR;

 

(XIV)        LIENS OF SELLERS OF GOODS TO THE BORROWER AND ANY OF ITS
SUBSIDIARIES ARISING UNDER ARTICLE 2 OF THE UNIFORM COMMERCIAL CODE OR SIMILAR
PROVISIONS OF APPLICABLE LAW IN THE ORDINARY COURSE OF BUSINESS;

 

(XV)         ANY INTEREST OR TITLE OF A LESSOR, SUBLESSOR, LESSEE, LICENSEE OR
LICENSOR UNDER ANY LEASE OR LICENSE AGREEMENT NOT PROHIBITED BY THIS AGREEMENT
AND IN THE ORDINARY COURSE OF BUSINESS;

 

(XVI)        LIENS SECURING INTEREST RATE PROTECTION AGREEMENTS OR OTHER HEDGING
AGREEMENTS, LIMITED TO CASH DEPOSITS AND/OR PERMITTED INVESTMENTS NOT TO EXCEED
$100,000,000 IN THE AGGREGATE AND ANY EXCLUDED DEPOSIT ACCOUNTS AND/OR EXCLUDED
SECURITIES ACCOUNTS CONTAINING ONLY SUCH CASH DEPOSITS AND/OR PERMITTED
INVESTMENTS;

 

113

--------------------------------------------------------------------------------


 

(XVII)       LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES ARISING BY
OPERATION OF LAW TO SECURE PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE
IMPORTATION OF GOODS;

 

(XVIII)      LIENS DEEMED TO EXIST IN CONNECTION WITH INVESTMENTS IN REPURCHASE
AGREEMENTS CONSTITUTING PERMITTED INVESTMENTS;

 

(XIX)         LIENS OF A COLLECTION BANK ARISING UNDER SECTION 4-210 OF THE
UNIFORM COMMERCIAL CODE;

 

(XX)          LIENS ON REAL OR PERSONAL PROPERTY SUBJECT TO THE POOLING
AGREEMENT;

 

(XXI)         LIENS ON CASH DEPOSITS AND/OR PERMITTED INVESTMENTS PLEDGED TO THE
LANDLORD OF THE BORROWER’S LEASED REAL PROPERTY LOCATED IN TAMPA, FLORIDA (AND
LIENS ON ANY EXCLUDED DEPOSIT ACCOUNT AND/OR EXCLUDED SECURITIES ACCOUNT
CONTAINING ONLY SUCH CASH DEPOSITS AND/OR PERMITTED INVESTMENTS), AS REQUIRED
FOR THE DELIVERY OF ANY COLLATERAL ACCESS AGREEMENT (AS DEFINED IN THE GUARANTY
AND COLLATERAL AGREEMENT), WITH RESPECT TO SUCH LOCATION;

 

(XXII)        LIENS NOT OTHERWISE PERMITTED UNDER THIS SECTION 11.02 SECURING
INDEBTEDNESS, CLAIMS AND OTHER LIABILITIES NOT IN EXCESS OF, IN THE AGGREGATE AT
ANY TIME, AN AMOUNT EQUAL TO 3% OF CONSOLIDATED TOTAL ASSETS AS OF THE LAST DAY
OF THE MOST RECENTLY ENDED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE
BEEN (OR WERE REQUIRED TO BE) FURNISHED TO THE ADMINISTRATIVE AGENT PURSUANT TO
SECTION 10.01(A) OR (B) (OR PRIOR TO ANY SUCH DELIVERY, AS SHOWN ON THE
DECEMBER 31, 2009 CONSOLIDATED BALANCE SHEET OF HOLDINGS DELIVERED PURSUANT TO
SECTION 9.04(A)), AS THE CASE MAY BE; PROVIDED THAT (X) NO VIOLATION OF THIS
CLAUSE (XXII) SHALL OCCUR SOLELY AS A RESULT OF ANY REDUCTION IN CONSOLIDATED
TOTAL ASSETS IF AT THE TIME THE RESPECTIVE INDEBTEDNESS, CLAIM OR OTHER
LIABILITY WAS SECURED THE RESPECTIVE LIENS WERE PERMITTED TO BE GRANTED WITHIN
THE LIMITATIONS ESTABLISHED BY THIS CLAUSE (XXII) (ALTHOUGH ANY INCREASE IN THE
AMOUNT OF INDEBTEDNESS, CLAIMS OR OTHER LIABILITIES SECURED SHALL REQUIRE AN
INDEPENDENT TEST AT THE TIME OF SUCH INCREASE), (Y) LIENS PURSUANT TO THIS
CLAUSE (XXII) MAY BE CREATED ON CASH DEPOSITS AND PERMITTED INVESTMENTS (AND
EXCLUDED DEPOSIT ACCOUNTS AND EXCLUDED SECURITIES ACCOUNTS WHICH HOLD ONLY SUCH
CASH AND PERMITTED INVESTMENTS) SO LONG AS THE SUM OF THE TOTAL UNUTILIZED
REVOLVING LOAN COMMITMENTS AND THE UNRESTRICTED CASH AND PERMITTED INVESTMENTS
OF THE CREDIT PARTIES IS NOT LESS THAN $250 MILLION AT THE TIME OF THE CREATION
OF THE RESPECTIVE LIEN OR ANY INCREASE IN THE AMOUNT OF CASH OR PERMITTED
INVESTMENTS SUBJECT THERETO (EXCEPT AS A RESULT OF INVESTMENT RETURNS ON FUNDS
PREVIOUSLY DEPOSITED) AND (Z) LIENS PURSUANT TO THIS CLAUSE (XXII) MAY APPLY TO
ANY ASSETS OTHER THAN CASH AND PERMITTED INVESTMENTS (AND RELATED EXCLUDED
DEPOSIT ACCOUNTS AND EXCLUDED SECURITIES ACCOUNTS), EXCEPT THAT SUCH LIENS SHALL
NOT APPLY TO ANY OTHER ASSETS WHICH CONSTITUTE COLLATERAL;

 

(XXIII)       LIENS IN FAVOR OF COBANK, ACB IN ALL CAPITAL STOCK OF COBANK, ACB
OWNED BY THE BORROWER; AND

 

(XXIV)       LIEN IN FAVOR OF CITIBANK, N.A. ON ACCOUNT #30426918 AT CITIBANK,

 

114

--------------------------------------------------------------------------------


 

N.A.; PROVIDED THAT SUCH LIEN SHALL ONLY BE PERMITTED FOR 90 DAYS FROM THE
EFFECTIVE DATE (OR SUCH LONGER PERIOD AS AGREED TO BY THE ADMINISTRATIVE AGENT
IN ITS SOLE DISCRETION).

 

Notwithstanding the foregoing, with respect to Liens permitted pursuant to
preceding clause (ii), to the extent the Collateral hereunder consists of a
Mortgaged Property located in a Mortgage Tax State, Liens on such Mortgaged
Property pursuant to clause (ii) of this Section 11.02 shall not be permitted at
any time when the amount of obligations secured thereby is less than the
aggregate amount of then outstanding Secured Obligations (which is expected to
be the case because of the costs imposed by the respective Mortgage Tax State). 
In connection with Liens permitted pursuant to preceding clauses (vi), (vii) and
(viii) of this Section 11.02, the Administrative Agent and Collateral Agent are
hereby authorized and directed by the Lenders to execute and deliver such Lien
releases and/or Lien subordinations as may be requested from time to time by the
Borrower and as may be deemed necessary or desirable by the Administrative Agent
and/or Collateral Agent, as the case may be.  Furthermore, the Administrative
Agent and/or Collateral Agent may execute acknowledgements to the effect that
one or more Excluded Deposit Accounts and/or Excluded Securities Accounts (and
the cash and Permitted Investments therein) are not subject to the Liens
pursuant to the Security Documents.

 

11.03.      Fundamental Changes.  (a)  No Credit Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) any
of its assets, or any of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing (i) any Subsidiary of the Borrower
may liquidate, dissolve, merge or consolidate into the Borrower in a transaction
in which the Borrower is the surviving corporation; provided that any merger
consideration payable to minority shareholders of any such Subsidiary in
connection with any such transaction shall be independently justified as an
investment pursuant to Section 11.04(viii); (ii) (1) any Subsidiary Guarantor
may liquidate, dissolve, merge or consolidate into any Subsidiary Guarantor in a
transaction in which the surviving entity is a Subsidiary Guarantor, (2) any
Subsidiary that is not a Subsidiary Guarantor may liquidate, dissolve, merge or
consolidate into any Subsidiary Guarantor in a transaction in which the
surviving entity is a Subsidiary Guarantor and (3) any Subsidiary that is not a
Subsidiary Guarantor may liquidate, dissolve, merge or consolidate into any
other Subsidiary that is not a Subsidiary Guarantor; (iii) any Credit Party or
any Subsidiary may sell, transfer, lease or otherwise dispose of (1) its assets
to any Credit Party (other than Holdings), (2) Inventory and precious metals to
be recovered from spent catalysts in the ordinary course of business, (3) assets
constituting property, plant and equipment that are uneconomical, obsolete, worn
out or no longer used or useful in its business or constitute surplus and which
are disposed of in the ordinary course of business, (4) other assets (other than
any disposition of property, plant and equipment as part of a Permitted Sale and
Leaseback Transaction) having a market value not to exceed either (x) 5% of
Consolidated Total Assets during any Fiscal Year or (y) 15% of Consolidated
Total Assets in the aggregate for all periods after the Effective Date, with
each determination pursuant to preceding clause (x) or (y) to be made on the
date of each sale, transfer, lease or other disposition of assets pursuant to
this clause (4) based upon Consolidated

 

115

--------------------------------------------------------------------------------


 

Total Assets as shown at the last day of the most recently ended Fiscal Quarter
for which financial statements have been (or were required to be) furnished to
the Administrative Agent pursuant to Section 10.01(a) or (b) (or prior to any
such delivery, as shown on the December 31, 2009 consolidated balance sheet of
Holdings delivered pursuant to Section 9.04(a)), as the case may be; provided
that (x) no violation of this clause (4) shall occur solely as a result of any
reduction in Consolidated Total Assets if at the time the respective disposition
of assets occurred such disposition was permitted within the limitations
established by this clause (4), (y) each sale, transfer, lease or other
disposition of assets pursuant to this clause (4) shall be at fair market value
and for consideration at least 75% of which (in the good faith determination of
the Borrower) constitutes cash, except that during any Fiscal Year asset
dispositions in an aggregate amount not exceeding $100,000,000 may be made at
fair market value but without being subject to the cash consideration
requirements set forth above, and (5) sales, transfers, leases or other
dispositions of assets to one or more Foreign Subsidiaries or Excluded
Subsidiaries so long as the aggregate fair market value of all assets so
transferred (in the case of goods, net of any cash payments therefor actually
received by the respective transferor) pursuant to this clause (5) in any Fiscal
Year does not exceed $20,000,000; (iv) any Subsidiary that is not a Subsidiary
Guarantor may liquidate or dissolve; (v) the Transaction shall be permitted;
(vi) as part of any Acquisition permitted under Section 11.04(viii), any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it in a transaction
in which the survivor is a Wholly-Owned Subsidiary of the Borrower; provided
that (x) in the case of any such merger or consolidation to which a Subsidiary
Guarantor is a party, the surviving entity in such merger or consolidation shall
be (after giving effect to such transaction) a Subsidiary Guarantor and (y) the
aggregate amount of merger consideration shall be justified as an investment
pursuant to Section 11.04(viii); (vii) bona fide sales, transfers and other
dispositions in the ordinary course of (A) Permitted Investments, and
(B) Investments permitted under clauses (vii), (xii) and (xiii) of
Section 11.04; (viii) Holdings, the Borrower and each Subsidiary may make
payments and other transactions permitted by Section 11.06; (ix) Holdings, the
Borrower and each Subsidiary may lease, sublease, license or sublicense any
property, plant and equipment or intellectual property in the ordinary course of
business, including without limitation the lease of vacant land for farming or
for the exploration and production of oil, gas, sulphur and other minerals;
(x) Holdings, the Borrower and each Subsidiary may sell or otherwise dispose of
delinquent Accounts in the ordinary course of business for purposes of
collection only (and not for the purpose of any bulk sale, securitization or
financing transaction); (xi) Holdings, the Borrower and each Subsidiary may
surrender or waive contractual rights or settle, release or surrender any
contract, tort or other litigation claims in the ordinary course of business;
(xii) Holdings, the Borrower and each Subsidiary may grant Liens permitted by
Section 11.02 of this Agreement; (xiii) Holdings and its Subsidiaries may sell,
transfer or otherwise dispose of property, plant and equipment in a Permitted
Sale and Leaseback Transaction; (xiv) Holdings and its Subsidiaries may in the
ordinary course of business abandon or dispose of intellectual property or other
proprietary rights of the Borrower or any Subsidiary that are, in the reasonable
business judgment of the Borrower or any Subsidiary, no longer practicable to
maintain or useful in the conduct of the business of the Borrower or any
Subsidiary; (xv) any Subsidiary that is not a Credit Party may sell, transfer,
lease or otherwise dispose of any of its assets to any other Subsidiary that is
not a Credit Party; and (xvi) CFL and its subsidiaries may receive from, or
transfer to, the Borrower and its Subsidiaries spare parts, equipment or goods
in the ordinary course of business consistent with

 

116

--------------------------------------------------------------------------------


 

past practices and, in connection therewith, may incur loans deemed to arise as
a result of such transfers to them, and may be a lender of loans to the Borrower
and its Subsidiaries which arise from time to time as a result of transfers of
such assets by them to the Borrower and its Subsidiaries; provided that all
Indebtedness of the Borrower and its Subsidiaries arising as a result of such
transfers is incurred under, and meets the requirements of,
Section 11.01(vi)(y).  For purposes of this Section 11.03 and the definition of
Asset Sale, any issuance of Equity Interests by a Subsidiary of Holdings (to a
Person other than Holdings or a Wholly-Owned Subsidiary thereof) which, after
giving effect thereto, increases the proportional holdings of such Person in
such Subsidiary shall be deemed to be a sale of Equity Interests by Holdings or
the respective Subsidiary which directly owns Equity Interests in such
Subsidiary.  In addition to the requirements contained above, no Credit Party
will, nor will it permit any of its Subsidiaries to, sell the Equity Interests
in any of its Subsidiaries unless the sale is otherwise permitted above in this
Section 11.03 and, in the case of any such sale to any Persons other than
Holdings or a Subsidiary, constitutes (x) a sale or disposition of all Equity
Interests owned by Holdings and its Subsidiaries in such Subsidiary or (y) a
sale or disposition of Equity Interests in order to convert the respective
Subsidiary to a Joint Venture; provided that in the case of this clause (y) the
aggregate fair market value of the Equity Interests of Holdings and its
Subsidiaries in the respective Subsidiary being converted into a Joint Venture,
immediately before the transaction described in this clause (y) net of any cash
consideration actually received by any Credit Party (and not the Subsidiary
being converted to a Joint Venture) at the time of, and in connection with, said
conversion, shall be deemed an investment pursuant to Section 11.04(viii) and
shall only be permitted if same is allowed in accordance with the requirements
thereof.  The Net Cash Proceeds of any sale or disposition permitted pursuant to
this Section 11.03 shall be applied as, and to the extent required by,
Section 5.02.

 


(B)           NO CREDIT PARTY WILL, NOR WILL IT PERMIT ANY OF ITS SUBSIDIARIES
TO, ENGAGE IN ANY BUSINESS OTHER THAN BUSINESSES OF THE TYPE GENERALLY CONDUCTED
BY THE BORROWER AND ITS SUBSIDIARIES ON THE DATE OF EXECUTION OF THIS AGREEMENT
AND BUSINESSES REASONABLY RELATED THERETO OR REASONABLE EXTENSIONS OR EXPANSIONS
THEREOF.


 

11.04.      Investments, Loans, Advances, Guarantees and Acquisitions.  No
Credit Party will, nor will it permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger with any Person that was not a
Credit Party and a Wholly-Owned Subsidiary prior to such merger) any capital
stock, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:

 

(I)            PERMITTED INVESTMENTS, SUBJECT TO CONTROL AGREEMENTS (WITH
RESPECT TO CREDIT PARTIES) IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT
OF THE SECURED CREDITORS TO THE EXTENT REQUIRED BY THE GUARANTY AND COLLATERAL
AGREEMENT;

 

(II)           INVESTMENTS (W) CONSTITUTING EXTENSIONS OF CREDIT BY TARGET TO
HOLDINGS OR MERGERSUB WITH RESPECT TO ANY UNPAID AMOUNT RELATING TO TOP-OFF
PURCHASES, (X) BY THE CREDIT PARTIES AND THEIR SUBSIDIARIES (EXCLUDING TARGET
AND ITS SUBSIDIARIES)

 

117

--------------------------------------------------------------------------------


 

EXISTING ON THE DATE HEREOF IN THE CAPITAL STOCK OR OTHER EQUITY INTERESTS OF
THEIR RESPECTIVE SUBSIDIARIES AND EXCLUDED SUBSIDIARIES, (Y) BY TARGET AND ITS
SUBSIDIARIES EXISTING ON THE EXCHANGE CLOSING DATE AND (Z) CONSTITUTING THE
ACQUISITION OF EQUITY INTERESTS IN TARGET PURSUANT TO THE TRANSACTION;

 

(III)          INVESTMENTS, LOANS OR ADVANCES MADE BY A CREDIT PARTY TO ANY
OTHER CREDIT PARTY (OTHER THAN HOLDINGS) AND BY ANY SUBSIDIARY THAT IS NOT A
SUBSIDIARY GUARANTOR TO ANY OTHER SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR;

 

(IV)          GUARANTEES PERMITTED BY SECTION 11.01 (EXCLUDING CLAUSES (XXII)
AND (XXIII) THEREOF);

 

(V)           INVESTMENTS, LOANS AND ADVANCES IN EXISTENCE ON THE DATE OF THIS
AGREEMENT AND DESCRIBED IN SCHEDULE 11.04 AND ANY EXTENSIONS OR RENEWALS THEREOF
WHICH DO NOT INCREASE THE AMOUNT THEREOF OR CONVERSIONS OF ANY SUCH LOANS OR
ADVANCES TO EQUITY INVESTMENTS;

 

(VI)          LOANS, ADVANCES OR OTHER EXTENSIONS OF CREDIT MADE BY A CREDIT
PARTY OR ANY SUBSIDIARY TO ITS EMPLOYEES, OFFICERS AND DIRECTORS IN THE ORDINARY
COURSE OF BUSINESS FOR TRAVEL AND ENTERTAINMENT EXPENSES, RELOCATION COSTS AND
SIMILAR PURPOSES UP TO A MAXIMUM OF $10,000,000 IN THE AGGREGATE AT ANY ONE TIME
OUTSTANDING;

 

(VII)         NOTES PAYABLE, OR STOCK OR OTHER SECURITIES ISSUED BY ACCOUNT
DEBTORS TO A CREDIT PARTY OR ANY SUBSIDIARY PURSUANT TO NEGOTIATED AGREEMENTS
WITH RESPECT TO SETTLEMENT OF SUCH ACCOUNT DEBTOR’S ACCOUNTS IN THE ORDINARY
COURSE OF BUSINESS;

 

(VIII)        GUARANTEES, INVESTMENTS, LOANS AND ADVANCES NOT OTHERWISE
PERMITTED UNDER THIS SECTION 11.04 (INCLUDING (A) GUARANTEES, INVESTMENTS, LOANS
OR ADVANCES MADE BY OR TO OR ON BEHALF OF ANY CREDIT PARTY TO OR BY OR ON BEHALF
OF ANY SUBSIDIARY WHICH IS NOT A SUBSIDIARY GUARANTOR, (B) GUARANTEES,
INVESTMENTS, LOANS OR ADVANCES MADE BY ANY CREDIT PARTY OR ANY SUBSIDIARY WHICH
IS NOT A SUBSIDIARY GUARANTOR TO OR ON BEHALF OF ANY EXCLUDED SUBSIDIARY,
(C) INVESTMENTS IN ANY JOINT VENTURE AND MINORITY INTERESTS AND (D) INVESTMENTS
MADE IN ORDER TO CONSUMMATE ACQUISITIONS (OTHER THAN THE TERRA ACQUISITION));
PROVIDED THAT (1) NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR
WOULD RESULT THEREFROM, (2) IN THE CASE OF ANY ACQUISITION, (A) SUCH ACQUISITION
SHALL ONLY COMPRISE A BUSINESS OR THOSE ASSETS OF A BUSINESS, OF THE TYPE
GENERALLY CONDUCTED BY THE BORROWER AND ITS SUBSIDIARIES AS OF THE EFFECTIVE
DATE OR A BUSINESS REASONABLY RELATED THERETO OR A REASONABLE EXTENSION OR
EXPANSION THEREOF AND (B) SUCH ACQUISITION SHALL BE CONSENSUAL AND SHALL HAVE
BEEN APPROVED BY THE BOARD OF DIRECTORS OR EQUIVALENT GOVERNING BODY OF THE
ACQUIREE OR THE PARENT OF THE ACQUIREE AND (3) THE AGGREGATE AMOUNT OF ALL SUCH
GUARANTEES, INVESTMENTS, LOANS AND ADVANCES MADE PURSUANT TO THIS
SECTION 11.04(VIII) (COLLECTIVELY, “SECTION 11.04(VIII) INVESTMENTS”) SHALL NOT
EXCEED THE LIMITATIONS SET FORTH BELOW:

 

(w)          the aggregate amount of Section 11.04(viii) Investments made during
any Fiscal Year (determined without regard to any write-downs or write-

 

118

--------------------------------------------------------------------------------


 

offs thereof) and treating the maximum amount of any Guarantee as an investment,
but reducing the amount of such investments made during any Fiscal Year by any
returns of capital and principal repayments actually received during such Fiscal
Year in respect of Section 11.04(viii) Investments previously made during such
Fiscal Year pursuant to this sub-clause (w) (and treating any reduction of a
Guarantee provided in such Fiscal Year without a corresponding payment having
been made thereunder as a return of principal)), together with the aggregate
amount of Restricted Payments made during such Fiscal Year pursuant to
sub-clause (x) of Section 11.06(xiv)(2) and any Capital Expenditures made
pursuant to sub-clause (x) of Section 11.10(f)(2), shall not exceed $50,000,000,
except to the extent independently justified pursuant to following clauses (x),
(y) or (z);

 

(x)            additional Section 11.04(viii) Investments may be made at any
time in an amount not to exceed the Cumulative Retained Excess Cash Flow Amount
as in effect immediately before the respective such investment is made; and

 

(y)           additional Section 11.04(viii) Investments (but not Guarantees)
may be made at any time with Excess Qualified Equity Proceeds; and

 

(z)            Net Cash Proceeds of incurrences of Indebtedness pursuant to
Section 11.01(xxvii) may be used by Holdings and one or more of its Wholly-Owned
Subsidiaries which are Credit Party to effect Acquisitions (for this purpose,
determined as if the phrase “in excess of 50% of the capital stock, partnership
interests, membership interests or equity of any Person” appearing in the
definition of Acquisition instead read “100% of the capital stock, partnership
interests, membership interests or equity of any Person (other than, in the case
of a Foreign Subsidiary of the Borrower, director’s qualifying shares and/or
other nominal amount of shares required to be held by Persons other than the
Borrower and its Subsidiaries under applicable law)”);

 

(IX)           INVESTMENTS IN INTEREST RATE PROTECTION AGREEMENTS OR OTHER
HEDGING AGREEMENTS OTHERWISE PERMITTED BY THIS AGREEMENT;

 

(X)            PREPAID EXPENSES IN THE ORDINARY COURSE OF BUSINESS, LEASE,
UTILITY, WORKERS’ COMPENSATION, PERFORMANCE AND OTHER SIMILAR DEPOSITS IN THE
ORDINARY COURSE OF BUSINESS;

 

(XI)           INVESTMENTS RECEIVED AS CONSIDERATION FROM ANY SALE, LEASE,
TRANSFER OR OTHER DISPOSITION PERMITTED BY SECTION 11.03(A);

 

(XII)          INVESTMENTS RECEIVED IN SATISFACTION OF JUDGMENTS, SETTLEMENTS OF
DEBTS OR COMPROMISES OF OBLIGATIONS OR AS CONSIDERATION FOR THE SETTLEMENT,
RELEASE OR SURRENDER OF A CONTRACT, TORT OR OTHER LITIGATION CLAIM, IN EACH CASE
IN THE ORDINARY COURSE OF BUSINESS, INCLUDING, WITHOUT LIMITATION, PURSUANT TO
ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF ANY TRADE CREDITOR OR

 

119

--------------------------------------------------------------------------------


 

CUSTOMER;

 

(XIII)         INVESTMENTS THAT ARE DEEMED TO HAVE BEEN MADE AS A RESULT OF AN
ACQUISITION OF A PERSON THAT AT THE TIME OF SUCH ACQUISITION HELD INSTRUMENTS
CONSTITUTING INVESTMENTS THAT WERE NOT ACQUIRED IN CONTEMPLATION OF SUCH
ACQUISITION;

 

(XIV)        ADVANCES AND PREPAYMENTS FOR ASSET PURCHASES IN THE ORDINARY COURSE
OF BUSINESS;

 

(XV)         DEPOSITS OF CASH WITH BANKS OR OTHER DEPOSITORY INSTITUTIONS IN THE
ORDINARY COURSE OF BUSINESS AND NOT WITH THE INTENT OF GRANTING SECURITY;

 

(XVI)        ANY INVESTMENT OR ACQUISITION OF ASSETS SOLELY IN EXCHANGE FOR THE
ISSUANCE OF EQUITY INTERESTS OF HOLDINGS;

 

(XVII)       ANY INVESTMENT, LOAN OR ADVANCE MADE SOLELY TO FUND ANY CREDIT
PARTY’S OR ANY SUBSIDIARY’S DEFERRED COMPENSATION PLANS FOR EMPLOYEES AND
NON-EMPLOYEE DIRECTORS OR ANY SUCCESSOR PLANS APPROVED BY THE BOARD OF DIRECTORS
OF SUCH CREDIT PARTY OR SUCH SUBSIDIARY;

 

(XVIII)      INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE, CHATTEL PAPER OR NOTES RECEIVABLE ARISING FROM THE GRANTING
OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

 

(XIX)         RESTRICTED PAYMENTS PERMITTED BY SECTION 11.06;

 

(XX)          INVESTMENTS (WHICH MAY TAKE THE FORM OF GUARANTEES, IT BEING
UNDERSTOOD THAT THE MAXIMUM AMOUNT SO GUARANTEED AT ANY TIME SHALL BE DEEMED AN
INVESTMENT, WITH ANY REDUCTION OF THE AMOUNT GUARANTEED TO CONSTITUTE A
REDUCTION IN THE RESPECTIVE INVESTMENT EXCEPT TO THE EXTENT THE RESPECTIVE
AMOUNT WAS REQUIRED TO BE FUNDED UNDER THE RESPECTIVE GUARANTEE OR OTHERWISE) IN
TNCLP, TERRA NITROGEN GP, INC. AND TERRA NITROGEN OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES TO FUND (OR SUPPORT) WORKING CAPITAL NEEDS IN AN AGGREGATE AMOUNT
NOT TO EXCEED $75,000,000 AT ANY TIME OUTSTANDING (DETERMINED WITHOUT REGARD TO
ANY WRITE-DOWNS OR WRITE-OFFS THEREOF, BUT GIVING EFFECT TO ANY RETURNS OF
PRINCIPAL OR CAPITAL);

 

(XXI)         INVESTMENTS CONSTITUTING INTERCOMPANY LOANS MADE BY ANY FOREIGN
SUBSIDIARY TO ONE OR MORE CREDIT PARTIES FROM TIME TO TIME, SO LONG AS THE
RESPECTIVE INDEBTEDNESS MEET THE REQUIREMENTS OF SECTION 11.01(VI)(Y);

 

(XXII)        INVESTMENTS TO MATCH EMPLOYEE-DIRECTED FUNDS UNDER THE TERRA
DEFERRED SUPPLEMENTAL SAVINGS PLAN AND TO FUND THE OBLIGATIONS OF TARGET AND ITS
SUBSIDIARIES UNDER THE TERRA EXCESS BENEFIT PLAN;

 

(XXIII)       LOANS MADE BY THE BORROWER TO TARGET TO FUND THE TARGET
REFINANCING OR THE PURCHASE OF ANY TARGET EXISTING NOTES PURSUANT TO A CHANGE OF
CONTROL OFFER;

 

(XXIV)       THE TRANSACTION MAY BE EFFECTED;

 

120

--------------------------------------------------------------------------------


 

(XXV)        GUARANTEES BY BORROWER OR ANY OF ITS SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS, OF LEASES (OTHER THAN CAPITAL LEASE OBLIGATIONS), PURCHASE
OR SUPPLY CONTRACTS, OR OF OTHER OBLIGATIONS, IN EACH CASE OF BORROWER OR ANY OF
ITS SUBSIDIARIES THAT DO NOT CONSTITUTE INDEBTEDNESS; AND

 

(XXVI)       SO LONG AS NO DEFAULT OR EVENT OF DEFAULT EXISTS AT THE TIME OF
INCURRENCE THEREOF OR WOULD RESULT THEREFROM, LOANS MAY BE MADE BY ONE OR MORE
CREDIT PARTIES TO CFL AFTER THE INITIAL BORROWING DATE SO LONG AS THE AGGREGATE
AMOUNT THEREOF AT NO TIME OUTSTANDING (FOR THIS PURPOSE DETERMINED WITHOUT
REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS THEREOF, BUT WITHOUT PREJUDICE TO LOANS
OTHERWISE PERMITTED BY THIS SECTION 11.04, INCLUDING PURSUANT TO CLAUSE (VIII))
EXCEEDS THE AMOUNT OF CASH DIVIDENDS PAID BY CFL AFTER THE INITIAL BORROWING
DATE THAT WERE ACTUALLY RECEIVED (BY ON-DIVIDENDING IF NEEDED) BY ONE OR MORE
CREDIT PARTIES (AND SO LONG AS NO SUCH DIVIDENDS WERE COUNTED AS RETURNS ON
INVESTMENTS FOR PURPOSES OF SECTION 11.04(VIII) OR THE DEFINITION OF CUMULATIVE
RETAINED EXCESS CASH FLOW AMOUNT).

 

Notwithstanding anything to the contrary contained herein, except for Target
Shares owned prior to the Merger Closing Date, in no event shall the aggregate
fair market value of all Margin Stock owned by Holdings and its Subsidiaries at
any time exceed $5,000,000.

 

11.05.      Interest Rate Protection Agreements or Other Hedging Agreements.  No
Credit Party will, nor will it permit any of its Subsidiaries to, enter into any
Interest Rate Protection Agreement or Other Hedging Agreement, except the
following (in each case so long as entered into for non-speculative purposes, it
being understood and agreed that raw materials and inventory hedges entered in
the ordinary course of business and consistent with past practices prior to the
Effective Date are not for speculative purposes): (a) Interest Rate Protection
Agreements or Other Hedging Agreements entered into to hedge or mitigate risks
relating to fluctuations in currency values or commodities prices to which any
Credit Party, any Subsidiary or Terra Nitrogen has actual exposure (other than
those in respect of Equity Interests of any Credit Party or any of its
Subsidiaries); provided that any Interest Rate Protection Agreement or Other
Hedging Agreement entered into by any Credit Party or any Subsidiary to hedge
risks of Terra Nitrogen shall be entered into in accordance with Target’s and
Terra Nitrogen’s practices prior to the Effective Date and pursuant to
arrangements whereby Terra Nitrogen compensates Target (or the respective Credit
Party or Subsidiary) for any costs associated therewith (although Terra Nitrogen
shall be entitled to receive the benefits of any hedging so entered into for its
benefit), (b) Interest Rate Protection Agreements or Other Hedging Agreements
entered into in order to effectively cap or collar interest rates with respect
to any interest-bearing liability of any Credit Party or any Subsidiary or to
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
investment of any Credit Party or any Subsidiary and (c) Other Hedging
Agreements entered into with respect to commodities with the intention of
delivering inventory to the relevant hedge counterparties at the maturity of or
on the date otherwise required under such Other Hedging Agreements.

 

11.06.      Restricted Payments.  No Credit Party will, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

 

121

--------------------------------------------------------------------------------


 

(I)            ANY CREDIT PARTY OR ANY SUBSIDIARY MAY DECLARE AND PAY DIVIDENDS
WITH RESPECT TO ITS EQUITY INTERESTS PAYABLE SOLELY IN ADDITIONAL SHARES (OR
OPTIONS OR WARRANTS WITH RESPECT TO SUCH SHARES) OF ITS EQUITY INTERESTS HAVING
EQUAL OR INFERIOR VOTING POWER, DESIGNATIONS, PREFERENCES AND RIGHTS;

 

(II)           SUBSIDIARIES OF THE BORROWER MAY DECLARE AND PAY DIVIDENDS
RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS;

 

(III)          HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS MAY MAKE RESTRICTED
PAYMENTS PURSUANT TO AND IN ACCORDANCE WITH STOCK OPTION PLANS OR OTHER BENEFIT
PLANS FOR MANAGEMENT OR EMPLOYEES OF THE BORROWER AND ITS SUBSIDIARIES;

 

(IV)          THE BORROWER AND EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS
(DIRECTLY OR INDIRECTLY) TO HOLDINGS OR THE BORROWER THAT ARE USED BY HOLDINGS
OR THE BORROWER, AS THE CASE MAY BE, TO (A) PAY FEDERAL, STATE AND LOCAL INCOME
TAXES THEN DUE AND OWING, FRANCHISE TAXES AND OTHER SIMILAR EXPENSES AND
OPERATING EXPENSES INCURRED IN THE ORDINARY COURSE OF BUSINESS OR (B) MAKE
PAYMENTS PURSUANT TO THE NOL AGREEMENT;

 

(V)           DIVIDENDS MAY BE PAID BY HOLDINGS ON SHARES OF ITS COMMON STOCK
WITHIN SIXTY (60) DAYS AFTER THE DATE OF DECLARATION THEREOF, SO LONG AS SUCH
DIVIDEND WOULD HAVE BEEN PERMITTED UNDER CLAUSE (XIV) HEREOF IF PAID ON THE DATE
OF SUCH DECLARATION;

 

(VI)          HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS MAY REPURCHASE, REDEEM,
RETIRE OR OTHERWISE ACQUIRE ANY OUTSTANDING EQUITY INTERESTS OF HOLDINGS OR ANY
OF ITS SUBSIDIARIES THAT HAVE BEEN HELD OR BENEFICIALLY OWNED BY ANY EMPLOYEE,
OFFICER OR DIRECTOR OF SUCH PERSON (OR SIMILARLY RELATED INDIVIDUAL) UPON THE
DEATH, DISABILITY, TERMINATION OR SIMILAR EVENT WHICH ENDS THE RELATIONSHIP
BETWEEN SUCH PERSON AND SUCH INDIVIDUAL;

 

(VII)         HOLDINGS OR ANY OF ITS SUBSIDIARIES MAY REPURCHASE, REDEEM OR
OTHERWISE ACQUIRE OR RETIRE FOR VALUE ANY EQUITY INTERESTS IN HOLDINGS OR ANY OF
ITS SUBSIDIARIES THAT IS HELD BY ANY CURRENT OR FORMER EMPLOYEE, DIRECTOR OR
CONSULTANT (OR THEIR ESTATES OR THE BENEFICIARIES OF SUCH ESTATES) OF HOLDINGS
OR ANY OF ITS SUBSIDIARIES; PROVIDED THAT THE AGGREGATE PRICE PAID FOR ALL SUCH
REPURCHASED, REDEEMED, ACQUIRED OR RETIRED EQUITY INTERESTS, SHALL NOT EXCEED
$10,000,000 DURING ANY FISCAL YEAR, PROVIDED, FURTHER, THAT ANY AMOUNT NOT
UTILIZED SHALL BE CARRIED FORWARD TO THE NEXT SUCCEEDING FISCAL YEAR (WITH ANY
SUCH ACQUISITIONS DURING SUCH SUCCEEDING FISCAL YEAR BEING ALLOCATED FIRST
AGAINST THE AMOUNT PERMITTED IN SUCH FISCAL YEAR BEFORE BEING ALLOCATED TO SUCH
CARRYFORWARD);

 

(VIII)        HOLDINGS’ PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION,
CANCELLATION OR TERMINATION OF ANY EQUITY INTERESTS WITH THE PROCEEDS RECEIVED
CONTEMPORANEOUSLY FROM THE ISSUE OF NEW EQUITY INTERESTS WITH EQUAL OR INFERIOR
VOTING POWERS, DESIGNATIONS, PREFERENCES AND RIGHTS;

 

122

--------------------------------------------------------------------------------


 

(IX)           HOLDINGS OR ANY OF ITS SUBSIDIARIES MAY MAKE REPURCHASES OF
EQUITY INTERESTS DEEMED TO OCCUR UPON THE EXERCISE OF STOCK OPTIONS IF SUCH
EQUITY INTERESTS REPRESENT A PORTION OF THE EXERCISE PRICE THEREOF;

 

(X)            HOLDINGS OR ANY OF ITS SUBSIDIARIES MAY MAKE ANY PURCHASE OR
ACQUISITION FROM, OR RETAIN ANY WITHHOLDING ON ISSUANCES TO, ANY EMPLOYEE OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES OF EQUITY INTERESTS TO SATISFY ANY
APPLICABLE FEDERAL, STATE OR LOCAL TAX PAYMENTS IN RESPECT OF THE RECEIPT OF
EQUITY INTERESTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES;

 

(XI)           THE BORROWER MAY MAKE CASH DIVIDENDS TO HOLDINGS TO MAKE
PRINCIPAL, INTEREST, AND OTHER PAYMENTS ON OR RELATING TO INDEBTEDNESS OF
HOLDINGS PERMITTED BY SECTION 11.01 OR TO FUND OTHER RESTRICTED PAYMENTS
PERMITTED TO BE MADE BY HOLDINGS HEREUNDER;

 

(XII)          ANY SUBSIDIARY MAY ACCEPT CAPITAL CONTRIBUTIONS FROM ITS PARENT
TO THE EXTENT PERMITTED UNDER SECTION 11.04;

 

(XIII)         HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS, INCLUDING MERGERSUB, MAY
MAKE PAYMENTS TO THE HOLDERS OF THE SHARES OF TARGET IN CONNECTION WITH, AND
PURSUANT TO THE TERMS OF, THE EXCHANGE OFFER, ANY TOP-OFF PURCHASES AND THE
MERGER AGREEMENT;

 

(XIV)        THE CREDIT PARTIES AND THEIR SUBSIDIARIES MAY MAKE RESTRICTED
PAYMENTS FROM TIME TO TIME NOT OTHERWISE PERMITTED HEREUNDER SO LONG AS
IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH RESTRICTED
PAYMENTS AND TO ANY RELATED BORROWINGS (1) NO DEFAULT OR EVENT OF DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM AND (2) THE AGGREGATE
AMOUNT FOR ALL SUCH RESTRICTED PAYMENTS MADE PURSUANT TO THIS SECTION 11.06(XIV)
SHALL NOT EXCEED THE LIMITATIONS SET FORTH BELOW:

 

(x)            the aggregate amount of such Restricted Payments made during any
Fiscal Year, together with the aggregate amount of
Section 11.04(viii) Investments made during such Fiscal Year pursuant to
sub-clause (w) of Section 11.04(viii)(3) (determined as provided in accordance
with the provision of said sub-clause (w) of Section 11.04(viii)(3)) and any
Capital Expenditures made pursuant to sub-clause (x) of
Section 11.10(f)(2) during such Fiscal Year, shall not exceed $50,000,000,
except to the extent independently justified pursuant to following clause (y);
and

 

(y)           additional Restricted Payments may be made at any time in an
amount not to exceed the Cumulative Retained Excess Cash Flow Amount as in
effect immediately before the respective such Restricted Payment is made; and

 

(xv)         dividends may be paid from time to time with respect to the
preferred stock of Terra Investment Fund LLC and/or Terra Investment Fund II
LLC that was outstanding on the Effective Date in accordance with the terms
thereof as in effect on the Effective Date.

 

123

--------------------------------------------------------------------------------


 

11.07.      Transactions with Affiliates.  No Credit Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not materially less favorable to the Credit Party or such
Subsidiary than could be obtained on an arm’s-length basis from third parties
not affiliated with each other, (b) transactions between or among a Credit Party
and another Credit Party not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 11.06 and investments, loans, advances and
Guarantees permitted under clauses (ii), (iii), (iv), (v), (vi), (viii), (xvii),
(xix), (xx), (xxi), (xxii), (xxiii), (xxiv), (xxv) and (xxvi) of Section 11.04,
(d) any transaction permitted by clauses (i), (ii), (iv), (v), (viii), (xv) and
(xvi) of Section 11.03(a), (e) any transaction permitted by clauses (iii)(1) and
(5) of Section 11.03(a), (f) payment of reasonable fees, expenses and
compensation to officers and directors of any Credit Party and its Subsidiaries
and customary indemnification and insurance arrangements in favor of any
director or officer of any Credit Party and its Subsidiaries, and any agreement
relating to any of the foregoing entered into in the ordinary course of
business, (g) payments made pursuant to the NOL Agreement, (h) Indebtedness
owing from any Credit Party or any of its Subsidiaries to any other Credit Party
and any of it Subsidiaries permitted under Section 11.01, (i) Indebtedness
expressly permitted pursuant to Section 11.01(vi), (x), (xi), (xii) or (xxv),
(j) transactions pursuant to the Nitrogen Servicing Agreement, (k) the entering
of Interest Rate Protection Agreements or Other Hedging Agreement with respect
to Terra Nitrogen to the extent permitted by Section 11.05(a), (l) sales and
collection of services provided during the ordinary course of business
(consistent with past practices prior to the Acquisition) provided by Target or
Terra Capital on behalf of Terra Canada and (m) any agreements in existence and
as in effect on the Effective Date (including, without limitation, any
shareholders agreements or registration rights agreements with existing equity
holders), as set forth on Schedule 11.07, as such agreements may be renewed,
replaced or otherwise modified after the Effective Date upon terms which taken
as a whole are not less favorable to the Credit Parties and their Subsidiaries
than the original terms of such agreements.

 

11.08.      Restrictive Agreements.  No Credit Party will, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Credit Party or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Subsidiary of a Credit Party to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower or any other
Subsidiary of the Borrower or to Guarantee Indebtedness of the Borrower or any
other Subsidiary of the Borrower; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law, rule, regulation or order
or by any Credit Document, (ii) the foregoing shall not apply to restrictions
and conditions contained in the Merger Agreement, until the 50th day after the
Merger Closing Date restrictions and conditions contained in the Target Existing
Notes Indenture and in the Target Existing Notes, and other conditions and
restrictions existing on the date hereof identified on Schedule 11.08 (but shall
apply to any extension, renewal, amendment or modification expanding in any
material respect the scope of any such restriction or condition), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale or other disposition of a Subsidiary pending
such sale or disposition, provided such restrictions and conditions apply only
to the Subsidiary that is to be sold or disposed of and such sale or disposition
is permitted

 

124

--------------------------------------------------------------------------------


 

hereunder, (iv) the foregoing shall not apply to restrictions and conditions
imposed under any agreement evidencing Specified Indebtedness existing on the
date such agreement is entered into and, in each case, any amendment,
modification, extension, renewal, refinancing or replacement of any such
Indebtedness, provided, that such amendment, modification, restatement, renewal,
refinancing or replacement does not expand in any material respect the scope of
any such restriction or condition contained in the agreements evidencing such
Indebtedness as in effect on the date such agreement is entered into, (v) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (vi) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other agreements and instruments restricting
the assignment thereof, (vii) the foregoing shall not apply to any restriction
or conditions imposed by any instrument governing Indebtedness or Equity
Interests of a Person acquired by Holdings or any of its Subsidiaries as in
effect at the time of such acquisition (except to the extent such Indebtedness
was incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired, (viii) the foregoing shall not apply to any restrictions or
conditions imposed by any agreement governing Indebtedness of a Foreign
Subsidiary permitted by Section 11.01(ix), which restriction is not applicable
to any Person, or the property or assets of any Person, other than one or more
Foreign Subsidiaries, (ix) clause (a) of the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of property permitted by Section 11.03 pending the consummation of such
sale, provided such restrictions and conditions apply only to the property that
is to be sold and (x) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to Liens permitted
by clauses (viii), (xi), (xx), (xxi), (xxii), (xxiii) and (xxiv) of
Section 11.02 if such restrictions or conditions apply only to the property or
assets covered thereby.

 

11.09.      Prepayments, Commitment Reductions and Amendments of Specified
Indebtedness.  (a)  No Credit Party shall, or shall permit any of its
Subsidiaries to, directly or indirectly, voluntarily purchase, redeem, defease
or prepay any principal of, premium, if any, interest or other amount payable in
respect of Indebtedness incurred or which at any time was permitted to be
outstanding pursuant to Section 11.01(i)(B), Section 11.01(ii) or constituting
Permitted Refinancing Indebtedness incurred in respect of the foregoing (or
incurred in respect of a previous issue of Permitted Refinancing Indebtedness
which is justified on the basis of refinancing such Indebtedness under
Section 11.01(i)(B) or 11.01(ii) or a previous issue of Refinancing Indebtedness
in relating thereto) (all such Indebtedness, the “Specified Indebtedness”) at
any time prior to its scheduled maturity or required repayment thereof, except
that Specified Indebtedness may be repaid with (x) proceeds of Permitted
Refinancing Indebtedness permitted to be incurred hereunder in respect thereof
and (y) proceeds of equity securities or equity-linked securities issued by
Holdings.

 


(B)           PRIOR TO THE MERGER CLOSING DATE, HOLDINGS AND THE BORROWER SHALL
NOT MAKE, OR PERMIT TO BE MADE, ANY VOLUNTARY REDUCTION TO THE COMMITMENTS
PURSUANT TO THE BRIDGE LOAN AGREEMENT UNLESS SAME IS AGREED TO BY THE LEAD
ARRANGERS.

 

125

--------------------------------------------------------------------------------



 


(C)           NO CREDIT PARTY SHALL MAKE ANY AMENDMENT OR MODIFICATION TO ANY
INDENTURE, NOTE OR OTHER AGREEMENT EVIDENCING OR GOVERNING ANY SPECIFIED
INDEBTEDNESS IF SUCH AMENDMENT OR MODIFICATION, IF SAME WERE CONTAINED IN AN
INDENTURE, NOTE OR OTHER AGREEMENT EVIDENCING INDEBTEDNESS INCURRED TO REFINANCE
SAME (WHEN COMPARED TO THE TERMS OF THE SPECIFIED INDEBTEDNESS BEFORE GIVING
EFFECT TO SUCH AMENDMENT OR MODIFICATION) WOULD CAUSE THE RESPECTIVE REFINANCING
INDEBTEDNESS TO FAIL TO QUALIFY AS PERMITTED REFINANCING INDEBTEDNESS IN
ACCORDANCE WITH THE DEFINITION THEREOF CONTAINED HEREIN.


 

11.10.      Capital Expenditures.  (a)  Holdings will not, and will not permit
any of its Subsidiaries to, make any Capital Expenditures, except that during
any Fiscal Year of Holdings set forth below (taken as one accounting period),
Holdings and its Subsidiaries may make Capital Expenditures so long as the
aggregate amount of all such Capital Expenditures does not exceed in any Fiscal
Year of Holdings set forth below the amount set forth opposite such Fiscal Year
below:

 

Fiscal Year Ending

 

Amount

 

December 31, 2010

 

$

350,000,000

 

December 31, 2011

 

$

350,000,000

 

December 31, 2012

 

$

350,000,000

 

December 31, 2013

 

$

350,000,000

 

December 31, 2014

 

$

350,000,000

 

December 31, 2015

 

$

350,000,000

 

 


(B)           IN ADDITION TO THE FOREGOING, IN THE EVENT THAT THE AMOUNT OF
CAPITAL EXPENDITURES PERMITTED TO BE MADE BY HOLDINGS AND ITS SUBSIDIARIES
PURSUANT TO CLAUSE (A) ABOVE IN ANY FISCAL YEAR OF HOLDINGS (BEFORE GIVING
EFFECT TO ANY INCREASE IN SUCH PERMITTED CAPITAL EXPENDITURE AMOUNT PURSUANT TO
THIS CLAUSE (B)) IS GREATER THAN THE AMOUNT OF CAPITAL EXPENDITURES ACTUALLY
MADE BY THE BORROWER AND ITS SUBSIDIARIES DURING SUCH FISCAL YEAR, THE LESSER OF
(X) SUCH EXCESS AND (Y) 50% OF THE APPLICABLE PERMITTED SCHEDULED CAPITAL
EXPENDITURE AMOUNT AS SET FORTH IN SUCH CLAUSE (A) ABOVE, MAY BE CARRIED FORWARD
AND UTILIZED TO MAKE CAPITAL EXPENDITURES IN THE IMMEDIATELY SUCCEEDING FISCAL
YEAR, PROVIDED THAT (X) NO AMOUNTS ONCE CARRIED FORWARD PURSUANT TO THIS
SECTION 11.10(B) MAY BE CARRIED FORWARD TO ANY FISCAL YEAR OF HOLDINGS
THEREAFTER AND (Y) NO AMOUNTS CARRIED FORWARD INTO A SUBSEQUENT FISCAL YEAR MAY
BE USED UNTIL ALL CAPITAL EXPENDITURES PERMITTED PURSUANT TO CLAUSE (A) ABOVE
FOR SUCH SUBSEQUENT FISCAL YEAR ARE FIRST USED IN FULL.


 


(C)           IN ADDITION TO THE FOREGOING, THE BORROWER AND ITS SUBSIDIARIES
MAY MAKE ADDITIONAL CAPITAL EXPENDITURES (WHICH CAPITAL EXPENDITURES WILL NOT BE
INCLUDED IN ANY DETERMINATION UNDER SECTION 11.10(A) OR (B)) WITH THE AMOUNT OF
NET SALE PROCEEDS RECEIVED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES FROM ANY
ASSET SALE SO LONG AS SUCH NET SALE PROCEEDS ARE REINVESTED WITHIN 540 DAYS
FOLLOWING THE DATE OF SUCH ASSET SALE, BUT ONLY TO THE EXTENT THAT SUCH NET SALE
PROCEEDS ARE NOT OTHERWISE REQUIRED TO BE APPLIED AS A MANDATORY REPAYMENT
AND/OR COMMITMENT REDUCTION PURSUANT TO SECTION 5.02(D).


 


(D)           IN ADDITION TO THE FOREGOING, THE BORROWER AND ITS SUBSIDIARIES
MAY MAKE ADDITIONAL CAPITAL EXPENDITURES (WHICH CAPITAL EXPENDITURES WILL NOT BE
INCLUDED IN ANY DETERMINATION

 

126

--------------------------------------------------------------------------------


 

under Section 11.10(a) or (b)) with the amount of Net Cash Proceeds received by
the Borrower or any of its Subsidiaries from any Recovery Event so long as such
Net Cash Proceeds are used to replace or restore any properties or assets in
respect of which such Net Cash Proceeds were paid within 540 days following the
date of receipt of such Net Cash Proceeds from such Recovery Event, but only to
the extent that such Net Cash Proceeds are not otherwise required to be applied
as a mandatory repayment and/or commitment reduction pursuant to
Section 5.02(d).


 


(E)           IN ADDITION TO THE FOREGOING, THE BORROWER AND ITS SUBSIDIARIES
MAY MAKE ADDITIONAL CAPITAL EXPENDITURES (WHICH CAPITAL EXPENDITURES WILL NOT BE
INCLUDED IN ANY DETERMINATION UNDER SECTION 11.10(A) OR (B)) (X) TO CONSUMMATE
THE TERRA ACQUISITION OR ACQUISITIONS EFFECTED IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 11.04(VIII) AND (Y) ON OR PRIOR TO THE FIRST ANNIVERSARY
OF THE EFFECTIVE DATE, CAPITAL EXPENDITURES TO EFFECT THE WOODWARD PLANT
EXPANSION IN AN AGGREGATE AMOUNT NOT TO EXCEED $95,000,000 IN THE AGGREGATE.


 


(F)            IN ADDITION TO THE FOREGOING, THE BORROWER AND ITS SUBSIDIARIES
MAY MAKE ADDITIONAL CAPITAL EXPENDITURES; PROVIDED THAT (1) NO EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM AND (2) THE
AGGREGATE AMOUNT OF CAPITAL EXPENDITURES MADE PURSUANT TO THIS CLAUSE (F) SHALL
NOT EXCEED THE LIMITATIONS SET FORTH BELOW:


 

(x)            the aggregate amount of such Capital Expenditures made during any
Fiscal Year, together with the aggregate amount of
Section 11.04(viii) Investments made during such Fiscal Year pursuant to
sub-clause (w) of Section 11.04(viii)(3) (determined as provided in accordance
with the provisions of said sub-clause (w) of Section 11.04(viii)(3)) and any
Restricted Payments made pursuant to sub-clause (x) of
Section 11.06(xiv)(2) during such Fiscal Year, shall not exceed $50,000,000,
except to the extent independently justified pursuant to following clauses
(y) and (z); and

 

(y)           additional Capital Expenditures may be made at any time in an
amount not to exceed the Cumulative Retained Excess Cash Flow Amount as in
effect immediately before the respective such Capital Expenditure is made; and

 

(z)            additional Capital Expenditures may be made at any time with
Excess Qualified Equity Proceeds.

 

11.11.      Interest Coverage Ratio.  Holdings will not permit the Interest
Coverage Ratio for any Test Period ending on the last day of a Fiscal Quarter of
Holdings set forth below to be less than the ratio set forth opposite such
Fiscal Quarter under Column A below; provided that if the Qualified Equity
Trigger Date occurs on or prior to September 30, 2010, then the minimum ratio
shall instead be the respective ratio set forth opposite such Fiscal Quarter in
Column B below:

 

 

 

Minimum Required Ratio

 

Fiscal Quarter Ending

 

A

 

B

 

 

 

 

 

 

 

September 30, 2010

 

2.50:1.00

 

3.00:1.00

 

December 31, 2010

 

2.50:1.00

 

3.00:1.00

 

 

127

--------------------------------------------------------------------------------


 

 

 

Minimum Required Ratio

 

Fiscal Quarter Ending

 

A

 

B

 

 

 

 

 

 

 

March 31, 2011

 

2.50:1.00

 

3.00:1.00

 

June 30, 2011

 

2.50:1.00

 

3.00:1.00

 

September 30, 2011

 

2.50:1.00

 

3.00:1.00

 

December 31, 2011

 

2.50:1.00

 

3.00:1.00

 

March 31, 2012

 

2.50:1.00

 

3.00:1.00

 

June 30, 2012

 

2.50:1.00

 

3.00:1.00

 

September 30, 2012

 

2.50:1.00

 

3.00:1.00

 

December 31, 2012

 

2.50:1.00

 

3.00:1.00

 

March 31, 2013

 

2.50:1.00

 

3.00:1.00

 

June 30, 2013

 

2.50:1.00

 

3.00:1.00

 

September 30, 2013

 

2.50:1.00

 

3.00:1.00

 

December 31, 2013

 

2.50:1.00

 

3.00:1.00

 

March 31, 2014

 

2.50:1.00

 

3.00:1.00

 

June 30, 2014

 

2.50:1.00

 

3.00:1.00

 

September 30, 2014

 

2.50:1.00

 

3.00:1.00

 

December 31, 2014

 

2.50:1.00

 

3.00:1.00

 

March 31, 2015

 

2.50:1.00

 

3.00:1.00

 

 

11.12.      Total Leverage Ratio.  Holdings will not permit the Total Leverage
Ratio as of the last day of any Fiscal Quarter set forth below to be greater
than the ratio set forth opposite such Fiscal Quarter under Column A below;
provided that if the Qualified Equity Trigger Date occurs on or prior to
September 30, 2010, then the maximum ratio shall instead be the respective ratio
set forth opposite such Fiscal Quarter in Column B below:

 

 

 

Maximum Permitted Ratio

 

Fiscal Quarter Ending

 

A

 

B

 

 

 

 

 

 

 

September 30, 2010

 

4.50:1.00

 

3.50:1.00

 

December 31, 2010

 

4.50:1.00

 

3.50:1.00

 

March 31, 2011

 

4.00:1.00

 

3.25:1.00

 

June 30, 2011

 

4.00:1.00

 

3.25:1.00

 

September 30, 2011

 

4.00:1.00

 

3.25:1.00

 

December 31, 2011

 

4.00:1.00

 

3.25:1.00

 

March 31, 2012

 

3.50:1.00

 

3.25:1.00

 

June 30, 2012

 

3.50:1.00

 

3.25:1.00

 

September 30, 2012

 

3.50:1.00

 

3.25:1.00

 

December 31, 2012

 

3.50:1.00

 

3.25:1.00

 

March 31, 2013

 

3.50:1.00

 

3.25:1.00

 

June 30, 2013

 

3.50:1.00

 

3.25:1.00

 

September 30, 2013

 

3.50:1.00

 

3.25:1.00

 

December 31, 2013

 

3.50:1.00

 

3.25:1.00

 

March 31, 2014

 

3.50:1.00

 

3.25:1.00

 

 

128

--------------------------------------------------------------------------------


 

 

 

Maximum Permitted Ratio

 

Fiscal Quarter Ending

 

A

 

B

 

 

 

 

 

 

 

June 30, 2014

 

3.50:1.00

 

3.25:1.00

 

September 30, 2014

 

3.50:1.00

 

3.25:1.00

 

December 31, 2014

 

3.50:1.00

 

3.25:1.00

 

March 31, 2015

 

3.50:1.00

 

3.25:1.00

 

 

11.13.      MODIFICATIONS OF CERTIFICATE OF INCORPORATION, BY-LAWS AND CERTAIN
OTHER AGREEMENTS  HOLDINGS WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES
TO, AMEND, MODIFY OR CHANGE (X) ITS CERTIFICATE OR ARTICLES OF INCORPORATION
(INCLUDING, WITHOUT LIMITATION, BY THE FILING OR MODIFICATION OF ANY CERTIFICATE
OR ARTICLES OF DESIGNATION), CERTIFICATE OF FORMATION, LIMITED LIABILITY COMPANY
AGREEMENT OR BY-LAWS (OR THE EQUIVALENT ORGANIZATIONAL DOCUMENTS), AS
APPLICABLE, OR ANY AGREEMENT ENTERED INTO BY IT WITH RESPECT TO ITS CAPITAL
STOCK OR OTHER EQUITY INTERESTS, OR ENTER INTO ANY NEW AGREEMENT WITH RESPECT TO
ITS CAPITAL STOCK OR OTHER EQUITY INTERESTS, IN ANY MANNER WHICH COULD
REASONABLY BE EXPECTED TO BE ADVERSE IN ANY MATERIAL RESPECT TO THE INTERESTS OF
THE LENDERS OR (Y) THE EXCHANGE OFFER OR THE MERGER AGREEMENT IN ANY MANNER
WHICH COULD CAUSE A FAILURE OF THE APPLICABLE CONDITIONS PRECEDENT TO SUBSEQUENT
CREDIT EVENTS TO OCCUR ON OR PRIOR TO THE MERGER CLOSING DATE.

 

11.14.      Holdings.  Holdings shall not engage in any trade or business, or
own any assets (other than (i) the Equity Interests and Indebtedness for
borrowed money of the Borrower, (ii) the ownership of the Equity Interests in CF
Industries Peru S.A.C. owned by it on the Effective Date (and any Equity
Interests issued in replacement or substitution therefor) and any sale of such
Equity Interests, (iii) performing its obligations and activities incidental
thereto under the Credit Documents, the Bridge Loan Documents and any other
permitted Indebtedness and with respect to the Transactions, (iv) making
Restricted Payments to the extent permitted by this Agreement, (v) making
investments in the Borrower and other Subsidiaries to the extent permitted by
this Agreement (it being understood that Holdings shall not own Equity Interests
in any Person other than the Borrower and as set forth in preceding clause
(ii) above) and (vi) other than contractual and other rights incidental to being
a holding company), or incur any Indebtedness (other than the Obligations or
Indebtedness permitted pursuant to Section 11.01).

 

11.15.      Limitation on Issuance of Equity Interests.  (a)  Holdings will not,
and will not permit any of its Subsidiaries to, issue any Disqualified Equity
Interests.

 


(B)           HOLDINGS WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO ISSUE ANY
CAPITAL STOCK OR OTHER EQUITY INTERESTS (INCLUDING BY WAY OF SALES OF TREASURY
STOCK) OR ANY OPTIONS OR WARRANTS TO PURCHASE, OR SECURITIES CONVERTIBLE INTO,
CAPITAL STOCK OR OTHER EQUITY INTERESTS, EXCEPT (I) FOR TRANSFERS AND
REPLACEMENTS OF THEN OUTSTANDING SHARES OF CAPITAL STOCK OR OTHER EQUITY
INTERESTS, (II) FOR STOCK SPLITS, STOCK DIVIDENDS AND OTHER ISSUANCES (INCLUDING
PRO RATA ISSUANCES TO EXISTING EQUITY HOLDERS) WHICH DO NOT DECREASE THE
PERCENTAGE OWNERSHIP OF HOLDINGS OR ANY OF ITS SUBSIDIARIES IN ANY CLASS OF THE
CAPITAL STOCK OR OTHER EQUITY INTERESTS OF SUCH SUBSIDIARY, (III) IN THE CASE OF
FOREIGN SUBSIDIARIES OF HOLDINGS, TO QUALIFY DIRECTORS TO THE EXTENT REQUIRED BY
APPLICABLE LAW AND FOR OTHER NOMINAL SHARE ISSUANCES TO PERSONS OTHER THAN
HOLDINGS AND ITS SUBSIDIARIES TO THE EXTENT REQUIRED UNDER APPLICABLE LAW,
(IV) FOR ISSUANCES BY SUBSIDIARIES OF THE

 

129

--------------------------------------------------------------------------------


 

Borrower which are newly created or acquired in accordance with the terms of
this Agreement and (v) for issuances of capital stock or other Equity Interests
in connection with the formation or organization of joint ventures permitted
under Section 11.04(viii).


 

11.16.      Accounting Changes; Fiscal Year.  Holdings and its Subsidiaries
shall not change its (a) accounting treatment or reporting practices, except as
required by GAAP or any other applicable law, or (b) its Fiscal Year or its
method for determining Fiscal Quarters or fiscal months.

 

SECTION 12.         Events of Default.

 

Upon the occurrence and during the continuance of any of the following specified
events (each, an “Event of Default”):

 

(A)           THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY DRAWING WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR
PREPAYMENT THEREOF OR OTHERWISE;

 

(B)           THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR ANY FEE
OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
SECTION) PAYABLE UNDER THIS AGREEMENT, WHEN AND AS THE SAME SHALL BECOME DUE AND
PAYABLE, AND SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THREE
(3) BUSINESS DAYS;

 

(C)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF
OF ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY IN THIS AGREEMENT OR
ANY CREDIT DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER
THEREUNDER, OR IN ANY REPORT, CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT
FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY CREDIT
DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, SHALL
PROVE TO HAVE BEEN MATERIALLY INCORRECT WHEN MADE OR DEEMED MADE;

 

(D)           ANY CREDIT PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN SECTION 10.02(A), 10.08 OR 10.13, OR IN
SECTION 11;

 

(E)           ANY CREDIT PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT,
CONDITION OR AGREEMENT CONTAINED IN THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS
(OTHER THAN THOSE SPECIFIED ABOVE IN CLAUSES (A), (B) OR (D)), AND SUCH FAILURE
SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER THE EARLIER OF
(A) A FINANCIAL OFFICER’S OR OTHER RESPONSIBLE OFFICER’S (IN EACH CASE OF THE
BORROWER) ACTUAL KNOWLEDGE OF SUCH BREACH OR (B) NOTICE THEREOF FROM THE
ADMINISTRATIVE AGENT OR ANY LENDER;

 

(F)            ANY CREDIT PARTY OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE
(WHETHER UPON THE STATED MATURITY THEREOF, BY ACCELERATION OR OTHERWISE);

 

130

--------------------------------------------------------------------------------


 

(G)           ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL
INDEBTEDNESS BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR
PERMITS (IN EACH CASE, AFTER GIVING EFFECT TO ANY APPLICABLE GRACE OR NOTICE
PERIOD) THE HOLDER OR HOLDERS OF ANY SUCH MATERIAL INDEBTEDNESS OR ANY TRUSTEE
OR AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY SUCH MATERIAL INDEBTEDNESS TO
BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION OR DEFEASANCE
THEREOF, PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT (X) THIS CLAUSE
(G) SHALL NOT APPLY TO (I) SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT OF
THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS, (II) THE TARGET EXISTING NOTES BECOMING DUE AND PAYABLE, OR BEING
REQUIRED TO BE REPAID OR REPURCHASED, ON OR PRIOR TO THE 50TH DAY AFTER THE
MERGER CLOSING DATE, SO LONG AS REPAID IN FULL ON OR PRIOR TO SUCH 50TH DAY
AFTER THE MERGER CLOSING DATE OR (III) ANY EVENT REQUIRING THE REPAYMENT OF THE
BRIDGE LOANS IN ACCORDANCE WITH THE TERMS OF THE BRIDGE LOAN DOCUMENTS (OTHER
THAN (I) AN ACCELERATION OF THE MATURITY THEREOF AS A RESULT OF AN EVENT OF
DEFAULT OCCURRING UNDER, AND AS DEFINED, THEREIN OR (II) A PREPAYMENT AS A
RESULT OF A CHANGE OF CONTROL) AND (Y) UNTIL THE 50TH DAY AFTER THE MERGER
CLOSING DATE, ANY EXCEPTED DEFAULTS SHALL NOT CAUSE A DEFAULT OR EVENT OF
DEFAULT PURSUANT TO THIS CLAUSE (G);

 

(H)           AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY
PETITION SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF
IN RESPECT OF A CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN
ANY IMMATERIAL SUBSIDIARY) OR ITS DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS,
UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR
SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE APPOINTMENT OF A RECEIVER,
TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR ANY CREDIT
PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN ANY IMMATERIAL
SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH
PROCEEDING OR PETITION SHALL CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR
DECREE APPROVING OR ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

 

(I)            ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER
THAN ANY IMMATERIAL SUBSIDIARY) SHALL (I) VOLUNTARILY COMMENCE ANY PROCEEDING OR
FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY
FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW
NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION OF, OR FAIL TO
CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED
IN CLAUSE (H) OF THIS SECTION, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF
A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL
FOR SUCH CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER THAN ANY
IMMATERIAL SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF ITS ASSETS, (IV) FILE AN
ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
SUCH PROCEEDING, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR
(VI) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(J)            ANY CREDIT PARTY OR ANY SUBSIDIARY OF ANY CREDIT PARTY (OTHER
THAN ANY IMMATERIAL SUBSIDIARY) SHALL BECOME UNABLE, ADMIT IN WRITING ITS
INABILITY OR FAIL GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE;

 

(K)           ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE
AMOUNT IN EXCESS OF $50,000,000 (EXCEPT TO THE EXTENT COVERED BY INSURANCE)
SHALL BE RENDERED

 

131

--------------------------------------------------------------------------------


 

AGAINST ANY CREDIT PARTY, ANY SUBSIDIARY OF ANY CREDIT PARTY OR ANY COMBINATION
THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED FOR A PERIOD OF FORTY-FIVE (45)
CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE EFFECTIVELY STAYED, OR ANY
ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR TO ATTACH OR LEVY UPON ANY
ASSETS OF ANY CREDIT PARTY TO ENFORCE ANY SUCH JUDGMENT;

 

(L)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH
ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT;

 

(M)          A CHANGE OF CONTROL SHALL OCCUR;

 

(N)           THE HOLDINGS GUARANTY OR THE SUBSIDIARIES GUARANTY SHALL FAIL TO
REMAIN IN FULL FORCE OR EFFECT AS TO HOLDINGS OR ANY SUBSIDIARY GUARANTOR, AS
THE CASE MAY BE, OR ANY ACTION SHALL BE TAKEN TO DISCONTINUE OR TO ASSERT THE
INVALIDITY OR UNENFORCEABILITY OF EITHER SUCH GUARANTEE, OR ANY GUARANTOR SHALL
DENY THAT IT HAS ANY FURTHER LIABILITY UNDER THE HOLDINGS GUARANTY OR THE
SUBSIDIARIES GUARANTY, AS THE CASE MAY BE, OR SHALL GIVE NOTICE TO SUCH EFFECT;

 

(O)           ANY SECURITY DOCUMENT SHALL FOR ANY REASON FAIL TO CREATE A VALID
AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN ANY COLLATERAL PURPORTED TO BE
COVERED THEREBY, EXCEPT AS PERMITTED BY THE TERMS OF THIS AGREEMENT OR ANY
SECURITY DOCUMENT, OR ANY SECURITY DOCUMENT (OTHER THAN SECURITY DOCUMENTS WHICH
COLLECTIVELY COVER AN IMMATERIAL AMOUNT OF COLLATERAL) SHALL FAIL TO REMAIN IN
FULL FORCE OR EFFECT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT
OR SUCH SECURITY DOCUMENT) OR ANY ACTION SHALL BE TAKEN BY ANY CREDIT PARTY TO
DISCONTINUE OR TO ASSERT THE INVALIDITY OR UNENFORCEABILITY OF ANY SUCH SECURITY
DOCUMENT; OR

 

(P)           ANY MATERIAL PROVISION OF ANY CREDIT DOCUMENT FOR ANY REASON
CEASES TO BE VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS (EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR SUCH CREDIT DOCUMENT) (OR
ANY CREDIT PARTY SHALL CHALLENGE THE ENFORCEABILITY OF ANY CREDIT DOCUMENT OR
SHALL ASSERT IN WRITING, OR ENGAGE IN ANY ACTION OR INACTION BASED ON ANY SUCH
ASSERTION, THAT ANY MATERIAL PROVISION OF ANY OF THE CREDIT DOCUMENTS HAS CEASED
TO BE OR OTHERWISE IS NOT VALID, BINDING AND ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS);

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Section), the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to Holdings
or the Borrower described in

 

132

--------------------------------------------------------------------------------


 

clause (h) or (i) of this Section, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
Upon the occurrence and the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
(i) require the Borrower to cash collateralize all outstanding Letters of Credit
and (ii) exercise any rights and remedies provided to the Administrative Agent
under the Credit Documents or at law or equity, including all remedies provided
under the UCC.  Notwithstanding anything to the contrary contained above, at any
time on or prior to the Merger Closing Date, if the only Event of Default which
has occurred and is then continuing is pursuant to Section 12(c) and is solely
as a result of a material incorrectness of one or more representations or
warranties that do not constitute Specified Representations, then the remedies
described above in this Section 12 may not be exercised unless and until the
earlier to occur of (x) the first Business Day after the Merger Closing Date and
(y) the occurrence (and during the continuance) of one or more Events of Default
other than as described above in this sentence.

 

SECTION 13.         The Administrative Agent; Lead Arrangers; Etc.

 

13.01.      Appointment.  The Lenders hereby irrevocably designate and appoint
MSSF as Administrative Agent and as Collateral Agent for the Lenders and the
other Secured Creditors (for purposes of this Section 13 and Section 14.01, the
term “Administrative Agent” also shall include MSSF in its capacity as
Collateral Agent pursuant to the Security Documents) to act as specified herein
and in the other Credit Documents.  MSSF hereby accepts such appointment as
Administrative Agent and Collateral Agent, subject to its resignation rights
provided herein.  Each Lender hereby irrevocably authorizes, and each holder of
any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto.  The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates.

 

13.02.      Nature of Duties.  (a)  The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents.  Neither the Administrative Agent nor any of
its officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the

 

133

--------------------------------------------------------------------------------


 

Administrative Agent any obligations in respect of this Agreement or any other
Credit Document except as expressly set forth herein or therein.

 


(B)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
PROVISION OF ANY OTHER CREDIT DOCUMENT, EACH LEAD ARRANGER, THE GLOBAL
COORDINATOR, EACH REVOLVING LOAN LEAD ARRANGER AND EACH DOCUMENTATION AGENT ARE
NAMED AS SUCH FOR RECOGNITION PURPOSES ONLY, AND IN ITS CAPACITY AS SUCH SHALL
HAVE NO POWERS, DUTIES, RESPONSIBILITIES OR LIABILITIES WITH RESPECT TO THIS
AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY; IT BEING UNDERSTOOD AND AGREED THAT EACH LEAD ARRANGER, THE GLOBAL
COORDINATOR, EACH REVOLVING LOAN LEAD ARRANGER AND EACH DOCUMENTATION AGENT
SHALL BE ENTITLED TO ALL INDEMNIFICATION AND REIMBURSEMENT RIGHTS AS, AND TO THE
EXTENT, PROVIDED FOR UNDER SECTION 14.01.  WITHOUT LIMITATION OF THE FOREGOING,
EACH LEAD ARRANGER, THE GLOBAL COORDINATOR, EACH REVOLVING LOAN LEAD ARRANGER
AND EACH DOCUMENTATION AGENT SHALL NOT, SOLELY BY REASON OF THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENTS, HAVE ANY FIDUCIARY RELATIONSHIP IN RESPECT OF ANY
LENDER OR ANY OTHER PERSON.


 

13.03.      Lack of Reliance on the Administrative Agent.  Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of Holdings and its Subsidiaries (and Target and its Subsidiaries) in
connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of Holdings and its Subsidiaries (and Target and its
Subsidiaries) and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter. 
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of Holdings or
any of its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of Holdings
or any of its Subsidiaries or the existence or possible existence of any Default
or Event of Default.

 

13.04.      Certain Rights of the Administrative Agent.  If the Administrative
Agent requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining.  Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

134

--------------------------------------------------------------------------------


 

13.05.      Reliance.  The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

13.06.      Indemnification.  To the extent the Administrative Agent (or any
affiliate thereof) is not reimbursed and indemnified by the Borrower, the
Lenders will reimburse and indemnify the Administrative Agent (and any affiliate
thereof) in proportion to their respective “percentages” as used in determining
the Required Lenders (determined as if there were no Defaulting Lenders) for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature which may be imposed on, asserted against or incurred by the
Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

13.07.      The Administrative Agent in its Individual Capacity.  With respect
to its obligation to make Loans, or issue or participate in Letters of Credit,
under this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the duties specified herein; and the term
“Lender,” “Majority Lenders,” “Required Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities.  The
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, investment banking, trust or other
business with, or provide debt financing, equity capital or other services
(including financial advisory services) to any Credit Party or any Affiliate of
any Credit Party (or any Person engaged in a similar business with any Credit
Party or any Affiliate thereof) as if they were not performing the duties
specified herein, and may accept fees and other consideration from any Credit
Party or any Affiliate of any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.

 

13.08.      Holders.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

 

13.09.      Resignation by the Administrative Agent.  (a)  The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or

 

135

--------------------------------------------------------------------------------


 

under the other Credit Documents at any time by giving 15 Business Days’ prior
written notice to the Lenders and, unless a Default or an Event of Default under
Section 12(h) or (i) then exists, the Borrower.  Any such resignation by an
Administrative Agent hereunder shall also constitute its resignation as the
Collateral Agent an Issuing Lender and the Swingline Lender, in which case the
resigning Administrative Agent (x) shall no longer act as Collateral Agent,
except that, until a successor Administrative Agent (who shall act as Collateral
Agent) is appointed as provided below, the resigning Administrative Agent shall
continue to act as Collateral Agent for purposes of maintaining the perfection
and priority of security interests granted pursuant to the various Security
Documents, (y) shall not be required to issue any further Letters of Credit or
make any additional Swingline Loans hereunder and (z) shall maintain all of its
rights as Issuing Lender or Swingline Lender, as the case may be, with respect
to any Letters of Credit issued by it, or Swingline Loans made by it, prior to
the date of such resignation.  Such resignation shall take effect upon the
appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

 


(B)           UPON ANY SUCH NOTICE OF RESIGNATION BY THE ADMINISTRATIVE AGENT,
THE REQUIRED LENDERS SHALL APPOINT A SUCCESSOR ADMINISTRATIVE AGENT HEREUNDER OR
THEREUNDER WHO SHALL BE A COMMERCIAL BANK OR TRUST COMPANY HAVING A COMBINED
CAPITAL AND SURPLUS OF AT LEAST $200,000,000, AND WHICH HAS AN OFFICE, BRANCH OR
AGENCY LOCATED IN NEW YORK, NEW YORK, WHICH IS REASONABLY ACCEPTABLE TO THE
BORROWER, WHICH ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED
(PROVIDED THAT THE BORROWER’S ACCEPTANCE OR APPROVAL SHALL NOT BE REQUIRED IF AN
EVENT OF DEFAULT THEN EXISTS).


 


(C)           IF A SUCCESSOR ADMINISTRATIVE AGENT SHALL NOT HAVE BEEN SO
APPOINTED WITHIN SUCH 15 BUSINESS DAY PERIOD, THE ADMINISTRATIVE AGENT, WITH THE
CONSENT OF THE BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, PROVIDED THAT THE BORROWER’S CONSENT SHALL NOT BE REQUIRED IF AN EVENT
OF DEFAULT THEN EXISTS), SHALL THEN APPOINT A SUCCESSOR ADMINISTRATIVE AGENT WHO
SHALL SERVE AS ADMINISTRATIVE AGENT HEREUNDER OR THEREUNDER UNTIL SUCH TIME, IF
ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS
PROVIDED ABOVE.


 


(D)           IF NO SUCCESSOR ADMINISTRATIVE AGENT HAS BEEN APPOINTED PURSUANT
TO CLAUSE (B) OR (C) ABOVE BY THE 20TH BUSINESS DAY AFTER THE DATE SUCH NOTICE
OF RESIGNATION WAS GIVEN BY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT’S
RESIGNATION SHALL BECOME EFFECTIVE AND THE REQUIRED LENDERS SHALL THEREAFTER
PERFORM ALL THE DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER AND/OR UNDER ANY
OTHER CREDIT DOCUMENT UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED ABOVE.


 


(E)           UPON A RESIGNATION OF THE ADMINISTRATIVE AGENT PURSUANT TO THIS
SECTION 13.09, THE ADMINISTRATIVE AGENT SHALL REMAIN INDEMNIFIED TO THE EXTENT
PROVIDED IN THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE PROVISIONS OF
THIS SECTION 13 (AND THE ANALOGOUS PROVISIONS OF THE OTHER CREDIT DOCUMENTS)
SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT FOR ALL OF
ITS ACTIONS AND INACTIONS WHILE SERVING AS THE ADMINISTRATIVE AGENT.


 

13.10.      Collateral Matters.  (a)  Each Lender hereby irrevocably
(i) designates and appoints MSSF as Collateral Agent for the Lenders and the
other Secured Creditors and (ii) 

 

136

--------------------------------------------------------------------------------


 

authorizes and directs the Collateral Agent to enter into the Security Documents
for the benefit of the Lenders and the other Secured Creditors.  MSSF hereby
accepts such appointment as Collateral Agent subject to its resignation rights
pursuant to Section 13.09.  Each Lender hereby agrees, and each holder of any
Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

 


(B)           THE LENDERS HEREBY AUTHORIZE THE COLLATERAL AGENT TO RELEASE ANY
LIEN GRANTED TO OR HELD BY THE COLLATERAL AGENT UPON ANY COLLATERAL (I) UPON
TERMINATION OF THE COMMITMENTS AND PAYMENT AND SATISFACTION OF ALL OF THE
OBLIGATIONS (OTHER THAN UNASSERTED INDEMNIFICATION OBLIGATIONS) AT ANY TIME
ARISING UNDER OR IN RESPECT OF THIS AGREEMENT OR THE CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) CONSTITUTING PROPERTY BEING
SOLD OR OTHERWISE DISPOSED OF (TO PERSONS OTHER THAN CREDIT PARTIES) UPON THE
SALE OR OTHER DISPOSITION THEREOF IN COMPLIANCE WITH SECTION 11.03, (III) IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE REQUIRED LENDERS (OR ALL OF
THE LENDERS HEREUNDER, TO THE EXTENT REQUIRED BY SECTION 14.12) OR (IV) AS
OTHERWISE MAY BE EXPRESSLY PROVIDED IN THE RELEVANT SECURITY DOCUMENTS.  UPON
REQUEST BY THE ADMINISTRATIVE AGENT AT ANY TIME, THE LENDERS WILL CONFIRM IN
WRITING THE COLLATERAL AGENT’S AUTHORITY TO RELEASE PARTICULAR TYPES OR ITEMS OF
COLLATERAL PURSUANT TO THIS SECTION 13.10.


 


(C)           THE COLLATERAL AGENT SHALL HAVE NO OBLIGATION WHATSOEVER TO THE
LENDERS OR TO ANY OTHER PERSON TO ASSURE THAT THE COLLATERAL EXISTS OR IS OWNED
BY ANY CREDIT PARTY OR IS CARED FOR, PROTECTED OR INSURED OR THAT THE LIENS
GRANTED TO THE COLLATERAL AGENT HEREIN OR PURSUANT HERETO HAVE BEEN PROPERLY OR
SUFFICIENTLY OR LAWFULLY CREATED, PERFECTED, PROTECTED OR ENFORCED OR ARE
ENTITLED TO ANY PARTICULAR PRIORITY, OR TO EXERCISE OR TO CONTINUE EXERCISING AT
ALL OR IN ANY MANNER OR UNDER ANY DUTY OF CARE, DISCLOSURE OR FIDELITY ANY OF
THE RIGHTS, AUTHORITIES AND POWERS GRANTED OR AVAILABLE TO THE COLLATERAL AGENT
IN THIS SECTION 13.10 OR IN ANY OF THE SECURITY DOCUMENTS, IT BEING UNDERSTOOD
AND AGREED THAT IN RESPECT OF THE COLLATERAL, OR ANY ACT, OMISSION OR EVENT
RELATED THERETO, THE COLLATERAL AGENT MAY ACT IN ANY MANNER IT MAY DEEM
APPROPRIATE, IN ITS SOLE DISCRETION, GIVEN THE COLLATERAL AGENT’S OWN INTEREST
IN THE COLLATERAL AS ONE OF THE LENDERS AND THAT THE COLLATERAL AGENT SHALL HAVE
NO DUTY OR LIABILITY WHATSOEVER TO THE LENDERS, EXCEPT FOR ITS GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL AND NON-APPEALABLE DECISION).


 

13.11.      Delivery of Information.  The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except as specifically provided in this
Agreement or any other Credit Document.

 

137

--------------------------------------------------------------------------------


 

SECTION 14.         Miscellaneous.

 

14.01.      Payment of Expenses, etc.  (a)  The Borrower hereby agrees
to:  (i) whether or not the transactions herein contemplated are consummated,
pay all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and the Lead Arrangers (including, without limitation, the
reasonable fees and disbursements of White & Case LLP and, if necessary, one
local counsel in any applicable jurisdiction and one regulatory counsel) in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Administrative Agent, the Lead Arrangers and their
respective Affiliates in connection with its or their syndication efforts with
respect to this Agreement and of the Administrative Agent, of each Issuing
Lender and the Swingline Lender in connection with the Back-Stop Arrangements
entered into by such Persons and, after the occurrence of an Event of Default,
for the period during which such Event of Default is continuing, the
Administrative Agent, each of the Issuing Lenders and Lenders in connection with
the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein; provided, however,
that in the absence of conflicts, reimbursement of legal fees and disbursements
shall be limited to the reasonable fees and disbursements of one counsel (and
one local counsel in each relevant jurisdiction and one regulatory counsel, if
applicable) for the Administrative Agent, the Issuing Lenders and the Lenders,
such counsel to be selected by the Administrative Agent; (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, each Issuing Lender, each Lead
Arranger and each Lender, and each of their respective officers, directors,
employees, and affiliates, (each, an “Indemnified Person”) from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, any Issuing Lender, any Lead Arranger or any Lender is
a party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the use of any Letter of Credit or the proceeds of any Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by Holdings or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by Holdings or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
Holdings or any of its Subsidiaries, the non-compliance by Holdings or any of
its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real

 

138

--------------------------------------------------------------------------------


 

Property, or any Environmental Liability of Holdings, any of its Subsidiaries or
any Real Property at any time owned, leased or operated by Holdings or any of
its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence, bad faith or willful misconduct of the
Indemnified Person to be indemnified (as determined by a court of competent
jurisdiction in a final and non-appealable decision)).  To the extent that the
undertaking to indemnify, pay or hold harmless the Administrative Agent, any
Issuing Lender, any Lead Arranger or any Lender set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall make the maximum contribution to the payment and
satisfaction of each of the indemnified liabilities which is permissible under
applicable law.

 


(B)           TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW, EACH OF HOLDINGS
AND THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY
INDEMNIFIED PERSON, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR INCIDENTAL DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
CREDIT DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF.  NO INDEMNIFIED PERSON SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE
USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED
BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION
SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, EXCEPT TO THE EXTENT THE LIABILITY
OF SUCH INDEMNIFIED PERSON RESULTS FROM SUCH INDEMNIFIED PERSON’S GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT (AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION).


 

14.02.      Right of Setoff.  In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender (with the prior
written consent of the Administrative Agent or the Required Lenders) is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or such Lender wherever located) to or
for the credit or the account of Holdings or any of its Subsidiaries against and
on account of the Obligations of the Credit Parties to the Administrative Agent,
such Issuing Lender or such Lender under this Agreement or under any of the
other Credit Documents, including, without limitation, all interests in
Obligations purchased by such Lender pursuant to Section 14.04(b), and although
said Obligations shall be contingent or unmatured.  After exercising any set off
rights pursuant to the immediately preceding sentence, the respective Lender
shall promptly notify the Administrative Agent and the Borrower of such
exercise, although any delay or failure in giving any such notice shall not
affect the exercise of set off rights as provided above and shall result in no
liability for the respective Lender.

 

139

--------------------------------------------------------------------------------


 

14.03.      Notices.  Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
facsimile communication) and mailed, faxed or delivered:  if to any Credit
Party, at the address specified opposite its signature below or in the other
relevant Credit Documents; if to any Lender, at its address specified on
Schedule 14.03; and if to the Administrative Agent, at the Notice Office; or, as
to any Credit Party or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties hereto and,
as to each Lender, at such other address as shall be designated by such Lender
in a written notice to the Borrower and the Administrative Agent.  All such
notices and communications shall, when mailed, faxed or sent by overnight
courier, be effective when deposited in the mails, faxed (with return receipt)
or delivered to the overnight courier, as the case may be, except that notices
and communications to the Administrative Agent and the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.

 

14.04.      Benefit of Agreement; Assignments; Participations.  (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, neither Holdings nor the Borrower may assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
the Lenders and, provided further, that, although any Lender may grant
participations to Eligible Transferees in its rights hereunder, (i) such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments hereunder except as provided in
Sections 2.13, 14.04(b) and 14.04(c)), (ii) the participant shall not constitute
a “Lender” hereunder, (iii) such Lender shall remain the holder of its Loans and
owner of its interest in any Letter of Credit for all purposes hereunder, and
(iv) Borrowers and any Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement, and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
cash collateralized pursuant to the terms hereunder or not extended beyond the
Revolving Loan Maturity Date) in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Total Commitment or a mandatory prepayment of
the Loans shall not constitute a change in the terms of such participation, and
that an increase in any Commitment (or the available portion thereof) or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by Holdings or the Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Credit Documents) supporting the Loans or Letters of Credit hereunder in
which such participant is participating.  In the case of any such participation,
the participant shall not have any rights under this Agreement or any of the
other Credit Documents (the participant’s rights against such Lender in respect
of such participation to be those set forth in the agreement executed by such
Lender in favor of the

 

140

--------------------------------------------------------------------------------


 

participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.

 


(B)           NOTWITHSTANDING THE FOREGOING, ANY LENDER (OR ANY LENDER TOGETHER
WITH ONE OR MORE OTHER LENDERS) MAY (X) ASSIGN (BUT NOT TO HOLDINGS OR ANY
SUBSIDIARY THEREOF EXCEPT PURSUANT TO CLAUSE (C) BELOW) ALL OR A PORTION OF ITS
TERM LOAN COMMITMENTS AND OUTSTANDING PRINCIPAL AMOUNT OF TERM LOANS AND/OR
REVOLVING LOAN COMMITMENTS AND RELATED OUTSTANDING OBLIGATIONS (OR, IF THE
REVOLVING LOAN COMMITMENTS HAVE TERMINATED, THE RELATED OUTSTANDING OBLIGATIONS)
HEREUNDER TO (I)(A) ITS PARENT COMPANY AND/OR ANY AFFILIATE OF SUCH LENDER WHICH
IS AT LEAST 50% OWNED BY SUCH LENDER OR ITS PARENT COMPANY OR (B) TO ONE OR MORE
OTHER LENDERS OR ANY AFFILIATE OF ANY SUCH OTHER LENDER WHICH IS AT LEAST 50%
OWNED BY SUCH OTHER LENDER OR ITS PARENT COMPANY (PROVIDED THAT ANY FUND THAT
INVESTS IN LOANS AND IS MANAGED OR ADVISED BY THE SAME INVESTMENT ADVISOR OF
ANOTHER FUND WHICH IS A LENDER (OR BY AN AFFILIATE OF SUCH INVESTMENT ADVISOR)
SHALL BE TREATED AS AN AFFILIATE OF SUCH OTHER LENDER FOR THE PURPOSES OF THIS
SUB-CLAUSE (X)(I)(B)), OR (II) IN THE CASE OF ANY LENDER THAT IS A FUND THAT
INVESTS IN LOANS, ANY OTHER FUND THAT INVESTS IN LOANS AND IS MANAGED OR ADVISED
BY THE SAME INVESTMENT ADVISOR AS SUCH LENDER OR BY AN AFFILIATE OF SUCH
INVESTMENT ADVISOR OR (Y) ASSIGN ALL, OR IF LESS THAN ALL, A PORTION EQUAL TO AT
LEAST $1,000,000 (OR SUCH LESSER AMOUNT AS THE ADMINISTRATIVE AGENT AND, SO LONG
AS NO DEFAULT UNDER SECTION 12(A) AND NO EVENT OF DEFAULT THEN EXISTS, THE
BORROWER MAY OTHERWISE AGREE) IN THE AGGREGATE IN RESPECT OF THE TERM LOANS
AND/OR TERM LOAN COMMITMENTS AND/OR $5,000,000 IN THE AGGREGATE IN RESPECT OF
REVOLVING LOAN COMMITMENTS FOR THE ASSIGNING LENDER OR ASSIGNING LENDERS, (OR,
IF THE REVOLVING LOAN COMMITMENTS HAVE TERMINATED, THE RELATED OUTSTANDING
OBLIGATIONS) HEREUNDER TO ONE OR MORE ELIGIBLE TRANSFEREES (TREATING ANY FUND
THAT INVESTS IN LOANS AND ANY OTHER FUND THAT INVESTS IN LOANS AND IS MANAGED OR
ADVISED BY THE SAME INVESTMENT ADVISOR OF SUCH FUND OR BY AN AFFILIATE OF SUCH
INVESTMENT ADVISOR AS A SINGLE ASSIGNOR OR ELIGIBLE TRANSFEREE (AS APPLICABLE)
(IF ANY)), EACH OF WHICH ASSIGNEES SHALL BECOME A PARTY TO THIS AGREEMENT AS A
LENDER BY EXECUTION OF AN ASSIGNMENT AND ASSUMPTION AGREEMENT, PROVIDED THAT
(I) AT SUCH TIME, SCHEDULE 1.01A SHALL BE DEEMED MODIFIED TO REFLECT THE
COMMITMENTS AND/OR OUTSTANDING LOANS, AS THE CASE MAY BE, OF SUCH NEW LENDER AND
OF THE EXISTING LENDERS, (II) UPON THE SURRENDER OF THE RELEVANT NOTES BY THE
ASSIGNING LENDER (OR, UPON SUCH ASSIGNING LENDER’S INDEMNIFYING THE BORROWER FOR
ANY LOST NOTE PURSUANT TO A CUSTOMARY INDEMNIFICATION AGREEMENT) NEW NOTES WILL
BE ISSUED, AT THE BORROWER’S EXPENSE, TO SUCH NEW LENDER AND TO THE ASSIGNING
LENDER UPON THE REQUEST OF SUCH NEW LENDER OR ASSIGNING LENDER, SUCH NEW NOTES
TO BE IN CONFORMITY WITH THE REQUIREMENTS OF SECTION 2.05 (WITH APPROPRIATE
MODIFICATIONS) TO THE EXTENT NEEDED TO REFLECT THE REVISED COMMITMENTS AND/OR
OUTSTANDING LOANS, AS THE CASE MAY BE, (III) AT ANY TIME WHEN BOTH (X) B-1 TERM
LOAN COMMITMENTS AND B-1 TERM LOANS ARE OUTSTANDING HEREUNDER, EACH ASSIGNMENT
BY A GIVEN LENDER PURSUANT TO THIS CLAUSE (B) SHALL BE OF A LIKE PERCENTAGE OF
THE TOTAL B-1 TERM LOAN COMMITMENT AND THEN TOTAL OUTSTANDING PRINCIPAL AMOUNT
OF B-1 TERM LOANS AND (Y) B-2 TERM LOAN COMMITMENTS AND B-2 TERM LOANS ARE
OUTSTANDING HEREUNDER, EACH ASSIGNMENT BY A GIVEN LENDER PURSUANT TO THIS CLAUSE
(B) SHALL BE OF A LIKE PERCENTAGE OF THE TOTAL B-2 TERM LOAN COMMITMENT AND THE
THEN TOTAL OUTSTANDING PRINCIPAL AMOUNT OF B-2 TERM LOANS, (IV) THE CONSENT OF
THE ADMINISTRATIVE AGENT SHALL BE REQUIRED IN CONNECTION WITH ANY SUCH
ASSIGNMENTS OF TERM LOAN COMMITMENTS OR REVOLVING LOAN COMMITMENTS PURSUANT TO
CLAUSE (X) OR (Y) (SUCH CONSENT, IN ANY CASE, NOT TO BE UNREASONABLY WITHHELD,
DELAYED OR CONDITIONED), (V) SO LONG AS NO DEFAULT UNDER SECTIONS 12(A) AND NO
EVENT OF DEFAULT THEN EXISTS AND THE SYNDICATION DATE (DETERMINED WITHOUT REGARD
TO CLAUSE (Y) OF THE DEFINITION THEREOF) HAS THERETOFORE OCCURRED, THE CONSENT
OF THE BORROWER SHALL BE

 

141

--------------------------------------------------------------------------------


 

required in connection with any such assignment of Revolving Loan Commitments
pursuant to clause (x) or (y) above (such consent, in any case, not to be
unreasonably withheld, delayed or conditioned), provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 5 Business Days
after having received notice thereof, and (vi) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 14.15.  To the extent of any assignment pursuant to this
Section 14.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and Loans.  At the time of
each assignment pursuant to this Section 14.04(b) to a Person which is not
already a Lender hereunder, the respective assignee Lender shall, to the extent
legally entitled to do so, provide to the Borrower the appropriate Internal
Revenue Service Forms, certificates and other information (and, if applicable, a
Section 5.04(b)(ii) Certificate) described in Section 5.04(b).  To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 14.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10,
3.06 or 5.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower, in accordance with and pursuant to the
other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).


 


(C)           THE BORROWER SHALL ALSO BE ENTITLED TO PURCHASE (FROM LENDERS)
OUTSTANDING PRINCIPAL OF TERM LOANS IN ACCORDANCE WITH THE PROVISIONS OF
SECTIONS 2.14 AND 2.15, WHICH PURCHASES SHALL BE EVIDENCED BY ASSIGNMENTS (IN
FORM REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT) FROM THE RESPECTIVE
LENDER TO THE BORROWER.  NO SUCH ASSIGNMENT WILL BE EFFECTIVE UNTIL RECORDED BY
THE ADMINISTRATIVE AGENT (IN A MANNER CONSISTENT WITH THE FOLLOWING SENTENCE) ON
THE REGISTER PURSUANT TO SECTION 14.15.  ALL LOANS PURCHASED PURSUANT TO
SECTION 2.14 SHALL BE IMMEDIATELY AND AUTOMATICALLY CANCELLED AND RETIRED, AND
THE BORROWER SHALL IN NO EVENT BECOME A LENDER HEREUNDER.  TO THE EXTENT OF ANY
ASSIGNMENT TO THE BORROWER AS DESCRIBED IN THIS CLAUSE (C), THE ASSIGNING LENDER
SHALL BE RELIEVED OF ITS OBLIGATIONS HEREUNDER WITH RESPECT TO THE ASSIGNED TERM
LOANS.


 


(D)           NOTHING IN THIS AGREEMENT SHALL PREVENT OR PROHIBIT ANY LENDER
FROM PLEDGING ITS LOANS AND NOTES HEREUNDER TO A FEDERAL RESERVE BANK IN SUPPORT
OF BORROWINGS MADE BY SUCH LENDER FROM SUCH FEDERAL RESERVE BANK, ANY LENDER
WHICH IS A FUND MAY PLEDGE ALL OR ANY PORTION OF ITS LOANS AND NOTES TO ITS
TRUSTEE OR TO A COLLATERAL AGENT PROVIDING CREDIT OR CREDIT SUPPORT TO SUCH
LENDER IN SUPPORT OF ITS OBLIGATIONS TO SUCH TRUSTEE, SUCH COLLATERAL AGENT OR A
HOLDER OF SUCH OBLIGATIONS, AS THE CASE MAY BE.  NO PLEDGE PURSUANT TO THIS
CLAUSE (D) SHALL RELEASE THE TRANSFEROR LENDER FROM ANY OF ITS OBLIGATIONS
HEREUNDER.


 


(E)           ANY LENDER WHICH ASSIGNS ALL OF ITS COMMITMENTS AND/OR LOANS
HEREUNDER IN ACCORDANCE WITH SECTION 14.04(B) AND/OR (C) SHALL CEASE TO
CONSTITUTE A “LENDER” HEREUNDER, EXCEPT WITH RESPECT TO INDEMNIFICATION
PROVISIONS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, SECTIONS 2.10,
2.11, 3.06, 5.04, 13.06, 14.01 AND 14.06), WITH RESPECT TO MATTERS ARISING WHILE
IT WAS A LENDER WHICH SHALL SURVIVE AS TO SUCH ASSIGNING LENDER.

 

142

--------------------------------------------------------------------------------


 

14.05.      No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder.  The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have.  No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

14.06.      Payments Pro Rata.  (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.

 


(B)           EACH OF THE LENDERS AGREES THAT, IF IT SHOULD RECEIVE ANY AMOUNT
HEREUNDER (WHETHER BY VOLUNTARY PAYMENT, BY REALIZATION UPON SECURITY, BY THE
EXERCISE OF THE RIGHT OF SETOFF OR BANKER’S LIEN, BY COUNTERCLAIM OR CROSS
ACTION, BY THE ENFORCEMENT OF ANY RIGHT UNDER THE CREDIT DOCUMENTS, OR
OTHERWISE), WHICH IS APPLICABLE TO THE PAYMENT OF THE PRINCIPAL OF, OR INTEREST
ON, THE LOANS, UNPAID DRAWINGS, COMMITMENT COMMISSION OR LETTER OF CREDIT FEES,
OF A SUM WHICH WITH RESPECT TO THE RELATED SUM OR SUMS RECEIVED BY OTHER LENDERS
IS IN A GREATER PROPORTION THAN THE TOTAL OF SUCH OBLIGATION THEN OWED AND DUE
TO SUCH LENDER BEARS TO THE TOTAL OF SUCH OBLIGATION THEN OWED AND DUE TO ALL OF
THE LENDERS IMMEDIATELY PRIOR TO SUCH RECEIPT, THEN SUCH LENDER RECEIVING SUCH
EXCESS PAYMENT SHALL PURCHASE FOR CASH WITHOUT RECOURSE OR WARRANTY FROM THE
OTHER LENDERS AN INTEREST IN THE OBLIGATIONS OF THE RESPECTIVE CREDIT PARTY TO
SUCH LENDERS IN SUCH AMOUNT AS SHALL RESULT IN A PROPORTIONAL PARTICIPATION BY
ALL THE LENDERS IN SUCH AMOUNT; PROVIDED THAT IF ALL OR ANY PORTION OF SUCH
EXCESS AMOUNT IS THEREAFTER RECOVERED FROM SUCH LENDERS, SUCH PURCHASE SHALL BE
RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY, BUT
WITHOUT INTEREST.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE
PROVISIONS OF THE PRECEDING SECTIONS 14.06(A) AND (B) SHALL BE SUBJECT TO
(X) THE EXPRESS PROVISIONS OF THIS AGREEMENT WHICH REQUIRE, OR PERMIT, DIFFERING
PAYMENTS TO BE MADE TO NON-DEFAULTING LENDERS AS OPPOSED TO DEFAULTING LENDERS,
(Y) THE EXPRESS PROVISIONS OF THIS AGREEMENT WHICH PERMIT DISPROPORTIONATE
PAYMENTS WITH RESPECT TO VARIOUS OF THE TRANCHES AS, AND TO THE EXTENT, PROVIDED
HEREIN, AND (Z) THE EXPRESS PROVISIONS OF SECTIONS 2.14, 2.15, 4.02(B) AND
14.12(B), WHICH PERMIT DISPROPORTIONATE PAYMENTS WITH RESPECT TO THE LOANS AS,
AND TO THE EXTENT, PROVIDED THEREIN.

 

143

--------------------------------------------------------------------------------


 

14.07.      Calculations; Computations.  (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided that, (i) except as otherwise
specifically provided herein, all computations of Excess Cash Flow and all
computations and all definitions (including accounting terms) used in
determining compliance with Sections 11.10 through 11.12, inclusive, shall
(x) utilize GAAP and policies in conformity with those used to prepare the
audited financial statements of Holdings referred to in Section 9.04(a) for the
Fiscal Year ended December 31, 2009 and (y) be calculated, in each case, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any similar accounting principle) permitting a Person to value its
financial liabilities at the fair value thereof and (ii) to the extent expressly
provided herein, certain calculations shall be made on a Pro Forma Basis.

 


(B)           ALL COMPUTATIONS OF INTEREST, COMMITMENT COMMISSION AND OTHER FEES
HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS (EXCEPT FOR INTEREST
CALCULATED BY REFERENCE TO THE PRIME LENDING RATE, WHICH SHALL BE BASED ON A
YEAR OF 365 OR 366 DAYS, AS APPLICABLE) FOR THE ACTUAL NUMBER OF DAYS (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY; EXCEPT THAT IN THE CASE OF LETTER OF
CREDIT FEES AND FACING FEES, THE LAST DAY SHALL BE INCLUDED) OCCURRING IN THE
PERIOD FOR WHICH SUCH INTEREST, COMMITMENT COMMISSION OR FEES ARE PAYABLE.


 

14.08.      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.  (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE OR ANY OTHER SECURITY DOCUMENT, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).  ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE
CASE OF ANY MORTGAGE OR SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY
THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH THE
RESPECTIVE MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT
JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDINGS WITH RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO
THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT
HOLDING SUCH BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) SHALL BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE
IMMEDIATELY PRECEDING SENTENCE, IF ANY PARTY HERETO IS UNABLE TO OBTAIN
JURISDICTION WITH RESPECT TO ANY OTHER

 

144

--------------------------------------------------------------------------------


 

PARTY HERETO IN THE COURTS SPECIFIED IN THE IMMEDIATELY PRECEDING SENTENCE, THEN
SUCH PARTY MAY BRING ANY LEGAL ACTION OR OTHER PROCEEDING AGAINST ANY PARTY OVER
WHICH IT WAS UNABLE TO OBTAIN JURISDICTION AS PROVIDED ABOVE WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT IN WHICH IT IS ABLE TO
OBTAIN SUCH JURISDICTION.  EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES
ANY CLAIM THAT ANY SUCH COURTS DESCRIBED ABOVE LACK PERSONAL JURISDICTION OVER
SUCH PERSON, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF
THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PERSON.  EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH PERSON AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 14.03,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT IN THE COURTS SPECIFIED
ABOVE THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. 
NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

 


(B)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (A) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.


 


(C)           EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 

14.09.      Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

145

--------------------------------------------------------------------------------


 

14.10.      Effectiveness.  This Agreement shall become effective on the date
(the “Effective Date”) on which Holdings, the Borrower, the Administrative
Agent, the Collateral Agent and each of the Lenders shall have signed a
counterpart hereof (whether the same or different counterparts) and shall have
delivered the same (including delivery by facsimile or electronic transmission
in pdf format) to the Administrative Agent at the Notice Office or, in the case
of the Lenders, shall have given to the Administrative Agent telephonic
(confirmed in writing), written or telex notice (actually received) at such
office that the same has been signed and mailed to it.  The Administrative Agent
will give Holdings, the Borrower and each Lender prompt written notice
(including delivery by facsimile or electronic transmission in pdf format) of
the occurrence of the Effective Date.

 

14.11.      Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

14.12.      Amendment or Waiver; etc.  (a)  Subject to the provisons of
following clause (c), neither this Agreement nor any other Credit Document nor
any terms hereof or thereof may be changed, waived, discharged or terminated
unless such change, waiver, discharge or termination is in writing signed by the
respective Credit Parties party hereto or thereto and the Required Lenders (or
the Administrative Agent at the direction of or with the consent of the Required
Lenders) (except that the Administrative Agent and the Borrower may enter into
any amendment of any Credit Document in order to correct any immaterial
technical error therein without the consent of the Credit Parties or the
Required Lenders), provided that no such change, waiver, discharge or
termination shall, without the consent of each Lender (other than a Defaulting
Lender), (i) release all or substantially all of (x) the Collateral (except as
expressly provided in the Credit Documents) under all the Security Documents or
(y) the guarantees under the Guaranty and Collateral Agreement, (ii) amend,
modify or waive any provision of this Section 14.12 (except for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford the protections to such additional extensions of credit
of the type provided to the Term Loans and the Revolving Loan Commitments on the
Effective Date), (iii) reduce the “majority” voting threshold specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Term Loans and Revolving Loan Commitments
are included on the Effective Date) or (iv) consent to the assignment or
transfer by Holdings or the Borrower of any of its rights and obligations under
this Agreement; provided further, that no such change, waiver, discharge or
termination shall (1) without the consent of each Lender with Obligations being
directly modified, extend the final scheduled maturity of any Loan or Note or
extend the stated expiration date of any Letter of Credit beyond the Revolving
Loan Maturity Date, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with the waiver of applicability of any
post-default increase in interest rates), or reduce (or forgive) the principal
amount thereof, (2) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment or a
mandatory repayment of Loans shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the

 

146

--------------------------------------------------------------------------------


 

Commitment of such Lender), (3) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 3 or alter its rights or
obligations with respect to Letters of Credit, (4) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (5) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 13 or any other provision as
same relates to the rights or obligations of the Administrative Agent,
(6) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent,
(7) except in cases where additional extensions of term loans and/or revolving
loans are being afforded substantially the same treatment afforded to the Term
Loans and Revolving Loans pursuant to this Agreement on the Effective Date,
without the consent of the Majority Lenders of each Tranche which is being
allocated a lesser prepayment, repayment or commitment reduction, alter the
required application of any prepayments or repayments (or commitment reduction),
as between the various Tranches, pursuant to Section 5.02(g) (it being
understood, however, that the Required Lenders may waive, in whole or in part,
any such prepayment, repayment or commitment reduction, so long as the
application, as amongst the various Tranches, of any such prepayment, repayment
or commitment reduction which is still required to be made is not altered),
(8) without the consent of the Majority Lenders of the respective Tranche
affected thereby, amend the definition of Majority Lenders (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Majority
Lenders on substantially the same basis as the extensions of Loans and
Commitments are included on the Effective Date), (9) without the written consent
of the Majority Lenders with Revolving Loans and/or Revolving Loan Commitments,
amend, modify or waive any condition precedent set forth in Section 8 with
respect to the making of Revolving Loans, Swingline Loans or the issuance of
Letters of Credit, or (10) reduce the amount of, or extend the date of, any
Scheduled Term Loan Repayment without the consent of each TL Lender with
Obligations being directly affected thereby.

 


(B)           IF, IN CONNECTION WITH ANY PROPOSED CHANGE, WAIVER, DISCHARGE OR
TERMINATION OF OR TO ANY OF THE PROVISIONS OF THIS AGREEMENT AS CONTEMPLATED BY
CLAUSES (I) THROUGH (IV), INCLUSIVE, OF THE FIRST PROVISO TO SECTION 14.12(A),
THE CONSENT OF THE REQUIRED LENDERS IS OBTAINED BUT THE CONSENT OF ONE OR MORE
OF SUCH OTHER LENDERS WHOSE CONSENT IS REQUIRED IS NOT OBTAINED, THEN THE
BORROWER SHALL HAVE THE RIGHT, SO LONG AS ALL NON-CONSENTING LENDERS WHOSE
INDIVIDUAL CONSENT IS REQUIRED ARE TREATED AS DESCRIBED IN EITHER CLAUSE (A) OR
(B) BELOW, TO EITHER (A) REPLACE EACH SUCH NON-CONSENTING LENDER OR LENDERS (OR,
AT THE OPTION OF THE BORROWER, IF THE RESPECTIVE LENDER’S CONSENT IS REQUIRED
WITH RESPECT TO LESS THAN ALL TRANCHES OF LOANS (OR RELATED COMMITMENTS), TO
REPLACE ONLY THE COMMITMENTS AND/OR LOANS OF THE RESPECTIVE NON-CONSENTING
LENDER IN THE RELEVANT TRANCHE(S) WHICH GAVE RISE TO THE NEED TO OBTAIN SUCH
LENDER’S INDIVIDUAL CONSENT) WITH ONE OR MORE REPLACEMENT LENDERS PURSUANT TO
SECTION 2.13 SO LONG AS AT THE TIME OF SUCH REPLACEMENT, EACH SUCH REPLACEMENT
LENDER CONSENTS TO THE PROPOSED CHANGE, WAIVER, DISCHARGE OR TERMINATION OR
(B) TERMINATE SUCH NON-CONSENTING LENDER’S REVOLVING LOAN COMMITMENT (IF SUCH
LENDER’S CONSENT IS REQUIRED AS A RESULT OF ITS REVOLVING LOAN COMMITMENT)
AND/OR REPAY EACH TRANCHE OF OUTSTANDING LOANS OF SUCH LENDER WHICH GAVE RISE TO
THE NEED TO OBTAIN SUCH LENDER’S CONSENT AND/OR CASH COLLATERALIZE ITS
APPLICABLE RL PERCENTAGE OF THE LETTER OF CREDIT OF OUTSTANDINGS, IN ACCORDANCE
WITH SECTIONS 4.02(B) AND/OR 5.01(B), PROVIDED THAT, UNLESS THE COMMITMENTS
WHICH ARE TERMINATED AND LOANS WHICH ARE REPAID PURSUANT TO PRECEDING
CLAUSE (B) ARE IMMEDIATELY REPLACED IN FULL AT

 

147

--------------------------------------------------------------------------------


 

such time through the addition of new Lenders or the increase of the Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding
clause (B), the Required Lenders (determined after giving effect to the proposed
action) shall specifically consent thereto, provided further, that the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 14.12(a) (unless pursuant to clause (1) thereof).


 


(C)           NOTWITHSTANDING ANYTHING TO CONTRARY CONTAINED ABOVE IN THIS
SECTION 14.12 OR ELSEWHERE IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, THE
FOLLOWING MODIFICATIONS MAY BE MADE, AND ACTIONS TAKEN, BY THE ADMINISTRATIVE
AGENT, IN EACH CASE WITHOUT THE CONSENT OF ANY CREDIT PARTY (EXCEPT AS EXPRESSLY
REQUIRED BELOW) OR THE REQUIRED LENDERS OR ANY OTHER GROUP OF LENDERS (WITH ALL
CAPITALIZED TERMS USED IN CLAUSES (I) THROUGH (V) BELOW, IF NOT OTHERWISE
DEFINED HEREIN, BEING USED HEREIN AS DEFINED IN THE INTERCREDITOR AGREEMENT):


 

(I)            AS CONTEMPLATED BY THE INTERCREDITOR AGREEMENT, ADDITIONAL ISSUES
OF SPECIFIED INDEBTEDNESS (SO LONG AS PERMITTED TO BE SECURED BY THE COLLATERAL
IN ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT) MAY BECOME SUBJECT TO THE
INTERCREDITOR AGREEMENT AS SECOND-LIEN OBLIGATIONS, AND THE ADMINISTRATIVE AGENT
IS AUTHORIZED AND DIRECTED TO MAKE ANY TECHNICAL CHANGES TO THE INTERCREDITOR
AGREEMENT AND TO EXECUTE SUCH JOINDER AGREEMENTS WITH RESPECT TO THE
INTERCREDITOR AGREEMENT AS MAY BE DEEMED APPROPRIATE BY IT IN CONNECTION WITH
THE INCLUSION OF SUCH SPECIFIED INDEBTEDNESS PURSUANT TO THE INTERCREDITOR
AGREEMENT, WITHOUT THE CONSENT OF ANY LENDERS;

 

(II)           THE ADMINISTRATIVE AGENT MAY EXECUTE ANY DOCUMENTS IN CONNECTION
WITH A REFINANCING FIRST-LIEN CREDIT AGREEMENT SUCCEEDING THIS AGREEMENT AS THE
FIRST-LIEN CREDIT AGREEMENT UNDER THE INTERCREDITOR AGREEMENT, SO LONG AS
CONCURRENTLY THEREWITH ALL COMMITMENTS PURSUANT TO THIS AGREEMENT SHALL BE
TERMINATED AND ALL LOANS HEREUNDER SHALL BE REPAID IN FULL (AND ALL LETTERS OF
CREDIT TERMINATED OR CASH COLLATERALIZED TO THE SATISFACTION OF THE RESPECTIVE
ISSUING LENDERS); IT BEING UNDERSTOOD THAT THE CONSENT OF THE REQUIRED LENDERS
SHALL BE REQUIRED FOR ANY OTHER SERIES (AS DEFINED IN THE INTERCREDITOR
AGREEMENT) OF ADDITIONAL FIRST-LIEN OBLIGATIONS (EXCLUDING INTEREST RATE
PROTECTION AGREEMENTS AND OTHER HEDGING AGREEMENTS AND CASH MANAGEMENT
AGREEMENTS SECURED AS PROVIDED IN THE SECURITY DOCUMENTS) TO BECOME PARTY TO THE
INTERCREDITOR AGREEMENT;

 

(III)          IN CONNECTION WITH THE FOREGOING ACTIONS, THE ADMINISTRATIVE
AGENT MAY AGREE TO SUCH TECHNICAL CHANGES TO THE INTERCREDITOR AGREEMENT AS ARE
DEEMED REASONABLY NECESSARY OR DESIRABLE BY IT, IN EACH CASE SO LONG AS SUCH
CHANGES, TAKEN AS A WHOLE, ARE NOT ADVERSE IN ANY MATERIAL RESPECT TO THE
LENDERS;

 

(IV)          THE ADMINISTRATIVE AGENT MAY AGREE TO, OR ACKNOWLEDGE, THE
TERMINATION OF THE INTERCREDITOR AGREEMENT WITH RESPECT TO ANY SERIES IN
ACCORDANCE WITH THE EXPRESS PROVISIONS OF SECTION 8.2 OF THE INTERCREDITOR
AGREEMENT, AND AT ANY TIME WHEN THE INTERCREDITOR AGREEMENT MAY BE TERMINATED IN
ACCORDANCE WITH THE

 

148

--------------------------------------------------------------------------------


 

PENULTIMATE SENTENCE OF SECTION 8.2 THEREOF, THE ADMINISTRATIVE AGENT MAY AGREE
TO THE TERMINATION THEREOF WITH THE WRITTEN AGREEMENT OF THE BORROWER;

 

(V)           IF AT ANY TIME AFTER A TERMINATION OF THE INTERCREDITOR AGREEMENT
HAS OCCURRED AS PERMITTED BY PRECEDING CLAUSE (IV), IF THE BORROWER OR HOLDINGS
WISHES TO INCUR SPECIFIED INDEBTEDNESS WHICH WOULD OTHERWISE BE PERMITTED TO BE
SECURED BY THE COLLATERAL IN ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT
AND BECOME PARTY TO THE INTERCREDITOR AGREEMENT AS CONTEMPLATED BY PRECEDING
CLAUSE (I), ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, ENTER
INTO A NEW INTERCREDITOR AGREEMENT IN SUBSTANTIALLY THE FORM OF THE ORIGINAL
INTERCREDITOR AGREEMENT (WITH SUCH CHANGES AS ARE OTHERWISE PERMITTED ABOVE IN
THIS CLAUSE (C)), AND MAY ENTER INTO SAME SO LONG AS, CONCURRENTLY THEREWITH,
THE RESPECTIVE INTERCREDITOR AGREEMENT IS EXECUTED AND DELIVERED BY ALL CREDIT
PARTIES AND BY THE RESPECTIVE SECOND-LIEN AUTHORIZED REPRESENTATIVE ON BEHALF OF
THE HOLDERS OF SUCH SPECIFIED INDEBTEDNESS;

 

(VI)          WITH RESPECT TO THE SECURITY DOCUMENTS, (X) ADDITIONAL CREDIT
PARTIES MAY BE ADDED AS PARTIES THERETO WITH ONLY THE CONSENT OF THE RELEVANT
CREDIT PARTIES BEING ADDED (AND ANNEXES MAY BE MODIFIED TO REFLECT ADDITIONS),
AND (Y) SUBSIDIARIES OF HOLDINGS (OTHER THAN THE BORROWER) MAY BE RELEASED FROM
THE GUARANTEE AND COLLATERAL AGREEMENT AND ANY OTHER SECURITY DOCUMENTS IN
ACCORDANCE WITH THE PROVISIONS HEREOF AND THEREOF, IN EACH CASE WITHOUT THE
CONSENT OF THE OTHER CREDIT PARTIES OR ANY LENDERS; AND

 

(VII)         THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT MAY EXECUTE ANY
DOCUMENTS OR INSTRUMENTS EVIDENCING ANY RELEASE OF ANY LIENS GRANTED TO OR HELD
BY THE COLLATERAL AGENT UPON ANY COLLATERAL IN ACCORDANCE WITH
SECTION 13.10(B) WITHOUT THE CONSENT OF THE CREDIT PARTIES OR ANY LENDERS.

 

14.13.      Survival.  All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 13.06 and 14.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

 

14.14.      Domicile of Loans.  Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender. 
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

14.15.      Register.  The Borrower hereby designates the Administrative Agent
to serve as its agent, solely for purposes of this Section 14.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender. 
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans.  With respect to

 

149

--------------------------------------------------------------------------------


 

any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register upon and
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Assumption Agreement pursuant to Section 14.04(b) or
agreement pursuant to Section 14.04(c).  Upon such acceptance and recordation,
the assignee specified therein shall be treated as a Lender for all purposes of
this Agreement.  Coincident with the delivery of such an Assignment and
Assumption Agreement or agreement pursuant to Section 14.04(c) to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Loan, or as soon thereafter as practicable, the assigning or
transferor Lender shall surrender the Note (if any) evidencing such Loan, and
thereupon (in the case of an assignment pursuant to Section 14.04(b)), one or
more new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender at the request of any such
Lender.  The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 14.15.

 

14.16.      Confidentiality.  (a)  Subject to the provisions of clause (b) of
this Section 14.16, each of the Administrative Agent, the Collateral Agent, each
Issuing Lender and each Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and will agree to keep such Information confidential
in accordance with this Section), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (provided that in the case of Information
required to be disclosed by a Person pursuant to a subpoena or similar legal
process, such Person shall use reasonable efforts to provide the Borrower with
prior notice of such required disclosure and the opportunity to obtain a
protective order in respect thereof if no conflict exists with such Person’s
governmental, regulatory or legal requirements), (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or by the respective Lender or agent (ii) becomes available to the
Administrative Agent, any Issuing Lender, the Collateral Agent or any Lender on
a nonconfidential basis from a source other than any Credit Party.  For the
purposes of this Section, “Information” means all information received from any
Credit Party relating to any Credit Party or its business, other than any such
information that is available to the Administrative Agent, the Collateral Agent,
any

 

150

--------------------------------------------------------------------------------


 

Issuing Lender or any Lender on a nonconfidential basis prior to disclosure by
such Credit Party from a source other than a Credit Party.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 


(B)           EACH OF HOLDINGS AND THE BORROWER HEREBY ACKNOWLEDGES AND AGREES
THAT EACH LENDER MAY SHARE WITH ANY OF ITS AFFILIATES, AND SUCH AFFILIATES MAY
SHARE WITH SUCH LENDER, ANY INFORMATION RELATED TO HOLDINGS OR ANY OF ITS
SUBSIDIARIES (INCLUDING, WITHOUT LIMITATION, ANY NON-PUBLIC CUSTOMER INFORMATION
REGARDING THE CREDITWORTHINESS OF HOLDINGS AND ITS SUBSIDIARIES), PROVIDED SUCH
PERSONS SHALL BE SUBJECT TO THE PROVISIONS OF THIS SECTION 14.16 TO THE SAME
EXTENT AS SUCH LENDER.


 

14.17.      Patriot Act.  Each Lender subject to the Patriot Act hereby notifies
Holdings and the Borrower that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies
Holdings, the Borrower and the other Credit Parties and other information that
will allow such Lender to identify Holdings, the Borrower and the other Credit
Parties in accordance with the Patriot Act.

 


14.18.      OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENT; ETC. 
(A)  EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE
CREATED ON THE COLLATERAL PURSUANT TO THE CREDIT DOCUMENTS AND THE BRIDGE LOAN
DOCUMENTS (AND IN THE FUTURE MAY BE CREATED ON THE COLLATERAL WITH RESPECT TO
ONE OR MORE ADDITIONAL SERIES OF INDEBTEDNESS IN ACCORDANCE WITH THE TERMS
HEREOF AND THE INTERCREDITOR AGREEMENT), WHICH LIENS SHALL BE SUBJECT TO THE
TERMS AND CONDITIONS OF THE INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE CREDIT
DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.


 


(B)           EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE
LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED
ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.


 


(C)           THE PROVISIONS OF THIS SECTION 14.18 ARE NOT INTENDED TO SUMMARIZE
THE RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.  REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND THE TERMS AND CONDITIONS THEREOF. 
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.

 

151

--------------------------------------------------------------------------------


 

14.19.      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

14.20.      Regulation U.  (a)  The Borrower and the Lenders agree that, for
purposes of this Agreement and for determining compliance with Regulation U, all
Loans and extensions of credit incurred hereunder and all Bridge Loans shall be
deemed to be “purpose loans” under Regulation U and the provisions of this
Section 14.20 shall apply.

 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ELSEWHERE IN
THIS AGREEMENT, THE BORROWER AGREES THAT AT ALL TIMES PRIOR TO THE MERGER
CLOSING DATE IT SHALL NOT, AND SHALL NOT PERMIT HOLDINGS OR ANY OF ITS
SUBSIDIARIES TO, SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY SHARES OF MARGIN
STOCK, OR OTHERWISE WITHDRAW OR SUBSTITUTE ANY DIRECT OR INDIRECT SECURITY FOR
ANY LOANS OR OTHER EXTENSIONS OF CREDIT HEREUNDER, UNLESS AFTER GIVING EFFECT
THERETO AND TO ANY PREPAYMENTS OF LOANS AND/OR BRIDGE LOANS TO BE MADE IN
CONNECTION THEREWITH, SUCH SALE, TRANSFER, DISPOSITION OR OTHER WITHDRAWAL OR
SUBSTITUTION WOULD BE PERMISSIBLE UNDER SECTION 221.3(F) OF REGULATION U.


 


(C)           THE BORROWER WILL FURNISH TO EACH LENDER, PRIOR TO THE MAKING OF
ANY CREDIT EVENT OR AT ANY TIME THEREAFTER UPON THE REQUEST OF SUCH BANK, SUCH
INFORMATION AS SUCH LENDER MAY REQUIRE TO DETERMINE COMPLIANCE WITH REGULATION U
AND SUCH DOCUMENTS AS SUCH LENDER MAY REQUIRE TO COMPLY WITH REGULATION U.


 


(D)           AT THE TIME OF THE MAKING OF ANY ASSIGNMENT OR THE GRANTING OF ANY
PARTICIPATION UNDER THIS AGREEMENT, THE TRANSFEROR SHALL FURNISH TO THE
TRANSFEREE (INCLUDING BY MAKING SAME AVAILABLE AS DESCRIBED IN THE PENULTIMATE
PARAGRAPH OF SECTION 10.01) A COPY OF THE FORM FR U-1 OR FORM FR G-3, AS THE
CASE MAY BE, ORIGINALLY OBTAINED WITH RESPECT TO THE TRANSFERRED INTEREST
PURSUANT TO SECTION 6.11 OF THIS AGREEMENT (AS SUPPLEMENTED FROM TIME TO TIME
PURSUANT TO SECTION 7.06(B) OF THIS AGREEMENT).


 


(E)           EACH LENDER ACKNOWLEDGES AND AGREES THAT IT SHALL BE RESPONSIBLE
FOR COMPLYING WITH ANY APPLICABLE REGISTRATION REQUIREMENTS APPLICABLE TO
LENDERS AS SET FORTH IN REGULATION U.


 

SECTION 15.         Holdings Guaranty.

 

15.01.      Guaranty.  In order to induce the Administrative Agent, the
Collateral Agent, the Issuing Lenders and the Lenders to enter into this
Agreement and to extend credit

 

152

--------------------------------------------------------------------------------


 

hereunder, and to induce the other Guaranteed Creditors to enter into Interest
Rate Protection Agreements, Other Hedging Agreements and Cash Management
Agreements and in recognition of the direct benefits to be received by Holdings
from the proceeds of the Loans, the issuance of the Letters of Credit and the
entering into of such Interest Rate Protection Agreements, Other Hedging
Agreements and Cash Management Agreements, Holdings hereby agrees with the
Guaranteed Creditors as follows:  Holdings hereby unconditionally and
irrevocably guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Guaranteed Obligations of the Guaranteed Parties to the
Guaranteed Creditors.  If any or all of the Guaranteed Obligations of the
Guaranteed Parties to the Guaranteed Creditors becomes due and payable
hereunder, Holdings, unconditionally and irrevocably, promises to pay such
Guaranteed Obligations to the Administrative Agent for the benefit of the
Administrative Agent and/or the other Guaranteed Creditors to which such
Guaranteed Obligations are owed, on demand together with any and all expenses
which may be incurred by the Administrative Agent and the other Guaranteed
Creditors in collecting any of the Guaranteed Obligations to the extent
reimbursable under Section 14.01.  If claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant (including the Guaranteed
Parties), then and in such event Holdings agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon Holdings, notwithstanding
any revocation of this Holdings Guaranty or other instrument evidencing any
liability of the Borrower, and Holdings shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

 

15.02.      Bankruptcy.  Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by any Guaranteed Party upon
the occurrence of any of the Events of Default with respect to Holdings or the
Borrower specified in Section 12(h) or (i), and irrevocably and unconditionally
promises to pay such Guaranteed Obligations to the Guaranteed Creditors, on
demand, in lawful money of the United States.

 

15.03.      Nature of Liability.  The liability of Holdings hereunder is
primary, absolute and unconditional, exclusive and independent of any security
for or other guaranty of the Guaranteed Obligations, whether executed by any
other guarantor or by any other party, and the liability of Holdings hereunder
shall not be affected or impaired by (a) any direction as to application of
payment by any Guaranteed Party or by any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Guaranteed Obligations, or (c) any payment on or in
reduction of any such other guaranty or undertaking, or (d) any dissolution,
termination or increase, decrease or change in personnel by any Guaranteed
Party, or (e) any payment made to any Guaranteed Creditor on the Guaranteed
Obligations which any such Guaranteed Creditor repays to any Guaranteed Party
pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and Holdings waives any right to
the deferral or modification of its obligations hereunder by reason of any such
proceeding, or (f) any action or inaction by the

 

153

--------------------------------------------------------------------------------


 

Guaranteed Creditors as contemplated in Section 15.05, or (g) any invalidity,
irregularity or enforceability of all or any part of the Guaranteed Obligations
or of any security therefor.

 

15.04.      Independent Obligation.  The obligations of Holdings hereunder are
independent of the obligations of any other guarantor, any other party or any
Guaranteed Party, and a separate action or actions may be brought and prosecuted
against Holdings whether or not action is brought against any other guarantor,
any other party or any Guaranteed Party and whether or not any other guarantor,
any other party or any Guaranteed Party be joined in any such action or
actions.  Holdings waives, to the fullest extent permitted by law, the benefit
of any statute of limitations affecting its liability hereunder or the
enforcement thereof.  Any payment by any Guaranteed Party or other circumstance
which operates to toll any statute of limitations as to such Guaranteed Party
shall operate to toll the statute of limitations as to Holdings.

 

15.05.      Authorization.  Holdings authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

 

(A)           CHANGE THE MANNER, PLACE OR TERMS OF PAYMENT OF, AND/OR CHANGE OR
EXTEND THE TIME OF PAYMENT OF, RENEW, INCREASE, ACCELERATE OR ALTER, ANY OF THE
GUARANTEED OBLIGATIONS (INCLUDING ANY INCREASE OR DECREASE IN THE PRINCIPAL
AMOUNT THEREOF OR THE RATE OF INTEREST OR FEES THEREON), ANY SECURITY THEREFOR,
OR ANY LIABILITY INCURRED DIRECTLY OR INDIRECTLY IN RESPECT THEREOF, AND THIS
HOLDINGS GUARANTY SHALL APPLY TO THE GUARANTEED OBLIGATIONS AS SO CHANGED,
EXTENDED, RENEWED OR ALTERED;

 

(B)           TAKE AND HOLD SECURITY FOR THE PAYMENT OF THE GUARANTEED
OBLIGATIONS AND SELL, EXCHANGE, RELEASE, IMPAIR, SURRENDER, REALIZE UPON OR
OTHERWISE DEAL WITH IN ANY MANNER AND IN ANY ORDER ANY PROPERTY BY WHOMSOEVER AT
ANY TIME PLEDGED OR MORTGAGED TO SECURE, OR HOWSOEVER SECURING, THE GUARANTEED
OBLIGATIONS OR ANY LIABILITIES (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND/OR ANY OFFSET THERE
AGAINST;

 

(C)           EXERCISE OR REFRAIN FROM EXERCISING ANY RIGHTS AGAINST ANY
GUARANTEED PARTY, ANY OTHER CREDIT PARTY OR OTHERS OR OTHERWISE ACT OR REFRAIN
FROM ACTING;

 

(D)           RELEASE OR SUBSTITUTE ANY ONE OR MORE ENDORSERS, GUARANTORS, ANY
GUARANTEED PARTY, OTHER CREDIT PARTIES OR OTHER OBLIGORS;

 

(E)           SETTLE OR COMPROMISE ANY OF THE GUARANTEED OBLIGATIONS, ANY
SECURITY THEREFOR OR ANY LIABILITY (INCLUDING ANY OF THOSE HEREUNDER) INCURRED
DIRECTLY OR INDIRECTLY IN RESPECT THEREOF OR HEREOF, AND MAY SUBORDINATE THE
PAYMENT OF ALL OR ANY PART THEREOF TO THE PAYMENT OF ANY LIABILITY (WHETHER DUE
OR NOT) OF ANY GUARANTEED PARTY TO ITS CREDITORS OTHER THAN THE GUARANTEED
CREDITORS;

 

(F)            APPLY ANY SUMS BY WHOMSOEVER PAID OR HOWSOEVER REALIZED TO ANY
LIABILITY OR LIABILITIES OF ANY GUARANTEED PARTY TO THE GUARANTEED CREDITORS
REGARDLESS OF WHAT LIABILITY OR LIABILITIES OF ANY GUARANTEED PARTY REMAIN
UNPAID;

 

154

--------------------------------------------------------------------------------


 

(G)           CONSENT TO OR WAIVE ANY BREACH OF, OR ANY ACT, OMISSION OR DEFAULT
UNDER, THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY INTEREST RATE PROTECTION
AGREEMENT, ANY OTHER HEDGING AGREEMENT OR ANY CASH MANAGEMENT AGREEMENT OR ANY
OF THE INSTRUMENTS OR AGREEMENTS REFERRED TO HEREIN OR THEREIN, OR OTHERWISE
AMEND, MODIFY OR SUPPLEMENT THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY
INTEREST RATE PROTECTION AGREEMENT, ANY OTHER HEDGING AGREEMENT OR ANY CASH
MANAGEMENT AGREEMENT OR ANY OF SUCH OTHER INSTRUMENTS OR AGREEMENTS; AND/OR

 

(H)           TAKE ANY OTHER ACTION WHICH WOULD, UNDER OTHERWISE APPLICABLE
PRINCIPLES OF COMMON LAW, GIVE RISE TO A LEGAL OR EQUITABLE DISCHARGE OF
HOLDINGS FROM ITS LIABILITIES UNDER THIS HOLDINGS GUARANTY.

 

15.06.      Reliance.  It is not necessary for any Guaranteed Creditor to
inquire into the capacity or powers of Holdings or any of its Subsidiaries or
the officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

15.07.      Subordination.  Any indebtedness of any Guaranteed Party now or
hereafter owing to Holdings is hereby subordinated to the Guaranteed Obligations
owing to the Guaranteed Creditors; and if the Administrative Agent so requests
at a time when an Event of Default exists, all such indebtedness of any
Guaranteed Party to Holdings shall be collected, enforced and received by
Holdings for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Guaranteed Obligations to the Guaranteed Creditors, but without affecting or
impairing in any manner the liability of Holdings under the other provisions of
this Holdings Guaranty. Prior to the transfer by Holdings of any note or
negotiable instrument evidencing any such indebtedness of any Guaranteed Party
to Holdings, Holdings shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination.  Without limiting the
generality of the foregoing, Holdings hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Holdings Guaranty (whether contractual,
under Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash.

 

15.08.      Waiver.  (a)  Holdings waives any right (except as shall be required
by applicable statute and cannot be waived) to require any Guaranteed Creditor
to (i) proceed against any Guaranteed Party, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from any Guaranteed
Party, any other guarantor or any other party or (iii) pursue any other remedy
in any Guaranteed Creditor’s power whatsoever.  Holdings waives any defense
based on or arising out of any defense of any Guaranteed Party, any other
guarantor or any other party, other than payment of the Guaranteed Obligations
to the extent of such payment, based on or arising out of the disability of any
Guaranteed Party, Holdings, any other guarantor or any other party, or the
validity, legality or unenforceability of the Guaranteed Obligations or any part
thereof from any cause, or the cessation from any cause of the liability of any
Guaranteed Party other than payment of the Guaranteed Obligations to the extent
of such payment.  The Guaranteed Creditors may, at their election, foreclose on
any security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially

 

155

--------------------------------------------------------------------------------


 

reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Guaranteed Creditors may have against any
Guaranteed Party or any other party, or any security, without affecting or
impairing in any way the liability of Holdings hereunder except to the extent
the Guaranteed Obligations have been paid.  Holdings waives any defense arising
out of any such election by the Guaranteed Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of Holdings against any Guaranteed Party or any other
party or any security.

 


(B)           HOLDINGS WAIVES ALL PRESENTMENTS, DEMANDS FOR PERFORMANCE,
PROTESTS AND NOTICES, INCLUDING WITHOUT LIMITATION NOTICES OF NONPERFORMANCE,
NOTICES OF PROTEST, NOTICES OF DISHONOR, NOTICES OF ACCEPTANCE OF THIS HOLDINGS
GUARANTY, AND NOTICES OF THE EXISTENCE, CREATION OR INCURRING OF NEW OR
ADDITIONAL GUARANTEED OBLIGATIONS.  HOLDINGS ASSUMES ALL RESPONSIBILITY FOR
BEING AND KEEPING ITSELF INFORMED OF EACH GUARANTEED PARTY’S FINANCIAL CONDITION
AND ASSETS, AND OF ALL OTHER CIRCUMSTANCES BEARING UPON THE RISK OF NONPAYMENT
OF THE GUARANTEED OBLIGATIONS AND THE NATURE, SCOPE AND EXTENT OF THE RISKS
WHICH HOLDINGS ASSUMES AND INCURS HEREUNDER, AND AGREES THAT NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF THE OTHER GUARANTEED CREDITORS SHALL HAVE ANY
DUTY TO ADVISE HOLDINGS OF INFORMATION KNOWN TO THEM REGARDING SUCH
CIRCUMSTANCES OR RISKS.


 


(C)           UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS HAVE BEEN PAID IN
FULL IN CASH, HOLDINGS HEREBY WAIVES ALL RIGHTS OF SUBROGATION WHICH IT MAY AT
ANY TIME OTHERWISE HAVE AS A RESULT OF THIS HOLDINGS GUARANTY (WHETHER
CONTRACTUAL, UNDER SECTION 509 OF THE BANKRUPTCY CODE, OR OTHERWISE) TO THE
CLAIMS OF THE GUARANTEED CREDITORS AGAINST ANY GUARANTEED PARTY OR ANY OTHER
GUARANTOR OF THE GUARANTEED OBLIGATIONS AND ALL CONTRACTUAL, STATUTORY OR COMMON
LAW RIGHTS OF REIMBURSEMENT, CONTRIBUTION OR INDEMNITY FROM ANY GUARANTEED PARTY
OR ANY OTHER GUARANTOR WHICH IT MAY AT ANY TIME OTHERWISE HAVE AS A RESULT OF
THIS HOLDINGS GUARANTY.


 


(D)           HOLDINGS HEREBY ACKNOWLEDGES AND AFFIRMS THAT IT UNDERSTANDS THAT
TO THE EXTENT THE GUARANTEED OBLIGATIONS ARE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, HOLDINGS SHALL BE LIABLE FOR THE FULL AMOUNT OF THE LIABILITY
HEREUNDER NOTWITHSTANDING THE FORECLOSURE ON SUCH REAL PROPERTY BY TRUSTEE SALE
OR ANY OTHER REASON IMPAIRING HOLDINGS’ OR ANY GUARANTEED CREDITOR’S RIGHT TO
PROCEED AGAINST ANY GUARANTEED PARTY OR ANY OTHER GUARANTOR OF THE GUARANTEED
OBLIGATIONS.  IN ACCORDANCE WITH SECTION 2856 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE, HOLDINGS HEREBY WAIVES UNTIL SUCH TIME AS THE GUARANTEED OBLIGATIONS
HAVE BEEN PAID IN FULL IN CASH:


 

(i)            all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to Holdings by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Code of Civil Procedure;

 

(ii)           all rights and defenses that Holdings may have because the
Guaranteed Obligations are secured by Real Property located in California,
meaning, among other things, that:  (A) the Guaranteed Creditors may collect
from Holdings without first foreclosing on any real or personal property
collateral pledged by any Guaranteed Party or any other Credit Party, and (B) if
the Guaranteed Creditors foreclose on any Real Property collateral pledged by
any Guaranteed Party or any other Credit Party, (1) the

 

156

--------------------------------------------------------------------------------


 

amount of the Guaranteed Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price, and (2) the Guaranteed Creditors may collect from
Holdings even if the Guaranteed Creditors, by foreclosing on the Real Property
collateral, have destroyed any right Holdings may have to collect from any
Guaranteed Party, it being understood that this is an unconditional and
irrevocable waiver of any rights and defenses Holdings may have because the
Guaranteed Obligations are secured by Real Property (including, without
limitation, any rights or defenses based upon Sections 580a, 580d or 726 of the
California Code of Civil Procedure); and

 

(iii)          all rights and defenses arising out of an election of remedies by
the Guaranteed Creditors, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Guaranteed Obligations,
has destroyed Holdings’ rights of subrogation and reimbursement against any
Guaranteed Party by the operation of Section 580d of the California Code of
Civil Procedure or otherwise.

 

(e)           Holdings warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law of
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

 

15.09.      Payments.  All payments made by Holdings pursuant to this Section 15
shall be made in Dollars and will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 5.03 and 5.04.

 

*     *     *

 

157

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

CF INDUSTRIES HOLDINGS, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Stephen R. Wilson

 

Name: Stephen R. Wilson

 

Title:   President and Chief Executive Officer

 

 

 

CF INDUSTRIES, INC., as the Borrower

 

 

 

 

 

By:

/s/ Stephen R. Wilson

 

Name: Stephen R. Wilson

 

Title:   President and Chief Executive Officer

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,
Individually as a Lender and as Administrative Agent, Collateral Agent and a
Lead Arranger

 

 

 

 

 

By:

/s/ Kevin Emerson

 

Name: Kevin Emerson

 

Title:   Vice President

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
Individually as a Lender and as a Lead Arranger

 

 

 

 

 

By:

/s/ L. Bressler

 

Name: L. Bressler

 

Title:   SVP & Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE,
AMONG CF INDUSTRIES HOLDINGS, INC., CF INDUSTRIES, INC., THE LENDERS PARTY
HERETO FROM TIME TO TIME, MORGAN STANLEY SENIOR FUNDING, INC., AS ADMINISTRATIVE
AGENT AND COLLATERAL AGENT

 

 

 

NAME OF INSTITUTION:

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Emerson

 

 

Name: Kevin Emerson

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------

 